(1)
–The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has already approved Mrs Hazan's report on this subject.
– Mr President, we have already expressed our views. We reject the request for urgent procedure.
–We shall now vote on the request for urgent procedure.
– Mr President, we are a group of MEPs who wish to attribute responsibility for the Eurostat affair. We have asked the Commission to do so itself, but it has still not acted, and we have therefore tabled a motion of censure because that is the only means at our disposal. We have done so not because we want a head on a plate, but because we quite simply wish to attribute responsibility for the affair. Nothing more nor less.
The Bureau now has 67 signatures. Two more have just been submitted and, since yesterday, there have been more than 63 verified signatures. Since yesterday evening, the Bureau therefore owes it to us to give official notice that a motion of censure has been tabled, and this must therefore be scheduled for debate within 24 hours.
I should be dreadfully annoyed if the date were to be put back, because that would lead to our having the vote during the May part-session, which should be a time for celebrating the accession of the new Member States. It is not our wish to hold the vote at that time. We are very sorry that the services have delayed this matter, and we insist that the President now give notice that it is on the agenda.
Mr Bonde, I wish to inform you that the services of Parliament are currently verifying the signatures, because, as you know, in the process of sending the signatures, some were added and others withdrawn. As soon as this verification process is completed this morning, the President of Parliament will be informed in order to take a decision on the matter.
– The next item is the report (Α5-0257/2004) by Mr Sterckx, on behalf of the Temporary Committee on improving safety at sea, on improving safety at sea. (2003/2235(INI).
. – Mr President, it all started in November 2001 when the sank and tens of thousands of tonnes of oil ended up in the sea off the Galician, Spanish and French coasts, with residues of it staining even the British and Belgian coasts. It was a true European tragedy and once again, a tragedy that we needed like a hole in the head. The European Parliament appointed Dirk Sterckx as rapporteur, but due to circumstances in his own country, he has asked me to replace him. I shall therefore replace him on behalf of the Liberals and say a few words.
Parliament is deeply disappointed, because after the disaster involving the , we had already worked with the Commission constructively in order to tighten up policy. The upshot was two packages, but another disaster had to happen first. In September 2003, Parliament approved an initial report by Mr Sterckx, which gave a detailed account of events and made a few recommendations. Its salient points were: first of all, tightening up the regime of ports of refuge and the request to organise a compensation system and secondly, the setting up of a temporary committee.
The Temporary Committee on improving safety at sea (MARE) was set up in November 2003 and its brief was firstly, to look into recent shipping disasters, particularly the and the ; secondly, to analyse the social and economic implications; thirdly, to evaluate existing European and international rules; fourthly, to examine how the recommendations from the first resolution have been acted upon and finally, to formulate additional proposals, if necessary.
After six months of hard work, we now have a balanced report. It was not always easy to take a rational view of the situation, but fortunately, everyone pulled together and has adopted a constructive stance so far. As such, approval of this report will hopefully constitute an important step in the direction of a safer sea, because that was the key motivation behind the work of these past six months. Maritime safety is in everyone's interests, because another or sinking off any coast does not bear thinking about. On behalf of Mr Sterckx, I should in any case like to thank Mr Jarzembowski, chairman of the MARE Committee, the people who we interviewed, including the master of the , who received a delegation of the committee, all coordinators and all fellow MEPs. Mr Sterckx deeply regrets that local issues prevent him from being here today.
Let me now turn to the report. Firstly, the clearing of the wreck. According to the Spanish authorities, 43 000 tonnes of crude oil have been recovered. Repsol, the company that will be removing the remaining oil from the wreck, states that the wreck holds another 14 000 tonnes. As indicated in the report, there are therefore still 20 000 tonnes unaccounted for that still constitute a threat. The cleared oil is being stored somewhere but is yet to be processed.
Secondly, the meeting with the master has exposed the contrasting statements, on the one hand, by the Spanish authorities who claimed that right at the outset 10 000 tonnes of oil ended up in the sea, and, on the other, by the master that on the first day, only 2 000 to 3 000 tonnes were lost via one of both openings. Moreover, the master's treatment does not exactly inspire people to work in shipping. It is quite a responsibility and it is very tough when you are personally put under pressure in this manner. This also applies to a huge number of colleagues of his. In this respect, the is not alone, unfortunately; witness what has happened to other crew members in shipping disasters.
We are still awaiting a report on the by the flag state, the Bahamas. That is unfortunate and actually very unsportsmanlike when you consider the efforts we have all made to contribute to the activities. I should like to comment on another few proposals.
First of all, compliance with existing law remains a priority. We must first and foremost apply what already exists. We are delighted to be able to conclude that the Member States have caught up with regard to the directive on port state control and the classification bureaus. That is why we would suggest updating the text of paragraph 7 and rejecting the second part, because evidently, that issue has been resolved.
A sound compromise has been reached in the committee on the European coastguard service. I have noticed that the final section of the compromise creates confusion and is at odds with our request for an independent decision-making and command structure at Member State level capable of enforcing the necessary decisions. The visit by the Englishman, Robert Middleton, to our committee was very instructive. I would therefore suggest removing the contradiction in Amendment No 26 and bringing paragraph 13 into line with paragraph 10.
I would like to finish off by saying something about labelling and tracing of loading units containing dangerous goods. This aspect has been included in the report, but I think that a quick scan from the Commission is required to indicate the level of transmitters we would need to deploy. We would probably need passive, but possibly also active, transmitters for heavy cargo. I would like to ask Mrs Palacio to look into this matter again. There are very simple, cheap transmitters, which can be attached to any cargo. These could be introduced tomorrow; the market is ready for them. I think, though, that it is important to look into these matters at greater length. I am looking forward to your response.
. Mr President, ladies and gentlemen, first of all I would like to thank Mr Sterckx, the Chairman of the Temporary Committee on improving safety at sea, Mr Jarzembowski, and the whole committee for the magnificent work that they have done to increase maritime safety.
I am convinced that this work and the report being presented today will make a valuable contribution towards continuing to improve safety at sea in Europe and doing as much as possible to prevent further environmental catastrophes.
I would like to say that now that we are reaching the end of the legislature, we can be proud that, among other things, it has been the legislature of safety at sea. There have been other terrible incidents like the or the in the past, but the appropriate steps were simply not taken, practically no measures were adopted to prevent, alleviate or correct them or to safeguard against them happening again. In this case that was not what happened. In this case we have adopted measures and the Member States are acting, albeit not always in a satisfactory manner.
As I stated in my speech to the MARE Committee on 22 January 2004 as a result of the entry into force of the Directive establishing a Community vessel traffic monitoring and information system on 5 February, the Commission has already begun the appropriate violation proceedings for failure to inform it of transposition measures for this Directive. I must point out that to date only Germany, Denmark, Spain and Ireland have informed the Commission of the measures they have adopted to incorporate this text, which is fundamental for sea traffic, into national law.
The situation is, however, more satisfactory with regard to port State control and classification societies, as only one Member State of the Union of Fifteen has still failed to comply by communicating the measures it has taken to transpose the Directive on port State control.
The new Member States must have incorporated all Community legislation on safety at sea into their respective legal systems by 1 May. We are going to be absolutely firm on this point, because safety at sea is an important matter. I am well aware of your concerns regarding compliance with international and Community regulations by Cyprus and Malta and I want to tell you that we are being especially vigilant.
Following my last speech to the Temporary Committee, the Commission services conducted on-site inspections in those countries and we were able to verify considerable progress in incorporating Community law, although it must be said that we cannot yet say that the required objectives have been achieved. We need to continue to strengthen the administrative capacity of these countries. We will continue to monitor this in the near future.
In the context of the application of the legislation in force you have highlighted three points. I will spend a few moments on one of them. With regard to places of refuge, the evaluation of plans for providing refuge for ships in distress conducted by the Commission in cooperation with the European Maritime Safety Agency has now been completed. In addition, last month the Agency organised a day’s workshop on this subject with the national maritime authorities, which enabled the Member States to exchange experiences on the application of Article 20 of the Directive establishing a Community vessel traffic monitoring and information system.
Currently the results of the evaluation process are being analysed in detail and, as promised, the Commission will be able to provide Parliament with a report that will include the conclusions of that evaluation and also the results of a study that the Agency was charged with on compensation for damage caused by the use of a place of refuge by a ship. Based on this information, and also taking into account what is raised in the conclusions of your report, we will assess any possible amendments or improvements to the texts adopted.
With regard to anti-pollution measures, I would like to inform you that the amendments made to the Regulation Establishing the European Maritime Safety Agency, which extend its powers to combating sea pollution, have been finally approved.
The Commission will make the necessary amendments to the budget resulting from this change. I therefore call on the European Parliament to support the Commission’s requests to provide the Agency with the necessary resources in the debates on the budget for 2005.
We also believe that the publication of the black list of vessels that are banned from entering Union ports is an essential deterrent against this type of vessel approaching or travelling along European coastlines. As a preventive measure we are currently looking at reinforcing this concept.
With regard to the legislation currently being debated, I first of all wish to thank you for your support for the proposal for a directive establishing effective criminal sanctions for those responsible for sea pollution incidents. The Commission joins you in calling on the Council to take a decision on this matter.
Regarding the adoption of the Regulation on the International Safety Management Code, which seeks to promote a culture of safety and prevention of pollution, the Commission would like to thank you for the support that you gave in the plenary in February, and I trust that at its meeting in June the Council will adopt common positions on both subjects.
Regarding the future prospects for maritime legislation I will say that I gave you a few clues in January, which the Commission is currently considering. I welcome the fact that the report that we are discussing today shows that our approaches are in line with each other and I particularly note its ideas on investigations following accidents at sea, increasing traffic monitoring in Community waters, stepping up port State control and applying minimum criteria for flag states in the Union.
Some of these ideas, such as, for example, increasing the obligations of the Member States to pass on information on traffic or the role of the Agency in responses to incidents at sea are part of the plans that you have outlined for the creation of a coastguard service. I have explained the Commission’s position on this on various occasions. You stress, with strong arguments, the human factor and the correct application of the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers. This Convention was partially incorporated into Community law in 2001, with the adoption of the Directive on the minimum level of training of seafarers.
The entry into force of the amendment to the Regulation establishing the Agency gives it powers to evaluate training for sailors provided in third countries.
I wish to finish my speech by highlighting the role that the Commission plays in terms of international relations. This week, during our visit to Russia for the European Union/Russia Summit, as part of the Association and Cooperation agreement, we have the firm intention of pointing out that in order for the International Maritime Organisation to adopt the amendment of the MARPOL Convention, which includes an accelerated phasing out of single-hulled vessels by April 2005, Russia has undertaken to provide for early phasing out and therefore to require that it be carried out. I would like to point out that, as has been accepted among charterers, accelerating the phasing out of single-hulled oil tankers and replacing them with double-hulled tankers is not resulting in any increase in chartering costs or in a shortage of transport capacity. This shows that the Commission did a good job and proposed schedules that were ambitious but realistic.
The Commission is closely monitoring the work being done on the IOPC regarding the modification of the international compensation system for oil pollution. Once again we regret the Council’s delay – and I use those words quite clearly – in requiring the Member States to ratify these agreements that have been adopted, which is going to delay the availability of the compensation if an accident occurs.
Summer is coming. I hope that we will not have to deal with any tragedies of this nature in the next few months, but imagine the scandal if anything did happen and the Member States had not ratified the recent agreements on the level of compensation.
I would like to point out that in the meeting of the Marine Environment Protection Committee held in London last week, the IMO designated the Baltic, the Canary Islands and the Galapagos Islands as Particularly Sensitive Sea Areas. In my opinion, this is a great achievement not only for the Commission, but also for the whole of the European Union, as the adoption of a series of international regulations in this field increases the protection of the interests of coastal States against the risk of pollution.
We are aware of the significance of the work done in the International Maritime Organisation and I therefore wish to reiterate my thanks to the European Parliament for its support for the Community’s membership of the IMO.
In order to promote the application of satisfactory maritime regulations, the Commission actively supports and promotes the work of the International Labour Office in the process of consolidating all the agreements on international maritime regulations, with a view to adopting a single agreement to which I believe the Community should be a contracting party.
Finally, we are working in close cooperation with the International Maritime Organisation to increase the responsibility of the flag state through inspection systems, in other words to combat flags of convenience.
Once again, Mr President, ladies and gentlemen, the European Parliament has shown how much importance it attaches to the Commission’s work. Following the accident more than four years ago, during your mandate I wished to help drastically improve safety at sea, and I wish to particularly thank your for the support that you have given me and say, as I said at the start of my speech, that this legislature has been the legislature of safety at sea; the legislature in which, finally, the European Union has had the ambition and the decisiveness to genuinely protect its coasts and also to work at international level with determination, will and rigour to ensure that this protection is not only applied to our coasts and our seas but to all the seas in the world. As I have always said, the sea belongs to everyone, it is our heritage and treasure, both for humanity now and for future generations.
Mr President, Commissioner, thank you for the information you have given us, and sincere congratulations on your excellent work during this legislature. We agree with your description of it as the legislature of safety at sea, and you have played the leading role in this.
Ladies and gentlemen, Mr Vermeer, I am glad that you are here with us today, although we regret that Mr Sterckx cannot be with us to defend his report. On behalf of my group, please pass on our congratulations to him for the commendable and honest work he has been doing in order to be able to present to this House today the most objective and comprehensive report possible with the greatest possible consensus, on a sensitive and difficult matter. I would also like to congratulate Mr Jarzembowski on his excellent work as Chair.
It is in this spirit of objectivity and consensus that I also wished to tackle this issue on behalf of the PPE-DE Group, both in committee and in plenary. My group, therefore, did not table many amendments, but those amendments were key as we believe that they affect significant points and, although we disagree on some approaches and would like others to be better thought through, I will only highlight those that I consider to be essential.
First of all, our two amendments aim to correct statements in the report regarding fisheries in Galicia that are inaccurate and made rashly, without any basis, and could do a great deal of damage in the future. My obligation here is, without a doubt, to help increase safety at sea, but also to defend the truth and the fishing and shellfishing interests of Galicia, and to ensure that there is not a shadow of a doubt regarding the situation and quality of world famous products, which were managed and preserved before, during and after the in an exemplary manner. The fishing areas were closed during the accident and were opened as soon as the excellent Galician biologists, health professionals and technical staff advised that they should be, having carried out the strict tests required by Community standards. No one foresees that this will mean any future risk or undermine their profitability, as is being demonstrated by the market and by the research being conducted by the prestigious Spanish Oceanography Institute, with experiments being carried out on their own scientific vessels.
Galicia’s fisheries management system is a model for many others in the world and we cannot allow a document from a Community institution – which is not specifically on fisheries but on safety at sea – to question it with no basis and to accuse us of overusing our resources or overfishing. We do not, therefore, understand how other Galician MEPs from other political groups have been able to support this absolute nonsense with their vote in committee, which I hope they will now correct in plenary. I also hope that they will support our second amendment, which clarifies the current paragraph 51, as the reduction in extractive activity due to the closure of fishing grounds for preventive reasons is not linked to the ultimate decrease in resources, as can be verified on the website of the Fisheries and Maritime Affairs Board of the Regional Government of Galicia, , which gives all the updated fisheries statistics for the whole of 2003 by species, and shows that some species that have decreased are fished in international waters and not along the coast of Galicia, which makes it difficult for them to be affected by the accident.
This is the rigour and accuracy that we want to see throughout the Sterckx report, defending the real situation of fisheries in order to support it, which you are aware that we want to do.
Finally, paragraph 39 is also incorrect. The decision of various Member States of the European Union to ban ‘substandard’, or in other words ‘garbage’ vessels from their exclusive economic zones, may be controversial but has of course been the most effective one since the Until international law is revised, as we ask in our amendment, now paragraph 40 (which is something that is going to take a long time) to amend, among other things, the so-called ‘inoffensive passage’ for these ‘floating bombs’, citizens want us to provide effective measures and there are few measures more effective than those taken by the French and Spanish Governments, supported by Portugal, Italy, Germany and the Council of Ministers of the European Union. These measures do not make it difficult to assist the ‘garbage’ vessel or its crew as they are escorted by naval ships, which provides them with the best possible means of assistance.
Mr President, I should first like to thank Mr Sterckx, who has done a remarkable job as rapporteur, even if there might be doubts that this committee has got to the bottom of things. It is obvious that, in spite of irrational and last-ditch opposition by the Group of the European People’s Party (Christian Democrats) and European Democrats to try to minimise the responsibility of the Spanish State, particularly in management of the wreck, the truth has become clear. We now know that we are, in fact, faced not simply with problems of prevention regarding safety at sea, but also with problems concerning the management of wrecks. I must say, for myself personally, how sorry I am that the document we are presenting to you does not go into these matters in sufficient depth.
We also have two questions to settle. Firstly, that of the fate of Captain Mangouras who, it seems to me, is clearly being made the scapegoat – there always has to be one in such a case – and whose treatment is not worthy of a great democracy. I hope that the political change in Spain will allow the relaxation of the judicial control to which he is subject and that he will at last be allowed to return home. He will have suffered the lot, detention as well as having to lodge a very substantial security. Secondly, in Amendment No 11 and Recital 15, on which we expect to be defeated, we express our wish that the wreckage should be dealt with. We cannot accept that causes of long-term pollution should remain while people gradually turn away from them, trying to avoid the responsibilities of the Spanish State in this area. I think therefore that the Group of the Party of European Socialists will be very clear.
Finally, we of course hope that the proposals for the future made in this report will be adopted. The Group of the Party of European Socialists hopes that future packages will not all be called , but that there will be a package to emphasise the fact that we have drawn the conclusions from this wreck and from this disaster.
There are several questions at issue here, in particular the question of how responsibility is assumed. There are two schools of thought regarding these problems; those who want duties on polluting and those who want insurance. We are among those who think that the insurance arrangements must be strengthened and, in particular, extended to cover the degree of danger presented by the cargoes and not only their value.
I would have had many other things to say, but in two minutes I cannot go any further. I simply hope, Commissioner, that, as in the past, you would draw positively all the conclusions from this report so that we strengthen further the requirements of the European Union regarding safety at sea, particularly within the IMO.
Mr President, Commissioner, as the Commissioner said, it is really time we brought to an end the protracted work we have been doing together on improving safety at sea. We have you to thank for this, but we also owe thanks to our fellow Member Mr Sterckx for his excellent report.
With a view to the future, I have a feeling that it would be a very good thing if the Commission were to order a study into where the holes in the acquis communautaire lie. I had this feeling following the package. We noticed that there were new holes – like those in Emmental cheese – that had been exploited. I sometimes have the feeling that we think we are making progress, but new holes are springing up. I should like us to look at these holes before another disaster occurs. We have tried to do this to some extent in the report, but I think that we are in need of additional expertise in this field.
I am glad that you mentioned enlargement and Russia, and I think that this report is a historic one from the point of view of the Baltic Sea. The Baltic has never had as much mention in a report by the European Parliament as it has in this report. My thanks to all my fellow Members for this.
The international dimension emerges strongly and, in your speech, Mrs de Palacio, you point out what you are intending to do. I noted with interest that single hulls are to be phased out in Russia by 1 May 2005 at the latest. I should like you to elaborate a little on what you said on that point.
I do not think that sufficient attention has been paid to the work being done by the working group that is considering changes to the international compensation regime. We know that the working group is going to meet in May, and that Spain, France and the Commission have presented a proposal. I think that the proposal to remedy the flaws in liability insurance and in liability throughout the maritime chain merits more attention here in Parliament. I should like us to think a little more carefully about whether we want the European system we are calling for, or if we should give more thought to this working group in the IOPC context in order to see what can be done there.
Finally, I hope that we shall work together on tangible rules for success with the Particularly Sensitive Sea Areas (PSSA) that have been designated. The creation of the new PSSA in London was a success, but we need to specify what is meant by these. At the same time, when the Commission evaluates the plans for dealing with places of refuge in other respects, I should like it to decide, with respect to item 14 in the report, whether or not places of refuge should be made public. The Member States need guidance, because this matter has been the subject of much debate.
Mr President, I must also thank Mr Sterckx for producing such an excellent report following the work done in the last few months in committee, with the help of experts from the various countries.
The work in the MARE Committee has enabled us to look in depth at the disaster and its environmental consequences, and the need to make progress on safety at sea. My colleague Mr Sterckx has produced an excellent report following discussions with experts and the meeting with the captain. It is clear that the decision to move the away was an error, so we urgently need to create a network of ports of refuge on European coastlines, and progress has already been made on this, as the Commissioner has said. As the report says, we need to provide this network with financial compensation for problems, including environmental problems, due to providing refuge for vessels carrying dangerous cargo.
The Commission needs to be quicker and stricter in applying its Directives on safety at sea to the Member States and it needs to create the right conditions in cooperation at international level.
Although it is a positive report, our group abstained in the vote in committee because it does not include some matters that are fundamental for the safety of the environment and of seafarers. An environmental principle is amongst the content that we think should be adopted as part of the report: ‘the polluter pays’. It should therefore be incorporated into Amendment No 3 by the GUE/NGL and a new paragraph be added stating: ‘Decisions need to be adopted to ensure that those responsible for disasters pay the full costs of them: owners, charterers, owners of the cargo and classification societies, and in the interests of security, to ban flags of convenience in European waters’. The amendment on dignity for seafarers, their pay and valuing their work should also be supported. Measures cannot be taken without reviewing the situation of seafarers and considering exploitation and we cannot make one hundred percent progress on safety if we do not establish the situation of seafarers and their welfare in the report.
The GUE/NGL Group considers these amendments to be fundamental in order for such a positive report to be one hundred percent positive.
Mr President, the Sterckx report is a positive one, for which special thanks are due to the rapporteur. For this reason, we voted for it in committee. It is still not what we wanted, however, and we therefore hope that the amendments we have tabled will be adopted. The report should be firmer and more unequivocal in condemning the behaviour and the culpable omissions of the Spanish Government and the Galician authorities with regard to the disaster, and also in criticising the lack of European Union institutional, technical and economic resources for avoiding and responding to accidents at sea. The report should highlight the indifference and the neglect displayed by the Commission and by many Member States in the face of calls for effective measures to improve safety at sea and to help countries affected by disasters. It should also call, as a matter of urgency, for the International Maritime Organisation to recognise the culpability of the institutional system and of those capitalist companies – which I would brand as guilty – which govern maritime traffic, as well as demanding the measures needed to protect both life and maritime and coastal resources. In any case, given the temptation for those with vested interests to forget the disaster, we need to stress that the is not a historical issue, but that it can teach us lessons for the future, especially for Galicia, which of all the countries in the world has suffered the greatest number of such accidents over the last thirty years. The reaction of civil society in Galicia meant that the disaster became a political issue there, and for the European Union also, giving rise to a democratic movement that was intensified by the democratic struggle for peace and against the war in Iraq. This set in train the events that led to a democratic change of government in Spain, which was of momentous importance for everyone, including the European Union.
I remember the date very well: it was 13 November, the day on which my third grandson was born. Nevertheless, the threat of accidents like the disaster is still hanging over us. This is very much the time for the European Union to spell out its willingness to make good the impact of a disaster which affected 2 000 kilometres of our coastline, from the Minho to Brittany. There is a particular need to support and strengthen the Galicia Plan, which is an undertaking on the part of the state to remedy the consequences of the disaster, an undertaking which the European Union and the new Spanish Government must fulfil without prevaricating, and which they must treat as an urgent priority.
Mr President, Commissioner, ladies and gentlemen, I should also like to thank Mr Sterckx for the excellent work put into his report. I hope that nothing, and certainly not a disaster, will happen to temper the Commissioner’s optimism and that neither the Mediterranean nor any other landlocked sea will be the arena for a tragedy of such proportions.
The hearings of the temporary committee on improving safety at sea have been most instructive. It has been revealed, for example, that the human element plays a role in 80% of accidents. It is therefore essential for crews to be given good training in safety matters. This must provide for efficient and coordinated emergency plans in the event of a disaster at sea. In addition, steps should be taken to ensure that crews have good conditions in which to work, in this way helping at an early stage to provide rapid and appropriate responses to extreme situations.
In the case of the , we can only deplore the decision taken by the Spanish Government to tow away the vessel and wonder at the statements made at that time by its representative.
Moreover, I welcome the somewhat belated transposition, by virtually all Member States, of the directives relating to classification societies and to port state control, to which the Commissioner referred, while waiting for a more positive attitude from Finland.
The worrying situation of certain new Member States as regards the implementation of international and European laws on maritime safety seems to me to lend itself to the creation of a rapid and complete body of expertise, especially since we may wonder at the relative inaction of the Council regarding criminal-law penalties for pollution of the sea. Without the introduction of such penalties, the hooligans of the sea will go unpunished and will continue to pollute the sea without scruple. In the interests of the ‘polluter pays’ principle, the polluters must be severely punished and, beyond that, each party involved in the transport of goods must be made aware of their responsibilities.
To conclude, therefore, I should point out the equally important need for maritime safety to be accompanied by a genuine policy of prevention and punishment.
Mr President, Commissioner, the report resulting from the work of the Temporary Committee is ultimately rather unconvincing. What was surely needed was to carry out an exhaustive and rigorous review of the many weak links remaining in the chain of maritime safety, one that would be capable of producing operational guidelines linked together according to the different areas of competence, including the intermediate European level.
Certainly, many good intentions are expressed. The report, as amended, thus favours preventive action and calls for the joint construction of large anti-pollution vessels and the permanent equipping of fishing fleets with fuel recovery trawls. These are good guidelines. I should point out that a tonne of fuel recovered at sea represents ten tonnes of waste fewer to be treated.
The report also favours the setting up of particularly sensitive sea areas under the auspices of the IMO, which is what France wants. It is opposed to flags of convenience that do not meet the vessel inspection and safety standards. This is certainly a very sound reminder at a time when the European Union is itself becoming the world’s leading host for flags of convenience.
Very soon, however, the report cannot stop itself drifting off towards a series of federalist fads. For example, when it aims to encourage replacing Member States with the European Union at the IMO or to develop the inspection and restraint powers of the European Maritime Safety Agency, to the point of transforming it into a veritable federal authority; or again when it advocates the establishment of an integrated European coastguard system, while being very careful not to specify who would finance it and who would be in charge of it, but which would nevertheless have numerous functions, including, in no particular order, ensuring maritime safety and the protection of the marine environment, fisheries surveillance, protection against terrorism or even the assignment of emergency moorings and ports in the event of an accident at sea.
Finally, the icing on the cake is paragraph 39 at the heart of the report, which by the way completely contradicts paragraph 40, and which condemns the only measure of immediate application taken following the shipwreck, that is very strict control of high-risk vessels, which could result in their expulsion outside the 200-mile zone, decided on jointly by France and Spain in Malaga. This device has nevertheless produced very good results. Of more than sixty in-depth checks carried out so far by the French, one vessel made a gallant last stand, and sixteen were expelled. The prospect of being ordered to make very expensive detours is clearly an effective deterrent to the use of dangerous vessels. Vessels in distress are obviously not covered by this procedure, as this report nevertheless pretends to believe.
In the final analysis, therefore, the Sterckx report leaves a strange feeling. What credibility should be given to it when, instead of advocating, as one might logically have expected, the widespread application of measures proven in practice to be the most effective against the hooligans of the seas and the greatest deterrent to them, it condemns them on the basis of the other inaccurate considerations, on the pretext that they do not come from European institutions but are the result of close cooperation between Member States directly concerned?
Ideology does indeed make you blind. On the pretext of increasing safety, here we have a suggestion to decrease safety by challenging the right of the Member States most directly affected by maritime risks to provide effective protection for their coasts and their coastal populations. Instead of being encouraged to continue, they are being discouraged from doing it. Instead of good practices being applied more generally, they are – I quote – ‘rejected’, a quite paradoxical result, Mr President, for a committee set up for the purpose of proposing measures to improve safety at sea.
Mr President, Commissioner, I should first like to thank Mr Sterckx, even if he is not here, for the remarkable job he has done. I should also like to thank you, Commissioner, because I believe that, in the course of this legislative period, we have succeeded in establishing a close working relationship between Parliament and the Commission in order to try and put the finishing touches to the legislation on safety at sea.
We have lived through the disasters of the and the , from both of which we have been able to draw conclusions regarding bad management and we must make use of them. This has been shown clearly by the discussions of our committee.
We must first turn our attention to all forms of pollution because, while there are maritime disasters, there are also, unfortunately, continuing instances of pollution, in particular those caused by the daily degassing. Under the ‘polluter pays’ principle, we must tackle this problem and adopt measures which are applicable from day to day. Hence the unannounced inspections of vessels, the establishment of a European coastguard service, which must be operational and have human and technical resources at its disposal equal to the tasks assigned to it, and then, of course, the need to monitor the quality of crews so that they can take the right decisions at the right time.
The measures adopted then have to be implemented. A short while ago, the Commissioner noted that Member States have been very slow in implementing the directives and regulations. On this matter, I think that good information on the successes and failures is important, not in order to denounce one or other Member State but rather to encourage them to outdo each other in achieving the objectives set.
As far as ports of refuge are concerned, it is true that there are many questions remaining and that States are not rushing to give a list of such ports. In the face of the concerns and questions of inhabitants who do not want to see shipwrecks turning up outside their windows, I wonder whether we should not proceed differently and perhaps, quite simply, fit out major ports situated along our coasts with adequate technology and equipment, so that such technology and equipment can be made available at any time that a disaster or accident occurs.
Finally, it is also important to note that European authorities, whether national or local, must continue their partnership with the people working in maritime transport. It is not sufficient to state systematically that the people working in this sector are not reliable. Some are, whereas others really are seagoing hooligans. We must – and I think the Commission has a role to play in this respect – support the moves by those who would clearly like to change the image of their industry. From this moment, they are taking responsibility in efforts to modernise their fleet and, of course, to train their seagoing personnel.
Be that as it may, I believe that we in this House must remain vigilant so that the work done here really can bear fruit.
Mr President, the European Parliament proved its worth by establishing a temporary committee to assess the causes and consequences of the oil tanker disaster and to make proposals to increase safety at sea. The institution thus carried out its responsibility for political monitoring of what was and continues to be a European disaster that goes beyond the limits of a single Member State and took on board the consequences by promoting the sea traffic policy, which is the responsibility of Community and international bodies, although the decisions to implement it are left in the hands of the leaders of the Member States.
Talking of the Member States, Parliament has had to put up with hijacking manoeuvres and a lack of cooperation on the part of those who were then in charge of the Spanish Government. It is usual practice in Parliament’s temporary committees for ministers to give their points of view. This was not the case and the majority of the groups feel that between 13 and 19 November 2001 hasty and badly thought out decisions were taken which resulted in an accident turning into the greatest environmental disaster in Europe of the last few decades.
After five months of hearings we are still wondering what made the Spanish authorities in charge order that the vessel be removed to the high seas. As the European Parliament stated in its resolution last year, this decision considerably increased the proportions of the disaster.
My group is tabling several amendments, but following on from Mr Varela Suanzes-Carpegna’s speech, I would like to say that, while we think that Amendment No 2 from the PPE-DE Group is entirely superfluous and we are neither in favour or against it, we, and myself in particular, as a Galician and vice-chair of the Committee on Fisheries, think that Amendment No 1 is irrelevant and, what is more, dangerous, because no one has questioned the rigour of the scientific testing or the healthiness of the food chain. We would not have opposed an amendment to remove the word overfishing – if the honourable Member thinks it is so serious – although we still believe that the original wording of paragraph 50 is entirely inoffensive, as it only mentions the risk and the possibility of overfishing and in no way claims that it is already the case. I will say once again, however, that we are not entirely in favour, and we will therefore vote against, because we think it is quite dangerous to bring back the ghost now and question the rigour of the scientific tests and the healthiness of the food chain.
Mr President, Mr Sterckx’ sound report does in fact take into account the important data confirmed during the months of work by the Temporary Committee. Among other things, the report incorporates the necessary criticism of the Spanish authorities regarding management of the tragic disaster of the . It deplores the fact that it has been made impossible for the master of the vessel to leave Spain during his trial. It asks the essential questions concerning the amount of fuel still on board and the dangers that remain as a result. It emphasises strict monitoring of adherence to shipping routes and the coordination of measures to be taken in the event of an accident; it recommends that the Maritime Safety Agency should have more power. Finally, the report would like to see better protection for the Baltic, a better instrument for tracing dangerous vessels in order to locate them in the event of a disaster. It also formulates a number of requirements concerning international legislation.
Although all these proposed measures are positive, they do not, even so, seem to me to go far enough compared to the measures already proposed in the and packages, even though the measures in these packages are indeed important and must be welcomed.
Much was expected of this report from the Temporary Committee, and, indeed, it still is. I am sorry that the amendments calling for better cooperation and coordination of national actions have not been accepted in favour of a European coastguard service, which my group does not support. Before the vote just now, following the example of Mrs Bergaz, I am going to stress a number of proposals which we wish to have taken into account in the report and which can be found in the amendments proposed by my group and others.
Safety at sea will not be improved without a review of the conditions under which seafarers work, without an end to the overexploitation that is to be found on many vessels, and without offering worthwhile pay with harmonisation at European level. Stronger measures against flags of convenience are essential. It is also necessary to look seriously at how to make the main parties responsible, shipowners, charterers, owners of cargoes and classification societies pay. What is more, the question of full compensation for the victims of the still remains unresolved.
I myself truly believe that the report is worthy of our support, but I am anxious to say that my group will look carefully at how its proposals are taken into account in the vote on the amendments in order to decide on its final vote.
Mr President, Commissioner, having followed the information given to the public during the crisis and the speeches in the parliamentary information committee, I believe that the vessel sank for two reasons: firstly due to its terrible seaworthiness, and secondly, due to the bad decision by Mr Aznar’s Spanish Government authorities, which, rather than seeking a place of refuge, chose to send the damaged vessel to areas with rough seas, with waves more than six metres high, until it broke up and sank, causing the biggest ever oil slick in Europe.
I think that the fact that the vessel was sailing in an unsuitable condition was the responsibility of the owner, the captain, the oil company that owned the cargo, but above all, it was the responsibility of the classification society ABS, whose inspection conducted in the port of Dubai four months before it sank had not been correctly carried out according to the audit subsequently conducted by the International Association of Classification Societies. ABS also inspected the ship that exploded in Porto Torres, Sardinia on 1 January this year.
I have therefore already tabled an amendment urging the Commission to carry out more effective monitoring and to audit classification societies and their inspectors regarding the quality of their work. It also urges the Commission to put a stop to any collusion or conflict of interests that there may be with owners, charterers, oil companies, etc. There needs to be greater transparency in this and also in the International Maritime Organisation, which receives a large proportion of its budget from States that are known as flag of convenience States, but where the real control is in the hands of other States, some of which are European.
Mr President, I wish to begin by thanking the interpreters for their patience and kindness for the unforgivable suffering I have imposed on everybody since my first speech in September 1999. At that time I announced that I would speak neither French nor Spanish in plenary while the Basque language did not enjoy full recognition in the Basque country. Now, five years on, the rights of Basque speakers are still being ignored. I would therefore ask – in the English language, of course – my French and Spanish colleagues to act immediately.
I join with other speakers in their positive response to the important work produced by the committee, chaired by Mr Jarzembowski, and to the excellent work of the rapporteur, Mr Sterckx. The Commissioner said that a new report on the future of maritime safety will soon be presented. I hope that this time the Commission will emphasise the need for immediate and accurate information in the event of maritime disasters. That was not the case with the , where the interests of the public and in particular of the victims in Galicia and the northern part of the Iberian Peninsula, including the Basque country, were completely ignored.
As a demonstration of linguistic solidarity, I am opting today to speak the language of farmers and seafarers, for the language of Castelão, a defender of true individual and collective freedom, taking the specific as my starting point and moving on to universal truths. I would like everyone to be aware that the disaster represented an exceptional time of dignity and strength, which was vital in understanding not just the Galicians but also all those oppressed men and women who want a fairer world. Even today, Castelão is a universal reference for peoples subjected to oppression in other states, and for all those nations whose existence is denied.
Thank you, Galicians. Those will probably be my last words in this House because I will not be able to stand for re-election in June. I will be the only Member of this Parliament who will not have this opportunity because my political party has been outlawed by the Kingdom of Spain. I thank you all.
Castelão is a universal reference for all peoples subject to the oppression of states that deny their existence. 'Thank you, Galicians' will probably my last words in this Parliament because I will not be able to stand for re-election next June. I will be the only Member of this Parliament who will not have that possibility because our political party has been outlawed by the Kingdom of Spain. Thank you all the same. .
Mr President, Madam Vice-President, as the chairman of the non-standing committee for the improvement of safety at sea, I would like to extend warm thanks to the members of the committee and to the rapporteur, Mr Sterckx, for the extraordinarily sensible way in which they conducted their deliberations and for their excellent report. The committee worked consistently in an excellent atmosphere, and everyone attempted to resolve the problems in a sensible manner. Many thanks. My special thanks, obviously, go to the staff of the secretariat, under the leadership of Mr Darmis, without whose extremely professional administrative support the rapid but, at the same time, careful work of the committee, including the important trip to Barcelona, would not have been possible.
The hearing of numerous experts with various backgrounds, representatives of the Commission, the European Agency for Maritime Safety, the Irish presidency of the Council, the General Secretary of the IMO and, not least, the acting Vice-President, Mrs de Palacio, in my opinion provided the committee with a broad foundation for its recommendations and assessments. We once again investigated maritime accidents subsequent to those involving the and the and mainly concentrated on the statutory measures introduced since then at European level to improve safety at sea and their implementation in the Member States.
Of the 56 conclusions, I would like to emphasise four of a general nature. I will not go into the details. I believe, however, that four conclusions are so important that they should be emphasised.
The Spanish authorities have successfully stopped the leak of oil from the wreck of the and submitted a timetable for the further pumping away of the oil out of it, so that additional harm to the environment and fishing should be avoided. We still have the problem that the waste extracted from the sea in the last few months and in the last few years must be carefully recycled, but that is a special problem.
Secondly, in our opinion, the Spanish courts should urgently bring forward the judicial proceedings in respect of the accident and change the conditions applicable to the captain, so that he can return home until they start.
Thirdly, the new regulations resolved on with the ‘Erika I’ and ‘Erika II’ packages of legislation are essentially the right ones for achieving a substantial improvement in safety at sea.
Fourthly – and this is the key point – there is still inadequate transposition of the safety regulations into the national law of some Member States, and therefore into reality. Accordingly, Madam Vice-President, we support the Commission in its investigations into the implementation measures, in particular with regard to the question of the provision of emergency resting places and crisis response places. Commissioner, stick to it, put pressure on the Member States, and this House will support you!
– Mr President, Commissioner, ladies and gentlemen, I was part of the mission which my party sent to Galicia immediately after the accident and I remember how shocked we were by the sight of the beaches and by the despair of the residents of the area. I therefore wish, from this position and in the time available to me, to express my surprise at the blunt statement by the representative of the Spanish Government of the time that, in the event of a similar accident to the , they would again decide to remove the ship from the shore. I would also emphasise the findings in the report on the treatment of the master of the and the fact that this sort of treatment was also seen later, in Pakistan, with the crew of the , a matter on which Parliament passed a resolution. These seamen have already been released and returned home. Pakistan is ahead on this count of a Member State of the European Union!
I further wish to denounce a distortion, no my mistake, a clearly deliberate misrepresentation in the translation into Greek – and only Greek – of the discussion with Captain Mangouras referred to in the report. The translator, by adding a phrase which does not exist in Mr Sterckx's text, presents the master as maintaining exactly the opposite of what he actually maintained and agreeing with the action taken by the Spanish authorities. I would remind you that the matter of the shipwreck of the and the setting up and operation of the MARE committee were given broad coverage in the Greek media, which of course obtain their information from Greek texts. It would therefore appear that the translator wanted to exonerate the Spanish Government and its Greek supporters, come what may.
I call on every person in a position of responsibility to examine my accusation, which concerns the last paragraph of the text entitled 'exchange of views with the master' in the explanatory report, and to crush the translation mafia in the European Parliament.
To close, I wish to express my faith in what I would call absolute cooperation with the ΙΜΟ.
– Mr President, the paradox in the European Union when we discuss safety at sea is that the Member States call for measures following disasters and then fail to apply them. What usually happens is that industry is incriminated, the crew is incriminated, the states tend to shirk all responsibility and it is obvious that this is not true.
If only things were that simple, because we would have resolved the problem. The problem with safety at sea is obviously not Mr Mangouras, the Greek master, who should have had better treatment from the Spanish authorities, as the Sterckx report rightly notes, nor is the problem purely and simply single-hull tankers. It is also the maintenance of ships, as demonstrated by the recent shipwreck of the double-hull cargo vessel, the ,off the coast of Norway, it is that we do not have ports of refuge, in violation of Community legislation, it is that we do not conduct proper port controls, again in violation of Community legislation. It is overall, if I may say so, that the Member States do not apply what is generally speaking the good Community legislation which we have in the European Union.
The first thing, therefore, that we need to do is to apply Community legislation and then we also need to look at the measures proposed in the Sterckx report, select certain basic priorities and take additional measures, such as creating a European coastguard.
I would also point out that, obviously, as shipping is an international problem, international measures are also required, which is why cooperation with the International Maritime Organisation is always required.
Mr President, I too should like to congratulate Mr Sterckx on his sterling report. It contains many sound recommendations, and it is to be hoped that they will be followed, so that we will be able to prevent unacceptable accidents involving oil tankers even more effectively, something by which we have been confronted on a number of occasions during the past term.
What matters most now is to deliver on what has been agreed. This can be done, above all, by investing considerably more in monitoring existing measures. We must invest in global cooperation, also in order to tackle international maritime safety problems that fall outside of the European Union. Another point of crucial importance is consultation with, and the tackling of, flag states that take safety measures rather lightly. I think that what we all want is for so much to happen in the next few years that we will never have to hold a debate of this nature in Parliament again and that the risk of accidents of this nature will go down considerably, partly as a result of what we in the European Union are doing. Needless to say, coordination and cooperation among Member States is of key importance. The report contains many proposals to that effect.
We must learn from each other and we must try to apply the same procedures. Reference was made a moment ago to the experiences of, and the meeting with, the English coordinator. From that, it transpired that the United Kingdom has adopted a very clear line of command in the case of accidents. This must also be done at European level. As such, we support the proposal on the setting up of a European coastguard service. That is a fair objective. However, it is important for us to examine first how this can be done via research, projects and experiments. We are all in favour of giving the European Maritime Safety Agency (EMSA), the new institution, an important role during the further development of policy in this field, including controls and suchlike.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate the chairman of the committee and also the rapporteur in spite of his absence. I am especially grateful to him for his work because, seeing the title and the aim of this Temporary Committee on improving safety at sea and some of the numerous amendments proposed, one gets an impression of the difficulty of his work as rapporteur, as well as the impression that the political opponents of the party in government of the Autonomous Community of Galicia and also in the Spanish Government were more interested in the partisan and party debate and in trying to erode and wear down the governing party politically than in looking forward and trying to efficiently and effectively improve the various aspects of safety at sea: social, economic, fisheries, tourism, environmental and health.
It could seem as though we are living in different countries since, with some exceptions, some of which existed right at the start, as an inhabitant of the region most directly affected I think it can be asserted that the activity in the fisheries sector was initiated at the right time and with all possible guarantees, in accordance with the technical and health reports. It can also be asserted that, according to the opinion of a large majority of the professionals in this sector, the catches have not suffered; that neighbours and tourists who have come to Galicia in great numbers over the recent Easter week, possibly with some specific problems, which there always are, found our beaches to be clean, and that help and assistance have arrived punctually and, furthermore, that we can all be proud of our civic solidarity, in the knowledge that the peoples of Europe are resolved to overcome their former divisions and to shape a common destiny, as called for in the preamble of the future Constitution.
Finally, I will refer to the purely social aspect, since maritime activity is a human activity, and every professional maritime worker also has the right to working conditions which respect his or her health, safety and dignity and also requires measures intended to raise the prestige of maritime occupations in order to make them more attractive to young people in general and young Europeans in particular. Thank you for this, Mr President, and thank you, Commissioner, for all the progress we have made under your drive and direction.
Just a note, Mr President, to say that the situation of Captain Mangouras corresponds to a legal decision and legal decisions must be respected whether you agree with them or not. Mr Savary, if political change affects the independence of the judiciary it would be very serious, because the separation of powers continues to be a fundamental pillar of democracy.
Mr President, Commissioner, I am sorry that Mr Sterckx is not present in the House, and I am sure that he has pressing reasons for this, but I would like Mr Vermeer to pass on to him that this committee is making progress as a result of the disaster and that, as of this moment, we have an excellent Commission proposal and an excellent report by Mr Sterckx on safety at sea.
Is Parliament really asking Mr Sterckx for an own-initiative report on safety at sea in this situation? This would not be very logical. Everyone is aware that what Parliament is asking for is an investigatory committee on the , precisely in order to clarify what has happened and to avoid repetition, in order to establish that seriously damaged vessels should not be sent to the open seas to sink, but that ports of refuge should be provided. This committee should have made it very clear that this should not be repeated, that we cannot get away with pollution and that not everything can be resolved through commercial relations and political dependencies. None of this appears in Mr Sterckx’s report. The experts have been ignored, not to say scoffed at, and I am sorry that Mr Sterckx has reneged on the pact that he made with the Group of the European People's Party (Christian Democrats) and European Democrats in order to have, at this time, the President of the House that we have.
I must, however, give Mr Sterckx some bad news: in his investiture report, the President of the Spanish Government has decided to create a monitoring committee on the . We will be able to continue clarifying and providing information in spite of the European Parliament.
Mr President, Commissioner, as other Members have already said, we can be pleased with the work the rapporteur has done. I should like to take this opportunity of congratulating Mr Sterckx on his work on maritime safety. This compliment also applies to the Commissioner. The report that is now before us is succinct and clear and has avoided duplication in respect of the September resolution. I have tabled a few amendments in the Committee on Regional Policy, Transport and Tourism, and all of them have either been approved or included in the rapporteur's compromise amendments.
I should now like to turn to my concerns. First of all, the European coastguard service. A majority in this Parliament is – quite rightly – in favour of a far-reaching form of cooperation between the different coastguard services, with the establishment of a common European coastguard service as the ultimate goal, if necessary. For this coastguard service, as well as for the existing European Maritime Safety Agency (EMSA), it is of major importance to have sufficient powers to be able to carry out the work in the field of maritime safety effectively.
In my view, far more attention should be paid to the maintenance and state of the ships. Accordingly, a poorly maintained double-hulled tanker will constitute a greater risk than a well-maintained single-hulled tanker. I have also expressed my misgivings about the registration labelling of containers and vessels containing dangerous chemicals and substances. This is further to the loss of very toxic cargo from the in the North Sea, in which apparently, the substance in question did not correspond to the description on the bills of lading. I am also anxious about the increase in the export of Russian oil via the Baltic Sea along the EU coastline, because very often, this involves the cheapest substandard tonnage.
Since my own report concerning the introduction of criminal sanctions has run aground in the Council, I am delighted to see that a few Members, including the rapporteur, are calling on the Council to reach a decision in this matter as soon as possible. Internationally, there are plenty of options in legislation to tackle the situation. The problem, though, is that the Member States do not enforce the rules to which they have committed themselves through treaties. It is precisely those Member States that reject controls by means of Community legislation.
Mr President, Commissioner, in the course of one minute I should like to point out to you six paths to be worked on during the next legislative period.
Firstly, the European coastguards. Secondly, seafarers’ living and working conditions, which must be as good as possible on board. Thirdly, flags of convenience, making every effort to drive them out, and strengthening our position within the International Maritime Organisation. Fourthly, implementation of the regulations relating to port reception facilities. Fifthly, work on the concept of freedom of the seas, which is an old concept about which seafarers care but which will have to be studied carefully. We no longer transport wood, wine and stones but much more dangerous materials. Sixthly, ensure greater traceability of petroleum products. You know that the techniques for doing this exist, a sort of petroleum DNA, and when degassing is carried out or ballast tanks are emptied, this is a new lead for detecting the culprits.
There, Commissioner, you have a number of points on which it must be possible to work during the legislative period that is about to start.
Mr President, Commissioner, anyone who travelled at the time with the delegation of the committee to Galicia will never forget the inexhaustible assistants in their initially white, but soon oil-stained overalls, above all how they attempted stone by stone to wash away every trace of oil from the coast. It is, sadly, the case that in particular it took so serious an accident as that of the tanker finally to improve safety in maritime traffic.
Today, however, I would like to emphasise that we will have succeeded in doing that, if we implement the measures indicated in the report and follow them up. This needs a maritime network rather than another bureaucratic skyscraper in the big city of the European Union.
Effective protection of the coast can only be achieved through greater safety at sea at the multinational level. Any particularist approach by small states must be relegated to the past. What is effective is if, in the context of joint protection of the coast, synergies can be recognised and, through a joint organisation, people and materials be aligned with each other and the best possible use made of them across the countries and seas of the region. For me, therefore, coastal protection, environmental protection or whatever you would like to call it is also a form of regional and structural support across Europe. I take such protection to mean preventive measures for the protection of the environment and, in the context of a joint monitoring of the coast, also an effective resource for combating crime at sea.
I am proud of this and I am sure that the catalogue of measures we have decided on will achieve its objective. This will be to the benefit of everyone in the European Union, in both the present members and the new ones, in the short, medium and long term. A revival of the maritime ecosystem and increased readiness for investments in maritime routes, the maritime motorway of the future, will be the payoff.
Mr President, learning from a catastrophe means facing the future. All the laws or directives that we pass here are, at the end of the day, worth nothing if they cannot be monitored and enforced. For this reason, we need very rapidly in the medium term a European coast guard service, not least in view of the new and emerging risk of terrorism. We cannot sit and wait until terrorists attack vessels in European waters, but rather we must counter them in good time through a coast guard service.
My second point is that the Baltic is a sensitive maritime area. As a committee, we called for obligatory pilots in the Baltic, but we are aware that this cannot be achieved without Russia. For this reason, we ask you, Commissioner, to combine with the Commission and the Council in putting political pressure on Russia to ensure that Russia also at last complies with the international regulations in the IMO.
My third and final point is that we are aware that 80% of all accidents at sea are attributable to human error. Hitherto, we have devoted great attention to technology. In the future, we must concentrate more on the human factor, which means that we must direct our attention more specifically to the training of captains, officers and crew in accident management, fire protection and emergency measures.
Mr President, I have campaigned long and hard for the establishment of a European coastguard, and in the light of numerous maritime accidents and incidents that have occurred in recent years, the case for such a maritime force has never been stronger. Last year I produced a detailed policy proposal calling for the establishment of an EU coastguard, which I submitted to the European Convention for discussion.
Since the disaster in November 2002, the issues of European maritime security and safety have been given a much higher priority on the European agenda. The enduring environmental damage caused by the disaster demonstrates that Member States acting alone are under-resourced and ill-prepared to face such disasters. In addition, the traffic in EU shipping lanes is increasingly heavy and the number of collisions and disasters that have occurred in EU waters points to the need for more effective coordination in avoiding potential maritime disasters.
Regrettably, our coastal waters are being exploited by organised crime for trafficking in arms, drugs, cigarettes and human beings. Additionally, given the present geo-political climate, we must consider how we can prevent the potential threat of terrorist attacks using the seas of Europe.
Often EU leaders seek to make the EU more relevant in the daily lives of their citizens. Establishing an EU coastguard would be a tangible way of doing this because it would tackle the real concerns of those we represent. I therefore welcome the Sterckx report. I welcome the fact that it has adopted my proposal for the establishment of an EU coastguard as the best means of improving safety at sea in the long term, and in addition has called for a clear decision-making and command structure for dealing with maritime emergencies.
I congratulate Mr Sterckx for producing an excellent report and I would urge Members of this House to support it enthusiastically.
Mr President, I regret that Mr Sterckx cannot be with us here today, but such is the fate of a party leader. I should like to congratulate the Commissioner on her work in the field of maritime safety. To send the frail into the open sea in storm conditions was a capital blunder on the part of the Spanish Government. The refusal to admit mistakes was characteristic of the Aznar Government and it is not surprising that this Government has now been voted out. The covering up of the facts was the result of a wrong interpretation of democracy, one that is still tangible in Galicia.
I went along to help the volunteers clear up the oil. I am backing this report and therefore hope that this disaster was the last one of its kind. In this report, measures are proposed. A European coastguard service will play a crucial role in future. My last word on this – and I say it with pride – is: .
Mr President, I would like, firstly, to congratulate the rapporteur, Mr Sterckx, although he is not present, to congratulate Mr Jarzembowski for his magnificent work as chairman of the committee and to congratulate you all, ladies and gentlemen, for your speeches and for your work to take this committee forward and make it work.
I would start by requesting, ladies and gentlemen, that we all be fair and that we try to be a bit impartial. If we must be critical, we must go back much further, as before the , before the , unfortunately, the European coastlines had been polluted, assaulted, by a series of dreadful accidents. I would recall the , off the Breton coast, or the , off the Galician coast, to name but two cases previous to those cited, which are as alike as two peas in a pod. At that time, dreadful disasters took place and nothing was done, ladies and gentlemen.
In this respect, we can feel proud that now something has been done. This time has been different from that time, in the eighties and nineties, when nothing was done, whilst, for example, the United States, following the disaster, took a series of measures that now allow them to assert that their coastlines are much safer, given that there can never be zero risk.
I must say that, as a politician, the past only interests me in order to be able to avoid repeating mistakes and look towards the future. The future is where we are and this is what we are all working on together.
In this respect, we can be satisfied and say that in the future, in current reality, the European coastlines are safer than four years ago. We can be satisfied with everyone’s participation, and the Commission is aware of the joint effort we have made.
I must also say that the Council has taken the corresponding steps forward. It is, however, true that the decision of the Commission and Parliament has been much more systematically clear than that of the Council. I am not referring to each of the countries of the Council, as they have different sensibilities, but to the Council as a whole.
To move on the issues relating to the true situation of Community law, we are first of all monitoring the timetable closely. When the months envisaged for transposition come to an end, any Member State that does not report the transposition of a regulation will be summonsed to legal proceedings before the Court of Justice of the European Communities in Luxembourg. I have told you, ladies and gentlemen, we have already initiated a series of proceedings in some Member States.
Second, regarding the reality of internal application, even when the transposition has been carried out, we are, thanks to the European Maritime Safety Agency – we have present here today its Executive Director, Mr De Ruiter, who is doing a fantastic job – making systematic inspections . This allows us to verify whether, as well as incorporating a certain number of rules into national law, this is also reflected in practice. We will also produce the appropriate and relevant reports.
Third, you have asked about the situation of Captain Mangouras. Look, ladies and gentlemen, the Commission is not able to intervene in the legal systems of the Member States. Neither can the governments intervene in the legal decisions of the Member States. There is a separation of powers. In this respect, I suspect, as has already been indicated, that a political change in the Spanish Government will have little effect on the opinion of the judge on duty. It would be catastrophic and disastrous if the judge on duty were to obey the political impulses of the ideals of the government in power. I would find it regrettable and I am sure that the judge on duty is doing his job. In this regard, consider the precedents, such as the fact that the captain of the – I would like to remind this House that this was a vessel whose owners were very close relatives of the owners of the , as close as brothers and brothers-in-law – who was responsible 14 years ago for a catastrophe similar to that of the on the Spanish coastline, left without allowing them to bring him to justice, because he took advantage of his bail to, quite simply, get on a plane and never again set foot in Spain.
In this case, what is happening is that the judge on duty is taking precautions as there is some very specific background that is particularly unfavourable in terms of the behaviour, at least in this case, in a very similar situation, of some companies that are particularly involved.
As one of you, ladies and gentlemen, said a short while ago, although the majority of crews, captains and officers are reliable, reasonable and respectable people, there are exceptions.
I will now comment on spills. The great disasters, according to the statistics, represent less than 10% of marine pollution. Most pollution, although it is true that it is more diluted and, therefore, less visible, is continuous spillage, bilge cleaning, the cleaning carried out on the open seas by unscrupulous vessels. In this respect, I would like once more to thank this Parliament for the backing it has given to the Commission proposal to penalise those who voluntarily cause this sort of pollution of our seas. Regrettably, the Council is not in favour, which is causing problems.
This proposal, as Mr Poignant has said, includes such subjects as traceability and sensors to monitor how the large vessels that put into our ports manage dumping and bilge cleaning. All this is also in line with the measure that we previously adopted for harbour installations to collect waste and to allow the vessels putting into European ports to carry out cleaning within these installations.
Fifth, I agree with Mr Ortuondo Larrea that the classification societies have a great responsibility. The classification societies should be the guarantee and, in this respect, Mr De Ruiter, the European Maritime Safety Agency and also the Commission are monitoring and analysing their behaviour because, as you know, ladies and gentlemen, we have increased the responsibility of the classification societies following the disaster and we can even withdraw their power to recognise and certify vessels in relation to European ports. We are working on it and I agree completely on its importance, as well as the chain of responsibilities that another of you indicated previously comprising the maritime transport operator, the ship owner – not only the captain, who also is responsible – and the various elements appearing in the transport chain. This must be done, however, not only at European Union level, but also at the level of the International Maritime Organisation.
With that, we arrive at the sixth point of my intervention. We are talking about an entirely international and globalised activity. In this respect, we can adopt a series of measures at European regional level, but there are other measures that can only be adopted, or will only have any real effect if adopted, at international level. This comprises our fight against flags of convenience, although to some degree we are already penalising them, because of the criteria by which the vessels that must undergo port controls are selected. The flying of certain flags automatically causes that vessel to be a priority control objective and, therefore, it is moored for longer and experiences more problems, etc. Therefore, to a certain extent, we are already looking at this problem, but we will only be able to go further when at international level, which is what we are pushing for, all questions of auditing and of the responsibility of the Member States issuing the flag are clearly reinforced.
The minimum rules regarding crews are also international. In this respect, the International Labour Organization must make progress regarding the qualifications and training of maritime personnel, not only for European crews, but also for international crews that put into our ports in vessels from third countries and to whom our European regulations cannot be applied. It is, however, clear that we require the seafarers and the crews of our vessels to have undergone training that makes them much safer. We simply have to compare the reality of the accidents in vessels with a European flag with that of third-country vessels.
It is necessary to continue this work and, in fact, throughout this legislature we have established and adopted measures to strengthen and improve the quality of crews and also the prestige of maritime work, making it more attractive, making it a viable life option for our young people to join a merchant ship as a seafarer, officer or captain. In this respect I think that, for example, during the Greek Presidency, a series of measures were taken and I hope that there will be a commitment on the part of the British Presidency to take up all these initiatives that we are working on to make the occupation of sailor more attractive to young people in the European Union.
You are aware, ladies and gentlemen, that the coastguard problem is important to the Commission, but we know that for now it will not be resolved. For this reason, we must back what is attainable at the moment: greater cooperation and coordination between the coastguards of the different Member States and, of course, an expansion of the role of the European Maritime Safety Agency.
Very recently, we adopted a regulation to amend the powers of this Agency, including the power to manage anti-pollution activities in the event of accidents, in order to be able to tackle them by means of European measures that are equal to any needs that may arise, but we have also expanded its powers in the spheres of safety and security
I would appreciate it, therefore, if we had financial backing in the budgetary debate, because we are discussing financing for 2005 and we need funds to be able to establish the anti-pollution measures and, specifically, the cleaning vessels we were discussing.
I will finish on a very clear issue, directed at Mr Gorostiaga Atxalandabaso. Look, Mr Gorostiaga, you know as well as I that I will be able to come here. Aralar upholds the same ideals as your party, apart from the fact that it condemns terrorism. You know that your political party has been declared illegal by the judgment of a judge in Spain, not by a government decision. It is true that this judge was basing his judgment on legislation adopted democratically and legitimately by over 90% of the Spanish Congress of Members and that, from that moment, your approach is defensible, but what is indefensible, not only from the point of view of the Spanish, but also of Europeans, is not condemning a very specific example of terrorism, that of ETA. In this respect, I would like to remind you that your party has been considered a terrorist organisation by the European Union by means of a decision of June 2003.
Mr President, I wish to say to the Commissioner that, firstly, in Spain there is Spanish nationalism, and Spanish judges are under its influence all the time. We are neither Spaniards nor French: we are championing a political course to self-determination for the Basque country. We are not championing terrorism of any kind, contrary to what the Commissioner said. We are championing a political path for the Basque people. If we are in a European Union based on democracy, and if the Basque people were to decide on a particular political future for their country, everyone should respect that decision.
I refute any kind of accusation of complicity with terrorism. The Commissioner knows perfectly well that I have never defended in this House any kind of action that could be construed as terrorism.
The debate is closed.
The vote will take place at 12 noon.
There can be no doubt that the Spanish authorities have a great deal to answer for over the shipwreck of the . The report itself, although it is very much lacking in some areas, is highly critical of the Spanish authorities, and in particular of the statements made by Spanish leaders and of the failure to make the conclusions of the investigations more widely known.
It is also positive that the report emphasises the need for more attention to be paid to the maintenance of ships and to their condition, even in the case of double-hulled vessels, which may represent a greater potential hazard; that it advocates agreements under the auspices of the IMO on the speedy and independent investigation of shipping disasters; that it calls on the coastal Member States to establish a clear and independent decision-making and command structure for dealing with maritime emergencies; that it calls for an investigation of the scope for introducing mandatory insurance; for financial compensation for places of refuge; for a system of penalties to combat illegal discharges; for an audit of the classification societies; and for the Member States to transpose the relevant Community directives and to ratify the international conventions; for the training of seafarers; and to retain the dignity of the seafaring professions.
I regret, however, that the report does not mention improvements in workers' social conditions and that our proposals to abolish flags of convenience, to make all parties responsible for the payment of damages, and to support investigations of the authenticity of maritime certificates issued, were rejected.
We hope that these amendments, which we have tabled once again, will be accepted in the plenary.
The next item is the report (A5-0220/2004) by Mr Cocilovo, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures.
Mr President, ladies and gentlemen, you have today before you for the vote a report of great importance within the framework of European transport policy, specifically, the amendment of the ‘Eurovignette’ Directive.
As you well know, the current Community framework is inadequate in view of the numerous initiatives that have been set up recently at national level in this regard. This framework needs to be strengthened, particularly in order to ensure fair competition conditions between freight transporters and give greater stimulus to the balance between the individual modes of transport.
First of all, I would like to sincerely congratulate Mr Cocilovo on his excellent work. He has achieved something that, I must say, I thought impossible: grouping, bringing together, and integrating a series of amendments, presenting in the end a result that respects the principles and philosophy of the Commission proposal.
Apart from some technical aspects, I would like to convey clearly the Commission’s support for the Parliamentary report.
First, I would like to point out that the draft report takes on a fundamental principle of the proposal, and this is the allocation of charging income to transport. This principle has been and continues to be the subject of arduous debates in the Council. For this reason, it is of vital importance that Parliament has supported it. How can the idea of a motorway toll be justified if we do not know what is to become of the funds it generates? In an internal market, such as we have now, how can this situation, that could send us back almost to medieval times, be justified?
The execution of the great projects of the Trans-European Transport Network also suffers from a lack of funds. In this respect, road charges constitute a financial impulse mechanism that must contribute to the improvement of transport links in the enlarged Union.
With regard to the calculation of tolls, the draft report encourages the Commission to develop a method of calculating external costs. The discussions held in the Council demonstrate that, for the moment, it has not been possible to reach a compromise based on objective data and objectively determined costs. In this respect, we must continue our work and find a reliable methodology, which can be clearly accepted horizontally within the Council.
It is also necessary to obtain the support of Parliament for the increase of tolls in particularly sensitive areas, such as mountain regions and those affected by a high level of pollution. This last concept is completely innovative and will contribute to the creation of infrastructures that are costly but necessary for the elimination of bottlenecks in our network.
I would like to finish by emphasising the fact that the Commission has made an effort to offer the European Parliament a text that is acceptable to everyone; the transit countries must be capable of applying a system of charging that allows them to promote their own network within a perspective of sustainable transport development and, at the same time, the peripheral countries of the Union and their freight transporters will be the first to benefit from an effective charging policy in Europe that provides them with well-functioning networks.
On the other hand, we need to understand the concerns of those countries that are expecting a possible increase in transport costs and, therefore, a comparatively unfavourable situation. In order not to affect the viability of transport companies, the tolls must be fixed at reasonable levels that imply compensation for the use of an infrastructure, and therefore for the objectively calculated costs generated by the use of that infrastructure.
Mr President, ladies and gentlemen, as you know, I would have liked to have this initiative adopted at first reading and for an informal trialogue, or an informal agreement between Parliament, Council and Commission, to have allowed us to go ahead with this initiative. This has not been possible. I hope, however, that thanks to the result of Mr Cocilovo’s report, to the amendments to be introduced and to the fundamental support of this Parliament for the Commission proposal, we will soon be able to achieve a common position in the Council that is sufficiently close to Parliament’s proposal to allow, quickly, at second reading or through a quick conciliation, the adoption of this extremely important directive for the balance of transport in the European Union to be completed.
.  Mr President, Commissioner de Palacio, ladies and gentlemen, as the Commissioner has mentioned, it is important not just, and not so much, to highlight the significance of this proposal for a directive, within the framework of developing a European strategy for transport systems, but also to mention that it is not the first time that the Commission, the European Parliament and the Council itself have dealt with matters relating to the transport system and transport networks and expressed their views with specific pronouncements on them and with reference to the external costs involved in their use and the associated, problematic issue of transport infrastructure charges.
As regards the reference to Parliament’s contribution, certain points were highlighted on all of these occasions in the conclusions linked to individual reports and speeches: the need first of all to harmonise transport charges in all Member States to consolidate the single European market; the opportunity for a transformation – if not a radical one in some cases, then one that is objective and realistic at all times and, in any case, challenging – of the charging structure with a view to internalising the external costs of transport, which are often overlooked when decisions are made concerning the transport mode and, therefore, omitted from infrastructure completion strategies. Also highlighted was the need, in any case, to create a system of tariffs tallying with transport infrastructure use; the need to establish homogenous mechanisms for calculating the costs of each mode of transport and clearly comparing the Member States; and, finally, the need, to equip governments with transport policy instruments based on infrastructure costs so as to encourage the use of transport modes with less environmental impact and, above all, to allow for new investments in infrastructure and, in future, to complete the plan for fully implementing the major infrastructure projects for the trans-European transport networks that are also suffering from problems of financial cover. This was mentioned a short while ago and we are, moreover, all aware of it.
At this stage, therefore, the governments of the Member States must address two separate issues. On the one hand, there is an increasingly urgent need to invest huge resources to satisfy the demand for transport infrastructures. On the other hand, the Member States must tackle the costs – including social costs – involved in the growth of mobility, from increased air and noise pollution to environmental problems, and above all increased congestion and rising accident rates. I cannot call to mind the figures relating to this outlook, which must also be seen in the context of enlargement and of the expected increase in demand that, as always, must be met.
This is not just an issue of external costs. We know that often the construction of infrastructures and the operation of the transport system have been funded primarily from general taxation. Today, however, the new approach to the sphere of public sector activity, the ceilings on the Member States’ budgets and policies for the privatisation of services, make it essential also to have recourse to private-sector capital to finance the construction of infrastructures, even if it means sacrificing a plan for completion.
I would just like to mention that if this all has to take place outside of a plan – which is acceptable to no one – of detrimentally penalising road transport, it will be necessary to guarantee alternatives because the single incentive of toll charging or the measure relating to costs would not constitute an answer to the problem, in the absence of real and competitive alternatives to redirect a proportion of the volume of traffic. Instead, in terms of costs, it would exacerbate the forced use of this infrastructure and would have general economic consequences. This is why we have tried to give guidelines and find solutions to the most sensitive and difficult aspects of the problem through the cost financing instrument, and to divert an additional set of resources to accelerate the implementation of such projects.
I will conclude by lamenting the fact that a delay on this due to internal positions in the Council will today prevent a complete result. In order to achieve one, I believe that strengthening Parliament’s position could play a major role in the future development of negotiations and, to this end, I must thank all the groups and all the Members for their valuable cooperation in the work at this stage, at least in view of the objective of bringing the first reading of the report to a positive conclusion.
Mr President, the fundamental aim of this directive is to create a system of cross financing that will facilitate the construction of alternative transport infrastructures in particularly sensitive areas. At the same time, it will help to improve conditions for the movement of persons and goods within the Community, it will stimulate increased competitiveness in the transport sector and it will regulate the inclusion of all external costs in the prices paid by users.
I am basically in agreement with these objectives, although I would have liked to see a more ambitious text in terms of harmonisation. I nevertheless consider it vital, and I emphasised this in the opinion that I drafted, that the new charges and tolls should not lead to an increase in the aggregate tax burden. For that reason, the Member States will have to revise annual road taxes and registration fees downwards.
Lastly, I have taken into consideration that the original proposal did not include any measure to allow for the specific situation of outlying countries, whose transport operators, as regards their ability to compete, will be more affected in the short to medium term than their counterparts in Member States in the centre of Europe. The approval of a new recital covering exactly this point should encourage the Commission and the Council to take this fact into account.
Mr President, Madam Vice-President, Mr Cocilovo, my group does, of course, endorse your report, in which you support the proposal of the Commission to review the Directive on the road toll fees and propose major improvements. We are also glad that the committee, contrary to the rapporteur’s original inclinations, has not proposed the introduction of road toll fees for private motor vehicles by way of Community law, because I believe – and in this the Commission is completely right – that whether a country wishes to introduce road toll fees for private motor vehicles should be left up to that country on the basis of the principle of subsidiarity.
In my own country, Germany, there would be no reason for it, because when we consider what the driver is already paying for fuel and vehicle taxes, he is to a large extent paying for the costs of roads, indeed more than the costs of the roads would require. So we are glad that the question of toll fees for private motor vehicles is dealt with under European law.
Secondly, we support the Commissioner in her struggle – –which is what it is – in the Council for a clear commitment of purpose, because it makes no sense to increase the road toll fees in order to improve road maintenance and expansion, if as a result the increased revenues are added to the general tax pool and go to finance no doubt very reasonable training or cultural measures or other policies. If goods vehicles are to be subject to higher toll fees the revenues from them must be returned to the transport sector.
I would like to end by raising two questions, and I can guarantee that we will be discussing them again in the second round. We were indeed all in agreement – even the rapporteur has referred to it – that we cannot increase the road toll fees without limit, because the increase of toll fees would lead to the death of the transport economy and the economy as a whole. We cannot just regard the goods vehicle as the cash cow of Europe. There must be limits to how far we can increase road toll fees, because otherwise we will harm jobs and economic growth. For that reason, there are two questions on which there is certainly a need for further discussion.
Up to now, we generally took the view that it was possible to tax goods vehicles in favour of other transport players in the spirit of cross-finance in the Alps and the Pyrenees, because this territory, so to speak, imposed a need for particularly expensive transport facilities, for example for rail. Now, this provides a basis for permitting cross-finance in other sensitive areas also. I must warn against leaving the door open here. Speaking for my home city of Hamburg, I can say immediately that it is a sensitive area with a high volume of transport, so that we could indeed impose higher toll fees in Hamburg, Cologne and elsewhere. We must therefore think very carefully about where we will apply cross-finance as an instrument.
The second issue has to do with external costs; let me give you an example of what I mean. If toll fees are increased because of blockages on many sections of the Trans-European network, we would be rewarding the Member States who fail to build the necessary infrastructure. They would get more money if they do not expand. That cannot be right! So let us carefully consider these questions at second reading.
Mr President, Commissioner, ladies and gentlemen, I note that there is still a great need for discussion and we will indeed continue with it in the next parliamentary term. Let me begin by expressing my best wishes and thanks to the rapporteur. He really had his hands full with one of the most difficult and important reports in this parliamentary term, and he has done an outstanding job of it.
Some important comments have already been made. I would like to emphasise once again that it is a good thing that we have now formulated a uniform methodology. In this way, we can in future get rid of the mosaic of different toll systems with markedly varying charges. It is also extremely important for us that it has been possible to apply the full cost principle and to include infrastructure older than 15 years.
There is, of course, another point that is close to my heart. The purpose of the Directive is not only to generate financial resources for the infrastructure, important though that indeed is. The purpose of the Directive is also to contribute to the control and management of transport, above all through levying appropriate charges. We will do this on the one hand through the differentiation of the toll and on the other through the possibility of cross-finance. In the differentiation of the toll, we will be able for the first time to allow for external costs such as ground contamination, blockage and noise costs. This represents a first step towards the comprehensive internalisation of the environmental costs, a result not to be underestimated.
My group also endorses Amendment No 55, which deals with a further differentiation in these areas. As regards the increase of the toll for the purpose of cross-finance, the rapporteur has indeed proposed an excellent compromise. It is right that we have expanded the definition of the sensitive areas – something about which I absolutely do not agree with Mr Jarzembowski – so that the conurbations are also included in them, because that is where the most serious noise and emission problems occur.
We have certainly not come up with the best solution, and it would be a pity if we now only get as far as the first reading. I look forward to the further discussion in the next parliamentary term and to future debates on the subject.
Mr President, Mr Cocilovo, sooner or later, even the European Union will succeed in giving itself some rules in order to apply the two principles: the ‘user pays’ principle, whereby users meet the cost of infrastructure use, and the ‘polluter pays’ principle, whereby polluters will pay the costs of the negative effects of congestion, pollution and health damage, that are becoming ever more evident. Sooner or later it will happen.
At the beginning of the parliamentary term we were idealistic about being able to apply both of them: this has not happened, we are half way there. We can say that the excellent Cocilovo report does, at least, allow us to achieve the first objective of sensibly applying the principle according to which those using the roads are charged the cost of them and this money is used to finance maintenance or further construction and, therefore, indirectly, to thus take a broad approach that, by using cross-financing, allows us to take a more comprehensive look at the corridor in which the road runs.
Fortunately, however, it seems to me that the Cocilovo report gives some additional guidelines. In my opinion, there is nothing wrong with fixing tariffs and only maintaining this objective for some heavy vehicles and for some roads – just for transporting goods, in short – because at the end of the day something is achieved. At the same time, the report suggests guidelines as to the possibility of having different tariffs to take into account congestion and pollution and to encourage a shift to other modes of transport. From this point of view, I feel that the route chosen is positive and should be supported, including this relatively innovative concept, which is a concept upon which I believe we must carry out more work.
The World Health Organisation sees a clear link between particulates and cardiovascular and respiratory diseases. This implies that we have a duty to intervene, including with a tariff instrument, to ensure that these problems are dealt with seriously.
Mr President, I would also like to thank the rapporteur warmly once again for his constructive collaboration. He has really tried to achieve a viable compromise.
For a sustained strategy for the Eurovignette, however, the success achieved so far is not sufficient. This is because the purpose of the Eurovignette is to achieve fairness in competition between rail and road and also to compel those who cause damage to pay for it. We think that external costs caused by transport, goods transport by road, must be attributable to it in full, and only then can fairness be achieved. Fairness in competition means that the long-term environmental damage must also be included here. Mention has been made of the sensitive areas. There too, it is obvious that not only the mountain areas, but also valleys, which have the effect of kettles and in which environmental pollution is massively intensified, and even the cities, which are already subject to strain, are all vulnerable to possible increases in the effect of traffic. Fairness in competition also means that social dumping in goods transport must be resisted. As we all know, it is only through more effective monitoring that this can be promoted.
We therefore take the view that greater room for manoeuvre must be created in the integration of external costs into the ‘polluter pays’ principle in the area of transport for the purpose of achieving greater road safety, sustained long-term integration and above all sustained environmental protection, because we do not want the next generation to carry the cost of the damage that we are now doing with a short-term strategy for the Eurovignette.
Mr President, Madam Vice-President, ladies and gentlemen, in my country, Austria, during discussion of the transit issue, the prevailing opinion was that the European Parliament was responsible for the failure to come up with a reasonable successor regulation. I believe that this was not the case, but it is essentially idle to argue about this. Here and now, we have what we always supported in Austria, namely a signal for a new Pan-European transport policy which, in addition to the classic objectives of such a policy, namely traffic capacity, a favourable costs ratio and road safety, the needs of others are also considered, in particular the needs of people who reside and have to live along the European transport routes, and the requirements of the environment and the goals of sustainable development.
In this debate, which will, today, conclude with a result at first reading, the rapporteur, Mr Cocilovo, has achieved a great deal in an excellent collaboration with many people in this House. For this we must thank him, and also for the good deal of progress that we have made, which has produced results which should, at the end of the day, complete this procedure.
We have prescribed cost-fidelity as a principle of European transport policy in general. In particular, we have also managed to get the so-called external costs integrated. We have addressed the special legal protection of sensitive areas, but also non-sensitive ones, and also sensitive times – with the emphasis on night-time traffic. We have, as is particularly important, ensured that toll revenues end up and are applied precisely where we urgently need them, namely in a combination of purpose for the transport sector and the possibility of achieving cross-finance between the individual transport players.
Not everything that we have achieved in this first reading in this House is sufficient in each individual case, and, for that reason, the next few months will find us having to do more work on the subject in the new parliamentary term, and we will have to endeavour, in the new Parliament, in a larger and expanded Parliament, to gain an understanding – if possible an improved understanding – for the matters of which I have spoken. We will in particular also be required to ensure that the Council is involved in our discussion and that in the foreseeable future we will have a reasonable overall result.
Mr President, Madam Vice-President, ladies and gentlemen, I would first like warmly to thank the rapporteur, Mr Cocilovo, for his efforts, his commitment and also his readiness to compromise on many points. The fact that I am nevertheless dissatisfied will perhaps be of some assistance to him in his dealings with Mr Jarzembowski, because he stands somewhere in the middle between the various opinions predominating in this house.
I would like to take up two subjects that have already been debated today. One relates to the level of the toll and the fear of many people that excessively high toll will be levied. I believe that each country, each region will always have to consider for itself whether the toll might have adverse effects on competition, and so an upper limit will automatically be imposed here. In addition, even if there are some relatively high toll fees – such as, for example, those charged for the Brenner – thousands and thousands of drivers have not been deterred from continuing to make use of the Brenner. What this means is that, provided that the fee is not so high that it has a prohibitive effect, we have witnessed an increasing use of goods vehicles for many years.
The second problem, which has not been adequately resolved, has to do with the external costs. I acknowledge that the rapporteur has made suggestions here which have also been accepted by the majority of the committee and which relate to the possibility of allocating external costs, that is to say, environmental costs. The whole question turns on the need for the Commission to make proposals – which, unfortunately, it has not done. I have been a Member of this Parliament for two parliamentary terms and there has been constant discussion of this, but no concrete proposals for charging methods have ever been made. Hence also the motions which had been proposed by my party, including with my signature, for an initial statement that the Commission will make specific recommendations for charging methods within two years and, secondly, the proposal that, until that is the case, reasonable – that is to say, non-arbitrary – national charging methods can be used.
I would be happy if, at least on the first point, relating to the invitation to the Commission to make proposals within two years, we could achieve consensus even today. This would greatly promote the formation of opinions and therefore also the subsequent negotiations with the Council. Nevertheless, warm thanks to the rapporteur. It is a good, but not yet satisfactory, solution that has been produced.
Mr President, I am pleased and at the same time grateful that, after a very long time, the rapporteur has, after all, managed to find good compromises within the life of this Parliament.
This proposal to charge HGVs is an improvement on the current system. It offers Member States more flexibility with regard to the kinds of systems they use. Charges can be adapted according to time of day, day, weight and EURO emission class. As a result, the charges are more flexible and more market-oriented than in the old regime, and that is progress. It is also, in my view, important that the pre-conditions for charging HGVs should be regulated at European level. There should be a system in place to stipulate how a toll is to be imposed and organised by a Member State. In this context, it is important to ensure that unnecessary new charges for heavier transport do not have a knock-on effect, which would have serious consequences for the normal logistical flow of goods, and lead to competition from the top down. We do not want to turn this into a competition.
The proposal that is now before us is not quite finished. I myself am pleased with Amendment No 50 tabled by Mr Simpson and Mr Swoboda. I too am concerned about the ambiguity surrounding the way in which attempts are being made to internalise external costs, environmental costs, social costs and costs of accidents. This should be done on the basis of generally valid calculation methods. It is positive that the Commission will return in two years with an indication as to how we should give this substance.
Finally, I am pleased that any reference to passenger transport has been removed from this report. It is simply a bridge too far to make agreements at European level at this stage. That is why there is such a huge volume of passenger transport, in other words cars, and that in highly important Member States, this volume problem – car traffic to them often means local traffic – and also local charges can be tackled. However, it is, above all, important to ensure that an alternative is in place.
Mr President, ladies and gentlemen, we are standing at an historical turning point. With the agreement between Parliament and the Council in the Sommer report on toll systems, the comprehensive toll has for the first time been made administratively and technically possible. An agreement tomorrow on the railway package will also make possible an improvement through better harmonisation of European railways. The only thing that is not yet present is the political will for fairness, for fair competition between road and rail. Here, we have extreme differences in the working conditions. It is a scandal that the Irish Government has not even put the Markov report on the agenda. This is a matter of life and death, not just the ordinary rest and driving times on the road.
Secondly, the ‘polluter pays’ principle must also be complied with; Mr Jarzembowski, and all the others who keep saying that there are no figures, please note: accidents, EUR 19 billion; noise damage, EUR 11 billion; air pollution, EUR 62 billion; climate change, EUR 35 billion – EUR 134 billion in damage done by goods vehicles in Europe. Who pays for this? This loss is paid for by those who sit up there in the public gallery, the European man in the street, and so long as you are not prepared to pass on the costs in full and therefore also to put money in the alternatives, the shameful political fight will continue against justice on the roads of Europe.
– Mr President, Mrs de Palacio, ladies and gentlemen, and Mr Cocilovo, whom I thank for an excellent presentation.
It is only reasonable that we should have common rules for the financing of roads and charges for heavy goods traffic. We cannot go it alone; the Member States cannot go it alone. The report says that we are moving towards a fair system of charging, but this morning we have been listening to what is pure demagogy, particularly in the last speech. This cannot be measured with political arguments. The European consumer will pay the price if transport systems do not function in Europe. If the EU does not function as a whole, who will pay the price? Again, it will be the European consumer who earns a thousand euros a month.
Of course traffic emissions will increase, because it is by far the most effective way of transporting people and goods. The road network cannot be beaten. The road network is like someone’s veins, while the railway network, with all due respect, is like someone’s skeleton, and unfortunately it has all the signs of osteoporosis. We need an efficient, cost-effective way of running a transport system.
In Finland recently 23 people died in just one crash involving a lorry and a bus. It is not at all the lorry that is to blame, but the fact that we are using taxpayers’ money, like in France where SNCF’s losses stand at EUR 27 billion. Consider yourselves what that means. Your money has been put into a loss-making operation, which can only account for a fraction of transport requirements.
Finland is one of the richest countries in Europe. We still do not even have any motorways, though, and that is why accidents happen. We owe it to the European taxpayers that transport in Europe works rationally and efficiently; otherwise the China Syndrome will become an even greater threat.
Mr President, I should like to begin by thanking the Commission and Mr Cocilovo for their excellent, not to say exemplary, cooperation on this report. The report is important because it concerns the most fundamental aspect of our economy, at European, national and regional level: that is to say, the efficiency of the transport system. It is also very important because it has the potential to contribute to overcoming environmental problems, crowding and noise.
The Commissioner said that the Council was concerned about competitive disadvantages, and this concern is natural, as in some areas the charges are too high, for instance in northern Scandinavia, where the distance not only to the European market but also within the region and within each country is great. A system of user charges such as this must not be instrumental in obstructing transport with the result that the economy and employment are hit.
The amendment to Article 7 of the report states that it should be possible to set lower charges. In my opinion, it is good to have this option and, when it comes to defining this, regional-policy aspects should be included. This is because, as I said, there must be no ensuing obstruction of transport such as to hamper the economy in certain regions of Europe. I have gained a hearing for these ideas in the Cocilovo report, and for that I give my warmest thanks.
Mr President, Commissioner, let me start by saying that my first thought is that I personally am sorry that a European charging mechanism closer to the ambitions set out in the White Paper has not been provided; one that is more universal which would make it possible, in particular, to go so far as to finance the trans-European transport networks from a European source of revenue. From this point of view, we are well short of the ambitions which we set out in the White Paper, and it will no doubt take us a long time to reach this objective.
On the other hand, I congratulate Mr Cocilovo on the excellent work that he has done on the basis of this ‘Eurovignette’ Directive, but the basic limitation of this is that it is not a European charging policy, but a regulatory framework for national charging policies. There are, therefore, bound to be differences between countries.
It is nevertheless essential to support the guidelines adopted by the Cocilovo report in favour of internalisation of external costs, of cross-financing being extended to all corridors and of its extension to all road networks and not only to trans-European networks, which could give rise to transfers or shifting of traffic. If this is not the case, we shall vote against.
Mr President, everything essential has already been said, and I understand the anger expressed by Mr Turmes. A radical transformation is needed in the charging structures with a view to internalising social and environmental costs of transport.
Greenhouse gas emissions are mainly attributable to road transport. Although that is a well-known fact, it was still difficult to make others see that this is not about pestering lorries. According to some texts, there is a dramatic increase in traffic, and along with this, a dramatic increase in the emission of greenhouse gases. This is a tragedy, and it simply has to stop.
I should briefly like to bring to your attention Amendment No 24 from the Committee on the Environment, Public Health and Consumer Policy. It looks like a new committee is being created. I hope that this committee, when it is up and running in a couple of years' time, will duly seek advice from the NGOs in the field of protecting personal privacy and the environment.
Thank you very much, Mr Dhaene.
The Commissioner informs me that, in order to fit in with our timetable – because there is a dreadful lack of time before the votes – she waives her intervention, for which we thank her, and conveys to the chair which amendments have been adopted and which have not, and I have communicated this information to the rapporteur, Mr Cocilovo, so that you may have access to it. It will also be published tomorrow in the verbatim report of proceedings of Parliament's debates.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the debate on the report (A5-0216/2004) by Mr Markov, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on minimum conditions for the implementation of Directive 2002/15/EC and Council Regulations (EEC) Nos 3820/85 and 3821/85 concerning social legislation relating to road transport activities [COM(2003) 628 – C5-0601/2003 – 2003/0255(COD)].
Mr President, ladies and gentlemen, the proposal we have before us today forms part of this set of measures and its aim is that the measures related to the road transport sector, such as the one we have just discussed, should improve road safety and increase the frequency and quality of checks on compliance with social legislation in the road transport sector.
It is a specific response to the numerous requests Parliament has been making, in the interests of greater monitoring and compliance with social legislation in the road transport sector, particularly in relation to rest, since tiredness can become a risk element at any given moment and, therefore, affect safety. This is the only angle from which, as Commissioner for Transport, I can take measures in this field.
The specific legislation set out in the report issued by Parliament at first reading in January 2003 of the legislative proposal on driving and rest periods are a good example of the concern and position of this Parliament on this subject.
The Commission has taken on many of the recommendations drawn up last year by Parliament, including that concerning the monitoring of provisions on working time, both on the road and at company premises. The proposal increases the percentage of checks, which rises from 1% to 3%, on the working days of professional drivers, introduces various measures to improve the quality of the checking activities in the Member States, and also establishes a common approach to the most serious offences.
Another aim of the proposal is to guarantee that all the inspection services of the Member States are able to apply the same sort of sanctions, including immobilisation, or the restriction, suspension or even withdrawal of the driving licence or the licence of the corresponding undertaking.
Ladies and gentlemen, this proposal that has been tabled must contribute, without a doubt, to greater observance of the current rules and, therefore, to an improvement of safety on European roads, while promoting and continuing to support the reality of our internal market.
Consequently, I insist that there be no attempt to convert this proposal into a catalogue of the documents that need to be monitored, that excessive data collection tasks are not imposed on the inspectors, especially on those working on road checks because, quite simply, when we create a regulation that is difficult to apply, we are making a mistake: we must create a regulation that is, in addition to everything else, realistic and applicable.
. – Mr President, Commissioner, ladies and gentlemen, the creation of the European single market and the deregulation of road transport in the European Union have led to an enormous growth of trade inside the Community and a substantial increase in transport between the Member States. With the accession of the new Member States, this development will substantially increase. Mr Turmes is right; in the White Paper, the Commission found that compliance with the regulations on working conditions and rest and driving times in goods transport on roads is only patchy. In addition, the Commission, in its two-year report on the implementation of Regulation 3820, has recorded a constant increase in the number of infringements.
Ensuring strict application of the social regulations for road transport is not only a matter of social and competition policy, but is also of decisive significance for the safety of road transport. This is shown by the large number of accidents involving buses and lorries that are primarily attributable to failure to comply with these regulations. The purpose of the Commission proposal was to implement modernisation of the enforcement measures, qualitative improvements in reviewing and quantitative expansion of the control measures. Even in earlier debates, we agreed that a directive or regulation would make sense only if compliance with it could also be monitored.
Which now are the most important changes that the Commission and the Committee on Regional Policy, Transport and Tourism are making relative to the currently applicable regulations? On the positive side, I would like to point out that the proposed Directive is to apply not only to employed but also to independent drivers. In addition, through the Directive, a special monitoring of small companies in industrial areas is to be introduced. The scope of the control to be carried out in industrial areas has been substantially extended, for example to the weekly driving times, the total driving times during two successive weeks, the weekly rest times and offset times. This decisively increases both the social standard and the safety of transport. In its proposal, the Commission fails to allow for what Parliament contributed in the first reading on the implementation of the rest and driving times for professional lorry drivers. The Committee on Regional Policy, Transport and Tourism, however, agreed to include the proposals of Parliament at the first reading in the proposal made here, in particular the definition of the driver, the range of application of the Directive and the subject of the controls.
I am very well aware of the difficulties entailed by a delay in the introduction of the digital tachograph. Unfortunately, so far there are no binding undertakings from the industry to the effect that the devices will be available in sufficient numbers by the scheduled deadline. To that extent, I regard the solution of the committee as acceptable, which is to increase the control not, as originally proposed, to 3% but only to 2%, as was already found in my report on the revision of Regulation 3820, at any rate in connection with the option of a further increase of the controls on the introduction of the digital tachograph.
I very much regret that a small majority of the committee did not accept the reduction that I proposed in the threshold for classification as a serious breach. The fact my fellow MEPs agreed to reduce the permitted excess of the weekly maximum working time from 20% to 10% makes it all the harder for me to understand that in respect of excesses of the maximum driving times, the rest times and cases in which the minimum rest time is not provided they did not follow the percentage reduction. There is therefore a legitimate fear that, as a result, drivers and companies will regularly be tempted not to comply with the statutory standards. For this reason, we have once again submitted the relevant motions, and I earnestly ask you to give them a majority.
In conclusion, I would like to highlight our good collaboration with the rapporteur for the Committee for Employment and Social Affairs, Mrs Schroedter, in the context of the enhanced cooperation procedure. I would also like to express warm thanks to the Commission staff involved and to the secretariat of the Committee on Regional Policy, Transport and Tourism, especially Mr Hauck, for their highly effective and helpful support. I also extend thanks to the representatives of the various trade union organisations, employers’ associations, and police authorities responsible for monitoring compliance with the social regulations, for their valuable suggestions for the practical implementation of a directive of this kind.
– Mr President, the monitor is still giving the wrong information. My name is Elisabeth Schroedter, and I am the rapporteur for the Committee on Employment and Social Affairs, as already stated, in the context of the procedure of enhanced cooperation with the Committee on Regional Policy, Transport and Tourism for this important dossier. I will take this opportunity to thank the rapporteur for his constructive collaboration.
It is all the more disappointing that – as already mentioned – the Committee of the Regions has thrown out the Committee on Social Affairs’ main improvements, which had to do with the tolerance of excesses. The committee, that is to say, has proposed that excesses of up to 20% should be tolerated. What does that mean in concrete terms? It means quite specifically that the 56-hour driving times that are already permitted per week can be increased by a further 20%, in other words, that a further 11 hours can be added. In my opinion, this is physical irresponsibility with regard to the drivers, and, secondly, it puts every road user at enormous risk. So I think that this matter will really be improved only if we agree, here in the plenary, to reduce this tolerance.
Mr President, Commissioner, ladies and gentlemen, speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like first to thank the rapporteur for his work. This directive replaces the one dating from 1988. It relates to the monitoring of social regulations. The adjustment was more than necessary because there has been, in the interim, considerable progress, not only at the level of the regulatory framework as such, but also in the context of the technical facilities for monitoring.
We can all agree on one thing, namely that social measures essentially have the purpose of improving employment conditions, avoiding distortions of the market and improving safety, and that the directives that we have drafted for this purpose only make sense if they are implemented and monitored. In particular, those of us who live on the border between Belgium and Germany, where we see thousands and thousands of lorries passing each day, know that transport is a cross-border affair and calls for solutions at European level. Not only the drivers but also the companies expect that in the various countries they will be charged and monitored under the same rules of the game.
Coming a few days before enlargement, I see this Directive as having particular importance. It provides a partial answer to the question whether enlargement, which involves different working conditions in the various countries, will distort the market. Initiatives of this kind are intended, in particular, to avoid this. On the basic considerations, we all agree. I regard minor differences of opinion – which have indeed been mentioned – as matters of detail, because the Group of the European People’s Party is advocating realistic and viable controls. This relates to the working days – to which the rapporteur has just referred – and also to the distribution between road and works controls. These controls are intended to promote efficiency and should not lead to firms being charged too much. The figures that are to be monitored are of course the driving and rest times. With regard to working times, we know very well that, unfortunately, the interpretation is so different from one Member State to another that in some cases it is relatively hard to monitor this correctly in each country. The sanctions as such were also part of a debate as to what should be regarded as serious and what not. However, it is clear that exchange between countries must take place, that the auditors must apply the same type of monitoring and that their equipment must be compatible.
Finally, I would like to say that I see this directive as raising the quite fundamental question of whether all these details, which we are discussing here, are necessary? Would these details be necessary if the Member States were actually to put into practice their conviction that directives only work if they are monitored? Almost all Member States take safety, improvement of working conditions and the removal of unfair competition as their watchwords. Why do not all Member States monitor in the same way and why do they not all give the monitoring authorities the same technical facilities that they need? If they were to do so, there would be no great need for details, and then part of this directive would perhaps also be superfluous.
– Mr President, Commissioner, ladies and gentlemen, the problem which needs to be addressed is the violation of existing provisions relating to working conditions in the field of freight transport and our objective, of course, is to stamp out and drastically reduce these violations.
We all recognised in the Committee on Regional Policy, Transport and Tourism that the European Commission's proposal was generally positive, but that there was room for improvement. Our rapporteur handled the subject extremely well, demonstrating how close he is to transport workers. He knows and understands their problems which, in this case, relate directly to road safety and concern us all. The combination of this awareness and a sense of moderation mean that the proposed measures have been addressed realistically and without overreacting. In our opinion, the volume of controls required needs to stand in logical proportion to the volume of results anticipated.
Our committee took precisely this approach to the proposed amendments. We also took account of the need for maximum possible harmonisation between social provisions in the field of road transport in the Member States, the opportunities offered by modern technology in connection with the subject of controls, the statistics available to us, the views already expressed by the European Parliament about better application of current social provisions and the views of the social partners. Of course, we must remember that we still expect the Council to submit a common position on the regulation harmonising social provisions in the field of road transport.
Congratulations once again to both the European Commission and Mrs de Palacio and our rapporteur Mr Markov.
– Mr President, Commissioner, ladies and gentlemen, on behalf of my group I would like to thank the rapporteur for his unwavering work. The proposal has the important aim of improving road safety, and there must be an effective system of checks to act as a sufficient deterrent against failure to implement the legal provisions strictly. What is important is that there should be equal compliance with the provisions everywhere in the EU, in order that competition should not be distorted.
The checks, however, should not be made too onerous for the transport sector. It is also important here to take the position of drivers and consignors into account. Moreover, as the resources for monitoring are few it is most important to allocate them where most results can be achieved. That is why our group is not in favour of all the details that have been decided in Brussels concerning how the checks should be organised: it is better to leave the power of implementation to the authorities in the Member States. For example, we do not see any need to specify that at least 50% of checks should be on small enterprises in particular.
There will be even greater differences among us with enlargement, and we have to allow for differences in circumstances. We are thus in favour of safety and efficiency, but at the same time of taking the position of transport companies and drivers into account when it comes to practical matters.
Mr President, we shall vote for this document, which is aimed at implementation, that is a degree of control, of social legislation relating to road transport, provided however that amendments do not completely change the nature of its content. After all, we are in favour of implementation of the few rare measures of social legislation decided on by Parliament. Inadequate social legislation is better than the completely discretionary power of the road haulage employers.
The fact remains that the social legislation is inadequate, and scandalously so. It is content to fix the ceiling for driving time at 56 hours a week, with a maximum of 90 hours over two weeks. The fact that even a driving time of 56 hours is regarded as an improvement for a number of lorry drivers demonstrates the greed of employers in this sector, who not only exploit their employees disgracefully but who, moreover, expose everyone to risks. How can we be surprised at the frequency of road accidents after a week of more than 50 hours?
This shows that I am of course opposed to all the amendments directly inspired by the employers’ lobby, which are aimed at watering down the controls ensuring compliance with this already intolerable working time. I am speaking on behalf of the road haulage unions, which are demanding that working time should be fixed at 45 hours at European Union level. I should add that, over and above this claim, which is in fact modest, it is unacceptable that the concern is not to reduce the working time and efforts of the men, but only to ensure profitability, that is basically to ensure the profits of the road haulage employers.
Mr President, Commissioner, even though children are taught rules, they still try to break them, in which case more serious measures are needed to correct their behaviour. The same applies to adults. Something pushes them to the edge of what is allowed, and often a corrective measure is needed to keep them on the straight and narrow. In road transport, what one party gains by infringing the law can force another party to do the same in order to remain competitive. I am convinced that we can drive back these situations by effective controls on legislation, so that infringements do not pay.
In his report, Mr Markov has made sound proposals in order to tighten up these controls. However, it also contains less meaningful remarks, and some aspects are missing. The positive points concern the paragraphs about the equal interpretation and application of existing rules and striving towards the non-discrimination of drivers to be checked. The inclusion of the driver's licence in the controls is a useful addition. In our view, however, the remarks about what we refer to as 'serious' infringements in their current form overshoot the mark. Due to the restricted margin of error, everyday traffic situations can result in infringements on the part of both drivers and undertakings, while there is definitely no intention involved. Only repeated infringements should be regarded as serious. The fact that the working hours directive has been included in the scope of controls is another example of the report overshooting the mark. At the moment, national freedoms make it difficult to regulate clear enforcement, which leads to much ambiguity and frustration. It would be wise to agree on an equal interpretation of the provisions first before including them. One crucial failing, at present, is in the position of the inspectors. In not all Member States have they been given the powers that are needed to be able to perform their duties satisfactorily. That will need to change.
Despite these reservations, I should like to thank Mr Markov for the sound report. I hope Members will be willing to reconsider my observations.
The Commissioner, following the precedent of the previous report, waives her intervention in order to save time, and conveys to us which amendments that she can or cannot adopt, which has been referred to the rapporteur.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the debate on the recommendation for second reading (A5-0249/2004), on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position of the Council with a view to adopting a directive of the European Parliament and of the Council on minimum safety requirements for tunnels in the Trans-European Road Network [5238/1/2004 – C5-0118/2004 – 2002/0309(COD)] (Rapporteur: Mr Rack).
. – Mr President, Madam Vice-President, ladies and gentlemen, in 1999 and 2001, in the Mont Blanc tunnel, in the Tauern tunnel and in the Gotthard tunnel, we had three major fire disasters. Those events made it abundantly clear to us at the time that, on the main stretches of the trans-European network and in particular in its tunnels, we had something of a safety deficit. On that occasion, Parliament wasted no time in asking the Commission to carry out the appropriate investigations of this and then to submit a text that would, by becoming European law, enable us to ensure that we could achieve greater safety for the users of the roads of Europe – especially in tunnels.
The Commission has taken up the subject in a way which deserves our gratitude, and in the last two and a half years it has in particular been able, in a consistently difficult process of dialogue with Parliament on the one hand and the Council on the other, to make its contribution to ensuring that in record time we have produced a very good joint text, which we can now agree at second reading and thus even before the end of the present parliamentary term. We can then expect, as soon as possible, on the roads of Europe and in the tunnels of Europe, a higher, better degree of safety than prevailed in the past.
Of the many points that it has been possible to include in this directive or statutory text, I would like to mention one subject in particular, which above all Parliament, but not Parliament alone, regarded as of particular interest, namely the fact that we are also considering, quite specifically, the interests of the disabled. Last year, we had the European Year of People with Disabilities. At the time, we rightly stressed that it was not sufficient to have a year in which we frequently used the word ‘disabled’ and then did nothing about it. We also had quite specifically to seek to take the subject of tunnel safety seriously in this context.
I was also particularly delighted, as rapporteur for this proposal, by the fact that we have also been able to include in the meetings and negotiations for this admittedly far from simple text two countries that are not original Member States of the European Union – I mean unfortunately not original Member States of the European Union – but who are of course also of very particular importance for questions of safety on the European road network. One is Switzerland, and the other is Norway. Both these countries, especially at the level of the Council, but also in meetings with Parliament’s rapporteur, have been involved to a large extent in the discussions, and we can expect that as a result in these countries also a uniform tunnel safety standard at the general European level can be expected.
Similarly – and this is the last point that I would like to stress – we can assume that, in the future Member States of the European Union, which will be full members of the EU as from 1 May 2004, with this statutory text, which is for some of the new members part of the that they have yet to take on board, we have created a European basis for ensuring that these parts of the overall European road network are also rapidly offered the degree of safety which must be guaranteed by road builders, road maintainers and road monitors, as we rightly believe.
In conclusion, I would like to thank warmly all those who have actively collaborated in the creation of this piece of legislation, especially the Commissioner, who has been decisively committed to the subject, but above all also the Commission as a whole with its staff and both the Council and its staff and also Parliament and our groups here in this House and their staff. They all worked on this text and contributed to the result, which is that, in all probability in a few minutes’ time, we will be able to give almost unanimous assent to this text, and I believe – and we will also rightly be saying this in the next few weeks to the population of Europe – that the work has been worthwhile in the interests of safety for the users of Europe’s roads.
. Mr President, I have listened carefully to Mr Rack’s presentation of his splendid report. I should like to say that we are working to improve safety on European roads. Mr Rack himself pointed this out in the course of his presentation at second reading. In particular, we are focusing on an aspect that came to the forefront following the terrible accidents in the Alps in 1999 and 2001.
I would remind the House that yet another fatal accident took place last week. It happened in the Baregg tunnel in Switzerland. Once again, attention has focused on fires in tunnels. They are perceived as one of the most dangerous incidents possible, and must be dealt with. In 2002 the Commission forwarded a proposal for a directive laying down a series of minimum safety requirements for tunnels. This proposal aimed to prevent accidents of type mentioned, or at least to minimise their consequences. Parliament had previously adopted a number of resolutions on the subject, and it also supported this draft directive.
I should mention that the Council responded very positively. In addition, I have to say that these proposals are in line with the initiatives regarding the transport sector put forward for the European regional area within the framework of the United Nations.
Parliament has been very supportive throughout. The same is true of the Council. I should emphasise that it is thanks to support from both quarters that full agreement has at last been reached by all three institutions, after discussions lasting 15 months. Consequently, this text will soon see the light of day. Parliament is to vote on it tomorrow.
Parliament has undertaken a thorough study of the Commission’s proposal. It tabled 78 very detailed amendments at first reading. This demonstrates Parliament’s noteworthy dedication and depth of knowledge. Most of the amendments have been incorporated into the revised proposal presented by the Commission. The Council did likewise in its common position on 26 February last.
I am grateful to Mr Rack and to the Committee on Regional Policy, Transport and Tourism for studying this very technical text in such depth. They are to be commended also for their efficiency throughout and for maintaining such a constructive approach. The engineers responsible for safety in tunnels in the Member States have a great deal of work to do to implement the agreement in all tunnels across the Union. Of course, the Member States also need to make an effort to improve safety in tunnels, which are such vulnerable points of the road network.
I should like to take this opportunity of thanking Mr Rack once again. I would also like to thank Mr Markov. I have not yet replied to him, but I would like to congratulate him on the work done regarding driving time, safety and controls. Good controls are essential. Otherwise, the limits will not be observed. Any number of statements can be made, but they will never be implemented unless the controls are in place.
The honourable Member will be aware of the effort we made regarding digital tachometers. We shall be writing to him in the near future to inform him of the decisions taken. As a result of these decisions some countries will begin to fit this type of tachometers in July of this year.
Mr Cocilovo is also to be congratulated on his achievements, as I mentioned just now. In general, ladies and gentlemen, I should like to take the opportunity provided by this debate to thank all members of the Committee on Transport. I am most grateful for the outstanding cooperation we have developed over these years. It has made it possible to adopt a series of key measures designed to move the European Union’s transport sector forward. Allow me to mention a few of these achievements. They concern safer and more competitive transport, taking account of the environment promoting sustainable development and making the internal market a reality. Transport is playing its part to promote growth and the well being of the citizens of Europe.
I would like to recall briefly the adoption of the first rail package. A debate on the second package is due to take place tomorrow. The second package will allow a truly European railway to be developed at last. I could remind the House also of the adoption and implementation of the single European sky. This will allow management of European air space to be modernised. As is the case in the railway sector, European air space will be integrated. Both air and rail spaces will become genuinely European. Measures on maritime safety have been adopted too. Some were debated this very morning. In addition, the Galileo project was conceived, undertaken and finally launched. As a result, Europe is now at the cutting edge of technology and able to compete at all levels with other leaders in this most technologically advanced area of the space sector. Further, the Trans-European networks have been reviewed. This involved an inordinate amount of joint work. I trust final adoption will take place the day after tomorrow. I have referred to some of the flagship ventures. Nonetheless, others are also worthy of mention, such as support for passengers’ rights. In the air, maritime, and rail transport sectors measures have been developed to improve both safety and security. Operational agencies have been created to protect all forms of transport. Social legislation has been taken forward. I could also refer to the adoption of a wide range of other proposals, not to mention international agreements concerning the maritime and air sectors for example. An effort has been made to foster cooperation with all our neighbours both in the Mediterranean area and throughout Europe and Asia.
Mr President, despite the movement and noise around the House, I would not like to miss this opportunity of expressing my thanks for all the work done jointly. I believe we can be reasonably pleased with ourselves. We certainly have not wasted time. Further, we have contributed to the creation of a more balanced Europe. Today’s Europe is better developed, it provides a better service for its citizens and it plays a more prominent role in the world.
Thank you for an excellent and most inspiring speech, Commissioner. The House still has to hear from two further speakers, however. I certainly agree it is very noisy at present. The day may come when European noise regulations have to be implemented in the Chamber, as the noise level rises considerably on these occasions.
I give the floor to Mr Lisi, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats.
Mr President, Commissioner de Palacio is quite right to express her satisfaction with the work that was carried out on a very sensitive road safety issue. As a group, we must congratulate Mr Rack, who carried out a very difficult task. Let us not forget that the text that will emerge from this House today is a text that strongly reflects the contribution made by the European Parliament and its amendments. The first Commission version, as Commissioner de Palacio said, was somewhat too regulatory and prescriptive and it would have been difficult to enforce. I feel that we should be delighted to stress, on the one hand, the excellent work by the rapporteur and, on the other hand, this good example of Community legislation. When they want to, the three institutions are capable of working together and working well. I feel that this is an extremely important message, for our European citizens too, since the issue of road safety, as the Commissioner recalled, is something that we have long been concerned with in this parliamentary term.
I am disappointed, Commissioner, that we did not succeed in finishing off the proposal on driving licences but unfortunately there was not enough time for us to do so. I am also disappointed that in the next parliamentary term we will not, I am sorry to say, have your tenacity and constancy to wrap up the issues that remain open. Nonetheless, I am convinced that you will, in any case, contribute in other roles.
That being said, we still have to take a further step on this issue. A large part of the costs of this provision will fall on some countries of the Union in particular – at least 50% of these tunnels are in my country – and I believe that it would be useful, in the next parliamentary term, to find means to financially support this endeavour, which should not be left solely to individual Member States but must involve all the European institutions.
Mr President, I will be very brief; I believe that Mr Rack’s work deserves our approval. He has done an excellent job, and has, in particular, been able to strike a balance between the costs connected with safety measures and the major safety measures which must be taken in tunnels in the next few years.
I would also like to make a brief personal comment to the Vice-President and discuss her personal contribution. Madam Vice-President, for many years there has been an often very hard, but also very fair cooperation and debate. You have indeed not always made it easy for everyone. While not exactly being a person who radiates meekness and readiness for compromise from the word go, you are a person with whom it is worthwhile to argue and find a compromise. In that sense, I would like to say that I agree with you entirely: in the last few years in the area of transport policy we have taken a very large number of important decisions, in which you and your staff have played a very important part, and for that you have my warm thanks. I assume that you will remain in the Commission and continue to be politically active, and perhaps we will have a little bit of time to argue with each other. In any event, it is a pleasure to argue with you, when we are dealing with the real issue. Thank you for your collaboration.
The Presidencycertainly supports the views expressed by Mr Swoboda. I feel sure he speaks for a majority if not all of the Commission and Parliament too. Thanks are due to Mr Swoboda for his work today and over these last years.
The debate is closed.
The vote will take place today at 12 noon.
Pursuant to Rule 34 of the Rules of Procedure, I have received a motion of censure on the Commission, signed by 65 Members, concerning the Commission's role in the Eurostat affair. This motion meets the basic requirements of Rule 34 and so will be forwarded to the Commission. I propose that the debate on this motion of censure be scheduled for tomorrow, 21 April at 9 p.m.
Rule 34 stipulates that the vote on the motion cannot take place until at least 48 hours after the start of the debate. This means that the vote will be taken during the May part-session, at a time to be indicated on the agenda for that part-session, in agreement with the Groups, when we prepare the details of that part-session. I do want to have an extended debate on this, but I see that some colleagues wish to speak.(1)
Mr President, further to the statement you have just made, I must point out that if I am not mistaken there are three issues arising under the same item in the order of business. Firstly, there is Mrs Stauner’s report. Next there is the decision, proposed by the Group of the European People’s Party; to request a Commission statement on the Eurostat case, with a resolution. Lastly, there is a proposal for a motion of censure tabled by part of the PPE. I am not sure if the whole PPE Group supports this proposal. It would be appropriate to check. There are therefore three issues relating to the same item in the order of business. In the interests of rationalising Parliament’s workload, it would be best to discuss these issues jointly or to delete the Eurostat case.
I should like to raise another very important matter too, Mr President. Pursuant to Rule 34 of the Rules of Procedure, I would ask you to state which Treaties are applicable to consideration of a motion of censure. Currently we are working in a Parliament composed of Members representing fifteen Member States. When Parliament votes on 3 May, however, it will be composed of Members from twenty-five Member States and the enlarged Commission will be in place. I believe this is an important constitutional matter. I am not thinking only of the new Commissioners, who will be welcomed with a motion of censure. I feel strongly that it is important to deal with this matter before moving on to consider the motion of censure and vote on it.
I should like to make two observations. Firstly, I am applying the Rules of Procedure regarding the motion of censure. There is a motion which is stated in valid terms and where the requisite number of signatories have been verified. The Rules are quite clear on this matter. That is why I bring it forward to the House.
With regard to the question of the May voting session and the issues of who is entitled to vote and under which Rules, we will deal with that – once we have taken advice on it – at a forthcoming meeting of the Conference of Presidents. I invite the Groups to participate in this meeting. However, at the moment the Rule is quite clear as to the procedure with regard to the motion itself. The motion is a valid one and must be brought to the House at the earliest moment. This is that moment.
We cannot add the question of censure itself to another debate. Under the Rules the issue must have its own integrity at whatever time we choose to discuss it.
Mr President, I am very surprised about the statement by Mr Barón Crespo, for whom I otherwise have the highest regard, in which he mentions our group in the same breath as the no-confidence motion against the Commission. I would like here to state that I am severely critical of the fact that Commission President Romano Prodi is obviously too involved in Italian domestic politics to bother with his tasks as President of the Commission.
This is still no reason, however, for us now to consider a vote of no confidence, precisely because we have such excellent members of the Commission as the Vice-President, Mrs de Palacio, who is here today.
So our group has absolutely nothing to do with the no-confidence motion, Mr Barón Crespo. I really ask that you forget about the elections for a bit
and not look for arguments that are simply not there. That is the first point.
Secondly, Mr Barón Crespo – and I would like once again to express my high regard for him – has said that we should not deliberate or vote on Eurostat and a dismissal. The Parliament decided to do so yesterday. Mr Barón Crespo, we jointly have that right, that is the basis of our work, of the European Union, and for that reason I recommend that we proceed in the way that we decided to yesterday.
Mr President, I should like to thank those who have resisted very powerful pressure and allowed their names to appear on this list. It is not, however, certain, of course, that anything will be put to the vote at all during the May part-session. The whole point of the motion of censure is to get the Commission itself to attribute responsibility to one of the Commissioners for a scandal for which there must be political accountability. The aim is nothing more and nothing less than that, so if, between now and May, the Commission itself can attribute responsibility, there will be nothing to vote on in May. If, however, it cannot attribute responsibility, there are no methods available to us other than that described in the Treaty, and the motion of censure must therefore be voted on.
We are very annoyed that this vote must take place in May. We had arranged everything so that we could avoid having it mixed up with the solemn celebration of the accession of the new Member States, but your services have not been helpful in verifying the signatures, which have, for all that, been available since yesterday. We could therefore have had the vote held this week too, if the services had been willing. Now, it will be in May, and that is something we must live with.
I call upon the Commission to attribute the political responsibility itself and so get this matter out of the way.
The earliest moment when this motion could have been announced is now. The earliest the debate can take place is 24 hours after it has been announced. The earliest valid time to vote, according to the Rules of Procedure, is 48 hours after the start of the debate. We will not be in Strasbourg 48 hours after the debate, so those who have tabled the motion can contemplate whatever they will after the debate and we can discuss that outcome at the Conference of Presidents.
Mr President, on a point of order, I have been informed that you have deleted two names from the request for the motion of censure. They are the names of two Members from my Group – Mr Mussa and Mr Turchi – who unfortunately are not here today. I watched them sign the paper in this Chamber, and would like to know why those signatures have been deleted.
Mr Camre, firstly, I have asked all those who signed to verify. I have no active verification from the two people you named.
Secondly, notwithstanding their removal from the list at this time, the list is still sufficient to warrant the tabling of a motion of censure.
May I say to my fellow Member that only Hans Peter Martin, and no one else, can verify signatures. That is the one thing, but I seriously wanted ...
Seriously, I should first like to say something about the motion of censure. Mr Barón Crespo’s question relating to the legal basis is quite apposite. A motion of censure must be supported by 10% of Members. Does this mean 10% of MEPs today, or 10% of the MEPs after 1 May? Because if it is 10% of Parliament after 1 May, that means a greater number of Members than if it is 10% of Parliament today. If the vote is taken on 5 May with the Members of 1 May, voting cannot be allowed on the basis of a figure of 10% of the MEPs today. That is illogical and legally untenable. It has, therefore, got to be one thing or the other; either the vote is taken with Parliament as it is today – although you have rightly said that this is not possible – or Mr Bonde must be told that, for his vote of censure to be valid, he must get together 10% of the Members of this House as it is constituted on 5 May and not today’s Parliament. That is the first thing.
I am sorry, Mr Bonde, but I am censuring you, who wish to censure everyone, for your lack of knowledge of the Treaties.
Secondly, Mr Bonde – and in saying this I am also addressing the members of my group who have signed this motion of censure – I consider it the responsibility of this Parliament not to appear completely foolish by having us believe that a motion of censure tabled at the end of a legislative period is a political act. It is a hypocritical act in the face of electors who are completely baffled by it.
I am, therefore, appealing publicly to the sense of responsibility of the members of my group and asking them to withdraw their signatures from a completely foolish political document.
Very good!
We can bring the spirit of '68 to the debate at 9 p.m. tomorrow!
The next item is the vote. We have 37 reports and 1 252 amendments to vote on today. This combination of reports and amendments is the largest single voting session we have had in the last five years, so I will need your fullest cooperation.
Mr President, I am entitled to two minutes’ speaking time, and I wanted to take advantage of this, because we Germans are so keen to talk about electronic toll systems.
Mr President, election period or not, we are proceeding with the second reading on the interoperability of toll-collection systems in the European Union, and this is truly a subject that Germans like to address. Toll-collection technology has, of course, been on our agenda in Germany for several months. That is not my main point, though.
By and large, the Council has now adopted our amendments from the first reading. This represents a good bit of work on our part in the European Parliament, because we made major changes to the Commission draft. We firmly believe that it is not a matter for the legislature to prescribe the use of one particular toll system in a binding legal instrument. It will now remain possible to use satellite positioning and mobile telephony as well as 5.8 GHz microwave communication for the collection of tolls in the European Union.
The only thing it is important to prescribe is that these technological solutions must be interoperable, in other words that a vehicle must be able to operate throughout Europe with a single on-board unit – one device per vehicle and one contract per customer. And that is precisely what we shall achieve now through the establishment of a European electronic toll service. We have called this ‘contractual interoperability’. This was the specification laid down by the present draft directive, and the draft now fully meets that specification. The market – the forces of free competition – will now determine which system becomes the electronic toll technology of the future.
At the same time, however, we wish to make it crystal-clear that, in view of the vast array of potential additional uses of satellite positioning and mobile communications, their adoption is to be recommended in principle – provided that the strictest of measures are put in place to protect personal data. The innovative European project Galileo will provide the information services for this purpose from 2008. In short, the common position as it now stands constitutes an absolutely excellent outcome.
I should like to take this opportunity to express my sincere thanks to everyone – to the Council, the Commission and especially the shadow rapporteurs of the other groups – for their extremely cooperative approach in this matter.
. Mr President, just a brief word, because we are already running very late, to mention that Eurocontrol is the European Organisation for the Safety of Air Navigation and that the effect of this report is to approve the ratification by the Community of the Protocol on accession to the revised Eurocontrol convention. This ratification will enable the Community to contribute to policy making and to strengthen the synergies between the two organisations. It will also strengthen Eurocontrol’s ability to launch development programmes and to implement new air traffic control technologies that will ensure the creation of the Single European Sky. The entire air sector should benefit from this.
Finally, Mr President, ladies and gentlemen, with the enlargement of the European Union now imminent, I would like to stress how valuable membership of Eurocontrol by the accession countries that have not yet joined it will be for everybody in improving air safety. I hope that these new Member States will rapidly integrate the process of the Single European Sky so as to allow the airspace to be properly managed over the entire territory of the unified Union. That is why we must encourage the countries that will be joining the European Union on 1 May and that are not yet members of Eurocontrol to take the steps necessary for accession as quickly as possible.
Mr President, ladies and gentlemen, the general plan adopted by the Council in 2002 on the suppression of illegal immigration and human trafficking in the European Union provided for the introduction of a new early-warning system, which is now to be further developed into a secure web-based Intranet site.
The Commission’s proposal is good. That needs to be emphasised too. We were able to work very well with it in committee, and we regard it as a decisive step towards improved coordination and communication between Member States, which is the key to successful cross-border efforts to combat illegal immigration.
Exchanges of information, of course, can only become an everyday reality if the Member States can be sure that the information they provide will be sufficiently protected. The CIRCA system proposed by the Commission is a commendable step in this direction. It meets the required security standard. In particular, it permits selective access to the information within the system.
I wish to thank my honourable colleagues from the various parliamentary groups for their broad approval of this report, and I am pleased that we shall manage to complete this process before the end of the current parliamentary term.
Mr President, the safety of our citizens is a priority for all of us. We are aware of the importance of external border controls and the need to strengthen them, also as a result of freedom of movement and the abolition of controls at internal borders. We are living in times in which the growing threat of cross-border organised crime, illegal immigration and above all terrorism have moved to the top of our political agenda and have become the focal point of the public's concerns. This represents a threat to our democracies, a threat we need to combat by strengthening our own democratic systems and instruments here in Europe.
Mr President, all this means that we need a system for rapidly and efficiently exchanging information for border controls, including the area of political cooperation. For this reason, it is vitally important either to develop a second generation SIS – Schengen Information System II or SIS II – or to create a visa information system, not forgetting the issue of introducing biometrical data.
We need, however, to do this within a framework of clear rules that ensure that the system is effective, economical, and scrupulously respects Community rules on personal data protection. The proposal before us and a second proposal announced by the Commission – for the purpose of defining the system and the way in which it is to operate – are complementary and must be dealt with jointly. If something is to be financed, both the legislative authority and the budget authority need to know exactly what.
Having said that, I call on the plenary, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, to reject the Commission initiative, which is little more than an empty vessel. I hope that at the start of the next parliamentary term the Commission will submit a detailed, exhaustive and soundly based proposal, unlike the one before us today.
Mr President, given that we are at the end of the parliamentary term, I would like my draft legislative resolution to be put to the vote also.
On behalf of the committee, the rapporteur recommends rejection.
Does the Commission agree to withdraw the proposal?
. Mr President, the rejection of the proposal concerning the first phase of the establishment of the visa information system is a matter of great regret to the Commission. It means delaying the creation of the final system that will have to be in place before the end of this year. Pursuant to the framework agreement, Mr Vitorino will inform the College of Commissioners of this result. He will also provide ongoing information on follow up to this matter.
In that case the matter is automatically referred back to committee under Rule 68(3) of the Rules of Procedure.
Mr President, I would like to refer to what happened with the Schmidt report during the previous sitting: it does not make any sense at all to refer the report back to the committee. We do not have two months, because we are at the end of the parliamentary term, and I call on this House to vote on my report, which includes a legislative resolution from this Parliament and rejects the Commission's initiative.
No, we shall not vote on the legislative resolution. I am quite satisfied that I am following the Rules of Procedure as they should be applied. If you wish to take it up with me later I will be happy to explain why.
. Mr President, the Committee on Economic and Monetary Affairs recommends the appointment of Mr José Manuel Gonzáles-Páramo as a member of the Executive Board of the European Central Bank. We have no doubts about his personal integrity and professional competence. In this context, however, we should like to point out that it would be a good thing if the European Central Bank were to sit down with this Parliament in future and reflect on the future role of the system of central banks. This is truly a vital requirement, not least with regard to the future selection of candidates. We also believe there is a need to examine whether it would not be appropriate to introduce a procedure whereby we ratify future appointments rather than merely deliver a consultative opinion.
Mr President, ladies and gentlemen, we have just come to an understanding on a few more points with a view to making the voting procedure easier for you. By agreement with my honourable colleagues, I should therefore like to propose that, beginning with the Committee’s Amendment No 10, we consolidate the votes into four blocks. I have already indicated to the Bureau how these blocks can be arranged so that we can deal with the whole proposal fairly quickly, and I should like to ask your permission, Mr President, to present a brief oral proposal for a compromise before the vote on Article 3(2)(a) and before the vote on Article 16.
Mr President, as this matter was agreed just prior to the vote I want to be quite clear about the separate vote, because the complete voting list was only available this morning. We would like to check that there is to be a separate vote on Amendments Nos 38 and 39 as a block and on Amendments Nos 80, 102, 122, 127 and 128. If that is what the rapporteur has given you, then I am happy to go along with that division.
Mrs McCarthy, I understand that Amendments Nos 38, 39 and 102 have been withdrawn. On the other amendments mentioned, it seems that the rapporteur agrees with you.
. Mr President, we are dealing here with the applicability of the Directive to agreements relating to small amounts of credit or those covering particularly large amounts. The Group of the European Liberal, Democrat and Reform Party has tabled an amendment proposing that the coverage threshold for microcredits be drawn at EUR 500. I should like to combine this amendment with Amendment No 175, tabled by the Group of the European Socialists with a view to setting an upper limit of EUR 100 000. That would be a sensible joint solution. If it secures a large majority, there is a good chance that it will serve as the basis for further deliberations within the Council.
Are there any objections to the oral amendment?
Mr President, I object on the basis that we reserve the right to vote on an amendment that allows us to have no lower threshold. This combination means that there would be a minimum threshold of 500 combining with a Socialist upper threshold. We do not want a lower threshold, so we cannot accept this compromise.
Mr President, Amendment No 206 is not rendered redundant by the adoption of the previous amendment. Therefore, we need to vote on Amendment No 206.
I shall ask the rapporteur for advice on this. After the adoption of Amendment No 64 I was advised that Amendment No 206 would fall. Rapporteur, what is your opinion?
. Mr President, the Commission proposed a ban on doorstep negotiation of credit agreements. The committee called for this ban to be completely scrapped. We approved that motion. So there is no longer any scope for a reduced ban as proposed in Amendment No 206. It is therefore correct that Amendment No 206 should fall.
Mr President, the Group has not tabled an amendment to ban doorstep selling, but rather to make it subject to conditions in terms of unsolicited negotiation of credit or doorstep selling. As it is not a ban, we should be able to vote on it.
. Ladies and gentlemen, a majority of you have come out against the inclusion of any rule on doorstep selling, and with good reason too. The fact is that a separate directive covers these matters, and in the wake of this vote there is no more scope for the inclusion in the present directive of other rules on the same subject. I still say that the amendment should fall.
I will follow the advice of the rapporteur. I will come back to Mrs McCarthy and her colleagues with an explanation later.
I waive my right to move an oral amendment.
Anyone from Ireland will know that an accumulator is a bet on a horse race!
President. – That concludes the vote.
The Commission is proposing a revision of the European Investment Bank's external lending mandate, under which loans are guaranteed from the EU budget, so as to take account of the new Neighbourhood Policy against the background of the enlarged European Union, as part of its proposals for the 2007-2013 policy and financial framework. If the overall ceiling for credits opened, equivalent to EUR 20 260, is taken into account, it will soon be seen that the report accompanying this legislative proposal does little to further the geopolitical considerations and objectives which it is supposed to be inspired by, and in particular the creation of a pan-European-Mediterranean free trade area, in which the European Union has great political, economic and military influence at regional level.
The Neighbourhood Policy gives particular priority to Russia, for which the rapporteur proposes an increase of EUR 500 million in the provisional allocation, and to the Mediterranean shore countries. These loans would obviously serve the European Union's policy of regional influence, interest and interference – an objective that we reject. But more worrying still is the fact that this Neighbourhood Policy appears to be to the detriment of the European Union's cooperation and development policy, especially in relation to the ACP (Africa, Caribbean and Pacific) countries, Latin America and Asia.
The proposal before us deals with the revision, up to the end of the remaining period of the mandate, of the Community budget guarantee to the European Investment Bank for the loans the EIB grants to third countries on the basis of its own resources.
The enlargement of the Union on 1 May 2004 will result in an increase in the EIB's lending capacity without raising the ceiling on its external lending mandate, which will be particularly favourable at a time when the European Union is stepping up its cooperation with potential candidate countries in the Western Balkans and is preparing to gradually strengthen its links with other neighbours to the south and east.
According to the EIB's Corporate Operational Plan or COP, the forecast utilisation rate for the various regional packages during the remaining period of the mandate points to a total guaranteed loan volume in excess of the total amount fixed.
On the basis of these projections, the Commission is proposing a new geographical distribution of the current mandate, while maintaining the current overall limit of EUR 19 460 million.
Given the need for the Union to strengthen its links with its closest neighbours, I voted in favour.
The report before us comes in the wake of the large number of amendments approved by the European Parliament at first reading, almost all of which were subsequently accepted by the Council.
The common position demonstrates that the solution suggested by the Committee on Regional Policy, Transport and Tourism is that best suited to achieving the key objective of interoperability between the various electronic road toll systems in operation in some Member States.
Microwave technology for electronic road tolls is the most affordable, is based on the application of existing technology already successfully used in telephony, provides the ideal solution for the objective proposed in the directive, and genuinely makes the life of certain motorway users easier.
It should, however, be stressed that the committee is not ruling out a study at a later stage, for 2008, on the applicability of satellite technology, but everything will depend on technological progress in the market and on the specific needs of other types of road traffic control.
Given that the report before us does not amend the text of the common position, which ensures compatibility of the various systems operating in the Member States by 2007, I am voting in favour of it.
The object of the proposal for a regulation before us amending Council Regulation (EEC) 2913/92 establishing the Community Customs Code is to create a harmonised legal framework with identical customs controls in all the Member States, based on commonly agreed standards and risk criteria for the selection of goods and economic operators in order to fight terrorism, organised crime and trade in dangerous goods.
With a view to tightening security around goods crossing international borders, traders will be required to provide customs authorities with information on goods being imported into or exported from the European Union. This information will be in electronic form and will be exchanged between the authorities of the various Member States.
Once again, we must reaffirm that the fight against terrorism cannot be allowed to threaten respect for our citizens' rights and fundamental freedoms, including the right to privacy, of which the protection of personal data forms a part, as laid down in Article 8 of the European Convention on Human Rights. The protection of personal data should not be viewed as an obstacle to effectively fighting terrorism, which means that we have certain reservations about the changes proposed to the regulation, in spite of the European Parliament's amendments, which specifically refer to these rights.
The object of the proposal for a regulation as presented by the Commission is to modify the Community Customs Code, incorporating certain basic principles for managing the security of our external borders and establishing a harmonised risk assessment system.
The proposal provides for a set of measures aimed at increasing security in the international movement of goods. The following measures deserve particular attention: (a) the introduction of a requirement for traders to provide customs authorities with information on goods before they are imported into or exported from the European Union; (b) the establishment of a framework for authorising operators; (c) the creation of a mechanism for agreeing risk criteria at Community level; (d) the establishment of automated support systems for the implementation of risk management.
The proposal reflects a positive desire for integrated and effective management of our external borders, by seeking to improve the effectiveness of customs procedures and controls, both by simplifying customs legislation and by enhancing the use of electronic systems in customs procedures.
I wish to stress that those working in the sector support the changes, which will make it possible to strike a satisfactory balance between growth in the checks and formalities needed for security purposes and the need to facilitate legitimate trade. I share that view and voted for the report.
The Council and Parliament recently adopted the regulation on the Single European Sky, one of the provisions of which was Community membership of Eurocontrol.
In accordance with the accession protocol, as is the case with other international organisations, the Community and the Member States will participate in the work of Eurocontrol, with voting rights allocated according to whether an issue falls within an area of Community competence or that of the Member States.
The institutional synergy between the Community and Eurocontrol will bring certain benefits in terms of air traffic capacity, safety and efficiency, to be achieved by initiating programmes for developing and implementing new air traffic control technologies.
Given that the issue here is to establish rules for international cooperation with the ultimate aim of pursuing the objectives already described whilst respecting the competence of the Member States in this field, I voted in favour of the report.
As the Treaty provides for a common transport policy, the Commission has been presenting a series of proposals for membership of various international conventions, so as to enable it to exercise those competences delegated to it by the Member States.
This proposal forms part of the ‘Single European Sky’ initiative, which provides for an active Community role as regards Eurocontrol's technical competences.
The accession protocol stipulates the legal provisions permitting the Community to become a full member of Eurocontrol, establishing joint participation in Eurocontrol by the Community and the Member States on the basis of an allocation of voting rights. Voting rights are to be exercised by the Community or by its Member States depending on whether the issue at stake falls within the competence of the Community or of the Member States.
Nevertheless, the treaties do not, apart from anything else, confer competence on the European Community with regard to issues of defence and national security, which means that the use of airspace for military purposes does not fall within the competence of the European Community, as we advocated during the debate on the Single Sky.
As ever, attempts are being made to move forward in ways and at a pace with which we cannot agree.
This proposal relates to the accession of the European Community to the European Organisation for the Safety of Air Navigation, Eurocontrol.
In accordance with Rules 86 and 97 of our Rules of Procedure, Parliament is required to give a favourable opinion on this agreement, as the relevant negotiations were concluded on 8 October 2002 with the signing of the protocol in question.
In accordance with the accession protocol, as is the case with other international organisations, the Community and the Member States will participate in the work of Eurocontrol with voting rights allocated according to whether an issue falls within an area of Community competence or that of the Member States.
The Council and Parliament recently adopted the regulation on the Single European Sky, one of the provisions of which was Community membership of Eurocontrol, so that Parliament has already indirectly expressed its views on this matter.
The relationship between the Community and Eurocontrol may bring certain benefits in terms of air traffic capacity, safety and efficiency, to be achieved by initiating programmes for developing and implementing new air traffic control technologies, and I accordingly voted in favour of the report.
.The transformation of the new borders of the European Union formed by enlargement into a veritable iron curtain will have tragic consequences for the populations living on either side of these borders. These borders sometimes divide peoples, and even families, and turning them into the Schengen borders is unacceptable in human terms.
If Europe demonstrated some genuine brotherly love, it would, on the contrary, make travelling easier. This is not the reasoning, however, behind the report’s proposal to relax the rules somewhat as regards local border traffic. Instead it claims that ‘the EU and its neighbours can profit from putting in place mechanisms that allow workers to move from one territory to another where skills are needed most’. In other words, closing the borders too tightly would prevent businesses from benefiting from cheap casual labour or from keeping local trade on its feet. Hence the proposed regulation, which is nit-picking and bureaucratic.
To cap it all, the Stockton report, for its part, gives, albeit only temporarily, approximately the same treatment to residents of the border areas between the countries currently in the Union and the new accession countries. This goes to show that enlargement, even if it removes all the barriers to the movement of capital, is not removing the barriers to the movement of people.
We have abstained so as to avoid blocking the slight relaxation for border residents with respect to Schengen, without endorsing inhumane legislation.
The object of the Commission's proposal is to regulate local border traffic. The main objective is to avoid barriers to trade, social and cultural interchange or regional cooperation, with a view to promoting the development of border regions and facilitating border crossing by bona fide border residents, and harmonising the rules applied in order to achieve this.
Although I wish to congratulate the Commission on its initiative, I must disagree with certain points, points that the rapporteur has also challenged and addressed in her report. They are issues connected with what might be called ‘good faith’, and with the lack of effective border control resources, which could give rise to constant abuse.
Bearing in mind the need to fight illegal immigration, and to prevent criminal activity and even the entry of terrorists, I cannot understand why the Commission is not providing for any controls to ensure compliance with the authorised time limit for a stay.
We agree with the central concept of making it easier for some residents of third countries to enter the EU, but we wish to press for greater rigour in granting such facilities.
The points the rapporteur has drawn attention to are extremely pertinent, and given that the amendments in her report will have precisely that effect, I am voting in favour of her report.
This proposal is one of a group of legislative acts aimed at harmonising rules applying to local border traffic. More specifically, it attempts to facilitate the entry of certain border residents from third countries into the EU. In particular, it advocates that restrictions relating to ‘transfrontier workers’ should not be lifted, and proposes that a specific visa intended for them should be created.
The temporary nature of this visa is stressed, as is the fact that it is only aimed at persons living within 50 km of the border.
The amendments proposed by the rapporteur and her comments are very much to the point. They are comprehensible and justified, and do not undermine the objective of the Commission's proposal.
I am voting in favour of the report.
Nevertheless, the Commission's attention should be drawn to the abuses that may occur if proper precautions are not taken, with a view in particular to preventing abuses and weaknesses that could facilitate illegal immigration, criminal activity and even terrorist activity.
Despite certain concerns expressed in the European Parliament's opinion, this initiative, although it is apparently ‘technical’ and ‘neutral’, in fact has to be seen in the context of the criminalisation of immigration and of support for so-called emergency management and the deportation of immigrants back to their countries of origin.
The proposal emphasises that ‘as a development of the Early Warning System, the network is primarily designed to facilitate the exchange of strategic and tactical information on irregular or illegal migratory flows and trends’. It is not, for the time being, ‘envisaged to exchange personal data regarding criminal networks involved in smuggling or trafficking of human beings’.
The rapporteur herself makes the following criticism: ‘The fight against illegal immigration should not only be targeted at persons who have illegally entered the EU, but should, above all, combat facilitators who supply illegal labour networks in Europe’.
An attempt is being made here to create an improved instrument that will make the coordination and communication ‘vital if irregular migration is to be successfully combated on a cross-border basis’ more effective.
This is yet another aspect of a policy that ignores the economic and social causes of immigration.
Faced as we are with the opening of borders within the Schengen area, constant breaches of Community borders and urgent security requirements resulting from the current world geopolitical situation, I consider it vital for means of managing and monitoring migratory flows to be coordinated, and the same applies to the monitoring of and fight against illegal immigration.
The Commission's technical platform, CIRCA, the Communication and Information Resource Centre Administrator, will provide a virtual workspace for closed user groups and a continuing information exchange, if it can guarantee a high level of security.
I wish to emphasise the possibility of Europol being included in this network.
I hope that the users and beneficiaries of this more efficient web-based approach to migration will not forget that the subjects of their investigations are individuals who, regardless of their legal status, have inalienable rights and deserve to be respected.
I voted in favour of the report.
The Commission proposal, which has the full backing of the rapporteur, reflects the urgent need for the long-awaited amendment of Directive 77/388/EEC. As is well known, services have as a rule been taxed at the place where the supplier is established. The Commission now wishes to reverse this situation, so that, with some exceptions, tax will be levied at the place where the customer is established.
As I understand the position, this change will better reflect the current situation in the service sector, and will provide greater security for all parties involved. The measures proposed will also make it possible to eliminate some existing problems that are the result of the far-reaching changes that have taken place since 1977.
The report does not raise any particular problems and essentially aims to respect the general principle according to which the place of taxation is defined as the place where the services are supplied. Furthermore, it is important to bear in mind that the Committee on Economic and Monetary Affairs approved the draft legislative resolution unanimously.
I voted in favour of the report.
.  We have today voted in favour of the report on the conclusion of the Framework Agreement between the European Community and the European Space Agency (ESA) in accordance with the EC/ESA agreement of 2003. Previously, we have also given our support to the resolution on the Commission Green Paper on space policy, adopted on 9 October 2003, the resolution on a uniform European space strategy, adopted on 17 January 2002, and also the resolution on an action plan for implementing the European space policy,adopted on 29 January 2004. We have also supported efforts to implement the Galileo project.
It is important that EU competence not be otherwise extended to space policy and that industrial cooperation on space chiefly take place between Member States according to the Convention establishing the European Space Agency. The European Union’s involvement in space should cover research in the first instance. We reject the increased EU competence that is set to be included in the EU Constitutional Treaty.
I shared the generally positive attitude of those voting on this framework agreement, the discussion of which ended up revolving around the legal basis. That positive attitude was underpinned by an opinion of the Committee on Legal Affairs and the Internal Market, which recalled – and this was very much to the point – that the choice of the legal basis referred to could not be left to the discretion of the Community legislator, but should instead be based on objective criteria and subject to legal control.
According to the Committee on Legal Affairs and the rapporteur of the Committee on Industry, External Trade, Research and Energy, the absence of a reference to Article 300(3) of the EC Treaty, stipulating that Parliament should be consulted, could only be the result of an oversight, which should be rectified. The rapporteur eventually presented an amendment to this effect, which was quickly replaced by a corresponding correction.
The willingness of the rapporteur to do this was another factor that encouraged me to vote for the report.
.  The security of our citizens is of paramount importance to every one of us.
We are aware of how important and necessary it is to tighten controls at external borders, as a further consequence of free movement and the scrapping of internal border controls.
We are living in times in which transnational organised crime, illegal immigration and, particularly, terrorism, stand at the top of the political agenda and at the forefront of the public’s political concerns. These problems threaten our democracies, and must be combated by strengthening European democracy and its instruments.
What is required is the swift and effective sharing of information in the fields of border controls and police cooperation.
Consequently, the development of the Second Generation of SIS (SIS II) and of a Visa Information System (VIS) and the introduction of biometric data all take on vital importance.
We must undertake such action within a framework of clear rules that ensure that the system is effective, efficient and in strict compliance with Community rules on protecting personal data.
This proposal to establish the VIS and to enable the system to be funded outside the Community budget and …
.  Establishing a Visa Information System (VIS) should be seen as part of the Schengen Information System (SIS) and EURODAC, within the framework of communitarising the ‘third pillar’, namely, Justice and Home Affairs, and seeks to remove certain key competences from the Member States. It should be noted that, as from 1 May, such a decision no longer requires unanimity in the Council.
The VIS is proposed as a system for the exchange of Visa data between Member States.
Whilst we do not share the rapporteur’s position, we do accept his conclusion that this Commission initiative must be rejected, given in particular that it defines neither the system nor its operation ‘including the categories of data to be entered into the system, the purposes for which they are to be entered and the criteria for their entry, the rules concerning the content of VIS records, the rights of access for authorities to enter, update and consult the data and rules on the protection of personal data and its control’.
Hence our vote against the proposal.
.  This report concerns yet another rejection by Parliament – of a Spanish government initiative from April 2003, a measure that forms part of the so-called ‘fight against terrorism’, which seeks to establish an agreement with the USA on the communication of airline passenger data. We are strongly opposed to such a move, even though this is a , since various airlines already pass on such information. We therefore welcome the fact that Parliament’s Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs has delivered a negative opinion on the matter.
The initiative seeks to transmit to the USA personal data which, according to the information made available, would cover thirty-four areas, including telephone numbers, credit card details, political opinions, family background, religious beliefs and health. No effective checks or safeguards are provided for, which places citizens’ rights, freedoms and guarantees in jeopardy.
This is an unacceptable move that breaches the European directive on protection of personal data. Currently, individual countries are responsible for ensuring that people are protected as regards the data contained in passenger name records. This proposal seeks to limit a country’s ability to block the transfer of data, in order to guarantee its citizens’ rights.
Mr President, I think it is important to point out that it was not I alone but all the members of the Austrian People’s Party in the Group of the European People’s Party (Christian Democrats) and European Democrats who ultimately rejected the de Roo report. We have difficulties with the nuclear issue in Amendment No 38. The wording is simply too vague for our liking, and I am a little surprised that Alexander de Roo does not also recognise that the right to bank credits leaves the door open for credits issued before 2012 in respect of nuclear projects to be used after that date. This means that operators could meet their environmental requirements by means of credits from a nuclear project conducted in the period from 2008 to 2012. Our support for the total exclusion of nuclear projects is absolutely solid, and this is why we were unable to accept the de Roo report at the end of the day.
.  Issues relating to police cooperation and to protecting our citizens are among our most pressing concerns. Police cooperation is essential if we are to provide the European public with a higher level of safety within the area of freedom, security and justice.
Following up the conclusions of the Tampere European Council, the Portuguese presidency tabled an initiative, adopted in December 2000, which set in motion the first stage of the European Police College, as a network of the existing national training institutes of each Member State. The College is intended to train senior police officers by developing a European approach to the main problem areas in combating crime, preventing crime and maintaining law and order, in particular the cross-border dimensions of these problems.
This report on the operation and future of the College notes some difficulties, mainly caused by the lack of legal personality. In spite of these difficulties, the College can be deemed to have done excellent work.
I support these two initiatives, particularly the implementation, at legislative level, of the position adopted by most Member States, including Portugal. At this stage, it is preferable to retain the network structure of national institutes, but now with a legal personality, a governing board responsible for organising and running the College, and its own secretariat and seat.
.  The Tampere European Council, of 15 and 16 October 1999, decided ‘to set up a European Police College for the training of senior law enforcement officials’. It stated that ‘it should start as a network of existing national training institutes’.
The aim of this Irish initiative is to confer on the European Police College (CEPOL) the legal personality and authority normally accorded to legal entities. The purpose of the United Kingdom’s initiative is to locate the College’s seat in Bramshill, following on from the political agreement at the Council, and to establish a permanent secretariat to assist CEPOL.
The feasibility study on giving CEPOL a permanent structure was carried out in a three-year report on the operation and future of CEPOL, which stated that the lack of legal personality had led to difficulties in terms of governance, and at financial and organisational level.
The rapporteur tabled three amendments in order to restore some logic to the proposals, as regards costs borne by the CEPOL budget and the location of the seat of CEPOL.
I feel that CEPOL has done excellent work, and should continue to develop. There is no need during the current stage to create a European College separately from the national training institutes. Consequently, I support the proposals tabled by Ireland and the United Kingdom, along with the amendments adopted and ...
.  We voted against the recommendation before us, for the following reasons:
Firstly, the rotation of nationals from the Member States on the Executive Board of the European Central Bank (ECB) has not been guaranteed. The ECB was not content with merely being the first Community body to break the representativeness rule by not comprising nationals of every Member State, or with its Statute being altered to ensure that members of this committee have permanent voting rights, unlike those on the governing boards of Central Banks, who exercise their right to vote on a rotation basis. In this area too we are seeing the consolidation of a cabinet consisting of the larger members, while smaller countries such as Portugal are excluded from decision-making at the heart of EU monetary policy.
Secondly, the nominee slavishly toes the line on monetary and budgetary orthodoxy, and on the prevailing trends in the EU’s economic and monetary policy. He also appears blithely indifferent to the economic crisis facing the Community. He is committed to the ECB’s key objective of price stability, and feels that the crisis is the result of structural reforms.
Furthermore, he sees ‘no need for changes in the current form of the Maastricht Treaty or the Stability Pact’, given that, according to him, ‘current problems are not the result of undue rigidities’ in the Pact, but the fact that come countries fail to comply with the commonly agreed rules.
.  In the Dutch press, the impression has been created that Mr Doorn, the acting leader of the CDA Party, has found a way of saving the country EUR 10 billion a year. While a superficial reading of this will lead one to assume that he will use this sum to reduce EU tax payments, Mr Doorn does not offer a solution to the problem of the EU’s waste of 20% of its budget annually on prestige projects, on pumping money around rich Member States and fraud. His only concern is to liberate businesses from what he considers to be stifling bureaucracy. Above all, he wants fewer rules that are intended to protect employment and the environment and, consequently, fewer costs for entrepreneurs. That is in keeping with the ambition of Mr Zalm, the Dutch Finance Minister, who wants to reduce the administrative burden for businesses from EUR 17 billion to EUR 14 billion annually and reckons that half of this is attributable to European rules. According to Mr Zalm's calculation, the sum involved therefore is not EUR 10 billion but only EUR 1.5 billion. While I support an expansion of the options to be able to assess the negative impact of European regulations at the earliest possible stage, I do have a feeling that Mr Doorn will be wanting to put a stop to entirely different rules from those I have in mind.
.  I congratulate Mr Doorn on his excellent work, and the whole of the Committee on Legal Affairs and the Internal Market on approving this report unanimously.
Impact assessment, as stated, incidentally, in the institutional agreement on better lawmaking of June 2003, is an essential tool, not only in terms of improving the quality of legislation, but also in terms of reducing the financial and administrative burden incurred in complying with legislation.
In this regard, studies carried out by the IMF (International Monetary Fund) suggest that improving legislation could result in economic growth of 7% and in a rise in productivity of 3%.
It is extremely important to monitor the implementation of cost assessment and impact assessment. If civil servants are assisted and monitored by an independent audit, and by the institutions themselves, and if an assessment is made of the burden that businesses and individuals incur to comply with legislation, I feel that this would be a vital step towards greater EU development.
I therefore endorse the report.
.  The fight against discrimination suffered by people with disabilities has been stepped up at national and European level, and adopting the European Plan for people with disabilities was an essential step in this regard.
People with disabilities are still, however, not accorded equal treatment and opportunities in all aspects of life. The gains that have been made must be consolidated by means of appropriate political and legislative policies. The European Plan must, accordingly, contain a directive against discrimination based on disability, which must be applicable to all policies that fall within the EU’s competences. All Member States must transpose all of the applicable legislation in this area and must develop channels for sharing good practice.
I also endorse the report’s recommendation to improve disabled people’s accessibility to information technologies, to the built environment and to high quality services that encourage such people to be independent.
I therefore voted in favour of this report, which underlines the importance of improving the situation of the 50 million citizens of the enlarged European Union that are affected.
. I welcome this report, although it falls short in certain areas. It regrets the fact that, despite repeated calls by Parliament, the Action Plan does not contain legislative proposals, in particular a directive to combat discrimination based on disabilities, extending to all sectors of European Union competence and designed once and for all to remove all barriers to participation in community life by people with disabilities. It also criticises the fact that in the proposals for the Action Plan attention has not been given to the need to offer specific support to disabled persons’ organisations in the new accession countries.
The report also states that the future Treaty must provide for stronger measures to combat discrimination and to promote respect for human rights, especially of those people with a high degree of dependency and/or unable to represent themselves unaided. It advocates a United Nations Convention on the human rights of people with disabilities and calls for the recommendations of the EU expert report on ‘Accessibility for All’ to be implemented, including the revision of Constructive Products Directive, thereby laying down mandatory accessibility standards.
The report calls on the Commission to place special emphasis on combating violence against women with disabilities, under the Daphne Programme and to introduce measures to remedy …
. I congratulate Mr Mantovani on his excellent and timely report on the Communication from the Commission on Equal Opportunities for people with disabilities: A European Action Plan. I wholeheartedly endorse this report, particularly as regards the need to give continuity to actions aimed at combating discrimination against people with disabilities.
I also strongly agree with Mr Mantovani’s call for a timetable for the submission of a directive to combat discrimination based on those areas not covered by Directive 200/78/EC.
. Mr Mantovani’s report addresses the issue of equal opportunities for people with disabilities, which is certainly to be welcomed.
It is true that we too often forget that, before people are people with disabilities, they are, quite simply, people, who also deserve to have their dignity and their rights respected: the right to freedom of movement, the right to take part in the life of society in general, the right to equality of opportunity and the right to be respected as a person. Put simply, the rights accorded to all human beings.
A dignified society can be recognised by the place it gives to its most vulnerable members. Unfortunately, today, in the countries we call developed, people with disabilities are still too frequently the victims of discrimination.
That is why I support the rapporteur in his request that any policy should be based on universal values accorded to everyone. I hope that this report finally makes us pay attention to all people with disabilities and this is why I voted in favour of it.
.  This report offers a timely reminder that in the enlarged European Union there are around 50 million people with disabilities of various kinds. European strategy must, therefore, focus on combating discrimination and on promoting human rights. The European Year of People with Disabilities 2003 succeeded in raising awareness of disability-related issues.
I therefore applaud the Commission’s initiative to propose the adoption of a European Action Plan in this area. We regret, however, that there are no specific legislative proposals, and nor is there a timetable for the submission of a directive to combat discrimination based on disabilities.
We must also strive to ensure that disabled people’s organisations play a more active role in the decision-making process at EU, UN and national level.
I should also like to highlight the Commission’s undertaking to submit a working paper on the implementation of the European employment strategy with respect to disabled persons, and improved accessibility for these individuals to information technologies and the built environment, including access to services.
We share this point of view entirely and feel that this is an excellent report.
.  I should first like to point out that this report is a follow-up to the European Year of People with Disabilities 2003 and related issues. It calls for non-discrimination and the promotion of human rights to be the main focus of the European Union’s strategy. According to the report, the positive results obtained should be incorporated into the European Union’s policies. The report regrets the absence of legislative proposals, and calls for a timetable for submitting a directive in this regard. It calls for stronger measures to combat discrimination and to promote respect for human rights and opportunities for people with disabilities. It also expresses support for a United Nations convention and calls on Member States to promote such a convention.
The report calls for organisations representing persons with disabilities to play a more active role in the decision-making process. It advocates the use of the European Social Fund and Structural Funds for persons with disabilities. According to the report, it is vital that disabled people should have greater accessibility to information technologies and to the built environment, including access to services. It also calls for a specific action programme, with effect from the 2005 budget.
For all of these reasons I am voting in favour of Mr Mantovani’s report, which contains excellent observations and suggestions.
.  Over the course of the years, Regulation (EEC) No 1408/71 has undergone many modifications that have rendered it more complicated.
This Regulation must, as a matter of urgency, be brought up to date and simplified, in the context of enlargement and given the need to coordinate social security systems in Member States in order to protect the rights of citizens moving around EU territory. I therefore voted in favour of this recommendation for a second reading regarding the Common Position adopted by the Council.
This Regulation, which applies to all European citizens covered by a social security system in their respective Member States, represents fundamental progress. Coverage is wider, as it applies to all those persons resident in the territory of a second Member State in the same way as their own national systems, thereby also making a major contribution towards social inclusion. All citizens are guaranteed protection when they move around other Member States and are not subject to double taxation. An essential step has been taken, especially with the introduction of the principle of good administration, which will encourage greater cooperation and mutual help between the institutions in Member States, and will enhance the way in which citizens’ requests for information are dealt with.
.We voted in favour of this report even though its explanatory statement specifies that the social security systems of each Member State should be coordinated, not harmonised and still less harmonised from the top down.
Coordination does, however, at least enable certain categories of employees, particularly frontier workers, to know their rights in terms of medical treatment, unemployment benefits or pensions, which is not the case at the moment, apart from a few bilateral agreements.
If the European Union wanted to make progress in the field of social rights, it would impose a single social security system, extending to all other States the most employee-friendly aspects of legislation in the countries that are most advanced in this area. The current trend, however, is for each State to make cutbacks in its social security system, which results in the working classes’ access to appropriate care being restricted.
The European Parliament recognises its voluntary powerlessness by stating, as this text does, that it can ‘appreciate the desire of Member States to maintain a complete control of their social security systems (…) for budgetary security’.
. Social security systems must be coordinated if freedom of movement is to be enjoyed, as provided for in the Treaties. The current regulation on the matter is over 30 years old and has undergone numerous modifications, as a result of national systems being updated and of rulings by the European Court of Justice. What remains is a document that is extremely difficult to read. Furthermore, it addresses subjects that are covered by other directives.
This new version has the advantage of being simpler and more up to date, and does not represent a step backwards in relation to the current situation. It will apply to all citizens of the European Union, in accordance with the concept of citizenship set out in the Treaties. A number of derogations and exceptions have also been conceded.
It is regrettable, however, that the Council has not gone further as regards two aspects. Firstly, there is no guarantee that prior authorisation to receive suitable treatment outside the Member State of residence will be granted if the patient’s condition demands this, as Parliament proposes. Secondly, concerning unemployment benefit, Parliament and the Commission had suggested that the unemployed could, with prior authorisation, seek work in another country for a period of six months. The Council, however, chose to retain the current period of three months with the possibility of extending this to six months…
. The aim of Regulation No 1408/71 is to ensure the coordination of the Member States’ social security systems in order to protect the rights of persons moving within the European Union. That is why this regulation is essential, and why its adoption today is necessary. Indeed, I must remind you that the free movement of workers is one of the four freedoms laid down in the Treaty of Rome.
Over many years – since 1971 to be precise – this regulation has been amended considerably in order to take as much account as possible of changes in national legislation, to improve certain provisions and to fill the gaps that still exist. Following a great deal of negotiation in the Council and some effective work by our rapporteur, we have achieved a satisfactory balance, taking into account the constraints and characteristics of the Member States’ various social security systems.
True, the text could be improved. Nevertheless, it forms without any doubt whatsoever, an important step forward as regards the free movement of citizens. They will now be able to retain their rights to social security when they go to work in another Member State. In addition, their families will also benefit from full health cover. It is for all these reasons, and in particular because of the essential and tangible improvement in the daily lives of our fellow citizens, that I am voting in favour of this report.
.  We fully support the right to free movement of persons, as one of the fundamental freedoms of the internal market. That is also why we have chosen to vote in favour of Mrs Lambert’s report. It is natural that the EU, in order to realise its vision of the free movement of workers and other citizens who can support themselves, lay down stipulations for EU citizens moving from one country to another. A significant risk when the EU becomes involved in areas that should chiefly be dealt with by the Member States, however, is that the body of legislation doubles. When Member States want to protect their benefit systems, they resort to discriminatory transitional arrangements because the detailed EU rules do not permit permanent measures that are completely reasonable. Pensions and other benefits that have been accrued can be taken along without problems when citizens move to another EU country, whereas social security benefits (for example child allowances and housing benefit) that are not accrued individually should not in principle be paid out to persons resident in another country. In the context of the EU-25 that is now being formed, Regulation (EEC) No 1408/71, the Social Charter, should be revised in order that it better suits the new requirements.
.  I welcome the adoption of this Common Position, in an area in which Community provisions have already enabled millions of European citizens to enjoy social protection when they move around the EU.
The Common Position simplifies and updates the legal framework – Regulation 1408/71 – thereby broadening its material and personal scope. The principles of equal working conditions and of exported benefits are both strengthened. The Regulation will apply to all those citizens of the Member States covered by the social security legislation of a given Member State. It offers protection to salaried workers, to self-employed workers, civil servants, students, pensioners, and those who do not pursue an activity. Furthermore, it improves the chances of people without jobs – including unemployed frontier workers – finding work in another Member State.
The difficulties that arose at first reading centred on the approval of two amendments concerning tax harmonisation and an unacceptable definition of the family. The Council also rejected these two amendments. I therefore support the final Common Position.
.  Safety – and in this particular case road safety – is an area that the European Union has always held dear. Indeed many directives have been adopted in this regard.
The proposal before us seeks to increase minimum safety requirements in tunnels on the Trans-European Road Network. I therefore offer my wholehearted support to this report.
The Common Position that has been reached, which the rapporteur calls on us to endorse, reduces the technical elements substantially and does not seek to impose specific and detailed obligations on Member States. The main objective remains the same and a higher level of safety in Trans-European tunnels will be ensured.
I also welcome the administrative structure suggested in the report, with a safety coordinator and an authority responsible for traffic in the tunnel. This strikes me as an effective means of achieving the desired aim.
The unanimous vote in the Committee on Regional Policy, Transport and Tourism and the complete convergence of the positions of the two institutions were important factors in my decision to vote in favour of the report before us.
.  Council Directive 96/62/EC of 27 September 1996 on ambient air quality assessment – the Air Quality Framework Directive – provides the framework for future EC legislation on air quality, of which the proposal for a directive before us is the fourth and final development. This proposal forms part of an integrated package of measures to combat air pollution in the EU, based on the aims of the Community’s fifth and sixth environmental action programmes for the environment.
Without prejudice to the special emphasis placed on monitoring air quality, which is, of course, to be welcomed, I agree with the rapporteur’s criticisms of the absence of limit values in this proposal (unlike other directives in this field).
Given that arsenic, cadmium, nickel and certain polycyclic aromatic hydrocarbons have carcinogenic effects on human beings, and are thus hidden dangers to health, I must offer my support to this proposal, without prejudice to the pertinent criticisms raised.
I therefore voted in favour.
.  Article 129(a) of the Treaty states that ‘The Community shall contribute to the attainment of a high level of consumer protection’, through ‘specific action which supports and supplements the policy pursued by the Member States to protect the health, safety and economic interests of consumers and to provide adequate information to consumers’. Any such action, however, ‘shall not prevent any Member State from maintaining or introducing more stringent protective measures’.
The regulation before us forms part of the follow-up to the Commission Green Paper on European Union consumer protection, giving substance to Article 129(a) of the Treaty. Its aim is to strengthen cooperation between the national authorities responsible for the surveillance, investigation and prosecution of cross-border infringements. A network of public bodies is thus created, in order to address the rise in cross-border trade – especially electronically – and the need to offer consumers better protection. The rapporteur also seeks to enlist the participation of consumer organisations in this cooperation, and this is something that we consider to be of vital importance.
Hence our vote in favour. We feel, however, that all efforts should be made to avoid any major repercussions on the Member States’ national legal systems or any disparities in the prosecution of national or cross-border infringements.
.  Consumers certainly deserve more rigorous and more effective protection, especially in today’s world. The aim of the Commission’s proposal is to increase protection for consumers. Consequently, I accept the need to implement a system of cooperation that will lead to a high level of surveillance, in order to investigate and combat cross-border infringements.
There are some extremely welcome measures in this proposal for a regulation, such as closer cooperation between Member States through bodies specially set up for the purpose, and the creation of an electronic database, containing comprehensive information in this area.
I welcome the Commission’s proposal. I also endorse the amendments tabled in this report, which are intended to develop the Commission’s proposal and to pre-empt certain problems that may arise from the coexistence of different systems for implementing the legislation.
Against this background, the report paves the way for the involvement of private consumers’ associations in the framework of cross-border cooperation between the authorities concerned.
For all of these reasons, I voted in favour.
Mr President, I would like to congratulate the rapporteur, Mr Wuermeling, for having done a fantastic job in turning a disastrous Commission proposal into something that still has some problems but is considerably improved.
It is vital to remember that we must not produce a proposal that undermines access to credit. The Commission's proposal would have denied the less advantaged and lower- income groups from access to credit. It would have meant a huge amount of inconvenience for consumers. For example, many consumers in Europe have credit cards, and some have two, three or four. Under the Commission proposal they would have to resign their contracts for each of these credit cards. They would have faced a lot of red tape when their credit limit changed. They would have faced even more red tape if they wanted to be overdrawn for a day or so. If they wanted to buy a fridge or a TV on credit, they would have had to leave it in the shop for two weeks before they could take it home. There were bizarre proposals from the Commission on the destruction of data that would have inhibited the law enforcement authorities in the fight against fraud and financial crime.
Many of these problems have been solved by our amendments, and I would appeal to the Council to accept those amendments adopted today. There are still some problems with overdrafts and credit intermediaries, but Parliament can claim credit for achieving significant improvements to this proposal which I hope will be accepted in the final directive when it is agreed in the next Parliament.
Mr President, thank you for the outstanding way in which you have conducted the sitting. The Group of the European Liberal, Democrat and Reform Party is extremely pleased with the outcome of the vote. We have addressed some of the things that had been preventing the development of the banking sector, but at the same time we have retained very important aspects of consumer protection and developed that too. I think that we have created a Directive that will enable increased cross-border trade within Europe in the future.
I know that some people would have liked to vote in favour of provisions on mortgage credit, but I hope and ask that the Commission presents a proposal on this point, which is extremely difficult to regulate. My thanks to the President for giving me the floor, and for conducting the sitting so excellently.
. – I trust that the proposal for a directive on consumer credit which we are debating will provide a solution for the benefit of consumers and will put a stop to this unacceptable situation which functions like an El Dorado for the credit institutions. In Greece, in recent years, there has been a rapid increase in consumer loans and we are already talking about the excessive debt of Greek households.
This increase is due not only to misleading advertising to attract customers, but also to the ambiguous terms and 'small print' in the agreements, which put an additional burden on borrowers.
No one can deny the need for measures to be introduced to standardise the information which banks must provide so that consumers are in a position to compare more easily and select the product best suited to their needs.
This information must also list the actual annual rate of interest, the eventual cost of contracting the agreement, the number and amount of the instalments and the total cost of the loan. The right of the consumer to be able to withdraw from the agreement within a reasonable period of time without needing to justify his action must also be established.
.  In 2003, consumer credit accounted for over EUR 510 billion in the euro zone alone (13% of household consumption). This illustrates both the economic interest in this market by the banks and other operators and also the reality of over-indebtedness, which must not be underestimated.
In Portugal, household debt exceeds 100% of available income, if mortgages are taken into account. The issue does not, therefore, solely concern access to credit and consumer protection, but also economic sustainability, with families at severe risk of falling prey to the dictates of monetary policies and to the artificial temptations of consumerism.
The consumer credit market is predominantly a local or regional market. There is, therefore, no apparent reason to encourage granting credit to cross-border trade, particularly with fallacious arguments that this will be the ‘engine’ to ‘stimulate internal consumption in Europe’ or a ‘key factor in the much-hoped-for economic resurgence’.
While I am aware that some operators are opposed to this directive, due to certain obligations that the directive imposes on them, I have my reservations as regards the process of maximum harmonisation as contained in this Commission proposal. We must take measures to increase cooperation, to strengthen mechanisms for protecting consumers and to introduce the flexibility that Member States need in order to adopt measures that are more ...
.  The report before us seeks to amend Directive 87/102/EEC, concerning Community rules on consumer credit. The issue at stake is whether the application of harmonised rules in this area will contribute towards protecting the consumer. On the one hand, such harmonisation offers greater security to trade within the Community, to creditors, to traders and to consumers. On the other hand, complete harmonisation would weaken the rules applied by individual Member States, who must, therefore, retain the right to offer a higher level of protection to their consumers, even those States that feel that total harmonisation may prove useful in certain areas.
Without going into detail, it strikes us that, even though the report is the result of compromises struck in the committee concerned, it is well-balanced and reflects our concerns that both lenders and borrowers should be held liable, at a time when marketing and invitations to buy on credit are extremely aggressive.
.  The purpose of the Commission’s proposal, which updates the provisions of Directive 87/102/EEC, is to raise levels of consumer protection. Such an initiative is, therefore, to be welcomed.
It also contains some less positive elements, however, and this report seeks to rectify those elements.
Some of the measures put forward by the Commission could make credit more expensive and, in so doing, could lead to a reduction in loans.
We welcome those rules that are intended to strengthen transparency and comparability.
It is also important that we establish the principle of responsible lending, placing special emphasis on the obligations of both lender and borrower.
We must establish minimum, yet essential rules at Community level for consumer credit. Nevertheless, a higher level of consumer protection must fall to Member States at national level, otherwise the subsidiarity principle will be breached and the nature of a directive will be undermined.
In light of the amendments tabled by the rapporteur, I am voting in favour.
I must, however, state my approval of the way in which the Commission draws attention to over-indebtedness. In this regard, in fact, I cannot agree with the report. One of the main reasons for consumer over-indebtedness must surely have to do with easy access to consumer credit, such as non-essential or other items that consumers clearly neither need nor can afford.
In this respect I agree ...
. The aim of the Green Paper on Consumer Protection in the European Union was to define a framework directive to offset the negative aspects of business-consumer relations, namely unfair business practice. The Green Paper acknowledges the importance of self-regulation of the main operators through codes of conduct. This is, accordingly, a further directive forming part of the consumer protection package based on broader objectives that are intended to safeguard consumer confidence and to promote transnational and European business transactions. Accordingly, the intention is, once again, to harmonise the internal market, by establishing Community legislation in the area of unfair business practice.
Nevertheless, this proposal for a directive, amended by Parliament, aims to improve the rights of consumers who have been the victims of unfair practice, provides a clause that establishes a general prohibition of unfair commercial practices, clarifies the definition of such practices, broadens the range of practices covered, provides stronger measures to protect consumers deemed vulnerable, such as children and the elderly, and involves consumers’ organisations more closely in drafting codes of conduct. We welcome all of this. The directive falls short, however, of what was required.
.  Following up the provisions of the Green Paper on consumer protection, this proposal for a directive from the Commission is intended to protect consumers from unfair commercial practices by companies in the internal market, by defining what constitutes unfair commercial practice uniformly across the EU.
The Commission’s proposal seeks to strike a balance between, on the one hand, a higher degree of consumer protection and, on the other, the smooth operation of the internal market.
I welcome the rapporteur’s amendments to the Commission’s initial proposal, which have made significant improvements to the proposal. Of these amendments, the rapporteur is particularly concerned with commercial practices aimed at specific categories of consumer, namely those consumers whose vulnerability is exacerbated by factors such as age, disability, temporary physical or mental condition, or literacy level.
As regards misleading advertising, I endorse the rapporteur’s suggestion that the proposal for a directive should cover advertising whose content is controlled by the companies themselves and not by advertising agencies.
I applaud the rapporteur’s work and voted in favour.
.  I have chosen to vote against Amendment No 21 by the committee, which aims to abolish the Swedish system of different voting weights for A and B shares.
Some harmonisation of the rules of EU countries on financial markets may be needed for the benefit of the internal market, and thus of growth, but this amendment is along the wrong lines. The system of A and B shares is open, non-discriminatory and based on purchasing contracts that have been entered into freely. It offers opportunities for individuals and institutions to invest risk capital in an enterprise without the liability associated with ownership.
There is no proof that the system of differentiated voting power obstructs takeovers. A more fundamental objection is that deciding on forms of ownership, questioning ownership and preventing long-term owner liability for an enterprise are not matters for the EU.
.  The presence of pesticide residues in products of plant and animal origin affects human and animal health and must be reduced as far as possible. This question is intrinsically linked with commonly used agricultural practices – the agricultural model – and with the environmental risks associated with using pesticides, particularly in soils and water. The proposal before us is intended to consolidate and harmonise existing legislation on pesticides and to standardise the rules across all Member States. The regulation sets maximum pesticide levels for all products, gives the Commission the final say in setting import tolerances and gives the European Food Safety Authority the responsibility for risk assessment.
In spite of our reservations about the report’s federalist attitude, the questions of principle appear to be sound, provided that Member States retain the possibility of enforcing more stringent measures in their own territories and that specific national and regional characteristics are taken into account, such as climate differences and the available best agricultural practices. We must, moreover, address the issue of setting levels, which should be based not on helping business or on complying with WTO rules but on consumer health. It is, therefore, vital that imported products are subject to the same rules.
.  The aim of the proposal for a regulation is to harmonise all maximum residue levels (MRLs) at Community level, which will ensure a high level of health protection for consumers and will reduce commercial problems.
The purpose of the proposal is to simplify existing legislation and to define the roles of the various parties involved, in particular that of the European Food Safety Authority (EFSA) and that of the Commission, in setting MRLs. The EFSA will take responsibility for risk assessment, based on its network of experts and institutions in the Member States, and will issue an expert opinion on the safety of each MRL. The Commission will be responsible for risk management, and for setting MRLs based on the expert opinions of the EFSA.
The authorities of the Member States will provide the EFSA with details of national food systems and of the products and practices permitted in those countries.
MRLs of existing or new substances that have yet to be harmonised, previously set at national level, will be compiled by the EFSA. If those are proved to be safe, based on available information, they will be set as temporary MRLs.
In light of the need to guarantee a high level of food safety and given that I endorse the move to define roles and responsibilities more clearly, I voted in favour.
.  I welcome the Council’s adoption of the ‘general orientation’ proposed by Parliament at first reading, taking on board the objections raised at that time, in particular concerning respect for the principle of subsidiarity.
The ‘common orientation’ is thus entirely consistent with the basic idea that security of natural gas supply should be guaranteed in the first place by the companies involved, whereas Member States and, finally, the Commission should intervene only at the second and third stages.
Of course, I welcome the fact that a ‘Gas Coordination Group’, consisting of representatives of the Member States and interest groups, is to be set up along the lines of the body that already deals with oil. This is precisely the measure to provide the much-needed ‘sharing of best practice’, to implement the best solution and to ensure that subsidiarity is respected.
Lastly, the choice of Article 95 TEC, as the legal basis for the original proposal for a directive was justified by the fact that the Commission had proposed a range of measures for harmonisation. It is precisely these measures, however, that Parliament and then the Council removed from the initial proposal, because they considered them to be fundamentally unsuitable. In line with the terms agreed by the Council and the European Parliament and because I agree with changing the legal basis to Article 100 TEC, I voted in favour.
. The reaction of the large private monopolies or of the large countries when their interests are put at risk, in this case in the vitally important energy sector, is most revealing.
As the rapporteur says, ‘a market can be 100% open, as in Germany, but still be virtually impenetrable to foreign companies, because domestic companies in effect have a monopoly over the infrastructure’ … ‘There was also unwillingness in France for legal unbundling of both electricity and gas markets.’
The aim of the major powers and their large corporations is to liberalise the energy market, provided that they retain control in their countries and gain control of the market in other countries. This is the case in France, where the market will only be liberalised when conditions are met for French big business to be in control.
Parliament, accordingly, seeks to enforce ‘equal’ rules for all, when what is actually required is to remove the strategic control of a country’s energy supply from big business – with its mindset of profit and domination – and to promote a sector and a public policy that ensures fair and universal access and a country’s sustained and balanced development.
.  The gas and electricity markets have, to a large extent, been liberalised but remain essentially national markets. A consensus must be found, at European level, on developing technical rules relevant to the completion of the internal gas market. This matter was considered by the bi-annual Madrid European Gas Regulatory Forum, which brings together representatives of the Commission, national regulatory authorities, Member States, network operators and users, as well as gas consumers. As was concluded at that meeting, we must ensure the openness and transparency of national markets, a gradual reduction of gas prices (an area in which there are still enormous disparities between Member States), improve interconnection capacities and the problems ensuing from low capacities and remedy the lack of proper rules on charging for cross-border trade in energy.
That Forum – to which the proposed regulation gives a formal consultative role in preparing and debating the guidelines – strove to achieve a consensus on the technical rules for completing the internal market in gas at the Forum’s seventh meeting in Madrid, in September 2003, which looked at the issue of the principles underlying compliance with the set of guidelines under review. This consensus provided the basis for the proposal, which once again ...
.  I voted in favour of this proposal for a directive because I believe that the ecological design of energy-using products should be encouraged and I therefore believe that Parliament must support the Commission in its Integrated Product Policy (IPP).
The environmental impact of a product must not be measured only according to its use or consumption but also by considering the fact that, within its life-cycle, design could have a major impact on the effects a product has. Like the rapporteur, I believe that eco-design could thus incorporate environmental considerations at the stage when the technical possibilities for so doing are at a maximum.
I also think that there are significant advantages to be gained by manufacturers (and consumers) from this proposal’s adoption, such as knowing and optimising the flow of raw materials and energy, anticipating and complying with environmental legislation and meeting the expectations of customers and users.
.– The ΕU has been undermining the Kyoto protocol since the moment it signed it. Instead of taking substantial measures to reduce emissions of carbon dioxide and other gases responsible for the greenhouse effect and the climate changes which it causes, it is trying to take advantage of the 'flexible' mechanisms so that not only are industry's interests not touched, but so that there are benefits too. This is happening at a time when it is certain that the ΕU will not achieve its objective of reducing emissions by 8% by 2010.
Thus, within the framework of the principle that everything can be bought and sold, a market with the right to pollute has been established. Now, the directive is being supplemented in order to include 'joint implementation' and 'clean development mechanisms', both of which concern industries which invest in cleaner technologies in non-EU countries. The reduction in emissions achieved is reported under the assets of the industries, which acquire the right to pollute elsewhere (inside the ΕU). It is obvious that this is yet another scheme which involves complicated procedures with uncertain results in order to circumvent the material provisions of the Kyoto protocol and benefit businesses, in that the cost of applying the protocol will fall by 20%.
The report does not put forward the tiniest objection to the above measures, which is why we MEPs of the Communist Party of Greece voted against it.
. – Production focused solely on profit, with no concern for the environment, has consequences that are so threatening to the very survival of the human race that international institutions are beginning to take an interest in it in certain areas and to lay down regulations setting, in particular, allowances limiting greenhouse gas emissions.
Allowances intended to reduce pollution, however, become in turn commodities that can be bought and sold and turn into rights to pollute that the richest countries can buy from the poorest.
These allowances-cum-commodities are, to judge by the report, a real headache for Parliament when it comes to determining their ‘market value’ The more extraordinary aspects of this debate illustrate the extent to which we are living in an economic system that does not allow society to control its own economic activity. A self-aware human race with control over its means of production would attempt to satisfy everyone’s needs in the short and long term, while respecting nature. It would have no difficulty in establishing, at a global level, ceilings that must not be exceeded for production that may damage the environment. It is the economic system itself, though, which is blind and stupid, and, Kyoto agreement or not, it constitutes a threat to the future of humanity.
: I voted for the report by Mr de Roo today for several important reasons.
The Irish presidency has intensified the level of discussions on securing broader international support for the implementation of the Kyoto Accord. We have serious political obligations with regard to complying with the Kyoto provisions. If we are to offset the effects of global warming and the resulting damage to the global economy, we must reduce the level of greenhouse gases. This has been my view for some time. The European Union must be to the forefront in persuading our international partners to agree to all aspects of Kyoto.
I welcome the Irish Government’s talks this week with the new head of the American Environmental Protection Agency. I hope these can help move the process forward and that this lobbying will encourage the US to review its isolationist position on Kyoto. I also hope we can move away from the adversarial approach on environmental issues between environmental groups and key business communities.
Enlargement on 1 May 2004 will strengthen our voice and position on the international stage in favour of Kyoto. We know what our obligations are. We must ensure they are met.
. I voted against the de Roo report. I am, of course, in favour of a scheme for greenhouse gas emission allowance trading, in order to make it easier for our economies to adapt to the constraints imposed by the objectives set out in the Kyoto protocol. I feel, however, that Parliament wants to introduce an overly bureaucratic system and pointless obstacles. This is all the more regrettable because the Kyoto protocol has not yet entered into force and, as a result of this, the United States, Russia and China will gain a competitive advantage over their European competitors.
.  At the end of each legislative period, rapporteurs try to bring the negotiations with the Council to an end promptly, so that, following the elections, there is no need for another discussion with uncertain outcome. Before a public debate becomes possible, serious differences of opinion have already been cleared out of the way. In this case, industry is pleased that, thanks to the energy displayed by the Green rapporteur, CO2 emission allowance trading can start as early as 2005 instead of 2008. That is in keeping with the Liberal view that a reduction in emission is too expensive at home and it is therefore preferable for this to be done in countries where this is more cost-effective. The expected advantages are that at world level, results are achieved more quickly and that in their industrialisation processes, developing countries are encouraged to make use of environmental technology developed in Europe straight away. This is traded off against the fact that no measures are taken at home, countries in eastern Europe sell their rights in order to reconstruct their industries and countries in the developing world may not be able to start the industrialisation process for a long while yet. However, on a positive note, at least 50% of reduction must be achieved within the EU. The advantage of this proposal is that production forests, which are intended to be felled or which can burn down, can no longer be fraudulently entered in accounts as carbon pits for taking carbon dioxide from the atmosphere and converting it into oxygen.
.  ‘Joint Implementation’ (JI) and the ‘Clean Development Mechanism’ (CDM), together with international emissions trading, are innovative instruments provided for under the Kyoto Protocol. The ‘flexible mechanisms provided for under the Kyoto Protocol’ allow the Parties partially to meet their Kyoto objectives, whilst taking advantage of the opportunity to reduce greenhouse gas emissions in other countries at a lower cost than in their own territories.
These projects must provide real, measurable and long-term benefits related to the mitigation of climate change, whilst at the same time contributing to the sustainable development objectives of the host countries, in particular by transferring environmentally safe and sound technologies.
On 18 March 2003, the Council adopted a common position on a Directive establishing a scheme for greenhouse gas emission allowance trading. By stimulating demand for CDM credits, this proposal will enable us also to assist developing countries implementing CDM projects in meeting their objectives for sustainable development. This would also help to combat climate change through the effective implementation of the Kyoto Protocol.
I therefore voted in favour.
.  The main problem posed by batteries and accumulators is the fact that they contain heavy metals, such as mercury, lead and cadmium. In practice, the collection of batteries that contain these metals did not work, largely because, as the Commission has said, consumers did not sort goods properly. This is one of the reasons why the Commission decided to opt for the collection of all batteries, so as to ensure that the valuable material contained in all batteries could be recycled.
It is crucial, as I have said on other occasions, to explore all forms of waste treatment with a view to reusing and/or recovering products. It is essential, however, that we also heed the warning from industry professionals to the effect that it will take five years for the recycling market to come of age. Furthermore, the proposed collection rates are too high, particularly in comparison with the best per inhabitant per year rates in some European countries.
Lastly, I believe that we must invest, in particular, in alternative technological solutions, which are safer and less onerous. This is an area that I would like to see developed further in the near future.
I thus abstained from the final overall vote, because I believe that the outcome of the various votes will not ensure the required balance.
Mr President, allow me to explain my abstention on the Cocilovo report. The rapporteur took great pains to support a new approach and to pursue it boldly. I should have welcomed an even bolder line and particularly a more receptive attitude to the amendments tabled in committee and here in plenary by the various political groupings – I myself was among those who tabled them – with a view to taking more account of the needs of people in sensitive areas. This boldness was lacking at the first reading. I hope this will have been rectified by the time we next deal with the proposal. I am confident that this is the right approach, but it must be pursued more consistently and more boldly.
.– Nobody now denies that road transport has fallen into the brutal clutches of free trade, to the detriment of employees’ working conditions, road safety and the environment. In this context, I have supported all the amendments that aim to make social and fiscal dumping illegal. For example, I voted in favour of measures strengthening monitoring accompanied by sanctions, whether on the road or on company premises, and in favour of all improvements to drivers’ working conditions. In this field, as in others, I am in favour of striving for social and environmental excellence.
That said, I am still sceptical as to whether the European Union truly wants to legislate in this fundamentally important field for the capitalist economy and, above all, to impose proper checks and sanctions on all offenders. Without real involvement from the Member States, and without additional human and material resources, which includes enlarging the labour inspectorate, I fear that these provisions will once again go unheeded. I have nevertheless voted in favour of this report, but I am counting particularly on the Europe-wide mobilisation of employees and of their unions to really shift the balance of power.
.  The establishment of the single market and the consequent liberalisation of the road transport sector and of short-sea shipping in the Union have led to stiffer competition and to a substantial increase in the number of cases in which companies attempt to gain a competitive advantage by failing to comply with Community legislation on driving and rest periods, as can be deduced from the significant increase in infringements recorded.
Imposing rules for monitoring the correct implementation of provisions on working time should be seen, therefore, against the backdrop not only of protecting drivers’ rights, but also of competition and road safety.
We therefore rejected the amendments seeking to remove from the scope of this directive control over the maximum weekly working time, night working hours, weekly rest periods and driving times between these rest periods and a two-weekly limitation of driving hours as proposed by the Commission in Annex 1.
I must state my unhappiness at the Council’s ongoing failure to present its common position on adopting a regulation on the harmonisation of certain social legislation relating to road transport, a matter on which the EP delivered an opinion in January 2003. I also wish to congratulate the rapporteur on his work.
The Danish Social Democrats in the European Parliament have today voted in favour of Mr Deprez’ report (A5-0267/2004). We think it important further to develop the Refugee Fund and to coordinate efforts at EU level, as well as to lay down sensible procedures and such like.
We are nonetheless aware of the fact that the Council decision is covered by Title IV of the Treaty establishing the EU and does not apply to Denmark, cf. the Protocol on Denmark’s Position.
.  We are now looking at developing the first phase of the European Refugee Fund (ERF I), which started on 1 January 2000 and will expire on 31 December 2004.
ERF II will attempt to improve assistance to Member States for receiving asylum seekers, for integrating into the EU persons requiring international protection and also for actions to promote the voluntary return of persons without protection or asylum seekers whose requests for asylum have been rejected.
Its programme will be divided into two periods (from 2005 to 2007 and from 2008 to 2010) and its total cost will be EUR 687.48 million.
It will apply to all Member States, except to Denmark, and also to all applicant countries.
ERF II complies with the relevant provisions of the Treaty.
Consequently and also given that there is broad consensus on this subject and that ERF 1 has produced good results, I voted in favour of the Deprez report.
.  This communication is the outcome of a consultation process involving various special interest groups, which will furthermore take account of studies currently underway. The communication will also formalise a thematic strategy on the prevention and recycling of waste to be adopted by the Commission, as announced, in September 2004.
The strategy to which I refer, which follows on from the Community waste management strategies of 1989 and 1996 – is intended to promote a more sustainable form of waste management, which covers environmental, economic and social aspects and introduces new concepts and both qualitative and quantitative approaches, which will certainly help us to find better solutions.
I agree with the emphasis the rapporteur places on the importance of more ambitious actions for raising environmental awareness among the public, businesses, economic stakeholders, etc and I agree that one of the essential aspects of the desired strategy must reside, precisely in this point, paying particular attention to information and training campaigns and projects in schools.
Mr President, I would like to make some comments on Mr Voggenhuber’s report. I note that some fundamental rights are not included in the draft constitution. Mr Voggenhuber, who is a member of my own political group, was a member of the Convention. I am talking about the principle of legal equality of languages. I am talking about the right to self-determination.
Finally, a flagrant violation of fundamental rights has occurred in Spain with the closure of the Basque newspaper . The text also fails to address this issue. I am extremely unhappy about this and, because the chairman of my group called me an idiot for signing the draft motion of censure, I have taken the liberty of not voting the way my group directed on this matter and have abstained.
.– The ΕU never misses an opportunity to brag about its principles and values and to give everyone else lessons in good manners. Just how hypocritical this is can be seen from the fact that it considers the prosecutions and bans against communists in numerous candidate countries and the Annan plan for Cyprus to be compatible with its principles. In political practice, its principles are so broad as to allow room for everything which is in the interests of monopolies and so narrow as to exclude the fundamental rights of the workers.
The Commission communication and the report by the Committee on Constitutional Affairs address the matter as a legal matter and focus on the procedure for applying Article 7 of the Treaty, which makes provision for measures to be taken against Member States which violate the principles of the ΕU. This is not just a legal issue, it is a deeply political issue. In addition, the report does not for a moment doubt the 'good intentions' of the ΕU. Nonetheless, it does contain some positive points, such as those which refer to the need for a higher standard of protection of fundamental rights, tolerance, the promotion of a political climate in which people feel threatened and so on.
That is why we MEPs of the Communist Party of Greece did not vote against the report but abstained from the vote.
. I voted against the Voggenhuber report, which attempts to exploit Article 7 of the Treaty on European Union to implement, in the area of general policy and citizens’ rights, a new form of ‘multilateral monitoring’, added to the one arising from the Maastricht Treaty for economic policy and the one that the socialists would like to strengthen in the social field.
This multilateral monitoring, the growth and increasing strictness of which is becoming a characteristic of the current European Union, poses two problems.
First of all, there is the problem of its legitimacy, since it uses the basis of a largely artificial European democracy to suppress national democracies, even though they are more effective and closer to the people.
Then there is the problem of its effectiveness, since to date, as we know, its main achievement has been to paralyse the Member States and to cause stagnation throughout the European system, which is becoming, in all areas, more and more cumbersome, more and more rigid, and more and more difficult to get moving.
Finally, the desire to unify and move beyond the nation States on which this monitoring is founded causes many more problems than it solves, because it subverts democracy and destroys both the pluralism and the dynamism of Europe.
In 1992, when our Community declared it was moving beyond the economic dimension to become a Union, its treaty stated that ‘the Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law, principles which are common to the Member States’.
Article 7 provides safeguard mechanisms. The sad Austrian episode in 1999 caused us to think again about the effectiveness of those instruments. Amendments were subsequently adopted, but they did not go far enough. We can therefore be pleased at the Commission’s initiative.
Like the rapporteur, however, I think the Commission is on the wrong track in basing its strategy only on prevention. Prevention must be combined with penalties. A risk of breach of fundamental rights is very difficult to define. I advocate a broad definition, to include, for example, a Member State’s failure to deal with human rights violations (racism, anti-Semitism), the discriminatory impoverishment of population groups, serious restrictions on the freedom of the press.
The Danish Social Democrats in the European Parliament have today voted in favour of Mr Voggenhuber’s report (A5-227/2004) on fundamental rights in the EU.
We support the basic idea behind this report, but reject, however, the wording of paragraph 11(a), stating that ‘Union intervention pursuant to Article 7 of the EU Treaty must therefore be confined to instances of clear risks and persistent breaches and may not be invoked in support of any right to, or policy of, permanent monitoring of the Member States by the Union’.
We believe that the EU must be able to monitor a Member State for a period in the event of fundamental rights in the EU being violated. If, for example, a country grossly violates human rights, it is necessary to be able to monitor that it is remedying the situation in question.
. Mr Voggenhuber has been arguing on behalf of the Group of the Greens for an EU Constitution for years. Meanwhile, such a constitution is in preparation, in which free competition pure and simple, more and more arms and the undemocratic authority of the Council are permanently established. This constitution, and also Article 7 of the present Treaty on European Union, allow measures against Member States that cease to be democracies and seriously and persistently breach the rule of law of the constitutional state. That is important for the undemocratic Spain under the recently defeated Aznar Government and the potential future Member States of Romania and Turkey. Neither these provisions nor the Commission’s communication on them make clear whether they also cover a serious failure to act against violations of human rights. I appreciate the fact that, in his resolution, Mr Voggenhuber wishes to give it an interpretation based on openness, equality, plurality of opinions and confidence that the Union is not going to engage in permanent monitoring of the Member States. I also agree with him that Parliament must play an important role in the event of suspensions and this must not be left to the power politics of the Council. What disturbs me, however, is the idealistic sauce being poured over his resolution. The real values of the EU, alas, are the market, currency, free competition and armaments, rather than democracy, human rights, the environment, peace and solidarity.
.  I voted against this report because it takes a maximalist and centralist, almost persecutory approach towards respect for and promotion of the values on which the Union is based and – neglecting its role, which is to complement the States which it comprises – it has opted to ignore the nature and reality of national democracies, casting an unfortunate pall of suspicion over them.
At a time when the European Union is preparing for the largest wave of enlargement in its history and particularly in light of the degrading spectacle that the annual debate on the report on human rights in the EU has become, it would be worrying, to say the least, if the European Parliament were to grant itself the task of ‘policing’ Member States’ adherence to democracy and values, whilst ignoring the role of States and Nations in a multifaceted definition of what it is to ‘be Europe’ and putting forward a disciplinarian and perverse vision of this reality.
I agree with the Committee on Legal Affairs and the Internal Market when it recommends that the potential Interinstitutional Agreement on Article 7 of the EU Treaty should only be addressed, if at all, after the accession of the new Member States.
The proposal to extend the ‘values’ on which the Union is based, incorporating the Charter of Fundamental Rights into this field, and ambiguously and disproportionately to extend the list of phenomena to be considered serious risks are, in my view, both mistaken.
That concludes the explanations of vote.
– Before turning to this afternoon’s work, I owe you a brief explanation for being late. As you know, voting took more than two hours this morning: real political efficiency is required at the end of a legislative period to conclude the work of Parliament’s committees.There is something else, however: I was involved in a very important ceremony outside our Parliament early this afternoon to mark the deaths in Rwanda ten years ago, with the speaker of the Rwandan parliament and a delegation of parliamentarians who had come from Rwanda to be with us here in Strasbourg today. I therefore apologise for being late. It was, however, a shocking fact that must be acknowledged and even commemorated, as we did today, since, in addition to our other responsibilities, we for our part have at least a duty to remember.
– The main reason why I am in the Chair at the start of this afternoon is to mark the visit of the Minister of Foreign Affairs of the French Republic. Welcome to the European Parliament, Minister.
Mr Barnier worked with us here for a long time, in particular as commissioner with responsibility for the European Union’s regional policy. He is highly regarded in this House, but he recently escaped, and he was not able to say goodbye to us any more than we were able to say goodbye to him.
It is therefore my very great pleasure, Minister, fellow European, to be here, yes, better late than never, to welcome you and tell you how much we appreciate the work you have done for Europe. In your new position as a French minister, you will be continuing down the European road, a large part of which you travelled here.
Thank you very much, Mr Cox, for coming here today and for allowing me, with the kind permission of the Council presidency, to occupy the Council’s benches temporarily for a few minutes and say a few words to you.
Ladies and gentlemen, I would like to have spoken to you a few days ago, but that was not possible because my appointment as France’s Minister of Foreign Affairs happened very quickly. I wanted to say a few words to you and I am very grateful to Mr Cox, the President, for allowing me to do so.
Commissioner Schreyer, ladies and gentlemen, Voltaire liked to say that his motto was: short letters for long friendships. The brevity of my address will likewise bear no relation to what I hope will be a long and enduring relationship. My first words have been for you, Mr President, to thank you for allowing me to say them to you; I know that you have made an exception for me. Now that another task has been entrusted to me in my country, I am pleased to be able to pay tribute to you and take my leave as is customary between partners and between friends, because I cannot forget – and have no wish to – that the battles I had for nearly five years here in Strasbourg and in Brussels in the service of the Commission were battles shared by and with this House.
First, the battle for the Constitution, which, we hope, and we are working to that end, will reach the decisive stage of adoption in June at the latest, thanks to the skill and efforts of the Irish Presidency; it is based on a project in which we can all see the work we have put in, because that project is our own. When it came to designing it, Commissioner Vitorino and I found ourselves working in the Presidium with Mr Hänsch and Mrs Méndez de Vigo. When it was fiercely debated, article by article, comma by comma, and finalised, we were again side by side with many other members of the Convention whom I see again here: Mr Brok, Mr Duff, Mr Duhamel, Mr Lamassoure, Mrs Van Lancker, Mr Voggenhuber and others I am thinking of who will not take it amiss if I do not mention them by name, Parliament’s delegates to the convention and their deputies, who were always active, uncompromising and intelligent. I have no doubt that when the time comes to defend this text and explain it to the peoples of Europe – I remember the concern that Mr Dell'Alba had and still has to explain it – we shall all be back together again as a team, whatever our positions, doing so together.
Mr President, all along this exciting and difficult road there was someone who helped me greatly with his guidance and advice, and that was Mr Napolitano, who is here today. In spite of everything, he believed above all in the possibility of that Convention and of the Constitution. I would like to thank him for his advice and to pay tribute to his work and his vision, by quoting the French writer André Maurois, who once said that ‘progress is made by doing the impossible’.
As you know, my other battle was and will continue to be economic, social and now territorial cohesion and its future after 2007. Cohesion, ladies and gentlemen, is one of the European Union’s finest policies. Together with the entire team at the Commission’s Directorate-General for Regional Policy, who were a tremendous help to me, I wanted to ensure that the regions – your regions and, first and foremost, those whose need is greatest because they are the poorest or the most remote, such as the outermost regions and others – are really partners and never spectators of European projects and European progress.
Decision time is approaching. When it adopts its position on the financial perspectives and cohesion policy in a few hours’ time, this House will be taking an important step towards that final decision in 2005. This gives me an opportunity, and I have almost finished, to thank some of you more personally – the three chairmen of the Committee on Regional Policy, Transport and Tourism with whom I had the good fortune of working: Mr Hatzidakis, Mr Caveri, and today Mr Costa; the successive rapporteurs who helped me unstintingly in shaping the future of this cohesion policy: Mr Musotto, Mrs Schroedter, Mr Mastorakis and Mr Pomés Ruiz; and finally those whose similarly unstinting vigilance and advice enabled me to base that policy on sound joint budget management: Mrs Theato, Mr Wynn, Mrs Pittella and Mr Kuhne. I do not want to hurt the feelings of others I have worked with; I am thinking of them and include them in my thanks.
Mr President, this is the first time in a long time – I was once a minister – that, with your permission and that of the Irish Presidency, I have spoken to you from the Council benches.
The responsibilities that I have today are, of course, different from those of the Commission. You may be sure of one thing: neither my ideas, nor my method, nor, in particular, my availability or my friendship with this Parliament and those who sit here will be affected or changed now that I am Minister of European and Foreign Affairs of the French Republic. We met because of a particular idea of Europe and I am quite sure that in the near future we will meet again for the same reason. There are so many things on which we need to work together.
Ladies and gentlemen, for the great democratic and civic moment of exchange and dialogue that awaits you and this House in a few weeks’ time, I sincerely wish each and every one of you good luck, whatever your opinions and convictions. Mr President, because I know this was not customary, I want to thank you for allowing me to say these few words, because it was something I very much wanted to do.
Mr President, I take the floor for just one minute to thank the Commissioner, Mr Barnier, not just for the comments that he addressed to me, which moved me deeply, but also for the cooperation that he has been able to establish with the Committee on Constitutional Affairs and with Parliament as a whole over these years. Thanks to him, the dialogue, the cooperation, the shared commitment and the alliance – as has sometimes been said – between the Commission and Parliament in the field of institutional affairs, have not remained pure rhetoric but have become a working reality.
We are sure that our friend the minister Michel Barnier will be able to worthily occupy the position that Robert Schuman once held, of interpreting the Europeanist traditions of France, that great founding Member of the European Community.
– Thank you everyone, especially you, Minister.
(1)
The next item is the report (A5-0268/2004) by Terence Wynn, on behalf of the Committee on Budgets, on the communication from the Commission to the Council and to the European Parliament on 'Building our common future – policy challenges and budgetary means of the enlarged Union 2007-2013'.
. Mr President, when I first came in and looked around I thought people were actually here for this debate, but then I suddenly realised that former Commissioner Barnier was about to make his speech!
Members have in front of them a report not just from the Committee on Budgets, but one that has attempted to take on board the opinions of the other committees. In doing so, we have tried to include at least three or four priorities which they consider to be paramount priorities, and then ask the Commission and the Council, in paragraph 31, to at least look at all the Annexes to get a feel for what the other committees are trying to do. I say that because I have had a letter from one of my fellow chairmen actually complaining about this procedure, but we thought it was a fair way of proceeding and one that would give everyone a chance to have their say.
The thrust of the report is not to make concrete proposals, but to lay down guidelines for the next Parliament. The idea is that we in the present Parliament should not do anything definitive, but should at least give an opinion how we think negotiations should proceed in the next Parliament. My job as rapporteur for this report, rather than as chairman, is to defend the position of the Committee on Budgets. As a result, I am not here to recommend acceptance of any of the 22 amendments that we have before us, although I feel Amendments Nos 3 and 5 do help in the wording. I will leave such decisions to my political group.
I am fascinated by the amendments from my British Conservative colleagues in the name of Mr Bradbourn and others, especially Amendments Nos 17, 18 and 19. Amendments Nos 17 and 18 ask that there be a maximum of 1% GNI for the Community budget, and Amendment No 19 is about renationalisation of the structural funds. As a British Labour Member I very much welcome the approach of my Conservative colleagues, who are now endorsing Gordon Brown's proposals. I am sure this will please him!
I am still confused about Amendments Nos 20 and 21, but will speak to Mr Bradbourn about those later. However, whilst I may welcome them as a British Labour Member, I am here not as a British Labour Member but as a rapporteur for the Committee on Budgets, and cannot support them. As I said, Amendments Nos 17 and 18 asked for a maximum 1% GNI for own resources. My preference is for the existing paragraph 17, which states that we should evaluate our political priorities, then their needs, and only then should Parliament decide on what the level of own resources should be.
When President Prodi first presented the Commission's proposals I made the point that between 1988 and 2002, under the existing financial perspective, the amount of payments had indeed averaged out at 1% of GNP. Of course, if the average is 1% there will have been times when that 1% was exceeded. If you look at paragraphs 10, 11 and 12 of the report, it actually says that we should be looking at the priorities and then deciding what that average overall should be.
It could well be that after making the evaluation and looking at the political priorities we end up with a figure of 1% of GNI. Paragraph 19 would seem to indicate a higher figure, but looking at this sensibly and pragmatically, we could get any figure and 1% cannot be ruled out. However, that is a decision not for this Parliament, but for the new one, as is the timeframe. The reason for this is to ensure the involvement of the new members from the ten new Member States, along with the ten new Commissioners. As I said earlier, this report does not aim to take decisions, but to enable the new Parliament to do so while also, along with the new Commission and the Council, to at least take note of what we are saying.
To repeat one other point I made in the first debate on this issue, I would remind the Council that the Interinstitutional Agreement is only an interinstitutional agreement when the institutions keep to it between themselves. In other words, Parliament is a key player in this. It is not a bit-part player in the process. It is a major player and I hope the other institutions recognise that.
This is probably the last time I will address this Parliament as chairman of the Committee on Budgets. I would like to say what a great privilege and what a great job it has been.
. Mr President, I wish to thank Mr Wynn and his committee for their work. I welcome the opportunity today to participate in this debate on the future financial perspective, and I note the points made by Mr Wynn.
The report and the work undertaken by Parliament constitute an important contribution to the process of working towards the agreement on future financing for the period from 2006 onwards. The nature of the agreement on the next funding round will have a critical impact on how the Union equips itself to tackle forthcoming challenges, including those most relevant to the quality of life and economic prospects of our citizens. Each of the Union's institutions has a responsibility to ensure that we achieve a balanced and fair outcome that supports our policy goals in a financially efficient and financially effective manner.
As we are aware, there are no easy answers to the challenge that the negotiations on future financing will have to address. We must address the need to boost growth throughout the Union so as to capitalise on the economic recovery that is now evident. We need to target resources effectively so that we build a growth-enhancing infrastructure throughout the Union that contributes to the improvement of transport links, with investment in communications and new technologies. Similarly, the provision of support for human capital – in particular in terms of education and training – has the potential to complement our investment in infrastructure. Upgrading the skills of Europe's workforce will contribute significantly to improved productivity. Equally, support for innovation will provide added value in the demanding global marketplace, thus enhancing the competitiveness of the Union and its output.
The policy of solidarity is critical to the success of our Union. The European Union must consider how best to support those regions of the new Member States that will lag behind the Union's average in terms of development and access to growth opportunities, including access to employment opportunities. Equally, certain regions of existing Member States are still engaged in the convergence process, and the Union will need to consider what continued assistance is appropriate to support our shared objective of enabling all regions to converge on the EU average level of prosperity. Similarly, our debate on future financing will have to address the differing needs of urban and rural populations and regions and consider how best to create a balanced outcome that will promote greater prosperity for a wider range of Europe's citizens.
Our debate on future financing must also consider how we can enhance the priority which we attach to promoting the principle of sustainability in respect of future growth and development. Equally, we all recognise the importance of providing appropriate resources for increased Union actions in the areas of freedom, security and justice and in support of the Union's external relations role. In short, the challenges facing us as we look at the future financial perspective are very significant indeed.
As Parliament is aware, we are still at the very early phase of our deliberations on the future financial perspective. The Irish presidency's approach is to build a solid foundation for the detailed work that will need to be undertaken under succeeding presidencies to achieve agreement on the level and on the focus of future financing. Its related objective is to provide Member States with the opportunity to consider the Commission communication as a whole and to outline their initial response. This process is intended to enable us to identify areas of agreement and also areas of potential divergence. Parliament will have seen the European Council conclusions welcoming the work of the Commission on this issue and endorsing the presidency's approach to handling it.
In line with these conclusions and analytical exercises currently under way in the Council to examine each of the areas addressed in the Commission communication, this work will form the basis for the report which will be prepared for the June European Council, outlining the outcome of the deliberations thus far.
The Wynn report is therefore an important contribution to work on an issue in which each of the Union's institutions will be involved. I welcome the constructive manner in which the European Parliament, as usual, has approached the issue of future financing. While there may be differing viewpoints on specific aspects of the issue, I am pleased to see that there are many areas of shared analysis and a common recognition of the importance of focusing on issues such as sustainable development, growth, freedom, security and justice, and the Union's external role.
We have much work to do, as I have already said. That will determine how the Union acquits itself to meet the challenges ahead. Obviously, there will be points on which we will differ as the negotiations proceed – that is the very nature of politics and political dialogue. However, I am confident that our shared commitment to achieving a fair and balanced outcome to negotiations will help us to work towards a final package that will promote effective use of resources in support of greater prosperity for all the Union's citizens in the years ahead.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, we politicians who deal with budgetary affairs can look back today on five years of successful cooperation. The budget for the year 2000, the first for which we were jointly responsible, was also the first budget to be drawn up under the current system of financial planning. After five years of shared experience of the financial perspective as a planning instrument, we now have a welcome opportunity to discuss this experience in terms of its implications for the next planning period.
Our experience shows that the planning instrument has proved well able to guarantee the orderly development of expenditure and its funding. In particular, the instrument of the interinstitutional agreement, with its consultation and cooperation mechanisms, has also managed to ensure that the discussion process is efficiently conducted and is concluded in good time. On the other hand, experience has also shown that a greater degree of flexibility is desirable, that the ceiling for expenditure on foreign policy was simply set too low and that the capping of administrative expenditure is liable to create its own problems. The beneficial effects of the Financial Perspective derive from its capacity to foster mutual trust between the institutions and to promote compromise. In this respect I fully endorse what the Chairman, Mr Wynn, has said.
This very point is also an argument in favour of synchronising the duration of the Financial Perspective with the mandate of Parliament and the Commission – in other words, limiting it to five years. The Commission agrees in principle with the Committee on Budgets here. The Commission, however, has proposed a further seven-year period as a transitional phase for many reasons, which I do not wish to recapitulate here. Perhaps there is room for a compromise, such as an arrangement whereby the support programmes for which the Commission is currently drafting the legal basis would not have their budgets fixed at this stage for all seven years.
If we want to ensure that all the legal bases can be adopted in 2006, there is simply not enough time to wait for the new Commission to create them. It goes without saying, however, that the new Commission will be able to assert its own priorities in the consultation process.
The Financial Perspective establishes the financial framework for the policies that will be pursued over the next few years. It is a highly significant political project, which is why the consultations must be preceded by an agreement as to which tasks the Union intends to perform collectively in the future. That, indeed, is the way in which the Irish Presidency has addressed this matter, and I should like to take this opportunity to offer a most emphatic vote of thanks for the manner in which you are dealing with this dossier and with the Commission’s proposal at the present time.
Our common aims are ambitious: sustainable growth, greater competitiveness through enhanced support for science, research and education, the development of a European Union area of freedom, security and justice for our citizens, the assumption of more joint responsibility in the world and the successful integration of the new Member States. The new framework will apply to an EU of 27 Member States.
The Commission proposes that all of this be funded within the present ceiling for the Union’s own resources. We are not proposing an increase in the ceiling, even though the present limit has remained constant since 1999. We are even proposing a far greater flexibility margin below this ceiling of 1.24% of gross national income than the one proposed by the previous Commission for the present planning period. If we compare the figures from the current financial plans with those in the Commission’s new proposal for the years 2007 to 2013, it emerges that our proposed ceiling for this next planning period works out at an average of 1.14% of gross national income, while the current average is in the order of 1.12% if the EDF and the Solidarity Fund are included. If the European Development Fund and the Solidarity Fund were removed from the equation – as they are in the figures for the new period – and the values for the present period were recalculated on the basis of 25 Member States, the result would actually be a slight reduction in the percentage of gross national income to be levied in the coming years under the Commission’s new proposal compared with the present planning period.
How has it been possible for us, in spite of this ambitious agenda, to remain below the said ceiling? The only reason, of course, is that the Commission has reallocated funds from old to new tasks. For example, the percentage of the budget devoted to agricultural expenditure will decrease, while the allocation to sustainable growth will increase. Reallocations are proposed between the old and the new Member States. If we examine the Commission’s proposals for the forthcoming planning period for the old Member States alone, we see that they fall well below the ceiling of 1.0% of gross national income requested by some of the Member States. If, however, we were to set a ceiling of 1.0% for the enlarged Union of 27 Member States, we should have to forego the pursuit of entire policies, and the catalogue of objectives adopted by the Council and ourselves would then become unattainable.
Over the past few years, we have done much to consolidate the budget, far more than has been done in the Member States. The budgets of recent years, the budgets for which we have been jointly responsible, may be regarded as the lowest in the history of European financial perspectives. The amounts of expenditure flowing to the current Member States have been reduced in order to create, within the limits of the current ceiling, sufficient financial capacity for the accession of new Member States. In the realm of budgetary policy, we are well prepared for enlargement. We have a new up-to-date budgetary system, and we have a new budgetary structure which is far more transparent and far more political.
Thanks to very close cooperation among the institutions in recent years, our record has been good. And you, Mr Wynn, have been a magnificent chairman of the Committee on Budgets and have led the committee very, very successfully. You were, however, also fortunate in having very good committee members, who have been professional, competent and – an essential attribute in any politician involved in budgetary matters – extremely hardworking. The same applies to the bureau of the committee.
We have achieved a lot, thanks to excellent cooperation. It was a very good experience in every way. I am extremely grateful to you.
Mr President, with telegraphic brevity then, first of all congratulations to Mr Wynn on his report. On behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I have four points to make.
The first point is that we fear that too restrictive a budget may actually prevent the European Union from playing its part on the international stage.
The second point is that while we supported a transparent, flexible and simplified budget, we also very much want the European Parliament to retain control of it before any decision is taken. So far as external relations are concerned, we therefore call for a budget breakdown that is both thematic and geographical.
The third point is the fight against poverty. It seems to us that one of the ways, albeit not the only way, of preventing terrorism in the world today is to eradicate poverty. That is therefore one of our priorities.
The fourth point is that, with enlargement, we want our relations with the Arab world to be maintained and expanded and the Barcelona process and neighbourhood policy to be relaunched. That is also our last priority.
.  Mr President, the Committee on Budgetary Control has published, to give you the main points, the following suggestions on the resolutions of the Committee on Budgets.
In the first place we would like the budgets to be more realistic in the future than they have been in the past. We note that large amounts remain unspent every year. There is nothing against that as such, but then why did that money have to be in the budget in the first place?
The second point, that is very important to us, concerns the fact that about 80% to 85% of all the money is spent by the Member States. As a way of exercising extra control over this, would it not be possible for each Member State to issue a declaration each year, stating that the money had been well spent. If things turned out later to be wrong, then the Commission would be in a stronger legal position to deal with the Member State concerned. In other words, national declarations of good conduct.
The third point is that we would like, but that is widely known, that a positive Statement of Assurance (DAS) be produced once every so many years. On the eve of the elections, it is really difficult to explain why, after nine years, the Commission is still unable to extract a positive declaration of expenditure from the European Court of Auditors.
Mr President, Commissioner Schreyer, you said that the medium-term financial plans also determined our policies for the next few years, and indeed they do. In the realm of agriculture, unless the worst comes to the worst, we shall obtain codecision, and our system of financial planning has a substantial agricultural component. We in the European Parliament want to be involved; we have no wish to accept the implication in the draft constitution that all power over money matters tends to rest with the Council, and we shall play our active role here. You also said that expenditure on agriculture would fall, while expenditure on sustainable business activity would rise. That is all very well, but if you consider the second pillar, to which rural development belongs, there is no real increase once you take account of the fact that there will soon be 25 and then 27 Member States. This needs to be rectified, particularly since the proposals formulated in the agricultural domain did not provide for capping.
The third point is that we want to be more heavily involved in research. In the framework programme for research and development, only five of the individual programmes relate to agriculture. There is therefore a need to focus more sharply on the economic development of agriculture in rural areas.
Allow me to conclude by returning to the discussion that took place on gross national income and to the contributions on that issue. I see little sense in the letter proposing a limit of one per cent. The proposal that the Commission has now made is an offer – let me just call it that, although I would personally have preferred a rather more sharply defined line to follow. We must, of course, succeed in narrowing the wide gulf between authorisations and disbursements by means of better policy – and this is naturally a matter for Parliament too.
One final thought: you have formed a reserve for a Growth Adjustment Fund, but there is no provision for a specific reserve to deal with crises in areas such as foreign policy or the environment. This, I believe, is something that ought to be rectified.
Mr President, Commissioner Schreyer, we are undoubtedly confronted by formidable tasks as we try to determine the future shape of the EU, and setting the right priorities for this purpose is not easy. Top priority must attach to the real Community policies. One of these is unquestionably the common fisheries policy, which continues to need a solid financial basis – a need which is now greater than ever before.
Allow me to enumerate briefly the main points which I identified in drafting the opinion of the Committee on Fisheries and which were explicitly and emphatically reaffirmed by the future Commissioner from Latvia, Mrs Sandra Kalniete, at her hearing. Firstly, adequate funding of the CFP in the forthcoming financial perspective is imperative. Secondly, the areas that depend on fishing, most of which are structurally weak regions, are in particular need of the solidarity and support of the Community. Moreover – and this is my third point – we need more socio-economic measures; fourthly, we need greater diversification and, fifthly, we need the development of new activities. I am convinced that fisheries in Europe have a future but only if they are adequately funded.
. Mr President, on behalf of my committee, I wish to thank the Committee on Budgets and Mr Wynn for having given very substantial consideration to our committee’s views on the future financial framework. It is crucial to cohesion policy that the funding it receives should be 0.45% of GDP, especially as the challenge of enlargement is to be taken into account. There must also be adequate funds for developing the weaker regions of the current Member States.
I am also grateful that the report is calling for there to be verification of how compatible state aid policy is with regional development. This was a key message going out from our committee. Parliament’s message regarding the simplification of administration and the monitoring of implementation is unequivocal.
To its credit, the draft report also mentions the need for financial support for regions with special problems. As someone from a sparsely populated region, I warmly support this.
. – Mr President, I wish to thank the rapporteur sincerely for having given substantial consideration to the opinion of the Committee on Culture, Youth, Education, the Media and Sport. I would also like to say thank you to the Commission for emphasising the importance of education, culture and youth in building an expanding Europe. The Commission deserves full support in this.
The educational exchange programmes are a success story. An even more vigorous effort will have to be made in the future to ensure that they are also within the reach of those with meagre funds. The culture industry is a growing sector, which has to be invested in. To ignore it is to forget culture’s wider importance for sustained growth and increased mutual understanding.
I am pleased that the report stresses the importance of simplifying the administration of cultural and educational programmes. On the other hand, I hope that the Committee on Budgets will not then create legislation that complicates the procedure.
. Mr President, I would like to congratulate Mr Wynn on an excellent report. As the Development Committee's draftsman, I would like to stress that our Committee's most important condition with regard to the financial perspectives, that of reaching the Millennium Development Goals – the most prominent of which is to halve world poverty by 2015 – has to remain one of the principal objectives of the category for external action.
Money allocated to poverty eradication must be safeguarded from being transferred to meet the Community's other objectives. Therefore clear distinction has to be made between those areas of external action which have different characteristics: pre-action aid, enhanced cooperation development, cooperation humanitarian aid, relations with ACP countries, peace and security and, finally, reserves.
New aid and development assistance is almost invisible. The other agencies we use to deliver our money, aid and assistance take the public credit for our taxpayers' endeavours. This must change: it must stop and stop quickly.
The plan to the budgetise the European Development Fund must not result in a reduction in the overall development finance for ACP countries. These funds must be focused by means of sub-headings, or ring-fenced in their financial perspectives.
I must reiterate that we must keep poverty eradication at the forefront of our development assistance.
Mr President, I congratulate the rapporteur on this report. I seem to remember saying a few weeks ago that I regretted that would be the last time he spoke as chairman of the Committee on Budgets, and yet he is still here. Who knows what will happen in our new Parliament, assuming of course that we are both re-elected?
This debate highlights how the EU institutions seem to rush into debates before fully preparing the ground. In the brief time available, I would like to reflect on the period in which the financial perspective has been in operation. A few of us were Members of this House in the 1980s, when we had turbulent budget debates that were not over-affected by the limits imposed, and then had the financial perspectives from 1988. Since then we have witnessed an enormous rush in European history, from the disintegration of the Soviet Union to German unification, followed by the rush to include countries from central and eastern Europe, which will be complete in a few days time.
We have noticed over this period that the financial perspective, as Mr Colom i Naval pointed out in one of his working papers, is indeed somewhat rigid and requires certain changes. Since we are now on the brink of central and eastern enlargement, it seems to me that this period should be one for reflection as we bring in new countries, although possibly not a united Cyprus. It is slightly odd that we have had this debate without the full participation of the representatives of the central and eastern countries, when we realise there are huge problems and challenges concerning the absorption of those countries, as regards not only institutional operation but also policy making.
In this debate we are looking ahead to the distant date of 2013, and although useful policy documents exist we have yet to see them. We are therefore right to call for these documents so that we can see exactly what basis has been used to assess how to ensure the European Union will work for 25 countries and how to ensure that Europe will become more competitive, and indeed meet its international obligations – the members of the European Council take decisions on our behalf, but very rarely provide us with the requisite budgetary framework.
There are therefore three points which we should include in our message to the incoming parliament and the incoming administration of the European Union.
Firstly, there must be a coherent strategy for the European Union in the years ahead so that we know what the Union's priorities are to be, both internally and externally.
Secondly, we should avoid trying to stretch the political credibility of the Union too far in taking on ambitions that the institutions themselves are incapable of handling at the present time. I refer in particular to future enlargement for a country like Turkey, as things stand.
Lastly, we need a period of consolidation during this financial perspective period, to make the European Union not only an effective operator internally and externally, but also an operator that is seen to be truly democratic and smooth-functioning. If we try to take on too many of the ambitions harboured in certain quarters, our institutions will be incapable of fulfilling them.
Mr President, the Wynne report we are currently debating represents an initial response to the Communication from the Commission on the new Financial Perspective. There is no intention of arriving at a definitive response during this final plenary. That said, I believe the response provided by the Committee on Budgets is too ambiguous.
I feel the European Parliament is missing yet another chance to make a clear statement on its positions concerning key budgetary issues. Parliament already missed the opportunity provided by the Convention.
We Socialists always advocated deepening European integration because we believe it is beneficial to all the citizens. More Europe means more benefits in everything and for everyone. In our view, being part of such a Europe is a win-win situation. The Socialists favour a citizens’ Europe rather than a Member States’ Europe. This is why we have argued repeatedly that citizens should pay the contributions, not the Member States.
Members of this House will remember Joan Colom. He was forever saying that he felt it was unfair for a rich Spaniard to pay fewer taxes to Europe than a German manual labourer. This is what actually happens under the present system of own resources. We also believe that the fiscal principles applied in our countries must apply also at Union level. I should like to make it clear that for both the reasons stated we shall be voting as a Spanish Socialist delegation in favour of the amendment tabled by the French Socialists.
– Mr President, first of all I wish to congratulate Mr Wynn on producing a very balanced report. At the same time I would like to thank you, Terence, for the constructive work you have done as Chairman of the Committee on Budgets. Yours has been an amicable and constructive approach to the job, with the result that the work of the committee has been harmonious and effective.
The value of the financial perspective proposed by the Commission depends on what the balance of power between the budgetary authorities will be in the future. If the end result is that the financial perspective creates a jointly agreed framework in which Parliament can participate fully in drafting the budget, it will be of great value. If, on the other hand, the EU budget is to become merely a set of small-scale appropriations, as the Ministers of Finance recently proposed, that does not bode well for consistency in budget policy in the years to come.
The Commission’s proposal to review the financial perspective is a step in the right direction. The number of headings has been reduced. Nevertheless, heading 1 covers an unnecessarily large area compared to the others and it might be a good idea to divide it in two. Similarly, the allocation of appropriations for agriculture and environmental protection under the same heading raises questions.
The priorities with regard to future policy are the right ones. EU competitiveness will only improve by promoting entrepreneurship and by investing in research, product development and education and training. The intention is to treble the figure for appropriations currently being spent in the next seven years. My group is in favour of this. There has to be investment, particularly in education, training and trainee exchange programmes, so that we will have better educated youth with a more international outlook that can take responsibility for its intellectual and material development in the future.
The other important priority is cohesion policy. It is now vitally important to promote cohesion, as we are about to be joined by new Member States whose combined GDP is just 5% of that of the old Member States, although they make up 20% of the population. One of the EU’s main objectives is the promotion of economic, social and regional equality.
The EU bureaucratic machine is vast, and not only does it pose a threat to efficiency but it especially threatens to tarnish the Union’s reputation in the eyes of the public. That is why there has to be less bureaucracy and more administrative efficiency. Power and responsibility must be devolved downwards and personal accountability clarified.
Mr President, one of the first questions that must be asked in this debate is whether the financial framework proposed by the Commission is up to the task of guaranteeing economic and social cohesion and of guaranteeing the redistributive nature of the Community budget and the commitments to the less advanced countries in a European Union enlarged to 27 Member States, in which Community GDP will be reduced by more than 12% and whether economic, social and regional disparities will increase, as stated in the third cohesion report.
My answer is no – this perspective is clearly not up to the task. One only has to look to the past. The financial perspectives for 1988-1992 and for 1993-1999 increased the ceiling for own resources from 1.15% to 1.27% of Community Gross Domestic Product. In both cases, the Structural Funds were duplicated in the packages nicknamed ‘Delors I’ and ‘Delors II’. Agenda 2000 maintained the ceiling for own resources and for funds, when enlargement to encompass a further six countries was already on the horizon. The Commission’s current proposal, however, maintains the ceilings set in Agenda 2000, despite the fact that the current round of enlargement involves a further ten countries, plus another two, with incomes of less than 40% of the Community average. I refer to the pressure exerted and the lack of solidarity shown by the main cash contributors to have signed the Letter of the Six, who are seeking to limit the budget to 1%.
Nevertheless, Commissioner Schreyer acknowledges that her proposal, which is low, is only possible due to the process of budgetary consolidation that has taken place in the current 15 Member States: to the Stability Pact and to the reallocation of funds. But what and who will suffer as a result? This framework shows the risks both for the countries that are about to join, and for the cohesion countries, such as Portugal, given that the value of the Structural Funds for the current Member States will fall from 0.31% to 0.21% of Community income.
This situation really needs to be changed, the ceiling on own resources must be increased and a response must be given to the serious problems of cohesion, poverty and of protecting greater economic and social cohesion between all the countries of the European Union.
Mr President, from an agricultural and rural development perspective, the delivery of EU policy objectives, taken in tandem with the most recent CAP reform, means that EU farmers can now plan to meet the challenging agenda of food security, quality and high environmental standards. I have every confidence in their ability to do so.
Farmers and rural communities have legitimate expectations, to which Parliament has responded in a positive way. It is my hope that the most dramatic reform since the CAP was first introduced will lead to greater stability and provide a much-needed stimulus for young people to take up farming as a full-time career. There are some encouraging signs that this may happen.
Finally, as this is likely to be my last contribution in this House, I want to acknowledge the success of the European project. Ireland, perhaps more than any other EU Member State, bears witness to the practical realisation of the aspirations and dreams of the EU's founding fathers. There can be no doubt that Ireland's economic success would not have happened, and could not be sustained, outside the framework of EU membership.
Mr President, ladies and gentlemen, this is a very well-balanced report and provides a sound basis for the work of the next European Parliament without seeking to prejudice our successors’ decisions, which it could not do anyway. Many of the questions that will have to be discussed with regard to the budgetary policy of years to come can only be answered by the enlarged European Union, and we must also give due consideration to the adoption and implementation of the constitution. For this reason it should be re-emphasised at the present juncture that, while the Union must, of course, provide itself with the means necessary to attain its objectives and carry through its policies, as prescribed by Article 6 of the Treaty on European Union, it must equally ensure that contributions and appropriations are fairly distributed and that budgetary processes are open to scrutiny.
It is certainly true that, under the new headings, the Commission is concentrating on growth targets, employment and sustainability, but I must say that we should be all the more credible if this were not confined to the allocation of budgetary resources but were also reflected far more clearly in the application of the Community acquis and if we focused far more sharply on this aspect in the adoption and consolidation of European legislation.
Let me also say at this point that it is too soon to talk about figures today – whether 1%, 1.24% or somewhere in-between – because we must first deliberate carefully on these things on the basis of the constitutional discussion. To this extent, the letter from the six leaders was neither helpful nor in any way expedient in its timing or its content.
I also insist on the need for synchronisation of the financial perspective with the legislative term of Parliament and the Commissioners’ term of office, and let me make one last point, Mr President. On the basis of our experiences and the turbulence that is often part and parcel of political life, adequate budgetary flexibility within each financial perspective is surely one of the major objectives that will have to be discussed, and we in Parliament shall play our part in that discussion.
Mr President, Commissioner Schreyer, ladies and gentlemen, I concur with all the previous speakers who have said that the debate on the future financing of the Union is still in its infancy, and indeed we may stand on the threshold of some rather hard bargaining. It is therefore, as my fellow Member Mr Böge said, far too soon to talk about figures, ceilings and minimum allocations, but what do we actually think of the Commission’s basic approach?
Let me begin with what we perceive to be good points. The Commission is proposing a different set of budget headings from those to which we are so accustomed. It is also proposing a somewhat different aggregation structure for the individual EU policies. One of the new categories is to be sustainable growth, and another will be conservation and management of natural resources. This is the result of the Commission having paid very careful heed to Parliament’s frequent discussion of budgetary priorities. We want to become the most competitive economic area, and we want to preserve a decent world for our children and grandchildren. About four fifths of our budget is to be devoted to this aim. ‘Wonderful’ is all I can say to that!
A German saying, however, tells us that there is no light without shadow. The main shadows are in those areas where the Commission has kept its own counsel. I cannot find any reference to its ideas and proposals as to how the European budget is supposed to acquire the funds we intend to devote to the pursuit of our policies. It would have been better if the Commission had accompanied the financial perspective with its ideas on how to reform the Union’s own resources. That would have forestalled several squalid discussions about Member States’ contributions, but perhaps the Commission can still plug these gaps. I hope it does.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0272/2004) by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission Communication: the Third report on economic and social cohesion.
. – Mr President, I must say that today's debate on the third cohesion report, for the fourth community support framework, is basically much easier than previous debates which we have held on the same matter in the European Parliament, and I think that one basic reason for this is the personal contribution to it by Commissioner Barnier, in the sense that he started the dialogue on the new 2007-2013 programming period very early, making it possible, thanks also to the assistance of the European Parliament and thanks to the fact that he also listened to the views of the European Parliament, to achieve a broad consensus on this very difficult issue. We therefore need to give him credit and to note, of course, that Commissioner Fischler, who is present here, and Commissioner Diamantopoulou helped him in this. I should also add that this endeavour was complicated by impending enlargement, with many new countries covered by the Structural Funds and the Cohesion Fund, and by the fact that the regional policy of the European Union basically needs to be reprogrammed from its foundations.
I think that both the third cohesion report, as presented by the European Commission, and the position of the European Parliament clearly demonstrate the usefulness of this policy. I also think that the first message which needs to be made clear from this debate here is that the European Parliament and the European Commission are against any thoughts of renationalising this policy. This policy has European added value, it has visible results in the regions, especially in the regions which have problems, in the poorest regions, and it must continue.
Another thing I should like to add is that this policy, especially with enlargement coming up, must be given material support from the point of view of funding, which is why Parliament is also reiterating once again its position that funding for it cannot be below 0.46% of gross national product. Consequently, we agree with the European Commission which, in all events, has adopted a European Parliament proposal on this. The European Parliament welcomes the fact that the lion's share from the point of view of funding is going to what has been known so far as Objective 1, the 'convergence objective' as it is to be known henceforth, and we consider that the problem created in areas which fall victim to statistics needs to be addressed effectively. These areas also need to be integrated into Objective 1 and to receive substantial financial coverage and, furthermore, we consider that the areas which fall victim to statistics – and here we disagree with the European Commission – should be integrated from the point of view of state aid into the provisions of Article 87, paragraph 3a of the Treaty.
The European Parliament also considers that it is right to simplify the approach to Objective 2 and we also consider it right that the initiatives we have known so far – Equal, Leader and Urban – are being integrated into the basic programmes of the European Union and that the only Community initiative left, as a new Objective 3 if you will, is the Interreg initiative on cross-border cooperation, which we see as an addition to cooperation and development at European level.
I should also like to say that particular importance is attached in our report to individual sectoral problems, such as the problems of rural areas, on which we accepted numerous proposals by the Committee on Agriculture and Rural Development, and of towns. As an MEP from Greece, I want to focus in particular on the problems created by permanent geographical structural disadvantages and refer to areas such as islands, mountain areas and, of course, the sparsely populated areas of northern Finland and Sweden. We consider that there should be special policies not only within the framework of regional policy, of cohesion policy, but also more generally in the other sectoral policies of the European Union.
We welcome the European Commission's efforts to simply procedures with the principle of 'one fund per programme', but we shall wait to see the details and we want the role of the European Parliament from now on, especially as regards the drafting of the European Commission's strategic documents for the new programming period, to be substantial and for the European Parliament to have a right of codecision.
. Mr President, ladies and gentlemen, as you know, my colleague Michel Barnier has been appointed Minister for Foreign Affairs of the French Republic and has consequently had to leave the Commission. Until his successor is appointed, President Prodi has asked me to look after the structural and regional policy portfolio. I therefore welcome the opportunity presented by Mr Hatzidakis’ report today to debate the principles of future policy on the economic, social and territorial cohesion of the Union. Let me also thank you, Mr Hatzidakis, for your interesting report.
The Third Report on Economic and Social Cohesion was adopted by the Commission on 18 February and was presented to Parliament by Mr Barnier on that same day. The presentation of that report is to be seen in the context of the proposal for the financial perspective, which we had also adopted in February before the cohesion report. The Commission is calling for a new partnership for cohesion. It must be our common will not only to build a Europe based on the common market but to build a Europe characterised both by a keener competitive edge and by more solidarity, a Europe that is more capable of achieving the aims set at Lisbon and Gothenburg, namely sustainable development and a knowledge-based economy.
The imminent enlargement on 1 May, which will integrate many economically weak regions into the European Union, makes it even more urgent and even more crucial that Europe should pursue a robust policy of economic, social and territorial cohesion. The Commission has made strenuous efforts to respect the wishes of the various European institutions and regional and local authorities as far as possible in its proposals for the next planning period from 2007 to 2013. The report, in other words, does not simply reflect the ideas of a single Commissioner but is the product of a comprehensive broad-based debate, to which the European Parliament has also made significant contributions. I refer in particular to the two major reports by Mr Mastorakis and Mr Pómes Ruiz which you adopted in September 2003 and to which Mr Hatzidakis also refers explicitly in his report.
In addition, the debate, particularly among the Finance Ministers and the Heads of State or Government, as to how ambitious our cohesion policy should be has only just begun. Since these deliberations will undoubtedly be difficult, the report you have presented today provides valuable backing for the sort of ambitious cohesion policy that the Commission is also proposing.
How specific are our proposals? Firstly, there is a convergence target for those regions with a GDP of less than 75% of the Community average. Secondly, account is to be taken of the particular situation of the regions hit by the so-called statistical effect deriving purely from enlargement. Thirdly, the Cohesion Fund is to be integrated into both of these measures. Fourthly, a new target is to be introduced for the improvement of regional competitiveness and employment. The fifth and last proposal is that the measures for the promotion of interregional cooperation should be restructured on the basis of our experience with Interreg.
In general terms, I can only agree with the rapporteur when he calls for radical simplification of the administration of the cohesion funds. Here too, we have already drafted precise proposals, which we intend to pour into a legal mould in July. This applies to all areas, not just to Mr Barnier’s portfolio. For example, in the realm of rural development, for which I am responsible, we want to do some pruning too.
We shall press, firstly, for the creation of a single fund for rural development which would consolidate all the resources that exist at the present time. Secondly, there should be a single regulation in which all the measures for the development of rural areas are defined, and, thirdly, due priority should be assigned to rural development in the financial perspective. The same applies to the sphere of responsibility of my former colleague, Mrs Diamantopoulou, and to the portfolio for which Mr Barnier has hitherto been responsible.
We have reached the level at which the aim is to develop a single instrument for the planning and funding of programmes with an appropriate set of common control mechanisms. I believe that would constitute major progress.
I also agree with Mr Hatzidakis’ view that 0.41% of Community GDP – 0.45% if we include the resources for rural development – ought really to be regarded as a minimum for an effective cohesion policy. Mr Hatzidakis also expresses certain fears and concerns in his report. Some of these relate to the thorny issue of the definition of cohesion policy and to the system of regionally targeted state aid, to which he referred in his speech. I also have a personal interest in the question of the contribution made by rural development to a policy of compensatory regional planning, and this House can rest assured that we shall continue to focus on the necessary measures in their entirety and that, as I have said, we shall be working on specific proposals for a regulation that we can present to Parliament during the month of July.
. – Mr President, having first warmly congratulated the rapporteur, I should like on behalf of the Committee on Industry, External Trade, Research and Energy to emphasise the importance in this third report on economic and social cohesion of the contribution of industrial policy, especially research and innovation policy.
It is obvious that economic and social development, which is now geared to the notion of a knowledge-based economy, depends on overcoming the syndrome of peripherality and making full use of the regional comparative advantage, innovation and research. In order to find their way, the regions need to stop treading the traditional path and focus on the increased economic importance of new branches of industry, such as the eco-industries and cultural industries, which can provide new jobs and, at the same time, overcome geographical limitations. Economic and social cohesion requires new ideas, inventiveness and innovative methods, not just funding.
. Mr President, we welcome the Commission's approach, the broad thrust of which we fully endorse. We also thank Mr Hatzidakis for his excellent report.
We have specific concerns relating to the European Social Fund under the competitiveness objective. First, the wider approach to social inclusion appears not to be supported to any substantial extent. We fear that many valuable projects will be lost. We hope that there will still be room for such projects, provided that they support the employment strategy.
Second, national planning of programmes could prove counterproductive to addressing regional and local circumstances and involving local stakeholders. We call on the Commission to ensure genuine decentralisation in the development and implementation of programmes.
Third, the disappearance of the Equal programme may lead to a loss of impetus and we wish accordingly to see a requirement for gender mainstreaming at all programming stages. Similarly, we hope for continuing availability of innovative measures as currently allowed under Article 6.
Finally, we look forward to structures that will allow us to address genuine areas of need wherever they may be located.
Mr President, Commissioner Fischler, ladies and gentlemen, I should like to express my sincere thanks to the rapporteur, because I do believe he has summarised very well the content of a highly realistic proposal from the Commission. The biggest-ever enlargement of the European Union is about to take place, and in two weeks’ time we shall have ten more Member States. If economic and social solidarity is to be achieved, an efficient cohesion policy will be indispensable. The structural support provided by the European Union contributes substantially to the development of rural areas. The common agricultural policy alone, even with its second pillar, is not able to perform all the tasks on the agenda. For this reason, it remains essential that we have adequate resources at our disposal over and above the CAP budget.
We really must ensure that the rural-development programme is a sharply delineated instrument and that it is tied to the CAP and hence to active, productive agriculture. Rural areas will account for most of the territory of the Union in the enlarged Union too. I believe that rural areas must be active and appealing if they are to be capable of creating new jobs, more output and income opportunities.
Mr President, the Committee on Women’s Rights and Equal Opportunities has given a positive opinion on all the proposals made and we want to thank the rapporteur for agreeing to include in his report certain aspects of the gender dimension that were missing from the documents. That seems to us absolutely essential because progress remains totally inadequate despite an avowed willingness to promote equality between women and men all these years past.
There are two points to be made. Firstly, the situation of women in the new Member States, which requires special attention. The second point is a regret, Mr President, Commissioner, that our recommendations on methodology have not been followed.
If we are really to achieve the gender mainstreaming we want, however, we need genuine local appraisals of the situation of women. We need to have people who are working for gender equality sitting on the Structural Fund monitoring committees. Finally, all the specific actions deployed must incorporate these conditions so that women are involved in employment, in training, but also, Mr President, in decision-making.
Mr President, I should like to begin by thanking former Commissioner Barnier for his comment on how well the Committee on Regional Policy, Transport and Tourism worked with him. We pooled our efforts to defend the European Union’s principles on regional policy and territorial cohesion. I would like to thank Mr Barnier for mentioning my name, and I wish him every success at the helm of the French Foreign Ministry. I should also like to thank the former President of the Committee on Regional Policy, Transport and Tourism, Mr Hatzidakis. His excellent term as President is crowned by the report he is presenting today on economic, social and territorial cohesion in Europe. I feel it appropriate to take him back to the basics of cohesion. The latter is a long-standing principle. It can be found in the Treaties. Nowadays, we refer to territorial cohesion as well as to economic and social cohesion.
Economic cohesion may be achieved in a number of ways. It can be achieved through fiscal policy, by making those who have more pay more. Social cohesion is achieved through other methods. One of these is combating social exclusion. Another is establishing the principle of equal opportunity for all citizens.
Territorial cohesion has long been the subject of debate. There has been much discussion of areas with permanent structural difficulties that make it difficult for them to compete in this market. It has been stated that such areas should receive aid and solidarity from the remainder, regardless of the level of their GDP. This applies to agricultural policy, as Commissioner Fischler is well aware. When we help agriculture we do not enquire whether a particular farmer is rich or poor. We simply help agriculture. We wish the whole sector to be competitive.
Territorial cohesion policy must be based on this approach too. Islands have to be helped. They find it difficult to compete on equal terms with large urban areas, because the latter always attract those people with the highest level of income. The sparsely populated areas of northern Europe have to be helped, as must the mountain areas. The latter need a wake-up call, to ensure the Pyrenees do not become depopulated. People living in areas with geographical difficulties must not be forced to emigrate.
For all these reasons, it would be appropriate to send out an appeal to the new Europe created by the accession of ten new Member States. It has to be borne in mind that our contribution to general cohesion must remain at 0.46% of GDP. Parliament and the Commission have reached agreement on this. It is incumbent of the Council to do so too.
A number of initiatives have been very successful. I have in mind programmes such as Equal, Leader, Urban, Interreg and especially the Cohesion Fund. To date, four countries have benefited from the latter, namely Spain, Portugal, Greece and Ireland. These four countries have proved that when they grow, the whole European Union grows too. It is essential to keep in mind that the extra effort needed to receive the ten new Member States should not be borne entirely by the four countries that have benefited from the Cohesion Fund so far. Solidarity is called for. We must all work together to support the newcomers.
Mr President, I have a high regard for Mr Barnier, as does the whole of my group. We value his work greatly. I should like this to go on record. I therefore formally endorse the statements made by previous speakers.
Essentially, we agree with the basic approach drafted by the Commission further to Mr Barnier’s proposal. We agree with the minimum 0.45% for the three objectives. We agree with bringing Lisbon-Gothenburg and employment under cohesion. We also agree to the College of Commissioners’ 1.24% proposal.
The rapporteur represents the Committee on Regional Policy, Transport and Tourism. It is regrettable that he is not prepared to defend the 1.24% proposed by the Commission. Our proposal is therefore lower than the proposal made by the College of Commissioners. I find this most disappointing. I simply cannot understand why this is the case, when we tabled so many amendments on this subject.
There is agreement in principle with the Commission’s proposal. I should like to emphasise two key issues. The first concerns the ultra-peripheral regions. It is important to try to ensure these regions retain substantial aid, regardless of their per capita income. Seventy-five on mainland Europe does not mean the same as 75% at a distance of 3 000 km from the mainland.
Finally, I should like to emphasise how important it is for this House to stand up for fair criteria. A case in point is the need to ensure that the statistical effect does not have a negative impact on any institution in receipt of European funding. We have argued this strongly. Indeed the College of Commissioners made a proposal along these lines for the regions. Parliament has no objections. Anyone who maintains the opposite is not speaking the truth and is sending out the message that the statistical effect cannot affect Member States reducing the Cohesion Fund either. I know of one country at 83% of average income. This is set to change to 92% because of the statistical effect. The limit is 90%.
I urge you to be flexible between now and when the vote is taken, Mr Hatzidakis.
– Mr President, I too, on behalf of my group, wish to thank Mr Hatzidakis for his commendable report. I also want to thank the Commission for having drafted its proposal along the lines Parliament requested earlier on.
Our group supports the committee’s line, that there should be adequate funding for cohesion policy and reviews made of state aid policies, that there should not be any renationalisation of regional policy and that areas with permanent difficulties, islands, sparsely populated and mountainous regions, and regions subject to the statistical effect should receive special treatment. An effective regional policy, however, means that other policies have to support its aims alongside aid policies. A certain freedom is also required in regional development, for example in state subsidies, without competition necessarily becoming endangered or distorted.
I am pleased that progress is being made in the simplification of administration. Let us make the Member States responsible for functioning effectively. It is especially important to maintain the good practices we have learned from the Leader, URBAN and EQUAL Community initiatives. To justify the work of the EU there is an urgent need for a certain regional approach to issues and an understanding of the user’s point of view.
Mr President, the Group of the Greens/European Free Alliance wishes to add its thanks to the rapporteur, who has really taken pains to produce a balanced report, a particularly difficult task in view of the short time at his disposal.
The report largely endorses the Commission’s proposal. It does not, however, go beyond that. Essential aims for which Parliament has been campaigning are underemphasised, aims such as sustainable development or consistency between structural policy on the one hand and environmental legislation and the Commission’s environmental targets on the other. The Commissioner distinctly emphasised – and I certainly registered this – that Gothenburg ranks alongside Lisbon. I consider that very important, and I would be pleased if the Commission actually succeeded in having it enshrined in the regulation on the structural funds. To give but one example, the common policy on climate change must be a component of the future cohesion policy, and this must also be reflected in the choice of projects.
The increase in unemployment and emigration from disadvantaged regions must be halted. Here too, clear differentiation is essential. The regulation on the structural funds must not be organised from above – and this is particularly important, in my view – but in cooperation, on a basis of equality, with local players. Lastly, I very much hope that the Commission will really keep the Commissioner’s promise and enshrine binding rules on partnerships in the regulation.
– Mr President, Commissioner, ladies and gentlemen, this third report on cohesion undoubtedly rounds off Mr Barnier’s activities now that he is leaving office as a European Commissioner. We owe it to his tenacity and his great powers of persuasion that we can justifiably say that the logic of a policy of mere renationalised charity confined to the poorest has not carried the day. While recognising the need to give priority to the least developed regions, this progress report and the Hatzidakis report largely agree that all the EU’s regions potentially have a need for convergence, competitiveness and cooperation.
A policy of achieving economic, social and territorial cohesion by 2013, as required by Article 3 of the draft constitution, therefore seems within reach. This policy is part of the idea of the EU bringing old and new members together in a common project. Even on the territory of the present Union of the 15, there are still areas deserving of aid from the Structural Funds and they must still be shown such solidarity.
The Structural Funds’ involvement in the French overseas departments until 2013 strikes me as generally encouraging, but I await the forthcoming report that the Commission is to adopt on the implementation of Article 299(2); this will provide greater detail on the specific funds and the action plan for the , which ought to benefit the outermost regions.
The battle of figures that some are beginning to use polemically in fact masks a fundamental debate about our ambitions for Europe, something which requires a constructive and rational interinstitutional dialogue. That debate cannot be confined to setting a particular ceiling for Community resources; we must calmly reach agreement on the European Project’s actual purpose. Our common objective must therefore be to commit the EU to a sustainable regional policy, as opposed to one which is strictly in response to economic circumstances.
Mr President, from 2000 to 2006, my Member State, the UK, will have received over EUR 9 billion in direct EU structural fund support, topped up with match funding and private sector support. No-one can deny the benefits funds have brought to poor communities in industrial, urban and rural areas. The Hatzidakis report and the Commission proposals prove that the Jeremiahs who say that enlargement is bad news for UK regions have got it wrong. I want to congratulate the Commission in coming forward with proposals which, in a spirit of solidarity, provide funding for those areas of the EU-15 – including the UK – that are still in need.
The devil will be in the detail, of course, and we still have a long way to go to agree a new round of regional aid programmes. However, this report and these proposals indicate that our poorest regions could win twice over from enlargement, with a bigger internal market and a continuation of regional aid.
Labour MEPs have worked closely with our regional representatives, with local councils and with trade unions to identify our priorities. We welcome proposals for the convergence fund, in particular the inclusion of so-called 'statistical effect' regions, and we hope that regions being phased out will not be left high and dry, but will find a soft financial landing.
We welcome the proposals to assist regional competitiveness in former Objective 2 areas and we look forward to hearing more details on how this will be allocated and on the indicators used to identify those areas.
I would ask the Commission to further elaborate on its proposals, as requested in the Hatzidakis report on state aid. It is important that we have equality in the provision of state aid for all convergence regions, including the statistical effect areas. We need a reform of state aids which enables more public private partnership activity in regeneration, particularly of urban areas, of derelict land sites and of buildings.
I wish today to endorse Mr Hatzidakis' proposal. I hope that Member States, the Commission and Parliament will now come up with a comprehensive budget and a regional aid package which will be a good deal for taxpayers and a good deal for our poorest regions.
Mr President, I wish to use the short time available to me to express my surprise and dismay at the lack of interest and the contempt shown in the debates in this Parliament to the harsh reality that, in a Union of twenty-five States, cohesion policy will lose its character. It will be drastically impoverished.
Indeed, following enlargement and if the financial perspective imposed by the Council for the period after 2006 remains in place and even if the financial perspective submitted by the Commission is implemented, the funds earmarked for education policy per capita in objective 1 territories will be only 50% of those applied in the Union of Fifteen. I would recall that, with the enlargement to ten new States, the population living in territories with a per capita income of less than ...% of the Community average, will rise from the current 73 million people, or 19%, to 153 million people, or 32%, of the Union of twenty-seven Member States.
This round of enlargement will increase the population by 28% whilst GDP will increase by only 6%. For those of us who believe in the need for a Social Europe, and for me, as a Galician, this is totally unacceptable – all the more so because income in the enlargement countries stands at only 40% of the average income per inhabitant of the Fifteen and because in the current Member States there is still a clear need to maintain the Structural Funds levels of previous years.
Mr President, Commissioner Fischler, ladies and gentlemen, in the third report on economic and social cohesion, the right path has been chosen, leading to a reformed European cohesion policy with a new architecture and targeted interventions. The fact that 78% of the financial resources for the reduction of disparities and the improvement of competitiveness factors have been earmarked for the least advanced regions shows that this is a move in the right direction – away from the scattergun approach to support funding towards the targeted use of resources.
Equally right is the decision to accord equal treatment to the regions that are subject to the statistical effect in the framework of the new convergence objective. We particularly welcome this proposal, provided that it also guarantees adequate funding as envisaged in the communication from the Commission for the period after 2006. For the sake of fair treatment of the areas subject to the statistical effect in relation to the traditional Objective 1 regions, there must be no further budget cuts or dilution of support.
I therefore wish to refer at this point to last September’s parliamentary resolution based on the Mastorakis report. The resolution not only emphasised the need to pay special attention to the level of support given to those regions suffering from the statistical effects of enlargement but also stressed that the Commission should focus the same attention on the administration of aid to these regions. Parliament voted by a large majority in favour of aid under Article 87(3)(a) of the EC Treaty, and that should be taken into account. We therefore expect the Directorate-General for Competition, even before presenting the drafts for the regulation on the structural funds, to present its proposal for guidelines on regionally targeted aid, which should take due account of the parliamentary vote, for we must beware of narrowly focusing aid and support measures on the acceding countries, which would ultimately subsidise tax dumping in those countries and would only lead to job losses in the existing EU Member States as companies moved their production facilities from the West to the new Member States in the East. It would be unacceptable to invest European resources if a one-sided aid regime meant that the only return was the relocation of existing jobs.
Mr President, Commissioner Fischler, I am convinced that people have good reason to look forward to enlargement. It remains true, though, that they also harbour many fears, and we must take those fears seriously and allay them wherever we can. Regional policy is an important means of dispelling such fears. It can and must help to prevent or eliminate inequalities, injustices and anomalies within the EU. It must not, however, encourage or sow the seeds of new injustices. For this reason, we take a similar view to that expressed by the previous speaker, Mr Berend, in opposing any European regional policy that simply induces companies to relocate. People will not understand or support a Europe that rewards companies for shifting jobs from one region and then only providing the same number of jobs elsewhere because we are subsidising the relocation.
Another point we have to bear in mind is that EU support funds must not be used to subsidise drastic tax cuts in recipient countries. Solidarity is a noble value, but it must be mutual, and some of us will quickly recognise that, by promoting tax dumping, we could well besawing off the branch on which we sit.
Thank you, Mr President. I would like to congratulate you once again on your report, Mr Hatzidakis. You must be aware that we are 99% in agreement with you. In particular, I must thank you for keeping your word and ensuring that ageing will be taken into account somehow in connection with the development of funds. It has yet to be determined exactly how this will be achieved. I see Mr Pomes Ruiz is at your side. This issue is mentioned in the latter’s report also. It appears, therefore, that you are both fully aware of what ageing and low population density can entail.
Ladies and gentlemen, there can be no cohesion without development. There can be no development without a productive population. There cannot be a productive population if there is low population density and ageing. Ageing is not a territorial problem. It is a horizontal problem affecting all regions of Europe. It affects all Member States too, and will become ever more significant in the years to come. It is a major contributory factor to lack of development in regions where this is the case. I therefore call on the Group of the Party of European Socialists to withdraw Amendment No 8, as this amendment could make it difficult for ageing to be taken into account as a negative factor as far as development is concerned.
– Mr President, especially as the former mayor of a regional island town, I too wish, from this position, to thank the outgoing Commissioner, Mr Barnier, for his efforts to serve the idea of economic and social cohesion in the Europe of the regions. Of course, I also thank Kostas Hatzidakis, my colleague and fellow countryman who acted as rapporteur for the report being debated, for his work which, as we all know, is manifested in more than just this report.
It is very positive to note that our Parliament accepts by an overwhelming majority firstly, that any renationalisation of regional policy would be devastating even to the very existence of the European Union, of which it is a basic connective fabric, secondly, that the so-called statistical effect of enlargement – of any enlargement – would be addressed in such a way as to ensure continuing support for the regions for which it was considered necessary before enlargement, in order not to interrupt their progress towards development, thirdly, that the special regions from the point of view of natural disadvantages will also need to receive special treatment and finally, that the cohesion policy, which is indeed an essential tool to enable the Union to achieve the Lisbon objectives, has provided important results to date. It is therefore worth our while to continue this balanced, balancing, reliable and effective policy.
Mr President, I should like to begin by thanking Mr Hatzidakis for his usual constructive cooperation.
Firstly, a European cohesion policy is necessary. In the enlarged EU, we need a distribution policy that shows solidarity, in order to reduce disparities and to compensate regions situated far from the large markets.
Secondly, on the matter of the budget, we must come up with the resources that are required to make EU enlargement a success and make headway with growth in Europe. The funds must be used wisely.
Thirdly, the sparsely populated regions in the extreme north of Sweden and Finland lose their Objective 1 status under the proposal, and this must be called into question, as their geographical disadvantages exist regardless of the situation in the rest of Europe. We must ensure that these parts of Europe obtain the aid they need.
Fourthly, the Commission must ensure that the extreme, sparsely populated regions take their rightful place in the future Structural Fund Regulation.
– Mr President, Commissioner, as you know and as you see, the European Parliament remains very vigilant about the future of regional policy, one of the most important policies in the eyes of the citizens. Despite the work done by our rapporteur and our committee, one crucial point is still outstanding: the amount of funding to be allocated to this policy.
It is essential that the future expenditure ceiling should allow this policy to be strengthened after enlargement. There is a very great difference between the Commission’s proposals for 1.24% of gross domestic income (GDI) and the 1% proposed by six States, and regional policy runs the risk of being used as a balancing item for European politics.
We remember the commitment shown by Mr Barnier, who steadfastly opposed the six countries that want a reduced European budget. Now that Mr Barnier is a government minister, I therefore hope he will continue to show in the Council the commitment he had as Commissioner and that he will be able to get all his colleagues to change their position with regard to the Commission proposal.
The Structural Funds are in fact essential to European solidarity. The Union needs a real cohesion policy, the financial resources to implement it and therefore income equivalent to at least 1.24% of GDI.
. Mr President, ladies and gentlemen, allow me to express my sincere thanks for this debate and particularly for the many constructive contributions I have heard here. We shall certainly endeavour to ensure that, when we formulate the specific legislative proposals we have undertaken to deliver in July, various additional points will be taken into account if possible.
I intend to be brief and address only a couple of points, one being the question of how we propose to deal in future with the so-called Community initiatives. The idea is that the number of these Community initiatives is to be reduced, which will naturally mean that various specific programmes, such as Leader or others, will no longer be available. This does not mean, however, that the measures covered by these programmes will no longer exist. The intention is that measures previously implemented in the framework of individual Community initiatives will be integrated into the mainstream programmes. In this way, we can ensure, for example, that the Equal programme or measures designed specifically to promote equal treatment of both sexes are given their rightful place in the main programmes. As far as the outermost regions are concerned, there are, of course, specific treaty provisions of which due account must be taken in the implementation of the relevant measures. I know that Mr Barnier always attached great importance to the task of looking after the outermost regions, and I can guarantee that they will continue to receive the same level of attention.
The question of the territorial aspect of state aid and the necessary definition of areas eligible for support is indeed a highly sensitive issue, and then there is the concern in some quarters that there could be difficulties in areas bordering on supported regions. The Commission will devote particular attention to this matter.
On the other hand, however, I cannot subscribe to the view expressed by one Member that our policy will lose its cohesive character after enlargement. That is quite simply untrue. Care will still be taken to ensure that the cohesion target we have set ourselves is actually achieved. Indeed there will also be more funds available for that purpose. It is not as if all the resources were to be taken from the present 15 Member States and given to the new Member States. There will be more money.
I fully agree with you that we still need a European – and I emphasise European – cohesion policy. A mere financial adjustment of the type that some are seeking or have mooted will not, in my opinion, achieve our aim.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 12 noon.
. – The report acknowledges enormous disparities between regions, which will inevitably worsen as a result of this round of enlargement, that strengthening economic and social cohesion is an obligation under the Single Act, and that structural investments in the cohesion regions benefit the Union’s other economies. It does, however, deem 0.41% to be an acceptable minimum level for the allocation.
The report insists on retaining the 'expenditure target' system and on the N+2 rule, it issues warnings about industrial restructuring and relocation; it states that companies that have benefited from Community aid should not be entitled to receive new funds when they relocate, and that State aid should not be an incentive for companies to relocate. It also calls for more effective monitoring of the ways in which the Funds are used and for a more focused strategy with regard to industrial restructuring and its social impact.
It confirms support for regions that have suffered as a result of the ‘statistical effect’, it has adopted amendments that we tabled to eliminate the expression ‘temporary phasing-out’ and to provide phasing-out support for current Objective 1 regions; it calls for the special status of the outermost regions to be preserved and for specific programmes to be kept on, even if they are no longer in Objective 1 regions. It has adopted our proposal for regions that suffer permanent handicaps. It seeks to ensure specific proposals and suitable funding for employment as well as support for small and micro-businesses and for training, particularly for adults. We insist that the ‘statistical effect’ should be extended to the Cohesion Fund.
The next item is the report (A5-0269/2004) by Mr Garriga Polledo, on behalf of the Committee on Budgets, on the 2005 Budget: the Commission's Annual Policy Strategy report (APS).
Mr President, Commissioner, ladies and gentlemen, this is the start of the final budgetary procedure in plenary in the current legislature. The composition of the House due to vote on this report tomorrow will not be the same as that of the House that will vote on final adoption of the 2005 budget in December, assuming that stage is reached. I trust that at least my colleagues on the Committee on Budgets and I will be able to vote in December along with our new colleagues from the new Member States.
I would like to thank all colleagues and officials for the spirit of cooperation they have demonstrated towards me thus far.
An innovative step forward has been taken with regard to modernising the budgetary procedure. Further to the debate on stock taking and the change to activity based budgeting, the European Parliament is doing away with the former budgetary guidelines. These are replaced by a resolution on the Annual Policy Strategy Report. One objective is to render the legislative procedures more appropriate. It is also hoped to influence the drafting of the Commission’s preliminary draft budget. We therefore urge the Commission to take account of our political and budgetary priorities when negotiating with the various Directorates-General.
We set out to draft a shorter resolution this year. Unfortunately, I fear we have failed in our endeavour, as we did in previous years. Nonetheless, I am delighted with my colleagues’ contributions. I should like to take this opportunity of emphasising that the opinions of the other parliamentary committees will be taken into account at first reading of the budget.
Commissioner, this draft 2005 budget is characterised from the outset by a special feature. I refer to the budgetary restriction affecting categories 3, 4, and 5. This budgetary limit will affect many programmes and will call for a particular effort to improve the distribution of appropriations between ongoing functions and new priorities. We believe that the new needs will require additional resources.
Concerning agriculture, we call on the Commission to make a statement on the pilot projects and on the initiatives launched in the 2004 budget. With regard to the Structural Funds, we point to the improved implementation of appropriations in 2003, despite retaining a very high RAL. Your rapporteur intends to set the final figure for appropriations by reference to Member States’ forecasts.
Turning to internal policies, the European Parliament is concerned about meeting the mid-term objectives set at Lisbon. We therefore request that budgetary resources be focused on the key actions in 2005. Special attention will be paid to small- and medium-sized enterprises, as they are the drivers of growth and employment.
Parliament is also concerned about implementation of communication and information policy. The new Financial Regulation must not hinder the development of the latter.
This budget’s main aim will be the consolidation of the European area of freedom, security and justice. It will pay particular attention to the common immigration policy and to speeding up implementation of the integrated Schengen and VIS Project systems. Substantial budgetary resources will be required in both cases. Parliament must deal quickly with these priorities, however, if it is to be seen to respond to concerns expressed by European citizens. We shall stand shoulder to shoulder with you on this, Commissioner.
We shall also respond appropriately to the challenge posed by terrorism, particularly in the wake of the terrible attacks perpetrated in Madrid on 11 March. All our efforts to ensure no such outrage can ever take place in Europe again will be dedicated to the victims.
This is why we shall endorse the pilot project for aid to the victims of terrorism. We shall also support strengthening Europol and Eurojust. In addition, we are in favour of your directive on compensation for victims of crime. We shall support similar initiatives brought before the House also. To summarise, in the case of the fight against terrorism, the House will go beyond supporting the Council and the Commission. It will actually try to take the lead.
With regard to external affairs, Parliament will become ever more involved in the reconstruction of Iraq and the consolidation of democracy in Afghanistan. The traditional priority areas for the House will not be neglected either.
New additions for this year are the neighbourhood policy, the creation of a European diplomatic service and of a European external action service. The general principle applied throughout will be that new external needs must be financed with new resources so as not to detract from our traditional priorities.
Lastly, we have taken note of the 700 posts you request from us, Commissioner. We very much hope that you will in any case try to arrange some redeployment.
I shall conclude by saying that we will be very vigilant as far as the various agencies are concerned. We shall ask them to provide a mid-term programme. The Commission should be able to include this in the draft preliminary budget in May on the development of these agencies.
. Mr President, ladies and gentlemen, the budget for 2005 will be the first budget for the enlarged Union to be adopted by an enlarged budgetary authority. The Commission will adopt the preliminary draft for the 2005 budget within the next few weeks. At the first reading by the Council in July, under the Dutch Presidency, 25 Member States will be represented, and the MEPs from 25 Member States will take part in the first parliamentary reading in October.
The budget of 2005 will thus be presented to a host of new faces, not least within the Commission. There can, however, be no doubt that the budget will be dominated by enlargement, and this is also emphasised by the general rapporteur, Mr Garriga Polledo, in his report. May I offer you my very sincere thanks for your report, Mr Garriga Polledo, particularly since you were under pressure to produce it within a very short time because of the postponement of the communication from the Commission on the policy strategy for 2005.
One of the aims of the 2005 budget is to implement the agreements contained in the Treaty of Accession. In concrete terms, this means that direct payments to farmers are to be entered in the budget for the first time. It also means an increase in the financial commitments from the Structural Funds, as agreed in Copenhagen. The Structural Funds are the main instrument with which the European Union gives financial assistance to the new Member States in order to narrow the prosperity gap, and they should remain the principal instrument of cohesion policy in the future too.
At the consultation before the first reading of the budget for 2005, I shall report to you on the latest progress in the programming of the Structural Funds for the new Member States. The political priority attaching to enlargement is also reflected in administrative expenditure: the Commission will, as stated in the communication of 2002 and reiterated a few moments ago by your general rapporteur, apply for the next batch of additional posts for enlargement. This will involve the establishment of 700 new posts, about half of which will be assigned to the language services.
As far as administrative expenditure is concerned, special efforts and particularly close cooperation will be required from all the institutions if we are to operate within the ceiling which is set in the financial plans and which has turned out to be lower than previously calculated because of the reduction in the appropriation for exchange losses. Mr Kuckelkorn, of course, has dealt with that very thoroughly, and may I extend my thanks to you too, Mr Kuckelkorn, for your report. Lastly, for the priority task of enlargement, the Commission is also proposing an increase in pre-accession aid to Turkey, Bulgaria and Romania, as decided by the Council with the support of Parliament.
Lending new dynamism to economic growth in Europe is a task for the Member States and the Union, a task that will help to shape the next few years. Enlargement itself will generate economic impetus. Additional efforts are, however, needed to tap the full potential of the enlarged single market. These efforts receive financial backing from the EU budget, not only through the Structural Funds but also, for example, with the funds allocated to the trans-European networks, and provision has been made for an increase in these funds next year. The funds earmarked for measures such as the creation of a chemicals-testing agency are essential expenditure if we are to ensure that the new approach to chemicals policy, which involves testing old substances for their impact on the environment and public health, does not become a bureaucratic impediment to the chemical industry but should actually speed up the innovation process.
The dreadful events of 11 September 2001 and the savage terrorist acts in Madrid have clearly emphasised the danger emanating from terrorism. In the European Union we need more cooperation, more effective cooperation, in order to protect our citizens from such dangers. The measures envisaged in this domain are another priority for the 2005 budget, and I note that all the institutions are in agreement on this point too.
The internal security of the European Union and its role in the field of foreign policy are inseparable. As far as the foreign-policy budget is concerned, we face another significant challenge in 2005. The adjustment entry is lower than the rate of inflation. This means in practice that the budget for the common foreign policy will be reduced in real terms. This is in stark contrast to all the political pronouncements as well as being glaringly inconsistent with the spirit of the draft constitution, which we hope will be adopted within the next few weeks. There is simply no escaping the fact that the ceiling on the foreign-policy budget was set too low. This mistake must not be repeated in the next round of financial planning.
Nevertheless, we must safeguard the appropriations for the main priorities, such as combating poverty and honouring our commitments in Afghanistan and in the Balkans too, commitments to which Mr Garriga Polledo also referred in his speech. For next year we need a contingency reserve again to enable us to make funds available for Iraq. Let us hope, and let us all play our part in ensuring, that next year’s Iraq agenda really can be devoted to reconstruction.
2005 is the sixth year of the Financial Perspective that is now in force. When a planning period nears its end, the room for manoeuvre becomes increasingly limited as more and more funds are tied up in advance by decisions made in previous years. Next year will be particularly tight, because the adjustments, as I mentioned, have turned out to be smaller than originally envisaged. For 2005 the current financial plans provide for EUR 119 billion in commitment appropriations and EUR 114 billion in payment appropriations, which corresponds to 1.09% of gross national income. The cost of implementing decisions of previous years – those taken in the framework of Agenda 2000, the Accession Treaty, the multiannual programmes, the roadmaps or even the agricultural reform package, the full impact of which will be felt next year as its cost rises to about EUR 1 billion – swallows the bulk of the funds within each of the ceilings.
There will be a need for close and fruitful cooperation among all participants if we are to reach a timely agreement on the budget for 2005. As in past years, the Commission will cooperate closely with the rapporteurs and the Parliamentary Committee on Budgets and with the Council’s Economic and Financial Committee under the Dutch Presidency. On a personal level too, I shall naturally make it a point of honour to cooperate very closely and effectively, as in the preceding years, so that we can draw up and adopt a budget that will help significantly to achieve the aims of the enlarged Union.
Mr President, I should like to begin by thanking the general rapporteur for his report. I must also make the Commission aware once again of the long-standing position of the Committee on External Affairs, Human Rights, Common Security and Defence Policy. I am glad Mr Garriga Polledo has also endorsed this position, inasmuch as we cannot continue financing new priorities to the detriment of other parts of the world such as TACIS, the Mediterranean, Latin America and Asia. This is simply not possible, Commissioner. I have in mind new commitments such as those made to Afghanistan and Iraq.
I should like to run briefly through the priorities of the Committee on External Affairs. These are to combat poverty and promote human rights. The committee also shares the priorities of the European security strategy, namely combating terrorism, the proliferation of weapons of mass destruction, and preventing organised crime and regional conflict, as well as dealing with failing states.
I have noted with some concern the adjustments needed to bring the 2005 Budget into line with the requirements of the Financial Perspective. Commissioner, I trust the offer of cooperation you just extended to the Committee on Budgets and to the Presidency-in-Office of the Council can also be extended to the Committee on External Affairs, as we are all working together in the interests of effective and visible European external action.
. Mr President, our main goal should be to be successful for our small and medium-sized enterprises.
I believe the main point is that we must safeguard existing jobs and businesses and create new ones, and to this end we need, more than anything else, the small- and medium-sized enterprises. These enterprises are experiencing fairly serious concerns at the present time with the introduction of the Basel II package. There is quite simply an urgent need for the European Commission study on the implementation of the Basel II agreements, including a detailed impact assessment.
It is also a matter, ultimately, of creating new financial and guarantee instruments for small- and medium-sized enterprises. These SMEs should be operating successfully on behalf of Europe in the global marketplace, which is another reason why I believe that the WTO assembly and parliamentary conference proposed by the European Parliament are a matter of the utmost priority, and I ask the Commission to incorporate this proposal from the European Parliament into the programme too.
.  Mr President, we of the Committee on Employment and Social Affairs are very pleased with Mr Garriga Polledo’s report. He has the most difficult period of tenure as rapporteur that we have, because it falls in the period that Parliament is in temporary recess. There are always all kinds of forces at these times, especially in the Council, that try to draw matters within their own sphere of influence, but I think Mr Garriga Polledo can be trusted to withstand these assaults.
We had three main priorities in our committee. One of them has been fully adopted in the report and that is Lisbon. Lisbon is the solution for better competitiveness, better employment and a better economy. We need to put even more emphasis on this than we have in the past. For Lisbon to succeed, we also need to name the social partners. This will involve a very small sum, but it is really extremely important. It would be good if that were still to be brought up for debate in some way or other in the resolution.
Another point is health and safety and that is going to be very important in the near future, especially in relation to the new Member States.
. Mr President, the budgetary year of 2005 will essentially be characterised by two issues from an agricultural point of view: on the one hand, a European Union of 25 Member States from the beginning of the budget, as the Commissioner has quite rightly said, and, on the other, by the implementation of certain provisions adopted in the reform of the common agricultural policy and which will now enter into force, such as, for example, direct aid to milk producers, or aid for rice without the former penalties, and aid for dried fruits, the quality of durum wheat and energy crops.
It has, therefore, become necessary for the Commission, in the preliminary draft budget, to anticipate some of the consequences of this enlargement, providing for sufficient funds, for example, for intervention measures for certain products, such as butter or beef, in the event that the new Member States cannot bring their prices into line quickly or, for example, veterinary funds to combat animal diseases, which could increase following the disappearance of the current borders.
I would finally like to stress that the Committee on Agriculture, in its opinion in this report, has expressed its firm support for the introduction of a pilot project for the funding of Community insurance intended to alleviate the consequences of disasters caused by extreme climatic phenomena.
Mr President, Commissioner Schreyer, two hours ago, in my role as spokeswoman for the Committee on Fisheries, I expressed my confidence that European fisheries do indeed have a future. I shall now continue where I left off by emphasising that these future prospects depend on systematic pursuit of the reform efforts and on the implementation of decisions.
I therefore call for due consideration in the 2005 budget of at least the main areas of action of the common fisheries policy. Firstly, we need better staffing of the relevant services if the aims of the CFP reforms are to be achieved. Secondly, we need the provision of a solid financial basis for the planned creation of the regional advisory bodies, and, thirdly, we need a solid financial basis for the establishment of the Community Fisheries Control Agency. Fourthly, we need sufficient resources for the new fisheries agreements as well as for EU participation in international fisheries organisations and, fifthly, we need adequate funding to compensate the coastal regions hit by the effects of recovery plans and emergency measures.
Our decision to reform the CFP made good sense. In the budget for 2005, the aim must now be to build a robust and sustainable financial substructure that will finally enable the fishing industry to become profitable again.
Mr President, Commissioner, the new annual policy strategy instrument allows the legislative and budgetary cycles to be combined and makes a political reading of our budget easier.
We believe it is essential that policies that have been codecided should really be entered in the budget without sacrificing other European policies; this will require a higher income than proposed. I will, however, stress that more funding needs to be budgeted for the Lisbon objectives. At the half-way stage we have not reached our targets. It is therefore imperative that budget resources be concentrated on employment, innovation and social cohesion policies.
We must in that way ensure that the social partners take part in modernisation talks. All the budget lines allowing progress to be made with the Union’s economic governance must also be funded. We are agreed in recognising the essential part played by small firms in modernising employment. They play a recognised part in the creation and preservation of jobs. We must continue to help them by improving their environment, however. It must be made easier to support non-governmental organisations in the social sector and we shall have to find a way to put an end to their financial insecurity.
Finally, I agree with our rapporteur that information and communication are areas to which the Commission needs to give greater priority and on which it must take action. Not only must these budget lines be funded, but more especially the Commission must fully realise what its role is in this information policy because all policies must come back to and finish with the citizen.
Mr President, Commissioner Schreyer, ‘gender budgeting’ must become more than a mere linguistic monstrosity. I ask and urge you to ensure that the principle of gender equality permeates this budget. Gender mainstreaming must be put into practice and must be made quantifiable in terms of euros. In the European Community, more women are victims of violence within the family than are victims of terrorism. For this reason, we call for 2006 to be declared the European Year against Violence. We want the Beijing +10 review to be used as a means of fleshing out the Beijing Platform for Action, and we want the results of the World Conference on Women to be implemented by a European Conference, for example, which would develop additional strategies. We also call for a European Gender Institute, which would compile reliable data as a basis for our political decisions. We expect the Commission to apply gender mainstreaming in all areas of political activity, and the 2005 budget, the first in the greater European Union, should provide us with the main indicators of its application.
Mr President, Commissioner Schreyer, ladies and gentlemen, let me begin by expressing my sincere thanks to our rapporteur, who has presented an excellent report in difficult circumstances, given that all of us are already either preparing or waging an electoral campaign. The report does this House credit. Allow me to pick out a few points from the report for brief comment. I should certainly like to express my astonishment that the Commission has apparently agreed with the Council – or so the documentation seems to suggest – on a cut of EUR 100 million in the special programme for the removal of bottlenecks in the framework of the trans-European networks. I find that procedurally and politically unacceptable.
On the procedural side, the Commission is not the budgetary authority. Budgetary authority is vested in other institutions, and our Parliament is one of them. The Commission’s task is to take account of the will of the budgetary authority. With regard to the substance of this apparent agreement, it is evident, particularly in my own region, that we are not prepared for enlargement as far as the transport infrastructure is concerned and that there is an urgent need for funding here. It is therefore unacceptable that an important project proposed by the Commission under parliamentary pressure should now be ditched.
I wish to emphasise that clearly and may I also say that the Commission should rethink its political approach to the adoption of preparatory measures in connection with its visa policy, the Schengen information system and its refugee policy. Various directorates-general have adopted very different political approaches in this matter, and the Commission is surely duty-bound to pursue a coherent overall approach. What various parts of the Commission are putting out at this time cannot be accepted and is, in some cases, self-contradictory.
Lastly, allow me to refer to the establishment of new posts. Let me forewarn you clearly that we shall be examining very carefully whether 700 posts are really needed.
Mr President, Commissioner Schreyer, in discussing the budget for 2005, we have, of course, merely set the ball rolling. It will be a matter for the next Parliament to bring the process to a conclusion. In this respect it is an unusual budget.
It is also unusual in that it is heavily influenced by the particular context in which it is being prepared. On the one hand, we want to make enlargement work and must therefore create the appropriate conditions. In addition, everything to do with enlargement is all about the future and about the availability of financial resources too. We shall also discuss the budget in the light of the debate on the financial perspective, because this 2005 budget will be the last but one before the new financial perspective. It goes without saying that the figures we estimate represent choices for the future, and they will also be one of the foundations of the debate on the financial perspective, whether we like it or not.
At the same time, Europe is not an island. We Europeans must engage in international politics, whether in the field of foreign policy, where we must work to prevent conflict, or in the sphere of internal security, to which you have referred, where we must play our part in a concerted effort to combat international crime. Lastly, we must rise to the challenge of global competition and ensure that our businesses and our economy can hold their own.
As in the preceding years, we shall try to ensure that the budget on the table in front of us is a tight one, even in the conditions I have just described. It must, however, also be adequate. We shall not let anyone cry ‘miser’ at those who advocate great prudence and thrift, nor shall we tolerate any accusations of extravagance against those who point out that more money is needed in particular areas.
In the process of drawing up this budget in the conditions I have described, which make it no easier to reach agreement, we shall continue to adhere to the line we have always taken in the past, pressing for the adoption of a tight but adequate budget, so that the public know that they can rely on the European Parliament to deal responsibly with budgetary matters.
–Mr President, I wish first of all to thank the rapporteur, Mr Garriga Polledo, for an excellent report. Next year’s budget will be a difficult one, with the accession of ten new Member States, bringing with them nine new official languages. This will be a very hard test for EU administration.
The new Member States have to be included in the work of the EU as a whole. This means they also have to receive their rightful share of employees and officials to work in the EU’s different institutions. This is a massive recruitment and training exercise. The Commission’s request for 700 new posts is right, even if it is a huge number. At the same time, however, we have to guard against too much bureaucracy with regard to administration. The downward devolution of responsibility and power should continue, as should the clarification of personal accountability. Administration must move more in the direction of activity-based management, where what is most important is better productivity and cost-effectiveness.
There should be special attention paid to improving internal security. This will mean, among other things, stepping up the fight against drugs and other international criminality, as well as illegal immigration. This will bring pressures for budget heading 3, ‘Internal Policies’, in particular.
Regarding structural policy, we must once and for all be in a position to reduce the figure for outstanding commitments. Regarding the structure of the budget, we have to improve its degree of informativeness: it must be clearly evident what the costs and achievements of individual policy areas are. Members of Parliament must be able to see clearly what EU money has achieved or can achieve.
Mr President, I would like to warmly thank Mr Garriga Polledo for his work and I also look forward to fruitful cooperation in connection with the budget for 2005. The comment I would like to make is of a more general nature, as both Terry Wynn’s report on the financial outlook and also the report before us now speak of the Lisbon process, the need to achieve greater economic growth.
I ask myself why there is no mention anywhere of the promises made in Gothenburg? Then the issues were the quality of the growth that we are bringing about, sustainability and biodiversity. There must be more investment in clean sources of energy and energy saving and that must also manifest itself in the budget. The Member States seem to want to achieve the objectives of Lisbon mainly through a kind of management by speech, as money and real social policy are not being put on the table. Hollow statements are made, but we hear no more about sustainability and the promises that were made about that, they are being forgotten.
I want a Europe of people and the environment, not of the market and currency. In other words, not only a Europe of Lisbon, but also of Gothenburg.
Mr President, I too would like to thank Mr Garriga for the work that he carried out and also for the cooperation that we had in the Committee on Budgets. My thanks also go to Mr Wynn, for the whole period that we have worked together, to Mr Walter and all the Members of the committee.
2005 will, perhaps, be the first full year for the new Europe of 25 Member States – and I believe that the Commissioner, whom I thank, must not forget this. It will, therefore, be the first year in which the EU budget will be fully drafted taking into account 25 Member States. We are faced with new challenges, given that spending levels must, anyway, be maintained in order to guarantee a certain level of growth, while taking into account new requirements, always and in any case on the basis of financial discipline that must be respected, above all through parliamentary control.
We hope that all this is realised and in the near future too, even more so in an enlarged Europe of 25.
The debate is closed;
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0236/2004) by Mr Wilfried Kuckelkorn, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2005.
.  Mr President, ladies and gentlemen, Parliament's preliminary estimates for 2005 have been deliberated in detail by the Committee on Budgets and the groups have reached agreement, by an overwhelming majority, on the report before you. I would like to extend my warm thanks to everyone involved for this good cooperation.
I will therefore only focus on a few specific aspects here. The 2005 estimates are based on the following key parameters: full 12 months of enlargement-related expenditure with nine new languages, and of course, if the outcome of this week's referendum in Cyprus is positive, a tenth new language will be added; 44 working weeks, of which three constituency weeks, 12 ordinary part-sessions and six additional part-sessions; a 2.7% salary adjustment, and a 7% standard abatement for posts. Due to the specific situation arising in the drafting of the estimates for 2005 this year, with the forthcoming enlargement on 1 May and the European elections in June, a number of issues and uncertainties are still outstanding which cannot be resolved until shortly before the first reading in September this year.
Political priorities: the priority is to satisfy the needs relating to enlargement despite the financial constraints in Heading 5 in 2005. I view the main objective for 2005 as achieving sound financial management and budgetary rigour and providing value for money for the European taxpayer. The estimates for the 2005 budget, taking into account the budgetary constraints and uncertainties, must therefore be based on sound assumptions and real needs.
The general framework: the preliminary draft estimates have been set at 20% of Heading 5, namely EUR 1 272 million. Of this figure, an amount of EUR 1 007.6 million is foreseen for standard operational expenditure and EUR 173.4 million for enlargement-related needs. In light of the positive experiences with capital injections and accelerated repayment of buildings, which have produced major savings in recent years, it would seem sensible to use a part of the appropriations available in the budget for an advance payment for the D4 and D5 buildings in 2005.
Expenditure related to Members and political groups: no appropriations, on the line or in the reserve, are foreseen for a Member's Statute, but chapter 102 (Reserve for the Member's Statute) is maintained with a token entry (p.m.). This House should continue to support the adoption of a Statute for Members' assistants. Furthermore, the level of the Secretariat allowance should be assessed, and a Code of Conduct governing the use of the Secretariat allowance should be produced.
Ladies and gentlemen, let me turn now to one of the four amendments which have been tabled. Unfortunately, my fellow Member, Mr Balfe, whom I greatly respect, is not here. I would therefore ask our fellow Members in the Group of the European People's Party (Christian Democrats) and European Democrats (PPE-DE Group) to bring their influence to bear on him once more so that he withdraws his amendment. The reason is that there are still a number of financial issues to be clarified. We can reach a consensus on the matter itself, but it is ultimately inopportune to take a decision based on a report which does not show all the appropriations. That is the reason why I would ask you to bring your influence to bear so that this particular amendment is withdrawn tomorrow.
Mr President, Commissioner Fischler, Commissioner Schreyer, ladies and gentlemen, let me begin by expressing my warm thanks to the rapporteur who dealt with the issue of Parliament's preliminary estimates for 2005 with his customary flair. I wish to thank him particularly for his efforts, from the outset, to achieve a consensus across the groups. It is very important that on the one hand, we jointly contribute to ensuring that in terms of its administration, the European Parliament is able to master the challenges of enlargement fully. After all, we are the institution which is most affected, because all the languages must be available from 1 May and we have very different working methods from the Commission, the Council, the Court of Justice or the Court of Auditors. On the other hand, we must also make a contribution to strengthening the European Parliament itself, and the public's 'ownership' of it, on a long-term basis. To this end, the rapporteur has put forward a number of sound proposals – he has just outlined the various points – and I would like to thank him particularly for that.
Mr Kuckelkorn, as regards Mr Balfe, I would point out that the amendment concerned was not tabled by the group, which is why the group is unable to take any action here. The amendment comes from at least 32 Members – I am not sure of the precise number of signatures – who have tabled this motion. That is permissible under the Rules of Procedure and I would ask you to respect that. Let me, however, also make it clear that I am one of the Members who has opposed Mr Balfe's proposals most vigorously. Let me be blunt: it is not the European Parliament's task, faced with a situation in which healthcare in some Member States – I shall phrase it very carefully – is not entirely satisfactory and legal restrictions apply, to solve problems in this area for a few specific and privileged Members at the European taxpayer's expense. I say this quite frankly, and I have said the same thing to Mr Balfe himself. At the moment, we are being bombarded with e-mails explaining why we should definitely vote in favour of this amendment. Members from three Member States are involved. What these Members should be doing, quite simply, is helping to ensure that the health system in their own countries functions effectively, then they would not need any over-provision at European level. Let me be blunt about that too.
I hope, Mr Kuckelkorn, that after the European elections – I am assuming that the voters will be merciful and draw the line at number 30 on your party list so we still have the pleasure of your company, whereas I am in a position where I can be rather more confident – we will be able to adopt this budget jointly, for it is extremely important that in our capacity as the representatives of Europe's citizens, we address this task very seriously and thus help ensure that Europe does not drift away from its citizens. That is this Parliament's honourable task. We are committed to it, and we intend to remain committed to it after 13 June as well.
The debate is closed.
The vote will take place tomorrow at 12 noon.
– The next item is the joint debate on the Commission statement on Eurostat, followed by the following six reports, on behalf of the Committee on Budgetary Control, on the discharge for 2002:
- A5-0200/2004 by Mr Bayona de Perogordo, on the discharge for 2002 – general budget of the European Communities (Commission) (SEC(2003)1104 – C5-0564/2003 – 2003/2210(DEC));
- A5-0183/2004 by Mr Sjöstedt, on the discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the 2002 financial year (COM(2003) 475 – C5-0496/2003 – 2003/2189(DEC));
- A5-0228/2004 by Mrs Stauner, concerning discharge in respect of the implementation of the general budget of the European Union for the 2002 financial year
Section II – Council
Section IV – Court of Justice
Section V – Court of Auditors
Section VI – Economic and Social Committee
Section VII – Committee of the Regions
Section VIII – Ombudsman
(I5-0034/2003 – C5-0088/2004 – 2003/2212(DEC), 2003/2213(DEC), 2003/2214 (DEC), 2003(2215(DEC), 2003/2216(DEC), 2003/2217(DEC));
- A5-0218/2004 by Mr van Hulten, concerning discharge in respect of the implementation of the general budget of the European Union for the 2002 financial year (Section I – European Parliament) (I5-0034/2003 – C5-0088/2004 – 2003/2211(DEC));
- A5-0212/2004 by Mr Mulder, on the discharge to the European Agency for Reconstruction for the financial year 2002 (C5-0632/2003 – 2003/2242(DEC)); on the discharge to the European Agency for Safety and Health at Work for the financial year 2002 (C5-0636/2003 – 2003/2246(DEC)); on the discharge to the European Environment Agency for the financial year 2002 (C5-0635/2003 – 2003/2245(DEC)); on the discharge to the European Agency for the Evaluation of Medicinal Products for the financial year 2002 (C5-0638/2003 – 2003/2255(DEC)); on the discharge to the Translation Centre for the Bodies of the European Union for the financial year 2002 (C5-0637/2003 – 2003/2247(DEC)); on the discharge to the European Centre for the Development of Vocational Training for the financial year 2002 (C5-0630/2003 – 2003/2240(DEC)); on the discharge to Eurojust for the financial year 2002 (C5-0662/2003 – 2003/2256(DEC)); on the discharge to the European Training Foundation for the financial year 2002 (C5-0641/2003 – 2003/2259(DEC)); on the discharge to the European Foundation for the Improvement of Living and Working Conditions for the financial year 2002 (C5-0631/2003 – 2003/2241(DEC)); on the discharge to the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2002 (C5-0634/2003 – 2003/2244(DEC)); on the discharge to the European Monitoring Centre on Racism and Xenophobia for the financial year 2002 (C5-0633/2003 – 2003/2243(DEC));
- A5-0201/2004 by Mrs Rühle, concerning discharge for the financial management of the European Coal and Steel Community (ECSC) for the financial year ended 23 July 2002 (C5-0646/2003 – 2003/2218(DEC)).
. Mr President, the Commission would like to thank Parliament for the opportunity to clarify once more the actions that it has taken after being informed in May 2003 about the serious events at Eurostat and at some of its contractors, most of which had occurred – as investigations have shown – in the period up to 1999.
As soon as the Commission had evidence of the problems in Eurostat, it took action. The Director-General and all the directors were moved to advisory posts while the Commission conducted a thorough investigation into who was directly involved. The Commission launched an Internal Audit Service examination of Eurostat contracts and grants. Following the reports by the IAS and the special task force, contractual relations between Eurostat and other Commission departments and certain organisations were brought to an end. OLAF (European Anti-fraud Office) was encouraged to conclude, as soon as possible, outstanding enquiries there.
The Commission was determined to rectify and strengthen its relevant rules and practices, and to fully implement the staff and financial reform begun in 2000.
As the House will know, on 25 September 2003 Commission President Prodi presented his action plan to a meeting of the Conference of Presidents, enlarged to include members of the Committee on Budgetary Control. This action plan had three basic components: first, thorough restructuring of the Eurostat Directorate-General; second, consolidation of the reform regarding relations between Commissioners, their private offices and services, and centre-periphery relations in the area of control and audits; third, revision of OLAF's legal framework, with the presentation of new legislative proposals.
Mr Prodi provided further clarification of his undertakings when, in November 2003, he presented the Commission's legislative and work programme for 2004 to the European Parliament. In the meantime, the Commission has further discussed matters concerning this case with Parliament and its bodies and has expanded on its plans.
One main forum for these discussions involved the Committee on Budgetary Control when the follow-up to the 2001 discharge was dealt with and when information was provided on the Commission reforms. However, the continuing concern of the Committee on Budgets as to the progress of the reform has been of considerable help, most recently at its meeting in early April this year.
The Commission welcomed the efforts made by the chairman of the Committee on Budgetary Control, Mrs Theato, to help ensure better understanding of the causes for concern. The work undertaken by Mrs Avilés Perea, Mr Casaca, Mr Bösch and other members of the committee helped the Commission to implement suggestions that have improved our action.
On 1 October 2003, with these proposals in mind, the Commission adopted the new Eurostat establishment plan. That plan was put into operation, as planned, on 1 November. On 21 January 2004, the Commission was informed of the action plan for Eurostat's activities in 2004, put in place at Mr Solbes' initiative. On 9 February 2004, the Commission adopted the communication providing a progress report on its financial and administrative reform, which includes a specific section on the measures that the President had presented on 18 November 2003, as well as proposals for two regulations amending the legal framework of OLAF.
The Commission acknowledges the careful and thorough monitoring work undertaken by Parliament and its bodies in the discharge process, and in its other monitoring activities, with regard to the Eurostat case. It is grateful for the concern and commitment that the Committee on Budgetary Control continues to demonstrate in relation to the implementation of the Commission reform. Both are essential.
With comprehensive modernisation of structures, systems, internal controls and management and personnel policy now in place, the Commission will continue to review actions taken and improvements made, so as to maximise the safeguards against any repetition of the practices detected in Eurostat or any similar conduct. We are being aided by the sustained and shared commitment of Parliament to that end and we are grateful for that support.
. Mr President, we are all very well aware that we are dealing with a task – the discharge of the budget – which, as stated in the Treaty, falls within the exclusive competence of Parliament. I would also like to point out that at the moment the jobs of thousands of officials in the Commission and other institutions are at stake, but this is also an opportunity to highlight the most significant events which have taken place in the field of financial management.
I would also like to point out that the issue before us is financial management and not each of the specific issues arising from that management and, furthermore, any potential irregularities are dealt with by the various courts or judicial authorities.
For all of these reasons, the report for which I have the honour of being rapporteur consists, as usual, of three important documents. On the one hand, the discharge of the accounts is submitted to this plenum and, secondly, what is proposed is that the management should be discharged, rather than postponed, accompanied by recommendations which make up a resolution covering very diverse aspects, some of which I will comment on very briefly.
Firstly, we have the problem of shared management. In accordance with the Treaties, the Commission has exclusive responsibility for financial management, but it is also the case that eighty per cent of that financial management is in the hands of, or carried out with the crucially important cooperation of, the Member States or third States. It is therefore proposed that the Treaties be interpreted as granting and recognising the Commission’s primacy and pre-eminence in this area, in order to provide it with instruments which may require particular action on the part of the Member States.
Furthermore, the report deals with the issues of Commission reform. This concerns substantial reform in the field of financial management which involves its decentralisation and the allocation of responsibility to the Directors-General which is reviewed every year in the annual statement of activities. This mechanism has been updated over the years and this report suggests further improvements.
Within the reform of the Commission, the issue of Eurostat is raised. We have just heard a statement from the Commission and unfortunately this issue is not closed. Instead, it is in the hands of the judicial authorities, which could raise issues of political responsibility in the future, and we must therefore remain vigilant. It is also the case, however, that Eurostat has also served as an incentive for certain important reforms undertaken by the Commission, including detecting some of the defects which existed, such as the relationship between the Directors-General and the Commissioners, which has been considerably enhanced in the Commission’s third progress report and in relation to which we must expect further substantial improvements.
Within the context of this general reform of the Commission, we are also seeing a reform of accounting procedures, an important reform which must reconcile a dual system of budgetary management based on both cash-based and accrual-based accounting. We believe that the general approach which is being applied and proposed to be satisfactory. We must wait until 2005. Improvements have been made, such as the invoice register or the contractors’ database.
The report also addresses problems of coordination between the various control structures and, fundamentally, the establishment, within the Directorates-General, of the relationship between the internal audit service and the Commissioners. The internal audit service is the responsibility of the Presidency and it is proposed that it remain with the Presidency. It is also proposed to link, to some extent, the Internal Audit Capabilities with the Internal Audit Service. Furthermore, it suggests a separation of the functions of the budget and those of budgetary control.
With regard to the various policies that are analysed, in the field of own resources a more direct connection is proposed which reduces the tension that exists between net contributors and the other countries. The existence of a tax, the existence of a direct link between the European citizens and the Commission and the European institutions would promote awareness of the European Union and would reduce that tension between what some people give and what others receive.
In the field of agriculture, a critical view is taken of the prefinancing of exports, which represents free financing, and, with regard to the Structural Funds, underutilisation, which is the result of the Member States’ overestimations in their calculations is criticised.
With regard to external measures, it is requested that external audits are undertaken on the basis of objective criteria and that food safety and aid not be subsumed into the framework of a general development programme.
Finally, in relation to administrative expenditure, the report addresses the problems of invalidity pensions and sick leave.
I would also like to thank Bent Adamsen and Marianella Martínez, who have helped me, and the Executive Commission and the Court of Auditors for their cooperation.
Mr President, I drafted the report on the discharge for the European Development Fund. In our discussions on this in the committee, we had a broad consensus on our analysis of the development of the European Development Fund, and also on our decisions regarding the report. I have also enjoyed very constructive cooperation with the Commission and the Court of Auditors, and I should like to thank the institutions for that.
Looking at the Court of Auditors’ Statement of Assurance on the European Development Fund, we can say that the expenditure has been approved, but only with reservations, as the Court of Auditors is not prepared to give the green light with regard to direct budgetary support, which in 2002 constituted approximately a quarter of aid. This is important because, according to all plans, more and more aid will in future be given in the form of direct budgetary support. If these funds are used correctly and if we are to be given the opportunity of examining whether or not they are being used correctly, there must be a sea change in the quality of budgetary control and monitoring in the beneficiary ACP States. A great deal of work remains to be done in this regard by the Commission before we can be given proper accounts for this. This is a key factor in the future auditing of the European Development Fund.
The Court of Auditors is also very critical regarding the annual declaration of the Director-General of the competent Directorate-General. The Court of Auditors does not believe that he was in a position to make this declaration on the basis of the information at his disposal. The Commission should take this criticism on board, and my judgment is that it is very serious. It indicates that the control system is still not working properly.
When we asked the Commission for actual reports evaluating various projects in various ACP States, it took a very long time to procure these reports. This confirms much of what we feared during this work, namely that Headquarters in Brussels has an inadequate overview of the work in the Delegations. If it does not have the reports and cannot give them to us, even though they are on the lists, it is hard to imagine that there is proper monitoring in place. We are of the opinion that this is something that the Committee on Budgetary Control must continue to examine and look at next year. As a whole, then, we recommend granting discharge in respect of the European Development Fund.
I should also like to say a few words about the other reports, which have also largely caused more controversy than mine in this debate, chiefly the reports by Mr van Hulten and Mrs Stauner. The Confederal Group of the European United Left/Nordic Green Left and I shall not be voting in favour of granting discharge to the Council or the Committee of the Regions and, in our opinion, the votes on discharge for these two institutions should have been postponed. The main issue with the Council is its attitude and unwillingness to cooperate with Parliament. The Council was sent a schedule, a questionnaire, which it is in effect refusing to answer. Such requests for answers to questions are in fact fully in line with the Financial Regulation in force. In reply, the Council refers to a kind of gentlemen’s agreement from the 1970s, which is completely obsolete. In reply, the Council of Ministers deigned to give answers to certain selected questions to certain selected Members; this is in no way binding and is secretive. I think that this runs counter to the spirit of this discharge process as a whole, which should be open and transparent.
Nor can we vote in favour of discharge in respect of the Committee of the Regions. As much as a year ago, the whistle was blown on very serious cases of maladministration in the Committee of the Regions, especially regarding travel expenses and a great many other points. It is quite evident that the Committee of the Regions still has not taken this in hand in earnest: quite the reverse. The committee still rejects several of the main conclusions from OLAF’s investigation. As OLAF had expected, it has failed to put into operation the disciplinary procedures that it should have instituted. It is quite clear that the Financial Controller who blew the whistle on the maladministration has been badly treated and has not received the apology he was due, as his actions were fully in line with his duties.
Concerning the report by Mr van Hulten, we are of the opinion that this is a very good piece of work. It is of high quality, thorough and very specific. On the subject of Parliament itself, it is time to push for the abolition of the Strasbourg sittings. There is no excuse from the point of view of budgetary control for spending nearly EUR 200 million extra per year commuting between Brussels and Strasbourg. Now is the time, before the end of the Intergovernmental Conference, to put forward this point of view, and we have the opportunity to do so tomorrow.
The matter of reimbursement to MEPs will be an issue in these elections whether we like it or not, but Parliament only has itself to blame. There is no way of justifying to the man in the street the various systems of reimbursement we have and the fact that it is we who have granted ourselves them. Instead, we must bring in a new system of reimbursement and salaries that is justifiable and transparent. For this reason, together with Mr Blak of the GUE/NGL Group, I have tabled a number of amendments intended to clean up the system of privileges. This relates in particular to our belief that travel expenses should be reimbursed on the basis of the actual costs incurred rather than the distance travelled.
We are also of the opinion that the existing system for taxi fares should be revised. Parliament has free cars at its disposal, and thus there is no reason to also have a system for reimbursing taxi fares; we can pay these ourselves out of our subsistence allowance. We have also put forward a number of proposals intended to tighten up the system for obtaining the daily subsistence allowance so that it is more closely linked to the meetings we actually attend.
Finally, I wish to comment on the Eurostat affair, and also on the Commission statement, even if the Commission seems to be leaving. I think that the proof is overwhelming, as the whistle was blown on the maladministration within Eurostat long before the Commission chose to act. The whistle was blown by Parliament and the internal audit service, but the Commission was too slow to act. This is a matter of political responsibility. At the start of the Commission’s term of office, its President emphasised that the Commission should require individual Commissioners to accept political responsibility, and now, when it finds itself in a situation where it should have done so, it is saying it is not necessary. This is a great disappointment given the aspirations the Commission had when it took office. In our opinion, this is not good enough.
Ladies and gentlemen, I must now make the following point with regard to the agenda. The Commission's statement on Croatia is due to start at 6 p.m. I propose that I call the two speakers at the top of the list as well – which means that we will overrun slightly – in the hope, and with the request, that these Members will be brief so that we can then proceed according to the agenda and deal with Croatia. The timetabling has been extremely tight recently and we are having to improvise a great deal. I would ask for the indulgence of the three Commissioners who are now present so that we can overrun slightly and take the two speakers on the list. Then we will pause for Croatia.
.  Mr President, ladies and gentlemen, I have the following comments to make on my report concerning discharge for the other institutions. As Mr Sjöstedt has already pointed out, the Council has indeed largely withdrawn from control and cooperation with Parliament, in contrast to the other institutions. We cannot accept this situation. It also cannot be justified on historical grounds or in terms of a 'gentlemen's agreement’. That is why we have called, in my report, for a response no later than 1 July 2004 to the outstanding questions contained in our questionnaire.
The increases in remuneration resulting from the system of 'weightings' which the Members of the Court of Justice and the Court of Auditors are granting to themselves must be condemned. Whereas the Commission was sensible enough, in this case at least, to vote in favour of suspending this illegal practice for its Members from 1 January 2003, the Court of Justice has reintroduced these increases in remuneration retrospectively on the basis of an internal administrative ruling. This cannot be regarded as a ruling in its judicial capacity, which means that these payments are still illegal. This gross violation of basic rule-of-law principles is especially regrettable when it is committed by the supreme guardian of European law, namely the European Court of Justice. The Court of Justice should set an example and be particularly scrupulous in the conduct of its internal affairs. The same applies to the provision whereby Members of the Court of Justice and the Court of Auditors can use official cars for their private purposes to a quite excessive degree. However, as the Court of Justice and – in its wake – the Court of Auditors, unfortunately, have failed to come into line, we are calling for any transfer of funds to the Court of Justice and the Court of Auditors to be suspended until these practices have ceased. Only under these circumstances can I genuinely uphold my recommendation that discharge be granted to these two institutions.
Nor will I conceal the fact that once again, as has already been mentioned, problems have arisen with financial management and staffing at the Economic and Social Committee and the Committee of the Regions. However, I believe that both institutions have demonstrated to the committee that they are on the right track, and that to some extent, they are still trying to cope with longstanding problems. I believe, however, that discharge can be granted in these cases.
I would like to make a positive comment about Mr Mulder's report concerning the agencies. We now have twelve agencies. That is a great many and as we all know, the number is likely to increase further in line with political objectives. However, I believe that as long as we are successful in avoiding duplication of work and setting appropriate priorities, the efficiency of these agencies will be guaranteed to a greater extent than is the case with the Commission, which is a mammoth bureaucracy. The heads of the eleven agencies are highly qualified and have demonstrated their responsibility for their particular agency. I would like to pay tribute to that. I really cannot say the same of the Members of the Commission, and the agencies make a refreshing change in this respect.
After the Eurostat scandal, the dismissal of the Chief Accountant and the discovery of a completely inadequate accounting system deployed by this Commission to manage – or should I say mismanage – a budget of some EUR 100 billion, I will not be voting in favour of discharge for the Commission. Commissioner Fischler's comments a few moments ago about Eurostat also did not tell us anything we did not already know. I would like to find out from the Commissioner responsible why this Commission statement has just been delivered by the Agriculture Commissioner – have you concluded that Eurostat is an agricultural problem as well, or was there some other reason for this? I am sure you will be able to enlighten us.
Combating fraud must of course continue to be a priority. Mr Bayona's report contains a number of points on this issue. In my view, the Commission should proceed very cautiously when amending the OLAF Regulation. In paragraph 90 of our esteemed colleague Mr Bayona's report, we have therefore clarified a number of points to ensure that OLAF can operate independently in future too, that it can focus on internal investigations, and that the rights of persons affected are protected.
. Mr President, since I am leaving Parliament this is my last speech and I would like to take this occasion to thank everyone who has helped me here over the past five years, in particular my own staff, my assistants and the secretariat of the Committee on Budgetary Control.
I would like to congratulate the Secretary-General on the result that we are hopefully going to deliver tomorrow, which would be a positive discharge for the European Parliament. The cooperation has been excellent and the Secretary-General, together with all his staff, has done a very good job of running the Parliament over the last five years in the face of mounting challenges, not least of which is enlargement.
The criticism contained in my report is not aimed at Parliament's staff or the Secretary-General. My criticism is aimed at us, the politicians, who give political direction to Parliament. In 1999, I was elected in the Netherlands with a very low turnout of just 29%. The main reason why people did not go and vote in the European elections was that they did not have faith in the EU institutions. This is bad in itself, but it is also a great danger to European integration because if people do not have faith in the institutions it is very unlikely that they will support further steps in European integration.
My mission for the last five years has been to try to reform the institutions to make them more legitimate and credible in the eyes of our citizens. We have come a long way, in particular with regard to the European Commission. Here I would like to pay tribute to Commissioner Schreyer and her colleagues who have done a great job over the last five years, again in the face of very difficult challenges.
Parliament has made progress. People who say that this institution is just a 'gravy train' are wrong. We have made excellent progress in modernising the institution, in modernising the administration and even the rules governing Members. But two big eyesores remain. One is our system of expenses, which is still not based on the actual costs incurred. This system is indefensible to the outside world. No matter how big the differences in salary between MEPs from different countries, and no matter how unfair that is – especially when the new Member States come in – we cannot continue to justify this system. The vote tomorrow will be an opportunity for this House to show that we are in touch with the real world, that we are prepared to put our own House in order and to clean up our act.
The second question concerns Strasbourg. This is a beautiful Assembly and an even more beautiful city, but we should not meet here for only four days per week. The Commission and the Council are based in Brussels. If we are to be a credible democratic assembly, defending the interests of the citizens of Europe, then we should be where the other powerful institutions are – with the Council and the Commission.
It was natural to come to Strasbourg when this Parliament was still a part-time Parliament, when the memories of the Second World War were still fresh and we needed a symbol of reconciliation. But today Europe's citizens are not looking for signs of reconciliation between France and Germany. I do not believe that anyone doubts those two countries get on together – perhaps a little too well at times! The citizens are looking for efficient, modern institutions that are capable of managing European integration and the policies we have agreed together.
Without a doubt, the time is right for a move to Brussels. Clearly we must find a purpose for Strasbourg. It has been built on European institutions and we must give them something in return. We have suggested the idea of the first European university. The buildings would be perfect for that. Another suggestion is to let the European Council meet here rather than in Brussels.
These are the key issues that we need to address. I hope that tomorrow we will also give President Cox a mandate to go to the Intergovernmental Conference and say that we need to change the Treaty in this respect. We need to give Parliament the right to decide its own seat.
Today a number of MEPs held a press conference organised by the Campaign for Parliamentary Reform. We signed a reform pledge which commits the signatories to the reform of our expenses system and to work for a single seat for Parliament in Brussels. I hope that when we vote tomorrow we will all sign this pledge by voting for the amendments that have been tabled by a number of Groups. I am grateful to them for having done so.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Before we discuss the two Commissioners' statements on Croatia in line with the agenda, I have a motion from President Pat Cox to read out. He pointed out on Monday that the inclusion of additional items on Wednesday's agenda could have an impact on the time available for Question Time. Parliament has now included additional items, namely statements on the situation in the Middle East and a debate about the vote of non-confidence, on the agenda. Under these circumstances, and having spoken with the Council, I propose that in agreement with the groups, we cancel tomorrow's Question Time with questions to the Council. In other words, the agenda would now continue with the debate about Croatia. Question Time with questions to the Commission would then take place at 6.30 p.m.
– It is my great pleasure, on behalf of the House, to welcome the diplomatic delegation from Croatia, headed by the Croatian Foreign Minister, which is seated in the public gallery.
– The next item is the European Commission's Opinion on the application of Croatia for membership of the European Union.
. Mr President, I am delighted to be here today with my friend and colleague Commissioner Verheugen to present the Commission's on the possibility of opening accession negotiations with Croatia. The Commission is also publishing today its first European partnership with Croatia, which sets out priorities for both the short term and the medium term.
In politics we very often overuse the word 'historic', but this is indeed a historic day for Croatia and this is an occasion which I know gives both Commissioner Verheugen and myself considerable personal pleasure.
Croatia is the first of the Western Balkan countries to get to this stage, although I know that – perfectly understandably – Croatia would prefer a rather different description. Geography, as I have often said in the past in Zagreb, is not destiny. It is not a surprise that Croatia has reached this stage well ahead of any of its neighbours. Had it not been for the legacy of war, it might well have got to this stage on the road to membership a great deal earlier.
Croatia applied for membership in February 2003 and the Council asked us to prepare our opinion in April of that year, so it has taken us a year of hard work. I do not apologise, however, for the time that we have needed. Assessing a country's readiness for candidate status is one of the most important institutional duties that the Commission undertakes. I do not want to keep honourable Members in suspense, so let me tell you straight away that the College has decided today to recommend to the Council that accession negotiations be started with Croatia in due course.
I think the applause is deserved, and if the occasion was less salubrious we could have managed a standing, rather than a crouching ovation!
Commission Verheugen and I would like to set out a little of the thinking behind the Commission's decision, and I am sure you will agree that it is important for us to say rather more clearly why we have arrived at this extremely welcome conclusion.
From the very beginning, it became clear that the most important areas for consideration were the political criteria set out in Copenhagen in 1993. There are a number of considerations which we had to bear in mind and I will touch on the main ones. The Croatian judiciary is – unhappily – poorly trained and organised and a huge backlog of cases is waiting to be considered. However, the independence of the judiciary is not in question. Croatia has a lot of work to do in improving the quality of judicial decision-making but it has – and we are convinced of this – a strategy for doing so and it now needs to implement that strategy.
Second, Croatia's relations with its neighbours have not been entirely smooth recently. There have been difficult border disputes with Slovenia, as well as disputes over fishing rights in the Adriatic which were not helped by unilateral action by Croatia last year. However, since the election last December, the Croatian Government has shown a willingness to resolve these disputes in a sensible way based on mutual understanding.
Third, there is the question of minority rights. This is extremely important to the Parliament; it is extremely important to all of us as Europeans. It is important that Croatia implements properly its legislation on minority rights. The OSCE has also reported to us that more needs to be done to ensure that Serbian refugees currently living in Serbia, Montenegro and Bosnia are able to return to their homes. However, the present government has concluded an agreement with the Croatian Serb leader, Mr Pupovac, designed to achieve that effect. There is still much to be done, however, but progress is being made: we welcome that and we are assured that it will continue.
Perhaps the most difficult issue, as it is throughout the region, has been the question of cooperation with the International Criminal Tribunal for the former Yugoslavia – ICTY. Our position is straightforward and it is well known: in line with regular conclusions of the European Council, we require that all the countries of the Western Balkans cooperate fully with the tribunal as a non-negotiable condition for progress down the Stabilisation and Association Process. We rely for our assessment on the opinion of the tribunal itself.
Until recently, Croatia's record was far from perfect – though I recognise that efforts were being made. However, in recent months, cooperation has been greatly improved. It is particularly worthy of note that two groups of indictments involving eight people, both Croats and Bosnian Croats, were dealt with speedily and without fuss by the Croatian Government. All eight were transferred to The Hague within a week or so of their indictments.
There remains the question of former General Ante Gotovina. He has been indicted for very serious crimes and remains at large. Commissioner Verheugen and I consulted the chief prosecutor of the tribunal and she gave both of us very clear advice. She concluded that Croatia was fully complying with the tribunal, and saw no likelihood of that situation changing. As far as the Gotovina case was concerned, she indicated that the Croatian Government was doing all it could to help locate him and turn him over to The Hague. We asked the referee, the referee gave us her decision and I do not believe that it is for us to try to second-guess her.
So, both our criteria have been met in full and the way is now clear for a positive assessment on this crucial issue. I must just add one thing: as we say in the , it is extremely important that Croatia continues to cooperate fully with the tribunal and that, in particular, the Croatians demonstrate very clearly that they are doing everything they can to locate and apprehend the remaining indictee. It is a matter for the Irish presidency to choose the date for the Council's consideration of our ; I know that Member States will be watching this question very closely between now and then.
I repeat that this moment gives me considerable pleasure. I would like to congratulate all those with whom we have worked over the past few years, and who have laid the foundations for this decision. I would like to congratulate the present government on what it has done, and I hope this moment will be one for celebration in Croatia. With that I will hand you over to my colleague Commissioner Verheugen, who will indicate to the Parliament some of the other parts of the and give you some indication of the next steps.
.  Mr President, ladies and gentlemen, I would also like to express my immense pleasure and gratification that the great ideal of European unity has once again exerted its powerful appeal. Yet again, we see that it is the prospect of European integration and membership of the European Union that is the most powerful force driving forward the process of political and economic reform in a country which, until recently, was being torn apart by war, civil war and violence.
My friend and colleague Chris Patten has already spoken about the political criteria. I would like to add a few words about the other, equally important, accession criteria. First of all, there is the issue of Croatia's economic performance. The question is whether the country meets the requirements of a market economy as we expect it to do and whether it has the capacity to cope with competitive pressure within the internal market. The findings of our analyses are very clear and very gratifying: Croatia is already better placed than most of the countries joining on 1 May at the time when their accession negotiations opened. Croatia can already be regarded as a functioning market economy, and provided that the policies of economic reform are continued, it should be able to cope with competitive pressure within the internal market in the medium term. The Croatian economy is already very strongly intermeshed with the economy of the European Union and is clearly outperforming the economies of Bulgaria and Romania, for example, whose accession is envisaged for 2007. From the economic perspective, we therefore see no problems or risks arising if accession negotiations are opened with Croatia.
As regards the extremely difficult criterion concerning progress in adoption and implementation of the Community : by their very nature, my comments can only be a prospective assessment. After all, adoption of the is the subject of the negotiations, not the prerequisite for their commencement. Nonetheless, our prospective assessment for Croatia is very positive, and we believe that Croatia will be able to undertake the necessary legislative alignment in all chapters of the within the medium termwhile at the same time strengthening the structures that are necessary for its genuine and effective implementation. Here, Croatia will rely on our help, and it goes without saying that the Commission is prepared to grant Croatia the same support and advice that it has provided over the last few years to the countries which are due to accede on 1 May. Here too, then, our assessment is positive.
As regards the next steps, as Mr Patten has already said, it is a matter for the Council to decide whether and when the accession negotiations will open. Before these negotiations can formally begin, a comprehensive screening exercise needs to be undertaken. This entails a full review of the entire and the extent to which it has been adopted and implemented in Croatia, so that we know exactly what needs to be covered in the negotiations. In other words, this is a normal procedure which is likely to take some time. Only then can the negotiations on the various chapters begin. A tailor-made pre-accession strategy will also have to be developed for Croatia, and the Commission is already dealing with this.
As regards timing, my advice would be that it is premature to talk about timetables at this stage: we should not take the second step before the first. The pace of the process will depend on Croatia's capacity and determination to achieve real progress, both during the preparation and in the negotiations themselves. The Commission will assess progress fairly and objectively and will measure the progress of the negotiations on this basis. I believe that the Commission's recommendation sends an important and powerful signal not only to Croatia but to the entire region. It shows the other countries in the region which, for a variety of reasons, still have a long way to go before they come close to fulfilling the criteria, that intensive efforts pay off and that the European Union responds appropriately to the efforts of a country wishing to join the EU, and recognises that country's achievements.
Many thanks, Commissioner Verheugen, for providing such a precise analysis for the benefit of the delegation from Croatia.
In line with the system, I have now noted down four requests to speak. I draw your attention to Rule 38, which states that after a statement by the Commission, Members ‘may put brief and concise questions’. Please note that in this instance, ‘concise’ means one minute.
– Mr President, my congratulations to Commissioner Patten, Commissioner Verheugen and Minister Zuzul, who has worked hard over the last several months to make up the large amount of ground lost by Croatia.
My question is a very simple one, Mr Patten: do you think that Great Britain will take steps to cooperate more effectively with the Hague tribunal by using its troops stationed in Bosnia? It is in fact now clear that its argument that Croatia was not ready to become a member of the European Union is no longer valid since Mrs Del Ponte has given you and Mr Verheugen assurances that Croatia is cooperating fully with the Hague tribunal.
Can we also expect the United Kingdom to call for the setting up of an international tribunal for Chechnya so that it can further demonstrate its desire to strengthen international justice?
Mr President, I welcome the prospect of Croatia's accession, not only in itself, but also, as Commissioner Verheugen said, as a practical demonstration of the EU's commitment to the eventual accession of other Balkan countries.
I should like to ask the Commissioner whether he has received assurances from Croatia that it will help other countries in the region qualify for EU membership. I note in Commissioner Patten's report on the assessment by Carla Del Ponte that Croatia is complying in full with ICTY and doing all it can to find General Gotovina. Until recently we could not be sure that such efforts were genuinely being made. Is it the understanding of the Commissioner that the UK and the Netherlands will now ratify the Stabilisation and Association Agreement?
The UK Minister for Europe has now declared himself convinced of the efforts to find General Gotovina. Previously this was not the case and he pointed out, for instance, that General Gotovina's lawyer knew how to find him, but nobody else did. This is very important, because if we do not carry on the search for General Gotovina, how can we push for the capture of Radavan Karadzic and General Mladic?
– Mr President, as rapporteur for the report on the relevant recommendation to the Council, I am well satisfied today by the positive opinion of the committee on the accession of Croatia to the European Union.
My question, Commissioner, is not difficult, but I understand the difficulty which you have in giving a specific reply. Will there, in your opinion, be some timetable up to the final stage of the accession of Croatia? I also have a question for Mr Verheugen: does he believe in the light of his experience that, by the time Romania and Bulgaria join in 2007, Croatia will be ready with these countries to become a member of the European Union?
. Mr President, perhaps I could answer the first two of those questions, since the third was put directly to my colleague, Commissioner Verheugen, and in the light of his experience in dealing so successfully with enlargement I can refer that to him – although I will have a go if he likes!
In response to Mr Dupuis, I say with all modesty – and it perhaps reflects the failures of my political career – that is a good 12 years since I have been able to say 'speaking on behalf of the British Government'. So my ability to respond on behalf of Her Majesty's administration in London is somewhat limited.
I am sure that the United Kingdom Government will, as ever, take close note of what the honourable Member has said and I am sure – this also relates to the point that Baroness Ludford made – that both the government in the United Kingdom and the government in the Netherlands will want to reflect on the issue of ratification in view of the comments of the chief prosecutor at The Hague. I had noticed what the British Minister of State, Denis McShane, my old school mate, said yesterday in the region. He felt himself able to announce that we were going to make this very positive decision today, so we welcome his support.
I would like to respond to what the honourable Member said about regional cooperation. In the last year there have been one or two difficulties, for example the dispute with Slovenia, which we regret and which we hope can now be resolved. It has, however, been a consistent feature of the way that governments have behaved over the last few years. Both Mr Racan's government and the present government have played an extremely positive role in working to resolve the problems in the region. I would like to pay a personal tribute to the former Foreign Minister, Mr Picula, who did a great deal to work constructively with the region, and I know that his successor will not mind me doing this. I am sure Mr Zuzul will follow that lead and I know that he and the Prime Minister have already taken steps which have encouraged others in the region to regard Croatia as an extremely cooperative partner.
My colleague Commissioner Verheugen may wish to add to what I have to say on the question of the timetable, but in my experience from watching him deal with enlargement over the last few years, the timetable depends above all on the efforts made by the states concerned.
If I may offer one word of advice to the Croatian government it is that it should concentrate its energies, as it has done in the last few years, on substance rather than process. It should concentrate on getting on with making changes which will still be required, rather than focusing its energies on asking about dates and speculating about dates.
Mr President, as there is so little time, two very short questions. First, the reservation of the British and Dutch Governments up to now has already been referred to. I know how convincing Mr Patten and Mr Verheugen can be, so I assume that the people in The Hague and in London also listen to them. May I assume for the time being that negotiations with Croatia will not start as long as the Stabilisation and Association Agreement has not been ratified? To be certain, I would like to put this question to the Commission.
Second, I am pleased that the chief prosecutor, Mrs Del Ponte, is positive now, but it seems to me important that she also remains so in the future. Is the Commission willing to recommend that this very specific tribunal, the chief prosecutor herself, continues to be involved in the future with monitoring Croatia's cooperation with this tribunal?
Mr President, first of all, I would like to say how delighted I am that this day has arrived. As Chairwoman of the Delegation for relations with the countries of South-East Europe, and on behalf of all those who have no opportunity to speak today, I would like to express my warm thanks to the two Commissioners. I think we should all be more than satisfied by Mr Patten's and Mr Verheugen's statements, including the factual information they have supplied. They have amply justified why Croatia can now be granted accession candidate status.
My question is this, and it has already been asked several times: what opportunities do the Commission and, indeed, this Parliament have to persuade the Council that it should grant this candidate status swiftly so that negotiations can be opened soon? I endorse the points made by Mr Lagendijk. Can we do anything to prevent the failure so far to sign the Stability Pact from being viewed as an impediment to the opening of negotiations? This is an important issue, and we would very much appreciate a response from one of the Commissioners.
Once again, my warmest thanks and my congratulations on today's momentous decision.
. Mr President, on the question of cooperation with the Tribunal, I would confirm again that the judgment on whether Croatia is cooperating fully in this regard can only be made by the Tribunal itself. We are not in a position to make a judgment from our own knowledge and experience, and as Mr Patten has just said, we have agreed that the International Criminal Tribunal will be the referee on this issue and we do have a clear picture at present. Should this clear picture change in future as a result of statements by the Tribunal, this would impact on the process that we are initiating with Croatia today. That is understood, and that is why I reiterate that this cooperation with the Tribunal must be viewed as satisfactory not only on one occasion but of course on an ongoing basis.
On Mrs Pack's question, all I can say is that to my knowledge, the European Council plans to deal with this issue in June. However, that is a matter for the Irish Presidency. The Commission will not intervene in any way. We have timed the presentation of our report so that the Council has enough time to prepare itself before reaching a decision at the European Council meeting in June. In my experience, the European Council is always grateful for guidance and advice from the European Parliament. That is not meant at all ironically. Such guidance from the European Parliament would undoubtedly be helpful.
Mr President, as Co-Chairman of the Social Affairs Section of the Stability Pact for the countries of South-Eastern Europe, I am naturally delighted about the fact that Croatia has prospects of accession. I have always been surprised, especially with regard to the social-economic aspects, that Romania and Bulgaria would be able to enter in 2007 and Croatia, that is further on socially and economically than both these countries, not.
I have two concrete questions. First, the Technical Assistance and Information Exchange Office for the Western Balkan countries is supposed to have become operational in March. My question is: has that now finally happened? Europe has been promising to do a number of things for so long now, but it usually takes a very long time. My second question concerns the regional coordination centre for social policy for the Balkans. That was also supposed to be set up somewhere this year. My question is: where will this be, when will this happen, etc?
Mr President, first of all, I too would like to voice my very great pleasure at the Commission's Communication, the prior deliberations, and the positive decision. Above all, I would like to express my thanks to the two Commissioners who are here today. I believe, and I say this also in my capacity as Chairman of the Delegation to the EU-Slovenia Joint Parliamentary Committee – Slovenia being Croatia's immediate neighbour – that we have taken a major step forward, and it is a positive step.
I have one specific question: are any efforts being made by the European Commission to assist the two countries of Slovenia and Croatia to resolve their border issue in the Piran Bay so that a solution can be reached here as swiftly as possible in a European spirit?
Let me make one further comment in conclusion, which refers back to Commissioner Verheugen's statements: we have duly noted that the Council is grateful for guidance. As Parliament, we often wish that the Council would show greater receptiveness to the House's guidance. However, this comment is directed at the Council itself, not at you.
. The TAIEX operation has been up and running for about six months, and a seminar for the countries in the region was held last autumn. It is an extremely important part of the strategy we have been developing since the Thessaloniki European Council. We have worked with both Croatia and Slovenia to try to facilitate the settlement of their disagreements. Clearly, this is principally a matter for them, but we stand ready to use our good offices where these might be helpful. This is something that both Commissioner Verheugen and I have already been involved in.
In my experience, parliaments always want to be taken even more seriously than they are, and sometimes even more seriously than they deserve. That was at least true of a parliament of which I was once a Member. However, this Parliament in particular deserves to be treated very seriously, not least as its mandate draws to a close.
That concludes the item.
The next item is Question Time (B5-0071/2004). The following questions are addressed to the Commission.
Given that disparities between the arrangements applicable in the different Member States lead to imbalances and expose the Member States, which have set specific time limits on concessions, to competitive pressures which are hardly bearable in an asymmetric market, with the risk of jeopardising part of the process of liberalisation of the electricity sector, will the Commission indicate whether corrective measures are being considered?
Given that the deadline set by some provinces in Italy for takeover bids is very soon (2005), will the Commission state whether it considers that efforts should be made to achieve an overall harmonisation of arrangements?
. Mr Ebner, the Directives establishing the internal market in electricity include general principles and lay down minimum legal provisions. Nevertheless, the Member States are free to apply these Directives in the manner they consider most appropriate to satisfying national conditions and needs, and also to establish stricter minimum rules provided that they conform to Community rules and, in particular, the principles of the Treaty.
In other words, we are leaving a margin for subsidiarity in order to adapt and apply the Directives in the most appropriate way in line with the reality and diversity of the various Member States.
The Commission considers it essential to guarantee a common level of true openness of the electricity markets of the various States and under equal conditions. Within this context, following the adoption of Directive 96/92/EC, that is, the first Directive on electricity, the Commission published an annual comparative evaluation report in which it examined the application of the internal market in gas and electricity in all the States of the Union.
These reports demonstrated a significant difference between the true levels of openness of the market. This led the Commission to propose a second package of legislative measures to complete the internal market in electricity and to prevent the tensions and distortions which were arising and these measures include Directive 2003/54/EC and Regulation 1228/2003, which Parliament and the Council adopted last June and which will enter into force in July 2004.
The new legislation lays down common minimum rules on market openness which are much higher both in quantitative terms, that is to say, the minimum level of openness of the market, and in qualitative terms: legal separation, regulated access for third countries etc.
With regard to the quantitative measures, two stages are proposed: a first stage, July 2004, when the consumer market other than homes has to be opened up to competition, and in July 2007, 100% of the market.
In any event, this will result in a reduction of the current asymmetries between the various European Union markets, and will make it possible to achieve what has been the aim since the first Directive: to integrate the European area into a single electricity and gas market, doing away with the borders that remain today and preventing something we do not want: 15 markets, or 25 markets from 1 May, in electricity and gas. This is not our aim. Our aim is to create a European market, an integrated single market in electricity and gas.
Commissioner de Palacio, first of all my thanks for the information provided. Could the Commission, though, let us know how this control of the application of these minimum standards takes place and to what extent counter-measures are being adopted where these minimum standards are not being observed?
. Guaranteeing minimum standards depends on the transposition of Directives, and now also the Regulation, on the part of the various States of the Union, which is carefully analysed by the Commission in order to ascertain whether they are complied with and whether that transposition is carried out in such a way that those minimum standards are applied.
In any event, we are going to continue carrying out periodic analyses of the true picture of the implementation of the measures adopted and naturally – I repeat – if any Member State fails to implement the Directives and Regulations properly and does not put them into practice appropriately, Mr Ebner, I have no doubt that we will bring the matter before the Court of Justice of the European Communities in Luxembourg, as we did in certain cases in which there was a delay, for example, in implementing the gas Directive or, simply, a transposition not complying with the content of the Directive. In both cases we referred the matter to the Court of Justice and we resolved them amicably with the States in question without the need for an arduous procedure.
I can tell you that we will naturally use all means available to us to ensure that the markets are indeed opened up to competition but also that they are integrated into a European market.
Commissioner, I wish to ask, what is your assessment of the integration of the Iberian electricity market, given that it has recently experienced some setbacks and that the agreement entering into force will only be provisional? Are you optimistic or pessimistic about the integration of the Iberian electricity market, which is, when all is said and done, our closest market?
. I hope that, although some months late, this integration can be carried out. Integrating the Iberian market is a very ambitious task. There is also a merging of certain bodies and, furthermore, I believe that recently a certain well-known person has been appointed or selected, who is going to do an excellent job of his new responsibilities in relation to development, specifically on the Portuguese side, as the former Portuguese Minister for the Economy is well aware, and I hope that it will soon be a reality. Furthermore, I hope that this will serve to facilitate not just an integrated Iberian market, but also the incorporation of that market into the European market as a whole. In this regard, we have already talked about other chapters, both the infrastructures for interconnecting the Iberian Peninsula with the rest of the Continent via France, which are needed, and also the regulation we have adopted, the application of which I hope will facilitate trade.
The voluntary agreements which have been implemented are functioning in a very positive way and are facilitating exchanges in the electricity sector to an enormous degree.
Our new goal is gas, which is the issue we are currently working on in Parliament, the Council and the Commission.
Thank you, Commissioner de Palacio. Furthermore, I am glad to see this Iberian brotherliness in relation to the electricity market. This is always good news for Europe.
The European Multistakeholder Forum on CSR will release its Final Report and Recommendations for Action in late June. Can the Commission indicate the timetable following this report, when a response from the European Commission to move forward with these recommendations can be expected, and what form the response will take? Additionally, when may the European Parliament expect formal reception of both the Forum report and the Commission's response thereto?
. Mr President, ladies and gentlemen, the final high-level meeting of the European Union Multistakeholder Forum on corporate social responsibility will be held on 29 June 2004, when it will approve its final report on its work and on its conclusions and submit it to the European Commission. The Forum's report is expected to contain three main sections. A confirmation of the principles agreed at international and European level, an analysis of the factors which hamper and the factors which contribute to the success of corporate social responsibility and a series of recommendations on corporate social responsibility for the attention of the members of the Forum or the institutions of the European Union and other agencies.
The report will be based on the results of discussions and the knowledge acquired from a series of round table events held between January 2003 and March 2004 in order to analyse some 50 multilateral case studies.
As stated in the Commission communication on corporate social responsibility in June 2002 and in the interim review of the social political agenda in March 2003, the Commission will evaluate the results of the Forum and will issue a new communication a few months after the submission of the Forum's report.
The European Parliament has been involved in the Multistakeholder Forum procedure since the outset, with the MEP Richard Howitt acting as observer. Consequently, he will be invited to the high-level meeting on 29 June and will receive a copy of the Forum's report as soon as it has been approved and submitted to the Commission. The new communication on corporate social responsibility will be addressed to the institutions of the European Union. I therefore expect the dialogue on this matter to continue and to bear fruit.
I understand it must be difficult for the Commission to give more precise answers in these final months. However, I want to make it clear that to many Members of this Parliament, across many different committees – I am a member of the Committee on Development and Cooperation – this piece of work on corporate social responsibility is extremely important.
We would like to see a clear timetable emerging in June, and not postponement to some vague point in the future. I am very pleased that the Commissioner responsible for development has come in at this point as I wish to ask which Commission department – Social Affairs or other – will continue to lead in this area, and how coordination will continue within the Commission, because this issue cuts across many different departments there. I would also like to ensure that a range of parliamentary committees are also involved in the follow-up. This is an issue of extreme importance to Members of this Parliament and, if we are re-elected, we will keep pushing it forward.
. First of all, with the Forum, the Commission wagered on the willingness and ability of the various sides to cooperate in a constructive manner and to develop a joint approach to European corporate social responsibility and, of course, the Commission will endeavour to make the maximum possible use of the results of the Forum's discussions and report. It is very positive that all the agencies invited to take part in the Forum accepted the invitation and that significant progress has been made and that everyone has agreed, as you said, for the process to continue. Of course, the Commission sees the Forum not as an advisory committee or as an opportunity for friendly professional discussion, but as a challenging experiment and as an excellent opportunity for the various interested parties to develop a joint approach to this issue. The Forum's objective is to give credibility to this entire process.
The Commission is therefore waiting for the specific results and, moreover, for a roadmap to be drawn up with the action which needs to be taken not only by the European Commission, but also by the members of the Forum themselves, either alone or jointly with others. A study is due to be submitted in about October 2004.
Following on from the question about the timetable, I should like to make a comment. Commissioner, you mentioned quite correctly that it has been helpful to have a representative from Parliament and how glad you were that Mr Howitt could be there. I am glad that Mr Howitt was there for some of the time because he was rapporteur for the Green Paper.
However, I hope that you were also glad that I was there for some of the time as rapporteur on the White Paper. The intention is that I will be the parliamentary representative on 19 June, as an observer, to which I look forward. I believe that formal invitations will only be sent on 17 May, which is after Parliament has risen. It would be helpful if the invitations could be officially sent earlier.
It would also be helpful – and perhaps the Commissioner could confirm this – if the invitations were accompanied by a draft of the proposals that will be discussed in June. I am sure that those who attend – and not just the observers – would wish to have as much notice as possible of the proposals for discussion rather than just find out what they are on the day they arrive.
. We shall try to comply with the requests for invitations and draft proposals.
The Canadian group Bombardier has recently announced its intention to close seven of its European production plants: those at Amadora (Portugal), Derby Pride Park, Doncaster and Wakefield (UK), Ammendorf (Germany), Kalmar (Sweden) and Pratteln (Switzerland). Such closures are part of the company's restructuring plan, which involves the dismissal over the next two years of 6 600 workers in various parts of the world, though principally (86% of the total) in Europe. In Portugal, closure of the Bombardier factory in Amadora will put nearly 400 people out of work and will also affect jobs at, and the economic viability of, various related companies.
At a time when Europe is preparing to launch vital railway projects, strategic intervention is called for in order to ensure that Bombardier and other, similar companies continue to operate in EU countries, thereby safeguarding jobs and furthering technological development. What action is the Commission proposing to take in this area?
Is the Commission not concerned at the serious implications which closure of the Bombardier plant in Portugal will have?
. First of all I should like to say that the Commission wishes to express its deepest concern about the consequences which the factory closures announced by Bombardier will have on job losses. I must tell you that the vice-president of the company sent me a letter informing the Commission of its restructuring plans. In the reply which I sent a short while ago, I express our acute concern and repeat the basic principles which we consider are of fundamental importance in managing restructuring. Restructuring can have serious repercussions on the social fabric of any region, especially in those regions in which there is already little potential for job creation.
The Commission can assure the honourable Member that it is using all its powers in this sector. These powers are, first, the legislative measures which exist. We have various directives which seek to guarantee that the workers are fully involved in the decision-making procedure in the event of restructuring. The directive on collective redundancies, the directive on European works councils and the more recent directive on informing and consulting workers constitute the legal framework for protecting workers' rights and safeguarding equivalent conditions. Secondly, there are the Structural Funds, which provide important economic support for economic and social change in areas with structural difficulties. They support the adaptation and modernisation of education, training and employment policies and systems, mainly with the objective of increasing the adaptability and employability of workers.
Furthermore, in 2002, the Commission requested the opinion of the social partners on a text entitled ‘Anticipating and managing change – a dynamic approach to the social aspects of corporate restructuring’. The document in question advocated an approach to corporate restructuring which balanced the interests of businesses facing changes with the interests of workers in danger of losing their jobs. The Commission accepted with satisfaction the joint text submitted to it by the social partners in October 2003. Restructuring is also included as a key topic in the joint programme of work approved by the social partners in November 2002. The social partners' text is based on experience gleaned from certain case studies on modern restructuring conditions relating to issues of vial importance to successful change management. We need to make use of these guidelines in order to respond better to the challenges which we face in this particular sector.
They include: the need for changes to be explained and for the reasons for them to be stated, the importance of maintaining and developing workers' skills, the importance of complementarity and cooperation between the various factors when restructuring affects an entire region, the particular situation of small- and medium-sized enterprises and the practical aspects of managing restructuring, which include the importance of investigating all possible alternative solutions in order to avoid redundancies.
I should like at this point to inform you that the Commission started consultations with the social partners today on how the European works councils established by Community directive about ten years ago can respond more effectively to the challenges of a changing economic and social environment.
Finally, we must not forget our important work on corporate social responsibility and the European Observatory for Industrial Change. I honestly hope that, in the case of the restructuring which concerns us today, every effort has been made to restrict the social repercussions in the area.
Commissioner, I am sorry to say that you have taken refuge in broader issues to the extent that you have almost glossed over the behaviour of the multinational as regards the industrial restructuring it is carrying out. You call it industrial restructuring, but I would call it a ‘process of industrial cannibalism’: in other words, bought companies as going concerns, absorbed them and then closed down some of these industrial units in various European countries – so far in six, including my own country, Portugal.
I believe, however, that behaviour of this kind is unfair. The Commission and the European institutions must, of course, concern themselves with ensuring freedom of competition – this is one of our golden rules – but legislation must also be enacted against the behaviour of multinationals or companies undertaking restructuring operations that sometimes border on the criminal because they will destroy the extremely important industrial legacy of knowledge, skills and know-how, as happened at , in Portugal. Rules must also be drafted to protect against the practice of relocation itself. We are entering a new phase and the Commission must have an industrial policy and protect its industry, without indulging in protectionism.
. I am not trying to hide behind general observations, I simply have to say and to make clear that the Commission does not have the authority either to prevent or to postpone the closure which, from what I have understood, has already taken place. It is up to the social partners and other third parties to negotiate a possible re-examination of the closure with the company. Nonetheless, the Commission does hope that it will be possible to find an acceptable solution in order to moderate the significant impact on the regions affected by this restructuring.
As for whether or not these actions by the company are legal, I have to say that the legislation of the European Union on these issues consists of directives which have been properly transposed into national legislation and specific national laws. It is therefore up to the national authorities, including the judicial authorities, to assess the extent to which national legislation has been duly and effectively applied.
Mr President, I wish to start by providing some background to this case. In a memorandum dated 17 March, the executive board of  informed the workers in its factory in Amadora, Portugal, about the restructuring of the group, in particular involving the termination of 5 680 positions in various European countries by the end of 2005. In Portugal, 400 direct jobs will be lost, not counting the indirect jobs that depend on .
The Portuguese Government has made every possible effort to keep this factory in the country and above all to ensure that jobs are not lost. Investment in the railways and in high-speed trains has been planned and yet the Amadora factory announced its definitive closure for the end of May, citing a lack of orders for rolling stock. The situation facing Portuguese workers is of enormous concern and the following questions, therefore, must be asked: is the rolling stock industry crucial to the European Union or not? Is the Commission or is it not willing to adopt measures, specifically under its transport policy, which will not only save this sector, but also stimulate its development? These measures must not only ensure that jobs are preserved in this sector but also prevent Europe from becoming dependent on other countries.
. Of course it is only logical that we should worry when factories or businesses close and when workers are laid off because, apart from the resultant social problems and unemployment, we also have problems of certain products going out of production, such as the specific products manufactured by this company, which are very important technologically and can, of course, also contribute to technological progress in the countries of Europe.
I must also say that this specific company, Bombardier, has 35 factories in Europe, a large number of which are, of course, closing. It is closing seven factories, six in the European Union and one in Switzerland, but it nonetheless continues to maintain numerous factories in various areas and employ several thousand workers. That being so, no one can disagree with what you said earlier about our needing to try to make our industry competitive so that we can also maintain high standards of technology and keep employment at as high a level as possible.
Mr President, Commissioner, I wish to say the following to you: there have been many relocations by multinationals in Portugal; unemployment today stands at alarming levels, with more than 500 000 people unemployed in a country whose economically active population is less than five million. I think that this demonstrates the seriousness of the situation. The case of in Portugal, however, formerly known as , constitutes a real economic and social crime because this is the only company that we have in the railway carriage manufacturing sector, which uses high technology that has been developed over the years, because its closure renders our country entirely dependent on other countries and because, with these workers becoming unemployed, we will lose knowledge that has been built up over decades. This is an economic and social crime.
I wish to ask, Commissioner, how can the European Commission claim to be committed to combating poverty, to creating jobs, to building railways and to environmental, economic and social development, when it allows this to happen with a Canadian multinational in a country like Portugal, which is experiencing serious economic and social problems?
. I think what you say demonstrates and underlines the need to make a success of the Lisbon objectives. We should make our economy more competitive because only if industries and businesses are competitive can we have better technology, produce all the products you mentioned previously (whether technologically advanced or not) and have more and better jobs in the European Union.
I should like to point out to the House that significantly more jobs are being lost in four plants in the United Kingdom as a result of this closure than anywhere else. I am glad, therefore, to have the opportunity to ask some questions and to send our sympathies to those people involved.
My questions are actually directed to Mr Bolkestein, and I hope you will allow him to answer them, as the issue is about how well the European rolling stock market is really operating and whether public procurement rules really are operating successfully ...
... I hope in that case that Dimas will be able to pass my questions on. They are important and highly relevant to this discussion.
In France, for example, there is not, according to my information, one single piece of rolling stock running on railways that is not manufactured in France, and yet in the United Kingdom a large number of rolling stock units are imported from across Europe. I do not mind that because the single market for rolling stock should be allowed to work. However, it is seems to me that the public procurement market is not working satisfactorily in the area of rolling stock.
We should ask the Commission to look at this. We should also ask you, Commissioner Dimas, to ask your Observatory for Industrial Change to look at the whole scenario for employment in the railway rolling stock industry, as it is already doing, for example, in the automotive industry.
. Yes, I shall ask the Observatory to have a look at unemployment in the railway sector and the industries connected with it.
Thank you very much, Mr Dimas.
We have completed the half hour of urgent questions and we will now move on to the second part. The Commission has accepted just one question to Mrs Schreyer and then several to Mr Bolkestein.
Mr Färm has the floor for a point of order.
Mr President, I have expressly put a question to Mrs Schreyer about the future financing of Info-Points and Carrefour offices. However, even though she has only one other question to answer, she does not want to have a debate on my question. I have contacted our services to ask them why. They tell me that they have been in touch with the Commission and the reason is that this is not the responsibility of Commissioner Schreyer but of Mr Prodi. The problem is that Mr Prodi never comes here to answer questions, so I will simply receive a written reply.
I would really like to question what the Commission says about whose responsibility this is. The Info-Points problem is caused by the new Financial Regulation, which is the responsibility of Mrs Schreyer, and the solution will have to be found in the next budget, which is also the responsibility of Mrs Schreyer. Therefore, it seems to me that this is only a way of avoiding a sensitive debate. That is not acceptable, and I would ask the President of Parliament to look into this. I would be very happy if Mrs Schreyer would comment on this.
We cannot open a debate on this matter now. The President has taken very good note and we will forward this communication to the Commission. You are aware that questions in Part III are not replied to orally but in writing.
We shall return to the agenda, and I promise you that we have taken very good note, and Mrs Schreyer will reply to the next question.
What general criteria does the Commission take into account when assessing the convertibility of pilot projects into preparatory actions and multi-annual programmes?
For those pilot schemes which have been entered in the budget for the two financial years 2003 and 2004, can the Commission confirm that it will submit to Parliament in the preliminary draft budget for 2005 an assessment of the results and follow-up envisaged for each of these pilot projects?
. The criteria that the Commission takes into account for converting pilot projects into preparatory actions and then into multiannual programmes are essentially based on the evaluation of the results of the project or action, the response from the specialised sectors involved and the political will expressed by the budgetary and legislative authorities to pursue the action.
A pilot project may start some three to five years before the possible adoption of a legal base, provided that the results of the pilot scheme are positive and that the preparatory action decided by the budgetary authority is successful. E-learning and Daphne are examples of this process.
In 2001 the Commission shared with Parliament the idea of proposing a preparatory action to stimulate and accelerate integration of the use of information and communication technologies in education and training, in developing synergies amongst public and private stakeholders. The results of the preparatory action were positive with regard to the opportunity and convenience of sustained support for these innovative synergy projects, and the e-learning programme was born.
The Daphne programme came into force in 2000, after the Commission had implemented pilot and preparatory actions in 1997, 1998 and 1999, in which year a legal base was proposed and adopted. Under Daphne, measures were funded to support non-governmental organisations and the voluntary sector active in combating violence against children, young persons and women. The European Parliament strongly supported both these programmes.
As provided for in Article 49 of the financial regulation, the Commission will, when the preliminary draft budget for 2005 is published, also provide the budgetary authority with an assessment of the results of pilot schemes and preparatory actions entered in the budget for 2004. The same assessment was provided last year in the preliminary draft budget for 2004.
Thank you, Commissioner. I understand the point you are making in terms of preparatory action, but I wondered whether you could comment on whether actual budgetary provision will be covered under the action taken in the 2005 budgets. Pilot schemes, as you say, are being carried out and I was interested not so much in assessments but in whether proper provision within the budgets for preparatory action will be included.
. The means for continuing the preparatory action on the pilot project, which had started, will be in the budget proposal. As you know, the Interinstitutional Agreement contains clear provisions as to how much can be made available for preparatory actions.
We will leave a margin for this purpose in Category 3, so that when there are new preparatory actions as a first step for pilot projects, there will be the means and a margin available. In the last two years there were good preliminary discussions between the Commission and Parliament on ideas for preparatory actions and pilot projects. That exercise was successful and I hope that we can continue in this way.
Thank you very much, Commissioner Schreyer.
At the Barcelona European Council in March 2002, the Commission was requested to carry out a study on the consequences of Basel II for small- and medium-sized enterprises. Because of problems with the invitation to tender, there were delays last year. The Commission gave an assurance in the Committee on Economic and Monetary Affairs that the results would be submitted by the end of 2003. The results have still not been made known (March 2004).
Why have the results of the SME study not yet been officially made known? Have they already been submitted to the Commission? If so, why is the Commission holding off publication? What are the results? When will the proposal for a directive on Basel II be submitted? What are the critical issues on which there is still no agreement on the Basel Committee?
. As Parliament knows, the European Union process to review the capital requirements rules is taking place in parallel with the review of the international rules being carried out by the Basel Committee on Banking Supervision.
As I recently told Parliament's Committee on Economic and Monetary Affairs, the Commission continues to make good progress on this matter. It is intended to put forward a proposal for a directive to be adopted shortly after final agreement is reached in Basle by the middle of this year.
Furthermore, in response to the request by the European Council in Barcelona in March 2002, the Commission commissioned an impact study and report from Pricewaterhouse Coopers. The final version of this report has now been made available to the Commission. Its conclusions are positive. The new risk-sensitive framework will be good for financial institutions, good for consumers and good for the economy as a whole, with a more efficient allocation of capital. The report also identifies some defined areas where the proposals contained in the Commission's third consultative paper should be further improved. That work is under way.
Arrangements are also in hand for the report to be discussed with interested Members of Parliament very shortly. The key factor is that the report should be made available in good time to inform the European legislative process. That will be the case.
The last part of Mr Karas' question concerns the issues on which there is still no agreement in the Basel Committee. As regards the Basel Agreement, only a few issues remain to be finalised by the middle of this year. These include the question of the treatment of undrawn credit card lines, recalibration in the light of the Madrid decision to move to an unexpected-loss-only approach and what is termed the 'stress loss given defaults' question. I am confident that those issues will be resolved by June. The Commission's proposal for a directive will be complete and stable.
Commissioner Bolkestein, I cannot imagine that you feel very comfortable answering my question, for if I have understood you correctly over recent years, you yourself would probably have liked to see more dynamism and more professionalism in the preparation and implementation of the SME study. You are fobbing me off. You say that the findings of this study are available. In that case, why have we not received them? You say that the report identifies some areas where the proposals contained in the Commission's third consultative paper should be amended. What are these amendments? You say that we will receive the report in good time. However, today is officially Parliament's last sitting. It seems to me that omissions have been made here and I urge and request you to make the latest information and the findings of the study available to the market, the Council and Parliament as swiftly as possible. I am certainly not aware of any arrangements for interested Members to discuss the report with the Commission.
. The timetable I discussed with Parliament at various times will be adhered to. The Basel Committee expects to reach a conclusion by the middle of this year. Shortly thereafter the Commission will put forward a proposal for a directive, to be discussed under the system of codecision.
The report by Pricewaterhouse Coopers has now been made available to the Commission and it will be brought to the notice of Parliament very shortly. It is indeed true that time for the present Parliament is short but I can do no more than tell Parliament that the results of that study will be brought to the attention of Parliament very shortly. I am afraid that Mr Karas and other Members of Parliament will have to take it as it is. I cannot work on the study any faster but I look forward to discussing these issues, if not before the parliamentary elections then after the summer, even though personally I would be more than happy to discuss with interested Members of Parliament, elections or no elections, the implications of the Pricewaterhouse Coopers study.
Mr President, Commissioner Bolkestein, I would also like to thank Mr Karas, because the Basel II agenda is naturally very important for us and the study by PricewaterhouseCoopers is an important basis for the amendments that we can still make to the Basel II rules. For us in this House, however, it is especially important to find out how the introduction of Basel II will impact on our small- and medium-sized businesses in particular and which tasks still have to be addressed by the finance ministers and others in order to ensure the successful introduction of Basel II. I think that here, the Commission should demonstrate, with some form of best-practice/benchmark impact analysis, how the successful introduction of Basel II can be guaranteed.
. As I said earlier in reply to a question from Mr Karas, the Pricewaterhouse Coopers study will be made available very shortly and its results are positive: it takes a positive view of the impact of the Basel agreement on small- and medium-sized enterprises. For example, there are discounts in the capital charges for lending to smaller entities. SME loans below a certain threshold – namely EUR 1 million – may be included in the retail portfolio, which has lower capital requirements.
The results of the third impact study show that the new rules are good news for loans to SMEs. As far as venture capital is concerned, there is wide acceptance that such investments have a higher level of risk, which is why it is called risk capital. The capital requirements proposed in our third consultation paper reflect that higher level of risk. At the same time, we have been working with industry to see whether there are data that may suggest that for certain types of investment lower requirements may be justified. We have not yet finalised our proposals in this regard, but, overall, it is recognised in many circles that the results of the Basel exercise – as it is now known – are beneficial for small- and medium-sized enterprises.
Mr President, I would like to ask Mr Bolkestein to go ahead with this initiative and that the work relating to the study and the proposed directive begin as soon as possible. We must remember that SMEs are the greatest providers of work in the European Union and, specifically in my region, Valencia, are the biggest employers.
We believe that all measures aimed at enhancing the role of small- and medium-sized enterprises in the European Union are necessary and we would therefore ask the Commission that this proposed directive – which, amongst other things, should deal with the tax differences between the Member States, with a view to harmonising them – clearly benefit small- and medium-sized businesses, which, I repeat, are the biggest employers in our European Union.
. I agree entirely with the statement that employment depends on the health of SMEs. The Commission will do its best to bring the proposed directive to the notice of Parliament as quickly as possible. Therefore, we shall do what the honourable Member has just asked.
I would like to remind you that today is the last Question Time of this legislature, and, like you, I am very concerned to ensure that all questions can be replied to. I would therefore ask you, in general – I am not referring to anyone in particular – if possible, not to make statements, because if you refrain, all questions will be answered. Otherwise time will run out and four or five Members will not receive replies to their questions.
Is the Commission willing to propose a directive which would require any organisation in the Union, private or public, to notify by e-mail or by letter every private individual whose personal data (such as name, social security number, driving licence number, bank or credit card numbers) may have fallen into the wrong hands?
Such a law took effect in California in July 2003, and it is reported that a US senator is introducing a federal bill modelled on the Californian law.
. The Commission has taken note of the relevant Californian law on the disclosure of breaches in security by businesses maintaining encrypted computerised data that contains personal information. On the basis of its current assessment, the Commission does not, for the time being, intend to propose a directive along the lines set out in the above-mentioned Californian law, since it has not been demonstrated that there is a need for European legislation on that issue to supplement Member States' legislation, in particular penal law. However, the Commission will follow closely the developments in this area as part of its policy to safeguard the free movement of personal data within the European Union and the protection of individuals' fundamental rights.
Thank you for that reply, Commissioner. I am very pleased that at least you have taken note of the idea. I suggest that the Commission's reluctance to take any further steps and propose legislation will now encourage businesses across Europe that are rather slapdash about protecting private data, as they will now be able to say that there will not be any legislation to punish them so they can easily let this slip. I fear that our exchange in the Chamber now creates the need for legislation to stop lazy companies from letting private data fall into the wrong hands. Do you agree?
. To expand on what I said a moment ago, I should like to add that the Commission does not consider it appropriate for the time being to proceed with legislation similar to the Californian law. There is no information suggesting that theft of unencrypted personal data stored in computer systems represents a serious problem for the proper functioning of the free flow of personal data in the internal market, or for the protection of such data. Before introducing new legislation which puts additional burdens on business, it is suggested that business itself should enhance security of personal data by using security systems such as encryption.
So, while understanding the philosophy behind the question the Commission wants to be certain that it is absolutely necessary to pass this into legislation. We want to be careful with new laws; businesses complain of too much regulation. We all want to deregulate, so let us be careful in this area and only legislate where it is absolutely essential to do so, but not before.
– Mr President, Commissioner, I have a proposal to make, because I can see the problem the honourable Member brought to our attention. Could the matter of safeguarding a person’s privacy become part of the job description of the European Network and Information Security Agency which is now being set up, so that the agency would follow developments in the area and afterwards say whether legislation is needed or not? It would be a professional authority that would do this at pan-European level. Could this be possible?
. I would like to thank the honourable Member for his suggestion. If he agrees I shall discuss it with my colleagues, but certainly there is merit in asking that agency to come up with an opinion on this matter.
In the recent ruling on the 'Gambelli' case, the European Court of Justice upheld the rights of EU gambling service providers to operate or provide cross-border services in other Member States.
Indeed a number of Member States are, at the same time, attempting to restrict private gambling service providers while vigorously promoting participation in games of chance via monopolies or licensees of the State.
Can the Commission confirm that the 'procurement of finances for public funds' cannot constitute a justification on the basis of which freedoms established by Article 43 and 49 of the Treaty can be restricted?
If the Commission does agree, can it indicate what initiatives it will take to remove unjustified restrictions on gambling service providers?
. In response to the first question, the Commission notes that it is settled case law that the reduction of tax revenue is not one of the grounds listed in Article 46 of the Treaty. It does not constitute a matter of overriding general interest which may be relied upon to justify a restriction on the freedom of establishment, or the freedom to provide services.
On the honourable Member's second question, the Commission has indeed received a number of complaints from gambling service operators, who contest the application of existing national restrictions to cross-border services. The Commission will analyse complaints in that area in view of recent rulings of the European Court of Justice. It will proceed with appropriate action in order to ensure that the principles provided by these rulings are respected.
In addition, the Commission intends to launch a study this year to collect the information required to examine the need for and scope of a possible new internal market Community initiative in the field of gambling services.
I wish to thank the Commissioner for a very positive reply. However, I should like to put a couple of other issues to him. Firstly, would he agree that it would be desirable for the proposed directive on the internal market for services to cover gambling in this way? The issues raised by this judgment and by the complaints strike at the very heart of the issues and barriers that he is proposing to sweep away with his excellent proposal.
The second issue – which he did not touch on – was the ability of governments to try and include public interest and consumer protection issues to prevent gambling operators from setting up in their jurisdiction while, at the same time, actively promoting their own state lotteries and gambling businesses. That seems to be entirely inconsistent and is also an issue that was covered by the Gambelli case. I would also be interested to have his view on that aspect.
. On the second question, I agree with Mr Harbour and in fact I proposed legal action in a case that concerned Denmark, so we see eye to eye on that matter.
On the first question about gambling and the directive on services, this directive includes for gambling services an exemption to the country-of-origin principle that would no longer apply if a Community harmonisation instrument were in place. The Commission will assess whether it should present a proposal for harmonised EU-wide rules on gambling services on the basis of a report that it will put in hand this year.
The directive also requires Member States to screen, through a process of mutual evaluation, barriers to cross-border establishment of service providers to ensure that authorisation requirements or licensing conditions are transparent and based on objective criteria, but it does not call into question the existence of state monopolies as such in this field.
At its sitting of 20 November 2002 Parliament adopted a resolution on media concentration, in which it called on the Commission, among other things, to draw up a Green Paper by the end of 2003, assessing the development of new technology and new communications, the impact of mergers, alliances, and joint ventures in particular on the internal market and media pluralism, and the current legal position and future developments in both the Member States and the applicant countries. It also urged the Commission, within this parliamentary term, to consider what regulatory options might be used to safeguard freedom of expression and pluralism in the media and, in addition, to submit a proposal to enable the principle of media freedom to be established on a stronger basis in the Treaty.
Why has the Commission done nothing to prevent media concentration, in spite of the calls from Parliament?
. The questions that have been raised by Mr Paasilinna cannot be the subject of an initiative of the Commission based on the fundamental freedoms of the internal market, provided for in Articles 43 and 49 of the Treaty, because the purpose of those provisions is to regulate situations with a cross-border element. They cannot be used to adjust purely internal situations within Member States.
As mentioned, existing Community instruments foreseen by the Treaty have the aim of ensuring a certain equilibrium between economic operators. They may therefore directly affect the media, but as an economic activity. These instruments do not affect the media as an information conduit to citizens, or they do so only very indirectly. For example, the Merger Regulation assigns the task to the Commission to establish whether or not media concentrations with a Community dimension are compatible with the common market. The Merger Regulation thereby enables the Commission to ensure competitive medium markets and only indirectly to protect media pluralism.
It should furthermore be recalled that the Commission supports the inclusion in the draft Constitutional Treaty of Article 11(2) of the Charter of Fundamental Rights, which establishes the principle of respect by the Union of the freedom and pluralism of the media. However, as we all know, that is not yet law.
– Mr President, Commissioner, I really have to say I am very unhappy with this old-fashioned reply, which is totally irrelevant to the age we live in. First of all, mobile communications are by their nature cross-border communications. Their content are products offered by different media companies and they therefore move along the borders of the European Union. This is the roaming policy. One cannot avoid the issue with answers like this. On the contrary, these companies are so big that they operate beyond Europe, offering content that is in a very limited number of hands. I could name such companies but the Commissioner might be able to think of some of them himself. This is a modern day threat, and it is not merely a matter of printed communications. What position are you going to take on this modern form of communications so that you might address the problem?
. Mr Paasilinna is unhappy. In return may I say that I am also unhappy. However, the Commission cannot lift a finger if it does not conform with the Treaty, if its action is not based on the Treaty or if it is not supported by the Treaty. The Articles that I mentioned concern activities carried out under the economic aspects of the Treaty and not purveyors of information to citizens. Therefore while the plurality of the media is obviously an important subject, it is not covered by the current Treaty. If Mr Paasilinna wants to call that an old-fashioned approach, so be it. However, I cannot step beyond the bounds of the Treaty. Perhaps the Intergovernmental Conference will result in a new Treaty which offers more scope in this area than the present one.
Thank you very much, Mr Bolkestein, for your excellent cooperation this evening and throughout the legislature.
The Commission replied in writing to two oral questions relating to Cuba – the Havana Biennial (H-0733/03(1)) and the visit by Patriarch Bartholomeos (H-0045/04(2)). The answers given are unsatisfactory and contain statements which I find disrespectful. In reply to the first question the Commission states that it was incorrect to say the EU had withdrawn its funding for the Biennial, when this is not what I said. I referred to the assistance that was being provided, without specifying that this was financial assistance. More serious is the claim that it was misleading to say the EU had decided to freeze cultural relations with Cuba. The Commission's answer to the second question, concerning the visit by the Orthodox Patriarch, reiterates that there were no such EU sanctions – letting it be understood that it was Cuba that was the sanctioning power. Moreover, it also talks of the insults made by high representatives of the Cuban Government against European Heads of State on 26 July 2003.
How would the Commission describe the cultural measures established by the European Council in respect of Cuba in response to the events of the past year? Which European Heads of State were insulted on 26 July?
. The Commission did not intend to be disrespectful in its replies to oral questions 733/03 and 45/04.
Indeed, the honourable Member did not state that the EU had withdrawn funding for the Biennial; he quoted media reports which the Commission indicated were incorrect.
As to the two new questions, firstly, the Council decided on 5 June 2003 to reduce the profile of Member States' participation in cultural events. This measure implies limiting the presence of Member States' representatives in cultural events taking place in Cuba and has to be seen as a symbolic gesture. It is not designed to reduce cultural activities in Cuba, or limit their funding. Member States with established cultural programmes continued their activities in Cuba. Only the Spanish Cultural Centre ceased to function in August 2003. This, however, was not a decision of the Spanish Government but of the Cuban authorities.
Secondly, it would have been more correct to speak about insults towards heads of governments rather than heads of states. The Spanish Prime Minister was insulted in a speech by President Castro on 26 July and Prime Ministers Aznar and Berlusconi were insulted in a demonstration on 12 June led by the President and First Vice-President of Cuba and directed at the embassies of those countries. Insults were also addressed to them by President Castro the previous day, according to press reports.
I would firstly like to thank Mr Nielson, because for the first time we have had a reasonable reply acknowledging that a series of measures were in fact adopted in the field of cultural cooperation, the first time I have received such a reply following three other questions, to which the reply was that such measures did not exist. I would therefore like to thank you for making things absolutely clear. I still believe that these measures restricting cultural relations are pernicious, but now we can return to the tone with which we have spoken over all these years. He has acknowledged that these measures exist. I believe they are absurd.
I would just like to make one small point: when he says that it would have been more correct to say that Heads of Government had been insulted, it is not that it would have been more correct, but that it was absolutely incorrect to say that Heads of State had been insulted. And it is the Commission’s responsibility not to confuse a Head of State with a Head of Government.
It is true that two Heads of Government were insulted. One of them has now been relieved of that position by the sovereign population of my country and he will therefore no longer be Head of Government when any insult is directed at him. Thank you, Mr Nielson, for the excellent cooperation we have enjoyed over the last five years, including on the issue of relations with Cuba.
. I would like to stress again that it is not totally correct to talk about limiting cultural cooperation or limiting cultural activities. What has been decided relates to limiting the presence of Member States' representatives in cultural events in Cuba. So the non-participation in Cuba of the formal representatives from the different Member States and the Commission is not directly aimed at limiting cultural activities.
– I agree with the comments made by Mr Martinez and I should like to take advantage of the debate about Cuba to raise a matter again and ask the Commissioner if the European Commission or the European Union in general intends to intervene, at long last, in order to put a stop to the embargo which the USA has imposed on Cuba for over forty years, an embargo which has caused and continues to cause immense damage to Cuba and its people. Please do not tell us that this has something to do with respect for human rights because we know that, if there is anyone who cannot talk about respect for human rights, it is the Americans themselves who, apart from what they are doing throughout the entire world, Iraq being a typical example, are also trampling over human rights in their own country with daily executions and keeping the five patriots whose only crime was to uncover terrorist action against Cuba and its leaders organised by the USA in unacceptable conditions.
I therefore request an answer so that this saga can stop in which, more importantly, the European Union appears to assent to this sort of ….
Before the Commissioner speaks, I would like to point out that this question is not supplementary to the previous one. It is an analysis of another issue relating to Cuba. In any event, you have asked your question, Mr Korakas, and please allow me, as President, to interpret the Rules of Procedure. The Commissioner will reply.
. I find this supplementary question totally unnecessary. The European decision against that embargo has been clear for many years. There is no new line whatsoever on that point, and there has never been any need for Europe to say anything new. We have had this line all along and the disagreement between Europe and the US stands, as has always been the case.
– Mr Nielson, a public debate was held in Greece a very short time ago about possibly inviting Fidel Castro to Greece within the framework of the Olympic Games. Fidel Castro himself has stated that, were he to receive such an invitation from the Greek Government, he would accept it. I ask you, Commissioner, to tell me if, first, the European Commission would encourage the Greek Government to invite the President of Cuba to Athens during the Olympic Games and, secondly, if the European Commission sees such an invitation as a positive action.
. I do not intend to get involved in the issue of participation in the Olympic Games in Greece. I wonder, however, what discipline Mr Castro would be participating in!
I would request that we all respect the agenda because, as you are aware, we are running late and the interpreters are working overtime. We shall take the questions and the supplementary questions. I would ask the whole House to behave responsibly, please.
Given EC concerns with how IMF programmes can conflict with the EC’s overall objective of poverty eradication, can the Commission clarify EC policy on linking disbursement of EC budget support to compliance with an IMF Poverty Reduction and Growth Facility (PRGF)? In particular would the EC continue to disburse budget support if a country were off track solely on non-core elements of an IMF PRGF e.g. a condition to privatise a state body? Would the EC continue to disburse budget support if a country were off track on an IMF PRGF programme where the EC judged the IMF’s programme to be overly restrictive and to prevent the country from maximising poverty reduction spending?’
. In compliance with Articles 67 and 61(2) of the Cotonou Agreement, the Commission only provides general budget support for poverty reduction in low-income ACP countries when the beneficiary country implements a macroeconomic reform programme that is supported by one of the major international donors. In practice, this requirement is usually linked to the existence of a national reform programme which is subject to support through the International Monetary Fund's Poverty Reduction and Growth Facility. The PRGF is designed to contribute to the reduction of poverty and the creation of economic growth.
Such a country being 'on-track' with the IMF's conditions is generally considered as one of the general conditions for EC budget support. Disbursement of one annual 'fixed tranche' is usually preconditioned by a satisfactory periodic PRGF review of the ongoing reform programme. During such a review IMF staff examine whether agreed benchmarks and other performance criteria have been respected by the government over a given period of time.
Since the Commission entrusts the periodic review of macroeconomic performance to the institution that is best equipped and holds a natural assignment to do so, it is important that close coordination between Commission services – especially the delegations – and IMF staff is ensured. In case of diverging opinions on particular issues related to this review, Commission services and IMF staff must enter into a technical dialogue to try to reach a common position – I say a technical dialogue, but politics is also involved, of course.
Should the Commission maintain a position different from the IMF's, it may decide to disburse its budget support, despite the fact that the PRGF review may not be conclusive or that the country in other words goes 'off-track'. However, such a decision will only be taken in exceptional cases, for instance when the Commission is convinced that the IMF assessment is clearly too restrictive – or based on relatively minor elements of the reform programme – and that non-disbursement of budget support may jeopardise the government's poverty reduction efforts. In other words, despite linking part of its budget support disbursement directly to these PRGF reviews conducted by the IMF, the Commission takes its own case-by-case decision on whether to carry out a disbursement.
A similar approach is followed in relation to Community assistance to countries in other regions where general budget support for poverty reduction is linked to the same type of PRGFs.
In general, we are satisfied that this cooperation also includes the World Bank. We are not totally enslaved into this. It is a partnership and in recent years a more balanced, two-way, equal basis for these discussions has emerged. Today this partnership works. History has also proved that for the many formerly very badly managed economies in the Third World, a lot of progress has been achieved, despite the costs involved.
I would have liked the Commissioner to be much more willing to disburse budgetary support to a country despite it not being on track as regards certain non-core elements of the IMF/PRGF and where IMF programmes are judged to be too restrictive. The Commission has expressed concern over recent years about the IMF's macro-economic framework for low income countries. From your answer, Commissioner, I did not get the impression that you were saying you would continue to disburse budgetary support. You seemed to say that it would only be in very exceptional circumstances. How exceptional would those circumstances have to be before you would continue to disburse budgetary support?
. It is not possible to give a clear answer – it is a long story. There are cases in post-conflict situations where budget support is simply necessary – even if a country is not even discussing being on-track or off-track – simply because if we and other donors did not step in, everything would simply break down. That is one case.
It is also a factor that the IMF and the World Bank have changed in recent years; not that we always agree on everything with them, but we are not discussing this in the context of the 1980s or early 1990s. The partnership we now have reflects a more poverty-oriented, more socially-responsible view compared to that held during those times.
I would like to thank the honourable Member and the Commissioner, together with whom we make up this institutional dialogue during the final Question Time of this legislature.
As the time allotted to questions to the Commission has elapsed, Questions Nos 35 to 76 will be replied to in writing (3).
– The next item is the resumption of the joint debate on the Commission statement on Eurostat and discharge for 2002.
.  Mr President, you never know what will happen in politics, but as things stand at the moment this could be the last time that Mrs Schreyer attends this debate as Commissioner for the Budget. I would like now to thank her for the openness she has shown toward Parliament over the years. As far as the role of rapporteur for the agencies that has been given to me is concerned, all I can tell you is that, based on the knowledge I have now, there is no reason to refuse to grant discharges to the agencies. That does not mean, of course, that there are no improvements to be made. We noted a number of matters last year with the agencies that will probably need more attention.
In the first place there is the personnel policies they are pursuing. We would like to see greater transparency in general. How are people recruited and how do they get promotion? There are indications that this is done differently from how it is done in the Commission, whereas once these people become civil servants for an agency, they have the same rights and duties as civil servants working for the Commission. We think that this should be levelled up as far as possible. We also think that OLAF is fully entitled to get involved in the event of any problems with agencies. Finally, we think that the internal audit service of the Commission must pay more attention to what is going on in the agencies. Up to now this service has not had the time or has not had the inclination to get involved. We believe that it must do so in future.
With some agencies that have their own incomes, there is a problem with the balances being carried over from one budget year to the next. Agencies can have their own incomes, but under the rules of the Financial Regulation, they may not use this income in the next budget year. A solution has been found for one agency, the agency in London. We think this solution should also apply to the other agencies. As a general rule, we also want to encourage agencies, where possible, to generate more income for themselves, so they cost the budget less.
I really would also like to say something about the other agencies, but then in a personal capacity, in other words not as rapporteur. We are following Mr Bayona in his decision to grant a discharge to the Commission. I can more or less reiterate the comments of last year and of the years before that. It is still extremely unsatisfactory that there is no positive Statement of Assurance from the Court of Auditors. Every effort must be made to get this. We can only conclude that if we were to refuse to grant a discharge at this point in time, this would not serve any useful purpose at all, as the political consequences at the moment would not be in the interests of Europe.
Now something about the Eurostat affair. There has been an explanation from the Commission this afternoon. As far as I am concerned, this explanation is not enough. This explanation from the Commission says nothing about the essence of the matter: political accountability. We heard from Mr Prodi, when he took up his position as President of the Commission, that there would be political accountability. We think that the Commission’s interpretation of this lacks substance. A Commissioner is responsible for the task assigned to him and should also render an account of that. If something goes wrong, he or she must take responsibility for that. We think it is a pity that three months ago, in response to the Kasaka follow-up report on the discharges for 2001, an amendment put forward by the Liberals was adopted with a majority of only one vote. In that amendment we said that it was regrettable that Commissioner Solbes had not taken political responsibility from day one. Clearly there is a different atmosphere in Parliament now, when we consider the many amendments that I now see to the Bayona report. All I am saying is that there was not as much opposition from the large groups in Parliament two or three months ago as there is now.
With a view to the hearings before the new Commission at the end of the year, one of the important points we must emphasise must be what the Commissioners’ individual responsibilities are with respect to the implementation of the budget. After all, if we make every civil servant at the Commission responsible for his or her own area of work, then that should certainly also apply to the Commissioners.
.  Mr President, ladies and gentlemen, I am deputising here for Mrs Rühle, the real rapporteur, who unfortunately cannot present her report herself. I would like to concur with the words of Mr Mulder and I too would like to thank Mrs Schreyer for the dedication she has shown over the past five years and for the candour with which she has entered into the debate. Although we belong to the same political family, we have not always agreed with each other. We sometimes held different views, but I have always very much appreciated the way in which we have been able to cooperate with all of Parliament. I would expressly like to thank you for that, Mrs Schreyer.
Just a few days before enlargement, we are debating here the implementation of the budget of the European Coal and Steel Community for the budget year ending on 23 July 2002. Let us say it frankly and freely: the ECSC was the first concrete cooperation in Europe between partners who had fought bloody wars against each other three times in the sixty years before. Wars that caused great personal suffering and millions of unnecessary deaths. The stories of my own grandfather who, as a young newly married man, slaved in the trenches of the IJzer near Ypres in the 1914-1918 war and the stories in our family about what happened to him always made a very strong impression on me. They made me a confirmed pacifist, a confirmed supporter of the Flemish Movement and a confirmed European.
The cooperation between France and Germany started with cooperation in the field of the two large industrial sectors of the time, coal and steel, and was later expanded to economic cooperation and a European agricultural policy. All in all, this cooperation has ensured that we here in the European Union have lived in peace for sixty years. I think that this point should be made once again most emphatically, especially in the run up to the campaign for the European elections of 10 and 13 June.
Mrs Rühle’s report, that is before us today, is not controversial. Nor have any amendments been submitted. The report rightly expresses respect for the virtues of all those who instituted and shaped the ECSC and, therefore, made a very concrete contribution to the unification of Europe. The ECSC is now in liquidation, after operating for fifty years. The Rühle report clearly indicates what measures the Commission and the Court of Auditors will still have to take in the coming months and years. Commissioner, Parliament is counting on this being done with the utmost scrupulousness and that will also be evident from the vote tomorrow afternoon.
.  Mr President, honourable Members, I am very pleased that the proposal of the Committee on Budgetary Control to grant discharge to the Commission for 2002 and close the accounts is now before the House. The draft discharge decision is based on the detailed work carried out by the European Court of Auditors and on the outstanding, highly professional and comprehensive report by the rapporteur, Mr Bayona. The European Parliament's decision on granting discharge for 2002 is therefore a balance-sheet and a guideline for further measures. This is in line with the intentions of the Treaty and the Financial Regulation. I would like to congratulate Mr Bayona on his extraordinarily full report which is almost a compendium in itself, and thank him very warmly on behalf of the Commission.
I also welcome, on behalf of the Commission, the reports by Mr Sjöstedt on the European Development Funds, by Mr Mulder on the European Agencies, and by Mrs Rühle and Mr Staes on the ECSC. All the reports recommend that discharge be granted. They are full and detailed and make a range of recommendations to the Commission on how it can further improve financial management in these areas.
The draft decision granting discharge to the Commission expressly recognises the Commission's achievements in relation to the reforms. Yet the draft also claims that the administrative reforms announced by the Commission were barely more than window- dressing. With respect, this is difficult to reconcile. Let us take stock and remind ourselves, once again, what the situation was like five years ago. There was, after all, a general consensus among the Committee of Independent Experts, voiced in their report, as well as among the European Court of Auditors and the overwhelming majority of Members of this House that it was not enough to make individual adjustments to the management of the European Commission: fundamental reform and modernisation were required. The Prodi Commission addressed this task with great commitment from the outset. The White Paper 'Reforming the Commission', which was adopted as early as spring 2000, sets out 98 measures and I can today confirm that 95 of the actions defined have been implemented in full, and that implementation of the remaining three measures is progressing well.
What are the key elements of this reform? Firstly, the regulations on human-resource and financial management have been completely overhauled. Secondly, the entire system of budget management – from the establishment of the budget to budget structure, budget implementation, budgetary control and financial reporting – has been radically reformed. Thirdly, rules and organisational structures have to be implemented by real people, and the Prodi Commission, with the European Parliament's support, has not only rectified the gross staffing deficits, especially the shortage of financial managers, controllers and auditors, but has also defined financial management and internal auditing as recognised occupations in the Commission for the first time. In 2003 alone, 7 100 participants attended the training courses on financial issues. Twenty-nine courses were run in total, and more courses will be added in 2004. Is this really mere window dressing?
Let me focus on several aspects in detail. On the new regulations: the Prodi Commission has developed, negotiated and introduced two key management regulations. Firstly, there is the Staff Regulation: under the leadership of Mr Kinnock and his team, and after four years of intensive work, this proposal was finally adopted by the Council in March. We now have a fundamentally new, performance-oriented Staff Regulation for the public service in all the European institutions. I would also draw your attention to innovative features, such as the regular rotation of senior officials and officials in sensitive posts, which have now been introduced.
Secondly, the new Financial Regulation: I hope you will allow me to dwell for a moment with some measure of pride on this achievement, for the new Financial Regulation has been realised within two and a half years. The old Financial Regulation was 25 years old. I am pleased that we – the Commission, Parliament, all the Member States, and the European Court of Auditors – have achieved this together. It is an outstanding piece of work by this House’s Committee on Budgets and the Council’s Economic and Financial Affairs Committee.
We now have a new financial management structure, a transparent legal framework for financial assistance and public procurement, clear definitions of the responsibilities of the financial actors, and, if necessary, penalties. Naturally, I was particularly gratified by the praise from Transparency International. All this makes the Financial Regulation a great success.
As regards the management and control structures, it was necessary to modernise structures which, in some cases, dated back to the founding of the European institutions. In the field of financial management, we had central control of commitments and payments. This was a relic of a time when the budget was still small and its role was negligible. The main weakness of this system was that responsibility was transferred from the Directorate-General that managed the allocations to a centralised system of financial control. It was high time to change this format. We have now introduced, at last, a division of responsibilities which ensures proper and efficient financial management at European level too, in line with the mechanisms which are generally taken for granted at government level in the Member States. Under the new system, the responsibility for sound and efficient financial management lies with those who manage the funds. The Directors-General, as the authorising officers, now bear full responsibility for ensuring that appropriate financial systems have been established in their Directorates-General.
As a corollary, this decentralisation process naturally also requires the adoption of uniform standards of financial management, and this is what we have done. By the end of 2003, the Directorates-General had fulfilled 90% of these standards. This task too – the setting of uniform financial management standards – was far from being a minor undertaking; indeed, it was akin to a cultural revolution in our international organisation. Now, each Director-General must produce an Annual Activity Report in which he accounts for the management of the resources for which he is responsible. He must also provide a Declaration highlighting any weaknesses of which he is aware in his particular field of responsibility and outlining the related remedial measures taken or planned. These reports are submitted to Parliament and can also be accessed by the general public via the Internet. Please, give me other examples of such transparency – if there are any.
The Commission's handling of the Eurostat case is also an example of transparency. Where else would an executive body be so rigorous in investigating, uncovering and drawing conclusions from the mistakes made before its entry into office? The Prodi Commission – as my colleague has already explained once again on the Commission's behalf today – took action as soon as the scale of the problems became known. Naturally, this was a risky process in political terms, but this Commission's watchword was, and remains, 'zero tolerance to fraud'. This watchword does not guarantee that fraud will not occur. However, it does guarantee that nothing – absolutely nothing – will be swept under the carpet. Instead, investigations will be launched and action taken. The Prodi Commission has faced up to this responsibility.
Two offices have played a prominent role in dealing with the aftermath of the Eurostat case. The first is the office of the Internal Auditor, which was established in 2000 and, from the outset, was accountable to the Vice-President of the Commission, which underlines the great importance attached to the role. Secondly, we have OLAF, the European Anti-Fraud Office, whose primary task is to uncover fraud and irregularities within and outside the institutions by means of administrative investigations. Despite all the teething troubles – and we admit that these have occurred – OLAF is an effective anti-fraud mechanism.
Last but not least, I would also like to mention the overhaul of the system of accounting and financial reporting as a key element of the reform, although I can discuss this in far more detail in the quarterly reports that I submit to you. This is an important element of our modernisation measures. Modernising the system of accounting will result in significant improvements: the introduction of accrual accounting, the adoption of financial statements into line with international standards, and the use of an integrated system to generate all accounting data. In the last 15 months of this project, a massive amount of work has been undertaken, as Mr Bayona de Perogordo and, indeed, Mr Sørensen and other members of the committee have seen for themselves. We are on track to fulfil the stringent requirements set out in the Financial Regulation by 2005 – and indeed, before the start of 2005. Let me make this point very clearly too: this modernisation strategy maps the Commission's progress towards fulfilment of the most up-to-date public sector accounting standards.
Many of these measures adopted by the Commission stem from proposals and demands made by Parliament, especially by the Committee on Budgetary Control. Hundreds of people have been involved in the reform: Commission officials, MEPs, and staff of the Court of Auditors and the Council. The report by Mr Bayona de Perogordo reveals how comprehensive this reform has been. Is there anything left to do? Certainly. Mr Bayona's report reveals this as well. The amendment of the OLAF Regulation is just one example – it is now on the table – but above all, I should mention the project to establish the post of European Public Prosecutor to protect the European Community's financial interests. This project really should be given a chance to be implemented. On the basis of the new Constitution for the EU, it should be possible to establish a European Public Prosecutor’s Office, and if that is ever done, it will be due in no small measure to the work undertaken by Mrs Theato. Mrs Theato, you have lobbied tirelessly and competently for the establishment of this post and, more generally, you have made a lasting impact on the European Parliament's work in the field of budgetary control. Indeed, your name has become synonymous with parliamentary control of budgets at European level. I would like to express my warm thanks, on behalf of the Commission but also on my personal behalf, for your critical but very positive cooperation.
The Prodi Commission was the first European Commission to accept that its management and administrative tasks are of equal value to its conceptual and negotiating agenda. Through its pro-active approach and spurred on by Parliament, the Court of Auditors and the Council, it has created a management system which equips the Commission for the challenges of the twenty-first century. This management system will have to prove its worth in a Union with 25, 27 or more Member States, with 20 or more official languages, and with a constantly new set of tasks and expenditure assigned to the Union. I am convinced that the reform work undertaken by the Commission has created a sound basis for this process, and I would like to conclude by thanking the European Parliament very warmly for its tireless support in this context.
.  Mr President, it concerns two matters. It concerns a number of agencies that we have looked at and, in particular, it concerns the European Agency for Safety and Health at Work in Bilbao.
I was extremely surprised when I read the Court of Auditors' report, because the Court of Auditors accuses this agency of having carried over far too much. On closer examination, it turned out that this was in connection with an SME programme that we here in Parliament had resolved on. It took some time to reach agreement with the Commission about where this programme should be implemented, but eventually it was decided to give it to the agency in Bilbao. That, of course, is no fault of the agency in Bilbao, but nevertheless the Court of Auditors made a very negative comment about this. It would, of course, have been very easy for them to check that. You ask yourself sometimes: is that so? We all knew it here and rapporteur Mulder has stated that in the final version of his report, albeit rather less bluntly than I am doing. It would nevertheless be good if the Court of Auditors did not only look at the first level, but also went into things a bit deeper. That is my opinion on this matter; apart from that there are no problems with the agencies that we are dealing with.
As far as the rest are concerned, we confined ourselves in the main to the Structural Funds. There is always a problem with that and that is the problem that Member States always over-estimate how much they can get out of the Structural Funds. That leads to a budget that does not balance, and that leads at the end of the year to money that has not been spent. This is especially the case at the beginning of a period. I think that the Commission needs to be a bit less naive in this respect. Up to now it was the case that when a new period started, we got practically nothing off the ground in the first year. It would be good, of course, if we could do better than this in the future. This point should be organised better in the future than it is now, otherwise it means that we never learn anything from the past.
.  Commissioner, I speak on behalf of the Committee on Women’s Rights and Equal Opportunities and I have three comments to make that are obviously intended for the next budget and not the last one, because that is in the past.
First, the Commission and Parliament decided a long time ago that gender budgeting would be applied to the budget. I note that this did not happen in 2002. There is a good report by Mrs Ghilardotti, that gives a proper technical explanation of what gender budgeting could be. It is already being applied in a number of states, so it should also be possible for the European Commission to apply it.
A second point is that I am pleased about the fact that the women’s programme has been thrown open to the accession countries. We would like to see an evaluation of what has been done in connection with this programme in the accession countries, and that gender budgeting be also applied in all community programmes intended for the accession countries.
. – Mr President, the fact that the security situation in Kosovo continues to be precarious prompted the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to give particular attention to the deficiencies in the conduct of the European Agency for Reconstruction in Kosovo, which the Court of Auditors has highlighted. These include the amount of cash held in reserve, the need to avoid making payments to unauthorised persons, and the need for better coordination between the Agency’s accounting officer and the competent directorate of the Commission. Statements by the Agency in response to these points have made it possible for these concerns to be laid to rest.
The Foreign Affairs Committee is well aware of the difficult circumstances under which the Agency does its work. Let me say by way of conclusion, though, that the amount spent by the EU on aid must be rationally proportionate to its political benefit. The discharge report offers an opportunity to make that point. Whilst giving the agency discharge for the year 2002, we do expect the extension of its remit to the management of EU aid in Serbia, Montenegro and Macedonia to result in long-term improvements in efficiency and hence to the political stabilisation of the region.
.  Mr President, Commissioner, speaking on behalf of the Home Affairs Committee, I note with satisfaction that the Court of Auditors has been able to establish with the proper certainty that the accounts for the financial year ending on 31 December 2002 are reliable, with the end result that it has been confirmed that our three agencies in this area have done their work properly and done an outstanding job for the European Union.
As regards the criticisms levelled at the Monitoring Centre for Drugs and Drug Addiction, I would like to announce that I will, at midnight tonight, again have the opportunity to respond to these. It is my hope that we will, tomorrow, be able to adopt a directive for the Monitoring Centre in order thereby, jointly with it, to prevent and avoid many things. I am therefore happy to be able to make this announcement on behalf of my committee.
. Mr President, there are no substantive points that the committee wanted to make on the substance of this debate.
However, I would like to make a more general point, particularly with relation to the censure motion that will be debated tomorrow evening and the general discharge point, criticising the Commission on the disgraceful way that European funds are being managed under its control. We have all been amazed to see a whole succession of whistleblowers come forward to Members of this Parliament complaining about the way they have been disciplined and how large amounts of public funds have been disbursed by the Commission. My colleagues will certainly be voting against the discharge of the Commission's budget, as we have consistently throughout this Parliament, and this would certainly be my recommendation. It seems to me that electors across the EU will have no faith in any of the EU institutions – whether Parliament or Commission – until the terrible cases of fraud and mismanagement are firmly and severely dealt with and the people responsible in the Commission – Commissioners and Commission staff – take responsibility for the gross mismanagement that has occurred, and resign from their positions in the Commission.
Mr President, Commissioner, ladies and gentlemen, at this nocturnal hour and with few present to hear us, we are debating the important topic of discharge, the last on which Parliament, as at present composed, will have to take a decision. It is also the last discharge for the – current – Commission, and this is also the last time I will be taking part in a discharge procedure. So let me say a few words of thanks – to the Members of this House above all, and also in the committee, to the rapporteurs, and to our Bureau. Things have always been amicable, and I think that the great deal of work we have put in has also yielded a great deal of success.
I also want to thank the Court of Auditors for its reports, on which our work has been founded, as well as the Commission and you, Commissioner. It is of course you whom we are monitoring and assessing. I think it can be said that the Commission and Parliament are more willing to engage in dialogue and are also more frank with each other, and for that I am grateful, although I found the earlier statement on Eurostat a great disappointment. The Committee on Budgetary Control will continue to shed critical light on the Commission’s activities, which is what it is meant to do.
If the Commission manages to improve the flow of information still further, including within itself, if there is real transparency and real responsibility, if it succeeds in reducing unwieldy bureaucracy and is more prompt in recognising and honestly admitting where things have gone wrong and abuses have occurred, then Parliament will be less harsh in its criticisms. The reforms for which we have striven have now been set in motion; they must not be put off to another day. You yourself said, Commissioner, that there is advice from Mr Bayona de Perogordo in his excellent report.
Let me put before you the three things that the public would like to see in the future Parliament: real representation of the citizens as a result of a high turnout at elections; collegial loyalty in order to avoid many of the criticisms in Mr van Hulten’s report, and – this is a personal wish of mine – to that end, a statute of our own.
Mr President, what I would like to say to Mrs Theato, as she not only ceases to be a Chairman but also leaves the House, is that I have to admit that it was only during the second half of our time here together that I learned to appreciate her. That is, however, better than if the halves had been the other way around.
Now for the second comment I would like to make. We are currently witnessing an attempt at misusing budgetary control and its competences in the service of a political campaign against the Community institutions, in this instance, and not for the first time, the Commission. That accusation I level not at my good friend Mr Heaton-Harris, nor at Mr Sjöstedt, nor even at Mr Bonde or Mr Callanan, who has delivered himself of what I regard as a rather surprising statement on behalf of the Committee on the Environment, Public Health and Consumer Policy.
The crucial question, though, is whether the rest of the House is so blind as to join in. The question is not directed at those who campaign against the Community institutions, but at those who constitute the majority in this House, and I think we have to ask ourselves the critical question as to whether there are tendencies within us who sit on the Committee on Budgetary Control, in the way we work, that, inadvertently, give some people a pretext for what they are currently getting up to. Let me give you a few examples of what I mean.
At the same time as the anti-integrationist groups and minorities within the major groups have discovered the Committee on Budgetary Control as an instrument and a platform for their purposes, and started to work in it accordingly, some groups – and certain national delegations in particular – think that working in it is beneath them. That is the primary reason why certain political forces are able to put the Committee on Budgetary Control to their own uses.
Secondly, I have a substantial disagreement with Mr Mulder on the issue of political responsibility. What we need, I think, in this House is a bit more intercultural competence, which would prevent us from attempting to make our own national conceptions – in this instance, our conceptions of what political responsibility is – into general benchmarks for 15 – soon to be 25 – Member States, without having in any way examined whether the administrative and decision-making structures that we have are at all appropriate to them. That is something we have to examine before we do anything else.
Let me now turn to the committee, and to a few other behavioural traits to be found in it, which I find annoying, to put it mildly. If you are a Member of the Committee, you do not have to lend credibility to this or that rumour purveyed by the or some other source by rejoicing at the opportunity to get a couple of two-line mentions in the press, then adopting a worried frown and expressing your grave concern at the fact that such rumours are going around. If you do that, then you are, for a start, making the rumour credible to some degree. Before you do so, you should investigate whether certain rumours are backed up by objective facts. You do not have to jump at every tempting morsel held out by opponents of integration or by certain elements in the media.
My next point is that we have a tendency to present ourselves as whiter than white and, above all, as whiter than the others. There is a perilous competition here between some Members of the same nationality but belonging to different political groups. I hope you will not mind, Mr President, if I give an example. When I was a rapporteur myself, I once had two Members of a particular group sitting in my office, and they said to me, 'Mr Kuhne, you have drafted a wonderful report, to which we do not need to table any amendments, but we can not vote for it because we can not allow the people back home to think we are less keen on reform than the others.' That is another way in which the credibility of European institutions can be damaged, and from that we can all learn something.
Mr Kuhne, I agree with what you are saying, and so, although, as President, I am not supposed to do this, I have nonetheless – this being my last session in this House – added to your own some of the speaking time we have gained. Otherwise, though, you should keep to your speaking time.
Mr President, I should like to thank Mr Bayona de Perogordo for a constructive and comprehensive report. It contains a series of criticisms, and it is only right that these areas should have been pointed out. In that connection, I should like to draw attention to the entire reform of the accounting system. A lot has happened in the last twelve to eighteen months. I think it good that, last year, we had a regulation introduced to the effect that, in future, the Commission should report on a quarterly basis to the Committee on Budgetary Control. What is quite excellent is that we have now had the opportunity to evaluate the progress made, but there are still major issues and problems to be solved by the Commission concerning the accounting system. We shall not have the final test of whether these have been solved successfully until we move over to the new system on 1 January. I hope that, here in Parliament today, Commissioner Schreyer will promise to go on giving impetus to the reform process, even if it takes place in the middle of the changeover to a new Commission.
Otherwise, I would draw attention to Mr van Hulten’s report. I think he has prepared a constructive report. It now gives us the opportunity to obtain some clearer rules governing Parliament’s activity, administration and Members. I think it will be good if we can put together a majority establishing that our travel expenses should be calculated as per account rendered. I also think it might be good to have it established that Parliament itself must have the ability to determine the place and times at which it assembles, and I would in any case call for this part of the report to be supported.
Finally, I should like to conclude with a couple of words about political accountability. A number of matters have now been raised, or proposals made, with a view to debating political accountability. I think it is at the consultations that are to take place when the new Parliament assembles that we should put our energies into getting some principles governing Commissioners’ political accountability adopted. We should not put our energies into debating a matter that, in a way, has now been concluded.
Mr President, Commissioner, ladies and gentlemen, three comments. First and foremost, an observation for you, Mrs Theato. Mr Kuhne said that he only shared half of your journey in this Parliament. I have been with you for both halves. The first half as a political group assistant, the second as Member of Parliament. We have exchanged glances many times in the committee meetings, with me often trying to attract your attention to be allowed to speak. I thank you for the way you chaired our committee and with all our fellow committee members I say: we wish you well for the future.
My second comment concerns the van Hulten report. Mr van Hulten has, in my opinion, produced an excellent report. He has rightly paid a lot of attention to following up my report on the discharges that were adopted last year. My report also focused a lot of attention on the seat of Parliament, our travelling popular theatre, and the fact that we have to work at three different locations. I think this is indefensible. The PPE-DE has submitted a number of amendments to scrap those paragraphs. I hope that we, together with the other groups, succeed in not allowing these amendments to be adopted.
There is also a paragraph on relations with local residents. I really do want to emphasise that this is of the utmost importance. We go to Brussels, we do not live on an island there. There is far too little contact between Members of Parliament and civil servants and the local residents. There needs to be a much more constructive dialogue with the residents of Leopoldswijk.
Finally, the Eurostat affair. I am a bit surprised that we have to have a special debate about this. We are debating a compromise resolution tomorrow, which will probably include all the texts that we as Parliament have already adopted. I share Mr Mulder’s view on political accountability. Mr Kuhne says: we need greater intercultural understanding. I think that, after the new Parliament has been elected, we must explicitly ask the Commissioners in the hearings what they understand by political accountability, so that we never go through what we went through with Mr Solbes in recent years again.
Mr President, I was quite taken by surprise to see Commissioner Fischler here this afternoon, and I was also pleased to see him, for I thought: now, Mr Prodi has finally stood aside, since Mr Fischler is appearing in this House. That was not, however, the case, of course. It is difficult, not to say impossible, to comment on the approval procedure for the 2002 accounts in the space of one minute. This year again, I see, however, that there are many shortcomings in the Commission’s financial administration, that an unreasonable proportion of taxpayers’ money has, this year again, been used without the necessary guidance and control and that a very large amount of money has disappeared through fraud, misappropriation and downright theft.
The big issue at the moment is, of course, Eurostat, for which the Commission does not wish to accept responsibility and which, as has been further proved today, the majority in this House wishes to sweep under the carpet. This year again, we are receiving assurances that everything is on the right track, but we know that that is not the case. We can only sit and wait for the next scandal and watch those responsible protect each other and fire their critics. This House bears a heavy responsibility by closing its eyes and voting in favour of approving accounts that should not be approved.
I recommend voting in favour of Mr van Hulten’s report but not in favour of the report on the Commission. If you will permit a final word of thanks, I would take this opportunity to thank Mrs Theato for her excellent chairmanship of the committee. Over the last five years, I have often felt I was spending more time with Mrs Theato than with my wife, and only rarely in the Chamber, so it will be really odd to have to do without her after the forthcoming elections.
Mr President, expecting Parliament to discharge the 2002 budget in the face of all the evidence of fraud, corruption and mismanagement endemic in the European Union is akin to our being asked to accept the Enron accounts as a true and correct record. The European Court of Auditors rejects the EU's accounts on an annual basis and has done so for the last nine years. There comes a time when we have to stop routinely nodding things through like clockwork monkeys in a tired charade of parliamentary scrutiny. The EU has no money of its own, but is spending taxpayers' money from all the Member States. We have a moral duty to those taxpayers to see that their money is spent wisely, not frittered away in a seemingly endless stream of abuses that line the pockets of unscrupulous civil servants and their cronies. I ask Members to set an example and vote against formal discharge.
As for the Eurostat affair, it is high time that Mr Brüner, Director-General of OLAF, resigned for having instigated the arrest of the investigative journalist Hans-Martin Tillack on baseless grounds. The Ombudsman accused Mr Brüner of maladministration in November 2003, yet he has not had the grace to resign. Meanwhile, Messrs Franchet and Byk, accused of massive fraud, have been allowed the privilege of stating their case at length to OLAF. However, Hans-Martin Tillack – innocent until proven guilty – has still not been heard by OLAF. Mr Brüner should go!
Mr President, first of all, I would like to thank Mr van Hulten – even if he is not present – not just for his five years in Parliament but also because, at the beginning, I did not believe in his policy of adding into the discharge report a whole raft of considerations that went a little further than his mandate allowed but which, in light of the inertia of governments and also, let us be truthful, our inertia, were in fact welcome. I congratulate him and I genuinely hope that, in particular, the paragraphs on our Parliament’s prerogatives on choosing our place of work are adopted and will, so to speak, form this outgoing Parliament’s political testament for the next Parliament in order that this issue of location can finally be dealt with in a sensible manner. We are launching into investment projects for new buildings in Brussels; it is time that all this moving around stops once and for all and, from this point of view, we must pay tribute to Mr van Hulten and to his work.
As far as the Commission discharge is concerned, we Radical Members will vote in favour of it, but we will also give much thought to the vote that there will be on the issue. I would like to say to the Commissioner, Mrs Schreyer, that, of course, our disappointment and our feeling of frustration stem from many factors but, in particular, from the OLAF issue. It is unthinkable that, for four years, people and officials have been subject to a type of inquisition regime and the final result of a series of inquiries that should have been concluded a long time ago is not yet known. Therefore, for this and many other reasons, and also to urge the Commission and stress the fact that it must be accountable to this and the new Parliament, we believe that it is important that, alongside this discharge, there should also be a far-reaching resolution on the issue.
Mr President, Commissioner, I would like to begin by thanking Mr Bayona for the excellent work he has done on the presentation of this discharge of the general budget for 2002. This is an extremely important report which offers many suggestions that must be taken into account and in which, regrettably, the issue that has concerned us most over recent years in the Committee on Budgetary Control remains outstanding: fraud in Eurostat.
This is why our group, the Group of the European Peoples’ Party (Christian Democrats) and European Democrats, with the support of the other groups, has promoted a resolution on this issue to make it clear before the end of this legislature that Parliament views this as a serious matter, that we are not satisfied with what the Commission has done so far, although we recognise it has made a great effort, but we want to know why this fraud took place and what mechanisms can prevent it from happening again in the future. That is our main interest. We do not want to get bogged down in other types of issue. We want an end to such fraud.
As a parliamentary committee, we have a particular interest in auditing management and, fundamentally, in combating fraud.
I would like to take this opportunity to congratulate our Chairman, Diemut R. Theato, on the excellent work he has done leading a very difficult committee, the Committee on Budgetary Control. She has been able to lead a very diverse team, from very different groups, which at the end of this legislature has been able to find the appropriate moment to feel like a team, a team in which we agree more than we disagree and in which we are inspired by a common interest, which is that the Commission, the whole of the European Union, should function better and better, that it should spend more efficiently, that there should be the best possible control of spending for the benefit of the citizens.
If the President will allow me, I would like to refer very briefly to the report by Mr van Hulten on Parliament. I agree with my fellow Members that it is a good report and that amongst all of us we have managed to produce a text which I believe will be widely supported tomorrow.
Mr President, ladies and gentlemen, at the end of the life of a Parliament, we should to some extent be mindful of our own failings. If we, on our last day in the job, so to speak, table a no-confidence motion in a Commission from which the main man has already departed – that being Mr Solbes Mira, who was responsible for Eurostat – then I have to tell the House that we risk making ourselves look ridiculous. If our Chairman – who is now leaving us – achieved anything of merit, it was to take our little Committee on Budgetary Control and make people take it seriously. So I warn you against coming up with more idiocies of this sort.
Secondly, Commissioner, we should be rather wary of congratulating ourselves. Looking at what the Commission managed to achieve throughout the whole Eurostat business – to which Members have already referred – I have to say that the end result was modest in the extreme. What made it that was that you, for months on end, simply ignored the reports and resolutions that this House had produced on the subject. This House may be at the end of its term, but we can still tell you that what we expect of any future Commission is another way of going about things. I hope that we will, in future, see that in another shape. That is our responsibility and the Commission's as well.
Mr President, last year this Parliament had only just granted the Commission discharge for 2001 when the Eurostat affair came to light. That confirmed the position taken up by my group that postponement of the discharge was necessary. It became apparent today that the Commission is still refusing to take responsibility for the fraud at Eurostat. That is typical of the arrogance and contemptuous attitude of the Commission toward Parliament and the citizens, whose tax revenues this is ultimately about.
A second example of bad policy concerns the poor organisation of the system for reclaiming sums wrongfully paid out. It is really shocking that the Commission is still paying out money to Member States as cool as you like, when they know that in 15% of the cases the control and management systems are not up to scratch. When is the Commission going to stop doing this and suspend part of the payment? When will the Commission have a complete and reliable debtors’ register in the accounts? Up to now it has been wasting its time.
I am asking the Commission to promise that, before 1 May, in other words within 14 days, they will present Parliament with an assessment of the support for problem areas, regardless of whether all the Member States have fulfilled their duty to provide information. Then it will immediately become clear which Member States require special attention and we can get the members of our national parliaments to put pressure on their governments. There is a very great deal wrong in these problem areas. The validity of the distribution is open to dispute and the list of indicators in fact give the Member States . Farmers working in similar circumstances do not receive equal subsidies and so on and so forth. There is plenty for you and your successors to do to put this right.
Finally, I am asking for a clear response from the Commissioner to the suggestion to create a separate Directorate-General for accounting and combating fraud with effect from 2005, to bring to an end once and for all the merging of responsibilities in the present Directorate-General for the Budget.
Mr President, I would like to start by saying how much I like the rapporteur for the 2002 discharge. He is a remarkably nice man and obviously a great author – an author of fiction. The Committee on Budgetary Control's report on the discharge of the 2002 Commission's accounts is probably the greatest work of fiction I have seen since I came to this Parliament. I am not as well read as many other Members here, but certain sections of it even have a science fiction tilt.
One wonders whether one is looking into the future and talking about what is happening or going to happen in 2005, or whether we are dealing with 2002, which is the year in question. It was in early January 2002 that Marta Andreasen started work for the Commission, and five months into 2002 that she was suspended from her role as an accounting officer for the Commission. So we know that in 2002 there are five months in which there was something wrong with the Commission's accounts. It makes no difference which side of this particular argument you are on – whether you think Marta Andreasen was completely unqualified for the task she was given, whether you think she was completely incompetent or whether you actually think she was right and tried to present a reform that was then blocked from inside the Commission.
The Commission must have thought that Christmas had come early when the rapporteur presented his report. It probably heard the reindeers' bells jingling and could not believe its luck.
Today a number of journalists have been following me around the Parliament; something seems to happen when an election is imminent, and there is more interest in what we do and say. It is very difficult to explain to these journalists – for example the reporter from Rutland Radio who will reach the humble punter in Oakham – why between 5% and 8% of the Commission's budget goes missing through fraud, mismanagement and waste each year.
How can one explain to the readers of the Lincolnshire Echo why it is that the accounts have been not been signed off by the European Court of Auditors? These are flawed accounts, there are problems in them and I certainly will not be voting for them.
Mr Mulder, whom I wish to address first of all, to praise you for your work, for the honesty with which you have looked at the matters before you, I must congratulate you and yet at the same time say that I fail to understand why your political group, perhaps in line with what Mr Heaton-Harris said, decided to withdraw the issue of Eurostat from your report. The Eurostat issue is by no means over and done with and we clearly still have a great deal to see, learn and do about this matter. I feel sure that the next Parliament will see this through to the very end, because the matter does not only involve Eurostat – it has many other strands too, because many other Commission departments were involved. This Parliament, I feel certain, will ensure that the serious mistakes and anomalies detected in that institution will be corrected. It is something else altogether, however, to pursue an electoral agenda and, as Mr Heaton-Harris has reminded us: elections will take place in two months and, as a result, some people are attempting, when it is neither the time nor the place to do so, to indulge in demagogy in order to gain an advantage in the elections. We have no truck with this and we do not need to waste parliamentary time on nonsense of this kind.
Mr President, there is a difference between blame and responsibility. It is perfectly possible to have responsibility without being to blame. With our motion of censure, we do not wish to apportion blame for the Eurostat scandal to Mr Solbes or any other Commissioner. We merely insist that the Commission itself apportion responsibility. The person responsible can then explain what he has done to apportion blame and to prevent any repetition. We can then take note of any explanation. It is as simple as that. We have no desire to see particular heads on a plate. It is, however, completely unacceptable for the Commissioner who has formal responsibility to come to us and say, ‘I am not responsible, because I did not know what was happening.’ The implication of Mr Solbes’ answer to us is that all the Commissioners will be free from responsibility and will instruct their colleagues not to bring anything near their desks. I should like to see who dares vote in favour of that logic.
My group does not recognise the EU’s accounts for the year in which chief accounting officer Marta Andreasen was suspended. In 1997, the recognised accountancy firm, Lloyd, estimated annual fraud at eight billion euros. Since then, we have seen fewer cases, but there are larger amounts involved. The figures may be much worse, since there is no supervisory authority with a complete overview. The Court of Auditors cannot obtain all the documents, the Ombudsman is not entitled to see everything and the Committee on Budgetary Control only receives superficial information. As a Member of this Parliament for 25 years, I have requested basic information concerning the use of EU funds and never obtained serious answers, for example about the distribution of agricultural aid or the number of working parties and their participants. There is only one language that the top officials in the Commission’s numerous fiefdoms understand. If we refuse to approve the accounts, Mr Prodi and his colleagues will have the opportunity to put their own house in order. At present, they are merely prisoners of bad habits going back decades. We should free them, reject the accounts and say where political accountability lies.
.  Mr President, I would just like to have the floor for a brief moment in order to return to what Mrs Avilés Perea said. She repeated the question as to how we guarantee that nothing like what happened with Eurostat can recur, and that is the essential issue. The Eurostat case showed just how important are the measures taken by the Commission as part of its reforms, such as the rotation of directors-general. As the Court of Auditors expressed it, the fiefdom culture must go; instead, the same standards must apply everywhere. There are numerous provisions in the Financial Regulation to ensure that nothing of the kind can happen again.
We have also taken appropriate action to deal with the other issue, that of how we can ensure that, in the event of something happening, the flow of information does not malfunction in the way it did with Eurostat. We have laid down very definite rules to the effect that the Commissioners must be informed when their DGs are being audited or investigated by OLAF or by the internal audit department, so that it is impossible for someone not to be kept up to date. The proposal for an amendment to the OLAF Regulation serves to make it clear that the competent Commissioners must be provided with information as and when OLAF is engaged in an investigation or when a case is open.
I cannot do other than reiterate that we have indeed learned our lessons from the Eurostat case. Mr Prodi, on two occasions, came to this House in order to set out the action we were taking, making commitments to Parliament and to the Committee on Budgetary Control, and those commitments we have met.
I will take this opportunity to thank you again for this debate, for the excellent report, and, overall, for the in-depth cooperation with the Committee on Budgetary Control over recent years, which, though critical, has been constructive. My warm thanks to you, many times over.
There are two comments I would like to make on this. For a start, Mr Bonde, I always allow something like an extra 10% speaking time. If someone has three minutes, that simply adds up to a bit more than is the case with the speaking time allotted to you. You have not been treated unfairly.
Secondly, I would like to say, on a personal level, that I very much regret the fact that the star counsel for the European taxpayer, Mr Hans-Peter Martin, is absent from tonight's debate, at which there is work for him to do. I very much miss him.
Further to the Commission's statement, I have received six motions for a resolution pursuant to Rule 37(2) of the Rules of Procedure.(1)
Voting on the reports will take place on Wednesday at 12 noon.
Voting on the motions relating to the statement on Eurostat will take place on Thursday.
The debate is closed.
The next item is the report (A5-0271/2004) by Mrs Boogerd-Quaak on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs on the proposal for a Council decision on the conclusion of an Agreement between the European Community and the United States of America on the processing and transfer of PNR data by Air Carriers to the United States Department of Homeland Security, Bureau of Customs and Border Protection (COM(2004) 190 – C5-0162/2004 – 2004/0064(CNS)).
. I hope you will excuse me if I speak for slightly longer than the two minutes, thirty seconds I am allocated, but the issues we are addressing this evening are extremely important and I would like to give them the attention they deserve.
I want to say at the outset that I am very grateful for this opportunity of addressing you tonight on the subject of passenger name records. My friend and colleague, Mr Bolkestein, spoke to you yesterday about the case for a so-called adequacy finding on this issue. I want to underline once again the fact that the Commission will carefully consider the points of view expressed by Members in the debate in March, when my colleague also spoke, before making its final decision.
Another issue the House knows we will have to consider is the question of the onward transfer of passenger name records data by US customs. As Commissioner Bolkestein made clear yesterday in the plenary, these transfers are a matter of concern to us. Commissioner Bolkestein and I have been in contact with Secretary Ridge of the Homeland Security Department on the kind of assurances that we want on the circumstances in which such transfers would take place. I spoke to Secretary Ridge myself yesterday evening. We look forward to studying his comments, and I can assure the House that his response to our questions will form an important part of our ultimate college decision on an adequacy finding.
It is my task this evening to present the case for the other part of the package, namely the international agreement we have negotiated with the United States. It would provide a sound legal basis for allowing airlines to transfer passenger data to the United States.
Let me start by setting out briefly the background to this issue. None of us will ever forget the horrific attacks on the Twin Towers on 11 September 2001. The United States was profoundly shocked by them. In fact we were all shocked by those attacks. In Europe we have suffered from terrorist attacks for decades – most recently the appalling bombing of passenger trains in Spain last month. We stand, I hope, shoulder to shoulder with America in the fight against terrorism and I repeat that in my judgment if we had suffered anything like the attacks on the Twin Towers, we perhaps might have an even greater appreciation of how great US concern is over air transport.
Since those attacks the US authorities have taken a whole range of measures to provide their citizens with greater security. The requirement for the transfer of PNR data is one of these. We immediately saw a conflict between the requirements of the US legislation and our own data protection legislation. European airlines were faced with a dreadful dilemma: either to comply with the PNR requirement and risk being taken to court by their national data protection authorities, or not to comply, which would have triggered intrusive extra searches of their passengers. This would have resulted in enormous delays and a potentially serious loss of business for EU airlines to US airlines, which were supplying the required data.
The European Commission had a responsibility to do what it could to help our airlines and their passengers out of this situation. In the short term we made an arrangement with the US which provided for assurances on how the data would be used. This gave some comfort to the airlines, but we recognised that it did not provide a sound legal footing on which to proceed. That is why we have spent the last 15 months negotiating with the United States.
As far as possible, we wanted to uphold the concerns of our citizens for their privacy to be protected. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs understandably had a long list of objectives that it wanted us to secure. In the real world though, we were never going to be able to secure everything they would have wished. All negotiation involves compromises and, on this occasion, we had to face the fact that the US was already obtaining the data it wanted.
As outlined in the Commission communication of December 2003, the bilateral international agreement with the US that we are debating today is a necessary element in the framework that the Commission is seeking to put in place both for legal and for political reasons. Firstly, there is a legal reason related to the data protection directive. Determining that there is adequate protection for personal data at the recipient's end is part of what a data controller needs to do before transferring data to a third country. In addition, the controller – in this case the airline – needs a legitimate reason for transferring the data, such as being required to do so by law. However, by law we mean Community law or Member State law. An obligation imposed by a third country cannot automatically justify processing of data within the Community. This international agreement, which will become part of the Community legal framework, creates such a requirement, but subject to one very important condition: the existence of adequate data protection in the recipient country, namely the United States. It is important to underline here that this agreement does not take for granted the existence of such adequate protection in the United States. The obligation on airlines is applicable only if an adequacy finding has been made, and for as long as it remains in force. On 31 March the European Parliament adopted a resolution in which it disagrees with the Commission that the current US undertakings represent adequate protection, and the College will decide in due course how to proceed. However, whatever the Commission decides, this part of the agreement will only be applicable if there is an adequacy finding. Therefore, there is no reason for Parliament to reject the entire agreement on this basis.
Secondly, there is a legal reason for this international agreement, linked to international law. The European Commission took the position of principle that US law enforcement authorities could only get access to databases situated in the Community if they had been explicitly allowed to do so. Through this agreement the Community grants this permission, subject to a double condition. First, that there is adequate data protection in the US. Second, that a 'push' system is not yet in place. I would make it clear that the Commission shares Parliament's view that 'push' should replace the current 'pull' as soon as possible and the date requested by Parliament – namely 1 July – has been duly noted. We are doing our best to put in place the conditions that will make 'push' possible very soon. However, since the aim is to provide legal certainty today, we need to address this issue now and then work to change it as soon as possible.
From a more political point of view, this agreement fulfils four additional important objectives. First, it ensures the future assistance of the US Government on the basis of reciprocity in ensuring that airlines transfer PNR data to Community authorities if the Community or any of its Member States were to introduce such a system.
Second, it also contains a statement that the US Bureau of Customs and Border Protection is implementing the undertakings that the adequacy finding is based upon, which is, as the House recognises, an important international commitment on the part of the United States.
Third, the agreement also enshrines the commitment to undertake joint reviews on matters relating to the agreement. Last, but not least, the agreement protects travellers against unlawful discrimination on the basis of nationality and country of residence.
Before concluding, allow me to refer briefly to the report that has been submitted, which highlights two legal problems. The first is procedural. The rapporteur considers that Parliament should have been asked to give its full assent rather than just being consulted. My reply would be, as Commissioner Bolkestein explained yesterday, that in this agreement entails amendment to the data protection directive, which is the condition established by Article 300 of the Treaty for the assent procedure to apply. There is a second concern highlighted in the report, which stipulates that: 'The real scope of the international agreement will evolve at the discretion of the US administration without any legally binding participation from the European Union side'. Let me be clear that the essential link between the three elements of the package – international agreement, adequacy finding and US undertakings – is there to ensure coherence between them. No adequacy finding without undertakings; no legal effect on airlines as regards the agreement without an adequacy finding. So any unilateral change to the US undertakings that would lead to non-compliance with the principles of adequacy would also lead to a suspension of the adequacy finding. Simultaneously, it would also lead to the non-application of the two key clauses of the international agreement, the obligation on airlines to provide the data and the authorisation to the US to pull without any need to modify or revoke the international agreement. This crucial safety valve is built into the agreement to prevent precisely what the report fears, i.e. the European Union side being forced to accept any unilateral change to the US requirements for receiving passenger name records.
To conclude, I would like to urge Members to support the adoption of this agreement, despite their misgivings about the adequacy finding. For the reasons I have explained, this would not necessarily be incompatible with the position Parliament has taken on the adequacy finding. The resolution adopted by the European Parliament on 31 March calls for a wider international agreement incorporating a series of data protection principles. I believe that such an agreement is beyond what is achievable today. That is why I would ask Parliament to back this agreement, not because it is perfect but because it is a great deal better for our airlines to operate under legal certainty and it is a great deal better for passengers to have much improved safeguards than the legal void that would result from a collapse of a package which we have worked so long and hard to negotiate.
I apologise for speaking at such length, but I know this is an issue of considerable importance to Parliament and I wanted to try to deal with the main issues that have been raised.
Commissioner, I understand why you have spoken at such length. Indeed, our Rules of Procedure clearly state that you can speak for as long as you want. On the other hand, our Rules also state that the President should try to reach an agreement with the Commission about speaking time. With all due respect, may I ask you to be brief in summing up at the end of each debate this evening.
.  Thank you very much Mr President, thank you very much Commissioner for your detailed explanation. We are all agreed that we have to combat terrorists, but that must not be allowed to become a licence for things that we ultimately cannot justify. I have to say to you, Commissioner, you have not convinced me this evening. First of all, you said that the transfer by the customs bureau is a matter of concern to you. At the moment the Commission, in recital 20 of the decision, refers to passing on to other government bodies, including foreign government bodies. A few days ago we heard for the first time that it is a matter of concern to you how this is organised. A few months ago you asked Parliament for an adequacy finding.Meanwhile, both Mr Bolkestein and yourself have informed us that there is no adequacy finding as yet in fact.
Then the question of the agreement itself. Parliament has asked for a real international agreement. Parliament has asked for non-discrimination in the use of the data for EU citizens. Parliament has asked for equivalence in the United States and efficient, independent opportunities to correct incorrect data and a clear judicial process for EU citizens who get into difficulties. You said that there will be reciprocity. Well, Commissioner, Article 6 of the agreement states that where feasible and on the basis of strict reciprocity, the cooperation of airlines falling under its jurisdiction will be actively promoted. That is not reciprocity. Article 1 states what we have to do. The CBP gets electronic access to the PNR data in the reservation and departure systems of airlines based on the territory of the Member States of the European Community. Such as is strictly in accordance with the decision and as long as the decision remains in force. This means that we are legalising something that we wanted to avoid all this time and that is the reason for asking Parliament now for a real agreement, that has the consent of Parliament. You say this is not necessary, because the legal basis that the Council has chosen is Directive 95/46/EC and this agreement would not change the content of the Directive. How can you say that now when Article 2 of the agreement provides that everything will be handled in accordance with the laws of the United States? In my view, this means we are introducing the laws of the United States here. This is not a genuine agreement. This is an agreement about which Mr Bolkestein says that many matters have still not been resolved. I have not mentioned the connection between this agreement and CAPS II, but the undertakings to that also state that this agreement will shortly also be linked to the new, advanced CAPS II system in the United States. The US Congress has said that this is no good and has sent it back to the competent bodies.
To cut a long story short, the way this deal has come about is not right. Mr Bolkestein promised in September that Parliament would be treated as a full partner. Unfortunately, he has not kept this promise. Indeed it is much worse than that, the European Commission and the Council have deliberately tried to sidetrack Parliament. Under the Treaty, Parliament was required to give its consent, but you have chosen not to do that. That was also the reason why I argued the case in Parliament and got President Cox to recommend through the Committee on Legal Affairs and the Internal Market that an appeal be made on the grounds of Article 300, paragraph 6, of the Treaty to have this agreement tested by the European Court of Justice. That is the only way left to us to do something about this agreement and to adequately protect our citizens. At the moment they are not adequately protected. I think that is extremely regrettable. I would have liked to see you withdraw the agreement.
I agree with you that terrorism is appalling, but just to use all that as a licence to ride roughshod over our laws and give the Americans access to our data without legal protection, because the American Constitution and the Privacy Actdo not apply to European citizens, is going too far. I beg you therefore once again to withdraw this agreement and to come to Parliament with a real agreement.
Mr President, Commissioner, ladies and gentlemen, once again we are dealing with the forwarding of PNR (Passenger Name Record) data to the United States, but this time in the final phase, since we now have the draft international agreement on the table, which we in this House have called for so many times.
I do not believe we can contribute anything new to the fundamental issue, because our positions throughout all these debates have been made sufficiently clear. In the committee I chair, we have had the opportunity to hear the experts. Mr Bolkestein, the Commissioners involved and also the bodies directly affected, such as the air carriers, have appeared on repeated occasions.
This is our final political pronouncement on the issue during this legislature. Like my group, I believe it would be irresponsible on our part to leave without resolving a blatant case of legal vacuum and legal uncertainty which arises every time that, when travelling to the United States, airlines transmit data on their passengers to the United States authorities, without any type of guarantee or legal basis to protect the treatment and use of that data. This has now been happening for a year. This is the legal framework we are debating today, with all its defects and the criticisms we have made.
On the other hand, nobody can deny that combating terrorism is an absolute priority today and that at the moment, when European society, living in fear of those people who threaten their security and stability, would not understand the absence of cooperation between those countries which are facing up to terrorism. The European Union and the United States share this common objective and it is fundamental, and absolutely urgent and necessary, that we cooperate.
Ladies and gentlemen, I do not see this as giving the United States , as some would have us believe. It is the solution to a real problem which has affected us since transmissions began more than a year ago.
Allow me, Mr President, also to take this opportunity to say that I hope the new Socialist government in Spain – led by Mr Zapatero – defends this agreement in the Council, because I am convinced that the Spanish citizens would prefer to give their personal data to those who need it for these purposes or can obtain it for security reasons, as the United States do, before the people responsible for the massacre on 11 March can carry out another brutal attack, whether it be in my country or in any part of the world.
For all of these reasons, ladies and gentlemen, Mr President, we are going to vote against the report by Mrs Boogerd-Quaak.
Mr President, I fully agree with the rapporteur. Contrary to what the Commission claims, the draft agreement that has been put to us is radically different from the data protection directive and therefore from Article 286 of the EC Treaty. In fact, whilst Article 7 of the Directive gives Member States the power to control the processing of personal data for security reasons, the Community takes this competence away from Member States in the draft agreement to give it to a foreign authority. The draft provides for European airlines to be obliged to process European passenger data as requested by the United States Department of Homeland Security, Bureau of Customs and Border Protection in line with United States legislation.
Pursuant to Article 300 of the Treaty, this change to the directive, which the Commission continues to deny, would have entailed Parliament – the colegislator of the directive – giving its assent, as Commissioner Bolkestein had already announced to the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs on 9 September 2003, which did not happen. What is needed, therefore, is a truly international treaty that gives a legal basis to amending the directive and transferring sovereignty as is desired.
Furthermore, the draft violates one of the fundamental rights of European citizens, that of confidentiality of personal data, laid down in the European Convention on Human Rights and the Charter of Fundamental Rights of the European Union. Not least, this law provides for access to information that has been collected and for it to be corrected, which is not guaranteed in the draft agreement. From a practical point of view, this aspect is important since data that are collected for commercial purposes, and neither checked nor filtered by a responsible authority, may be inaccurate or even deliberately incorrect. These discrepancies – which would not arise if data were intentionally transferred for security purposes – could cause serious inconvenience and actually harm our citizens.
It is therefore necessary that the agreement text is changed and that, in any case, recourse is made to the Court of Justice to obtain an opinion.
Mr President, I congratulate Mrs Boogerd-Quaak on an excellent report. It is perfectly possible to be both tough on terrorism and true to the Treaties that we have signed on individual freedoms such as privacy. This matter has taken a sorry course. Commission Bolkestein told us on 9 September that progress on the issues had been disappointing. Commissioner Patten has told us tonight that data transfers remain a matter of concern for the Commission. The fact is that there is no real agreement between the European Union and the United States on the scope of data required, on purpose limitation, on data storage periods or on the transfer of data to third countries.
In proposing this amendment, the College of Commissioners should be ashamed of itself. Its proposals would do justice to the authors of the United Kingdom's Official Secrets Act of 1911.
Commissioner Patten, you normally address this House in an open style, almost ad-lib. That is something we welcome. Tonight you read carefully from your script; dare I say with your lips moving faster than those of a policeman giving corrupt evidence. You constructed a quasi-legal case that is no more stable than a house of cards. You can hardly be surprised that you face criticism from all sides of this House.
The Commissioner told us there is no reason for Parliament to reject the entire agreement. The fact is that we are not even being offered the chance to do so. Despite Commissioner Bolkestein's assurance on 9 September that the procedure would involve the European Parliament's assent, as required by Article 300 of the Treaty, neither this Parliament nor national parliaments are being given the chance to comment on this.
This is a disgraceful demonstration of Europe's democratic deficit. We therefore call on the Commission to withdraw this agreement and to replace it with a proper international agreement. Failing that we will have to refer the matter to the European Court of Justice.
Mr President, the question is simple. Is it a good agreement and did the Commission have the authority to conclude this agreement? My group want a legal opinion on this. The Commission really cannot be against that, even if they are convinced that everything is OK.
Commissioner Patten just said that the agreement is better than nothing. I do not agree with that. The Commission has got a number of restrictions through, but the agreement still covers too many data and they are kept for a ridiculously long time. Privacy is not sacrosanct, but infringements must be proportionate. I think, therefore, that we must take the negotiations with the United States further. If the United States does not want to do that, then we simply do not give them those data. Of course that will mean that the US will ask the passengers for that information at the airports, but then citizens will see immediately how much information we are talking about and I think that in this way you will organise resistance on another front. I think that is very important. It is a matter of having the political will to ensure that our own European laws are complied with. I think it is the duty of the Commission to make sure that these are monitored.
Commissioner Patten, I believe that the real reason why the European Union finds itself in a weak position is because we have waived our own rules. The draft agreement is not only contrary to the directive but also to the fundamental principles of the European Union. Even if it were a case of a Member State, it would be illegal to systematically use data collected for commercial purposes for surveillance use. That is the issue.
Clearly, we need to combat terrorism and clearly we need to do so with rules that respect the fundamental principles of our European Union. What is untrue is that the suspension of respect for the law, which has been going on for more than 13 months, has in some way been forced upon our airlines. This is not the case, since this measure applies to all airlines, including US airlines when the reservation is made in Europe.
You have therefore decided to adopt a weak and losing position. The rules cannot be reformed and reforms are not carried out when there is no respect for the procedure.
Mr President, ladies and gentlemen, terrorism is the scourge of our time; that is a fact. We will succeed only if we build stronger partnerships within the European Union and with such partners as the United States. Only, too, will we succeed if we implement all these strategies in an effective way, by which I mean that we can expect what we decide on to actually happen. The fact is that terrorists have no fear of the debates we hold in this House; nor have they any fear of regulations and directives; the only thing they fear is effective action. That is why we need to act, and it is incumbent upon us to act – including in matters related to the forwarding of flight details. Of course certain safeguards are needed when forwarding people's personal details; of course the European Union's data protection rules must be adhered to. We have to concede, though, that the data in question are being forwarded for the purposes of preventing terrorism.
It is for this reason that we in the Group of the European People's Party (Christian Democrats) and European Democrats are in favour of concluding the agreement with the USA on the basis of the points negotiated with the Commission, for we will thereby finally be putting an end to the lack of regulation, opening the way not only to the exchange of data, but also and above all to further improvements and further negotiations. For this reason, too, we object to Mrs Boogerd-Quaak's report, which, on the basis solely of ideologically exaggerated demands, rejects the agreement, thereby making anti-terrorist cooperation impossible by depriving it of any legal basis.
The citizens, whom we represent and by whom we are elected, do not expect us to spend our time here in endless debate; what they expect of us is that we take action jointly with those who have kept their heads. The war on terrorism must be our first priority.
Mr President, we know that terrorism is a field which requires international cooperation and, since I come from a country that has suffered greatly from terrorism, I also know that cooperation in combating terrorism and any action which is taken must show full respect for the system of society which the terrorists want to eliminate.
That is what we are trying to defend, not the work of the terrorists. It is absurd to express that suspicion. That is not the problem. The problem, Mr President, is that Parliament has been facing an intolerable situation with regard to the decisions the Commission has been taking in this field. First it announced a type of agreement on which we could express no opinion, then it told us that there would be an international agreement and it turns out that this international agreement is being reached without the obligation to consult Parliament.
It should be no surprise that we are asking for the same prerogatives for this House as are enjoyed by the United States Congress in this field. We in plenary and in the Committee on Legal Affairs and the Internal Market have decided to consult the Court of Justice on the international agreement because we have doubts about the form and the content of what the Commission has done.
Unlike Mr Hernández Mollar, I do not believe that a Spanish citizen prefers to face a situation in which they have no defence when they are not allowed to enter the United States because they are under an unfounded suspicion, of terrorism for example. In such circumstances, they will have nowhere to turn to in such a serious situation which may threaten their job, for example. I do not believe they will be less protected without the system. I do not believe that is the case. What we are asking the Commission is that it ensure that the rules are respected.
Finally, Mr President, I would like to ask a question. Mr Patten has said in passing that the United States already received the information it wanted. Can you tell me from whom it receives it and, if it knew, what the Commission has done to prevent it?
. Mr President, I am only sorry that we have not had opportunities on previous occasions to set out some of the arguments in greater detail. I apologise for speaking for so long at the beginning of this debate, but I would just like to respond to one point.
I am now drawing to the end of a rather excessively long political career and I have got a pretty thick skin. But when somebody accuses me of behaving like the policeman presenting corrupt evidence, I have to say that I regard that as an attack on my honesty and my honour. I hope the honourable Member will think pretty hard about what he said. I would like to say this to the honourable Member: what if there is no agreement? What if we wait for six months until we get an opinion? We have little doubt about what an opinion would be from the European Court of Justice. What if?
I will make one simple point. Taking into account the reservations that I expressed earlier about onward transfer, if the proposed package of an adequacy finding and an international agreement is suspended, it is undoubtedly the case that some data protection authorities will have very little choice but to start ordering airlines to suspend data transfers with all the consequences for airlines and passengers that this would provoke. When that happens, who will be blamed? You will not see the honourable Member and some others for a puff of dust! Everybody will get the blame; everybody else will be blamed for the uncertainty.
I say this in all conscience: we have thought about these issues extremely carefully. Nobody should think we have blazed into this with no regard for civil liberties. I happen to think that what we are proposing is much better than what we would have if we did not put these arrangements in place, and that we would have greater protection for civil liberties than would otherwise be the case.
I hope that when the Parliament votes on this it will not do so on the basis that the honourable Member and everybody else is moral, honest and right, and the rest of us are corrupt and dishonourable. I hope Parliament will recognise that we have tried to provide some legal certainty and that even if there is a disagreement, we have tried to behave in a way which is honourable and sensible and in a way which will be more favourable and more sensible for airlines and for passengers in the months and years ahead.
Mr President, I did not accuse the Commissioner of acting like a policeman giving corrupt evidence, I said that his lips were moving faster than those of a policeman giving corrupt evidence. However, I accept that my remark might have appeared insulting and I would therefore like to withdraw it.
Thank you, Mr Watson, for clarifying that; it helps the atmosphere in this House. The Commissioner has every right to demand that such things be sorted out.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0230/2004) by Mrs Boogerd-Quaak on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs on the risks of violation, in the EU and especially in Italy, of freedom of expression and information (Article 11(2) of the Charter of Fundamental Rights)
The President has received a letter from Mr Ribeiro e Castro, expressing doubts as to whether this debate is permissible. I shall therefore give Mr Ribeiro e Castro the floor for two minutes in order that he may explain this.
Mr President, ladies and gentlemen, on behalf of my group, I tabled a motion of inadmissibility on this report, as regards issues that I had occasion to raise in committee. I also asked in committee, on the date of the debate, for a legal opinion to be issued by its secretariat, by Parliament’s legal services or by the Committee on Legal Affairs and the Internal market, on serious issues concerning the legality or otherwise of this report; issues that I raised and tabled at the time.
I was under the impression that my request had been accepted but to date I have still not heard this opinion. In fact, the report makes some legal and factual observations that are inadmissible in Parliament. In particular, statements are made for which the Commission has never produced any proof, such as, for example, paragraph 50’s accusations about a Polish publishing company; comments on the composition of , which I admit are true but no evidence has been presented in paragraph 57(1); or paragraph 58(1), on the division of advertising revenue in Italy, about which I know nothing.
Even more seriously, the report raises points of law that are completely inadmissible in Parliament because they would force us to discuss the laws of Member States and furthermore, the legislative powers of Member States and even the rulings of Member State courts. An example of this is the reference in paragraph 49 to a ruling of Germany’s Federal Constitutional Court on a legislative proposal introduced by the . I am shocked: how can we possibly question the legislative process pursued in Germany’s , or determine the legality or otherwise of certain facts in light of Italian national law, or of Law 249/97, of the deliberations of the Italian national authorities or of the rulings of the Italian Constitutional Court?
These are all matters which I am not in a position to discuss for one simple reason: they do not fall within the sphere of Parliament’s competence and I would therefore ask that this report be deemed inadmissible or referred back to the Commission until a legal study in the true sense of the word is submitted on these issues, which are serious ones.
Under the Rules of Procedure, Mr Ribeiro e Castro, you ought only to have had one minute, but the two you were allotted you owe to my generosity. Speaking for two and a half minutes is not actually acceptable.
Turning to the matter in hand, there is in the Rules of Procedure a provision according to which motions of this kind on non-admissibility have to be received 24 hours in advance. This deadline has not been met, and even if it had been, the President has, quite apart from any other consideration, ruled that the substance of your motion must be rejected, and I am of one mind with him on this. The debate will now proceed.
.  Mr President, ladies and gentlemen, when I took on the task of being the rapporteur for this report, I was extremely well aware of the fact that it would not be an easy one. That is why I have applied a large number of tests that, in my opinion, should be applied in such a difficult situation. For example, at the beginning of this year we organised a hearing at which many experts spoke and gave their views on freedom of expression and protecting pluralism. In addition, the European Institute for the Media in Düsseldorf, a highly renowned institute, has been asked to carry out an investigation in all the countries in Europe. In my opinion, an investigation that should, in fact, have been carried out by the Commission long ago. This research will soon be available to the Commission. I have spoken to a very great number of experts and all of them, whether they represented journalists, public media or commercial media, expressed their appreciation for my recommendations. I have also drawn up a series of recommendations to promote pluralism in Europe. One of these recommendations concerns the defining of minimum conditions throughout the European Union to make sure that public broadcasters are independent and free from interference by government, as recommended by the Council of Europe. Other recommendations relate to rules on transparency and ownership of the media, especially ownership across borders, and the publishing of information about substantial interests in media. I am also requesting research into the need to include a pluralism test in the concentration regulation and the lowering of thresholds with respect to media concentrations, and also into the need to include regulations on these matters in the national rules. I am not going to sum up all my recommendations here. I only know that very many people in Europe are waiting for an update to the Green Paper from the Commission and for proposals to interpret more clearly its role with respect to freedom of expression.
It is extremely important in a democracy that pluralism be respected. Based on all the talks I have had and also based on the report of the Institute for the Media, I have expressed a number of concerns and one of these concerns did indeed relate to Italy. After all, this was in the terms of reference for this report and I did not make up these terms of reference myself, Commissioner, ladies and gentlemen. This assignment with this title was given to me by the Conference of Presidents. It was my duty, therefore, based on an application and based on the request of the Conference of Presidents, to pay particular attention to Italy. Many of my colleagues reinforced the attention that I had given to Italy myself even further.
Are matters raised in this report which should not have been? Mr President, I do not think so. Facts are presented, based on which we say to the Commission: do you not have a moral duty to develop policy on pluralism in the media? I think that the Commission does have this duty. I also noted from the advice I have taken that, when it comes to pluralism, we need to set higher standards for public media than commercial media. As rapporteur, I am very well aware that the market does its job and in general I have no objection to that.
The question it comes down to is whether pluralism is under threat from concentrations or any other threat, because certain media are over-concentrated in one hand. That is not new, Commissioner. We do this in all kinds of policy areas. It is one of our tasks as an internal market to watch that over-large concentrations do not develop. All I am asking is that freedom of expression be guaranteed, in the interests of a sound democracy. I think it is a great pity that some members, who have not been involved in the debate from the outset, have now suddenly submitted large numbers of amendments to bring this report down. I do not think this report deserves that, I did not expect it and I also think it is undemocratic.
Mr President, I take the floor to talk about Articles 3, 28, 64, 118, 151, 171 and 172, on access to documents. A document published by Parliament’s Press Service declared that freedom of information in Italy is the most important issue in this sitting and once again declared that freedom of information is endangered in Italy.
There is no report or document with this title in the vote. It seems to me that officials have manipulated the situation, and I therefore call on the President of Parliamentto ensure that Parliament and committee officials do not take political sides but respect Parliament’s fundamental rules and official acts.
I would ask you to record my comment in the Minutes. Yesterday I wrote a formal protest to the chairman of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, who sent an official letter of protest to the President of Parliament
Mr Tajani, you will be in the Minutes in any case by virtue of having spoken. I will, of course, also forward your request to the President, but that does not alter the fact that we are now proceeding with the debate.
. Firstly, as a matter of courtesy, I would like to thank the rapporteur for this own-initiative report and let me say how fascinating it is to see so many people here in the Chamber at this hour.
I think I am the Commissioner who has spoken most in Parliament during the life of this Commission. I have spoken quite often at this time of night; I have spoken about human rights in Africa and all sorts of issues of life and death, but I have never found as many people here at this hour as I do tonight. I envy Commissioner Vitorino, for whom I am standing in: if this is what he gets every time he speaks in the Chamber, then, my goodness, I got the wrong job in the Commission!
In the light of the fact – and this is where I come back to my policeman role -that Parliament has not yet agreed on the final shape of this report, I will reply tonight in fairly general terms and the Commission will follow up with a more detailed written response in the normal way.
The freedom of expression and information, which includes the freedom and pluralism of the media, is one of the principles common to all Member States and on which the Union is founded, as Article 6 of the Treaty on European Union states. This right is also provided for in Article 11 of the Charter of Fundamental Rights of the European Union. It is therefore no surprise that the Commission fully agrees with the statement that a free and pluralist media sector is a prerequisite for freely functioning democracies. We all need to remain most vigilant as regards all aspects of media pluralism in the European Union.
However, I should stress that the protection of media pluralism is primarily a task for the Member States. The question of subsidiarity is crucial in this context. National measures to promote medial pluralism could, for example, include provisions determining share ownership in media companies or measures promoting culturally and linguistically diversified content.
The aim of all measures aiding media pluralism is to protect freedom of expression and to ensure that the media reflect a spectrum of views and opinions characteristic of a democratic society. At present, secondary Community legislation does not contain any provisions specifically aimed at safeguarding the pluralism of the media. However, Community law allows the application of national safeguards with regard to media pluralism. Nevertheless, a number of existing Community legal instruments contribute either directly or indirectly to the aim of preserving media pluralism. For example, the Television without Frontiers Directive contributes to the safeguarding of media pluralism through a number of content-related provisions, in particular through its provisions on the promotion of European productions and of the work of independent producers.
The Media Programme also plays an important role, whilst the application of competition rules impacts positively on media pluralism. Whilst the primary objective of Community competition law is economic – that is, to ensure workable competition between market operators – it also helps to prevent an excessive degree of control or cumulative holdings in media companies which might endanger the existence of a wide spectrum of views and opinions in the media market.
In conclusion, I would like to reiterate what was said by my colleague Commissioner Vitorino during the debate on fundamental rights last month. The Commission is committed to ensuring that respect for all fundamental rights across the Union is properly monitored. We also very much look forward to the incorporation of the Charter into the Constitutional Treaty, giving it full legal status.
I am only sorry that this debate has not given me the opportunity to comment – as they used to say in Rome – on the ownership of the media in the country which I know best. I would have been able to express my views to Parliament about media, much of which believes passionately in nationalism except when it comes to the ownership of the media.
I would have been able to express my views about media proprietors who wish to exercise considerable political influence without ever standing for electoral office, partly because they are not citizens of the country I know best. I am sorry that I do not have the opportunity to make those points this evening. News International and Mr Murdoch are also very sorry that I do not have the opportunity to make those points, but perhaps on a future occasion there will be a plethora of members of the party with which I am associated who will press me to make those points about media ownership in the United Kingdom; and when I am encouraged to do so, I will try to ensure that Commissioner Vitorino handles the debate.
Mr President, as chairman of the Committee on Legal Affairs and the Internal Market, allow me to say that never before have I been as proud as I am this evening to be chairman of a committee which has impartially given an extremely thorough opinion and detailed suggestions to the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs. It did so having in-depth knowledge, being totally objective, without any disagreement and in an extremely rigorous way, calling for a commitment to diversification of ownership and control of telecommunications and television broadcasting, calling for free competition, calling for the principle of pluralism to also be observed by broadcasters, and stressing the need for media pluralism because this is a fundamental right.
We therefore drafted a series of assessments and put forward amendments to be incorporated, which the Committee on Freedoms did not take into consideration at all. We discussed matters impartially yet a majority in the Committee on Freedoms want to be obstructionist – that really is obstructionism –and somehow consider just the political aspect of the situation. Thus they try to foist onto Italy a situation and an assessment that it does not deserve, since we must not let Italy as a whole be given a negative assessment. We have thus arrived at a directive and a solution which Parliament certainly cannot be proud of.
. Mr President, it is a particular pleasure to participate in a late-night debate, and the issue of media concentration is serious and certainly merits debate. One only has to read the British press today and speculations on why Tony Blair has made his U-turn on an EU referendum to see that is the case.
However, I regret the focus in this report on the attacks made on the Italian Government. That has detracted from the quality of the report. The Committee on Culture, for which I am speaking, has taken the issue very seriously and has repeatedly underlined that pluralism in the media is fundamental for safeguarding democracy and cultural diversity in Europe. In our report on the television without frontiers directive, we asked for a Green Paper from the Commission and a special study on this subject. We are still waiting for that Green Paper. We recognise that the Member States have primary responsibility. However, in today's rapidly shrinking world, the European Union cannot ignore its responsibilities and its special position free from the power of one or two powerful press magnates. It is a pity this report has confused these aims with naked political attacks on the Italian Government. The issue deserved better.
Mr President, I am speaking on behalf of Mr Voggenhuber, draftsman of the opinion of the Committee on Constitutional Affairs.
The Committee on Constitutional Affairs unanimously adopted its opinion, which can be broken down into three basic points. The first point is the conflict of interests, for which we all hope – and I stress the word hope – that there will be legislation intended to prohibit political figures or candidates from having major economic interests in the media. The second point states that it is necessary to draw up a procedure whereby Parliament can independently – I repeat, independently – initiate proceedings to make it possible to carry out investigations into the human rights situation in a Member State pursuant to Article 7(1) of our Treaty. Finally, the third point is the one in which the Committee on Constitutional Affairs considers that any action by a Member State that results in limiting the freedom of expression and the freedom of information within the country will represent a breach of this article.
I would like to stress that there is no hostile intention but simply a unanimous desire, at least in the Committee on Constitutional Affairs, to draw up a procedure to know how the European Parliament, the Council and the Commission must act in such sensitive cases.
– Mr President, if you will allow me a touch of irony – which may at this moment be a ruse to escape from such a sensitive debate – I should like to say that the election campaign by the Italian Left for the European elections is officially opening this evening here in the European Parliament.
The document that we are discussing has, in fact, been hijacked by a hidden agenda – depriving the cultural, scientific and technical research that the title announces of any value – even though the fact that the title itself picks out Italy as a country in which freedom of information is allegedly under greater threat than elsewhere, gives an early indication of biased conclusions that are simply meant to hurt the Italian Government and particularly its Prime Minister.
In support of this report, the rapporteur presents the conclusions of a study carried out by a Düsseldorf institute – which was never authorised by this Parliament – with findings that are anything but clear and definitive. The study starts by announcing its aim of comparing the information situation in the 25 Member States; it then provides a few data on only eight countries, explicitly pointing out the provisional nature and shortcomings of this survey. A question springs to mind, Mr President, which I put to this Chamber: why the hurry? Why not wait until the study was complete with the full complement of 25 countries? I could give an answer, but perhaps I am too cynical.
The original text has been padded out with a raft of amendments that present the situation in Italy in a paradoxical light, to say the least, with personal references and criticisms of the Italian Prime Minister that are not in keeping with the style and language of the European Parliament. The President, Pat Cox, wrote as much in a letter today, in which he called on the rapporteur to correct the tone and cut out the personal references. The rapporteur has indeed proposed a few cosmetic touches – as she describes them – as a gesture of willingness. Frankly, Mrs Boogerd-Quaak, they are not enough. What is needed here is a complete face-lift to restore some dignity to the resolution.
The situation in Italy is very different from the way it is described. This is confirmed by a report last year by Reporters Without Borders, an organisation that is certainly not close to the Italian Government or its Prime Minister; on the contrary, it is highly critical. Nevertheless, it states that the Italian press on the whole reflects the variety of political positions that are expressed in Parliament and presents an exhaustive spread of opinions that is often critical of the government. The report then analyses the various affinities of the news programmes on television and radio, the daily press and periodicals, etc., and comments: ‘While the print media offer a range of political views that fairly reflect the reality of the Italian political arena, they suffer economically from the broadcast media’s dominance.’ Finally – the last point – it says that the print media as a whole are unfavourable to the government and the ruling majority.
Where, then, Mr President, is the truth? It is a shame, because one just cannot see where the truth lies. This report could have helped to uphold it. We know where it is. Unfortunately, the report betrays it and mortifies it.
– Mr President, I should like to thank the rapporteur for the valuable work she has done with both competence and impartiality. I particularly thank her for the great patience she has shown in the face of the unjustified criticism and obstructionism of the last few days, which were certainly not inspired by an interest in protecting a fundamental right of European citizens.
The report, which was drawn up with the authorisation and according to the instructions of the Conference of Presidents, addresses the subject of the freedom and the political and cultural pluralism of the media, which are essential elements in a full democracy. This, in turn, is a founding value of the European Union, as enshrined in Article 6 of the Treaty. The report, which is entirely acceptable, analyses the criteria to be observed and the instruments that can be adopted to ensure that freedom and pluralism of information are guaranteed, and suggests possibilities for intervention by the Community and the Member States in accordance with the principle of subsidiarity. With its analyses and proposals, this work will be of great significance for the future of the enlarged Community of 25 Member States.
The report also examines the risks of violation of freedom of expression and information, particularly in Italy, as specified in the mandate given to the committee. There are risks everywhere and all the time, but it is difficult to deny the anomaly in Italy due to objective and incontestable factors: it has the highest level of concentration of the audiovisual market in Europe, characterised by the duopoly of a public organisation, RAI, and a private group, Mediaset, which collect 96.8% of advertising resources; by the fact that the Mediaset group is controlled by the current Prime Minister; by the fact that in Italy the structure and programming of the public television service are influenced by the government and its ruling majority; and by the fact that the conflict of interests of the Prime Minister has still not been resolved. In addition, as demonstrated by numerous judgments by the Italian Constitutional Court, the Italian broadcasting service has for years been operating in unlawful circumstances, which the legislators have not yet remedied; indeed, the laws passed so far, which have ratified the occupation of frequencies – that is to say, the operation of installations by the largest private group without concessions or authorisations, totally at variance with any concern for greater pluralism – have gradually been declared unconstitutional, and the latest law reforming the audiovisual sector has been referred back to Parliament by the President of the Republic because it did not comply with the principles laid down by the Constitutional Court.
In view of these incontestable facts, it is impossible not to see the serious risk of concrete, repeated breaches of the fundamental right to pluralism of information that the citizens of Europe are facing in Italy.
– Mr President, it is surprising and amusing that many of the details mentioned, which have been called into question and for which proof has been demanded, are given on the Mediaset Internet site. Can it be possible that Mediaset is lying? Then again, the facts that have been presented to us regarding the risks to freedom of information in Italy are so obvious and serious that it would be pointless to repeat them. I should like, instead, to offer some comments and thoughts on them.
It is not wrong to state that there is still freedom of expression in my country, but the space for freedom of information has been greatly restricted. What we see happening, in fact, is something that is spreading to a dangerous extent these days. The lack of plurality of information in Italy is today becoming a lack of information, full stop. Even the case of a Member of the European Parliament who is facing criminal charges for colluding with the Mafia has been met with silence in the media. The breaches are so numerous and so frequent that they make one think of a closed, self-referential system tenaciously pursuing those antidemocratic objectives that were at the root of the revival plan of Licio Gelli and his breakaway masonic lodge, P2, one member of which was Mr Berlusconi, whose card number was 1816.
How much space would be devoted in another European country to news of a Mafia trial involving the premier’s right-hand man, the co-founder of his party? A law to resolve the devastating conflict of interests of the Italian Prime Minister – and many of his ministers into the bargain – is now absolutely essential. We have all seen the obstructionism that has been deployed against the Boogerd-Quaak report in the last few days. They want to prevent it from being discussed in this House so as not to indict an information system designed to produce only approval for the person who owns or controls it.
It is never pleasant to speak ill of one’s own country, but the most negative aspect is represented by the events occurring in Italy. We must speak out against them loud and clear, in reproach and condemnation.
– Mr President, we have finally reached the discussion of Mrs Boogerd-Quaak’s report in this House. It is an excellent report, which stems from her concern – shared by the overwhelming majority in Parliament – for the freedom of information and expression in the European Union.
We would, of course, have preferred it if the Commission had put forward a specific proposal for a directive during these five years. The situation is indeed causing ever greater concern in all the countries in the Union as a result of massive concentrations of the media and increasingly blatant attempts by governments to steer, control and use the media in order to maintain and increase their own power.
The dreadful example of Italy, however, concerns us most, both because of the damage it has done to freedom of information and because of the example it sets to other European countries. Europe cannot continue to remain silent about the scandal of a Prime Minister who owns the three private television networks, owns the largest company collecting television advertising revenue and controls the three public networks, at the head of which he places all his political sympathisers, and he even publicly announces the dismissal of journalists like Enzo Biagi and Michele Santoro, whom he considers undesirable.
In a Europe that is becoming more and more neoliberalistic and antidemocratic, where the power of the media actively contributes to a single way of thinking, to wars and to the dismantling of the welfare state, we have to give a sign that we are changing direction or, at least, rethinking things.
The Boogerd-Quaak report on the media is a step in this direction and will therefore gain the votes of our group, the Confederal Group of the European United Left/Nordic Green Left.
– Mr President, this report tries to achieve three objectives. The first is to reaffirm yet again that the majority in this Parliament believes that dealing with the freedom of expression of the media lies perfectly within the competence of the European Union, and that it is therefore necessary to act since this issue may become a real problem – indeed, a danger – for democracy.
This is not a new subject. This time it has been treated in a more specific and elaborate manner and it is better substantiated with examples, but it is not very different from what Parliament unanimously approved some time ago, when it asked the Commission to take action. No action was ever taken, and I should like to hear the reasons for that, if you know what they are, Commissioner Patten.
The second objective is to give a number of concrete examples of these dangers, which certainly exist in several countries but are demonstrated in Italy in an absolutely flagrant way: purely and simply the concentration of political, media and economic power in the hands of a single person. From a political, cultural and legislative point of view, this would be practically impossible in any other western democracy.
The third point I want to underline in this report is the recommendations it makes. These are recommendations addressed to the countries, particularly Italy; indeed, they are not very different from the conclusions of the report mentioned by Mr Santini. They are the resolution of the conflict of interests and also the resolution of the concentration of media power in Italy in the hands of two individuals, as well as – and I am repeating it again because I think it is particularly important – the request for the Commission to take action and legislate on this matter.
I repeat my question to Commissioner Patten: I should like to know what the Commission has done about this request and what it intends to do, seeing that this report is bound to be adopted.
– Mr President, despite appearances – that is, the almost 200 amendments I tabled in committee – I am actually not passionate about this debate at all; on the contrary, I find it somehow depressing, because right from the start the subject of the debate has not really been pluralism and freedom of information in Europe but simply an utterly ideological and specious attack. I find it depressing that a certain part of the Italian Left, blinded by their need to indict the Italian Prime Minister and thus the whole government – which, I am pleased to recall, was democratically elected by a majority – should concoct and consent to an inquisitorial report like this, devoted to the situation ‘especially in Italy’, as it says in the title, with the sole purpose of discrediting Italy itself. I will not accept the unscrupulousness or the pretence at morality of this kind of constant anti-Italian crusade, which is also supported by certain Members of the European Left who first attracted attention for having insulted Italy during the Italian Presidency and then attracted even more attention for falsifying signatures in the attendance register, as suspected by their own party colleagues. I will not accept moral lessons from those who have still not had the courage to condemn the Commission properly for the disgraceful Eurostat scandal.
In conclusion, I should be pleased if this Italian and European Left could find the time and, especially, the courage to devote an equally detailed report to the conflict of interests of Mr Prodi, who is President of the European Commission in his spare moments and Ulivo leader in Italy full-time, and who, to further his political fight with Italy, has, despite our efforts, only succeeded in weakening and damaging the image of the European Commission itself.
Mrs Angelilli, I think it is worth saying that there are no documented instances of any Member of this House, or of any observer, signing themselves in with a false signature. I owe it to the Members here present to say that.
– I am taking the floor for a personal reason, Mr President. I heard Mrs Angelilli refer in her speech to certain Members, whose names she did not give, and she stated that these persons falsified signatures in the European Parliament register. I should like you, Mr President, to make her say to whom she was referring – their full names – and to ask her to provide evidence for the statement made in this Chamber.
This is not acceptable. Mr Cox has already had occasion to state quite clearly what the position is and what the rights are of the Members who work in this Chamber. This cannot be accepted, Mr President. I call on Mrs Angelilli to name names.
I have said what has to be said on the subject, and in view of the lateness of the hour, I will allow no further debate.
Mr President, ladies and gentlemen, unlike a number of other non-Italian colleagues on the committee, who it is no accident belong to the ever-moralising Left, I do not wish to interfere in the internal matters of a sovereign member of the Union and I have no desire to make idle accusations against its legitimate government.
As a Fleming, all I can do is note the hypocrisy with which the champions of selective indignation once again think they have to give the Italian Government lessons in democracy. The rapporteur has set them an example today however, and so I would strongly advise her to do some research into how the opposition in my country, Belgium, is being systematically boycotted by the public broadcaster. The rapporteur might find out how the First Minister of my country put pressure on an editor-in-chief to report favourably on the government. She might discover how the public broadcaster, in a kind of Pravda-style slavishness, merely operates to safeguard the cult of celebrity around that First Minister. She might note how the Minister for Foreign Affairs recently tried again to prevent the broadcasting of a documentary about the crimes of Belgium and the royal house in our former colony the Congo. She might note, finally, how my party, the Flemish Block, that represents 18% of the electorate, was summoned to appear in court by a generously subsidised government organisation purely for the offence of giving an opinion. They really are violations of the freedom of expression, yet I do not find them in this report. This is not a balanced report, therefore, that is sincerely concerned about any shortcomings within the Union in the field of freedom of expression. This report is an attempt at intimidation from the Left, that simply cannot stomach the fact that the Italian electorate turns out to have voted in a non-politically correct way.
Mr President, if I may, I would like to say a few words on this issue, although I do not belong to the Italian Left, because, like many Members of other nationalities and from other groups, such as Mrs Boogerd-Quaak, I have been concerned about this issue.
The Charter of Fundamental Rights states that plurality is essential to the functioning of democracy. What this House has observed is an undeniably increasing unease amongst large sectors of information professionals and large sectors of the public with regard to the information they receive through the media.
The concentration of private media organisations in a few hands and the misuse of the public media by public authorities, by governments, are the two central concerns in this field. So this is even worse when both concerns come together, or when a political position and a business interest in the media coincide.
Community legislation, Mr President, should take account of this need for plurality and should have instruments for actively defending it. This is what this House proposes in the report by Mrs Boogerd-Quaak, whom I would like to thank for her effort and patience.
Mr President, I believe that the Commission and the Member States should study these proposals and accept them or, at least, tell us what they think of them. I believe this would be well received by this House and by the citizens.
I believe, Mr President, that the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, until the day it voted on this report in committee, voted and worked as it has done over the last five years, that is to say, in a reasonable and sensible way, listening – something which I believe is not very common in this Parliament today – listening to each others arguments.
This is going to be my final speech in this plenary, because I have chosen not to return in the next Parliament and I would like to thank the Chairman of the committee, Jorge Hernández Mollar, for the way in which he has led the committee to date and also on this extremely difficult issue.
To return to the issue we are dealing with, I do not wish to end without saying – and this is the fundamental issue – that the citizens, Mr President – and they have demonstrated this in recent days in my country, in Spain – when they believe that information is subject to intolerable manipulation, react. I am therefore optimistic in this area. I hope that the institutions can act in the way the citizens expect us to act.
Mr President, let me speak in English to spare the interpreters.
I can only be dismayed and also somewhat amused by the very odd performance in this House by my honourable colleagues in the Berlusconi group. There are very serious parliamentarians – grave to the point of sounding ponderous – like Mr Podestà, who is also Vice-President of this House, suddenly behaving as if they have gone into a rhetorical spasm, with Mr Tajani transformed into the Incredible Hulk and many other respected Members of this House beating their chests like King Kong.
What has happened? Obviously, the gentleman in Rome has issued some very precise orders to his group, which he is quite entitled to do, and the order is to stop the report by Mrs Boogerd-Quaak at any cost. Filibustering is more than understandable and more than justified, even as some acceptable form of obstructionism; but I wonder whether we have not gone too far, beyond the rules and traditions of this House, with these continuous attempts – and we will see many more before tomorrow, because rumours circulate very fast in this House – to postpone consideration of this report and take it off the agenda. Let me say that I disapprove of this behaviour – not because I belong to a nostalgic Communist group or am a Bolshevik, as I have been called, but because I still respect this House, its traditions, its standards and its rules.
Mr President, I believe the debate we are holding is not exclusively an Italian one. I am from Valencia and, historically, the Valencians have close relations with the Italians – in fact two Valencians (Calixtus III and Rodrigo Borgia) were Popes in Italy during the Renaissance – but I believe that this is a fundamental and European issue and I would like to thank Commissioner Patten and the rapporteur, Mrs Boogerd-Quaak, for their speeches.
I believe that, by means of subsidiarity and also the Commission's initiative, we should regulate and act on the structuring of pluralism, the media and, above all, neutrality.
I come from a European region – Valencia – which has not seen neutrality in the public media. I am not talking now about , which is a flagrant case, but about , Valencian television, which is a textbook example of how a public television station is used for party political purposes. Neutrality means not being party political, nor being subject to governmental use, to manipulation of information or being used by a political party in the case of a public media organisation, as in the case of Valencian television. I therefore believe that, by means of the Commission's initiatives, we should put forward initiatives to legislate to create advisory councils. In this regard, we admire models of public television such as the BBC and we would like, as Valencians, both and , our Valencian television, to be neutral, and, in the future, to have a neutral television company which gives space to all parties. A party such as mine, which is the third biggest municipal political force in our country, has no presence on our television and I believe this issue is fundamental to European integration.
– Mr President, I am taking the floor on my own behalf and I shall speak in Italian, because I do not have the command of English that Mr Manisco has. I want to say that the topic of the pluralism of information is a European topic, and what Commissioner Patten has said underlines that strongly. That very fact, however, Commissioner, shows that it is the European Commission that has not fulfilled its duties in this debate.
In the last two years, Parliament has twice called on the Commission to draw up a proposal for a directive, and this has not been done. This is not a matter of either Right or Left, and it is an over-simplification to think it only applies to Italy. The topic was brought before this Parliament by means of a resolution signed by myself and 31 other Members of the Group of the European People’s Party (Christian Democrats) and European Democrats or other groups on the Right, because it goes much deeper than Italy and concerns a value which belongs to the whole of Europe and every civilisation.
Of course, in Italy the matter has gone beyond the danger point. In addition to a public television service that has never escaped from party control, private television too is wholly in the political hands of the government. That, unfortunately, is serious, and the report is right about that. I shall vote in favour of the report, Mr President.
– Mr President, Italy is not Qatar and nor is it a South American republic. What is written in this disgraceful report is not true, and the rapporteur could have based it, for instance, on data from an independent institute such as the Osservatorio di Pavia. But the rapporteur preferred to ignore many things: she even ignored what happened to the journalist Hans-Martin Tillach a few steps away from the European Parliament. There is not a word about that.
Neither TG1 nor the Canale 5 news programmes – the television news programmes owned by Mr Berlusconi or those that the rapporteur says are controlled by the Italian Government – are not Al-Jazeera, even though every evening, until a few evenings ago, seeing an elegant leftist woman calling the guerrillas ‘resistance fighters’ and the attacks on westerners ‘resistance’ might have made you think so. The public and private television system in our country, in which left-wing journalists get fat on hundreds of millions in pay, is not Al-Jazeera, while the far-left dailies – which are always blasting away at the government – take the government’s money. I should like to know whether in France takes Mr Raffarin’s money. It is like that in Italy.
There is ample freedom of opinion and, as for the persecution of journalists in France for libel, well, she could have included just a word about the Italian courts’ bad habit of persecuting anyone who freely expresses their own opinions. In short, this is a miserable report that is a disgrace to this Parliament!
– My dear Mrs Boogerd-Quaak, the good thing about democracy is that people can hold completely different ideas on the same subject. Indeed, I am deeply disappointed and saddened by this report, in both its technical and its political aspects.
From a legal and technical point of view, it is almost an abuse of parliamentary procedure: it mentions facts and people often out of context, without any evidence to support the serious allegations it makes; it uses third parties as reliable sources of information without having gone through the proper procedure for assigning the task, according to the Rules of Procedure; it makes critical assessments of countries that have yet to become active members of our institution without any supporting evidence; it does not take adequate account of the assessments made by the competent committees asked to give an opinion; it violates a basic criterion of our legal activity – subsidiarity – particularly regarding legislation; it even censures national parliaments; and I could go on down a long list. It is such a poorly made report that the President of Parliament himself, Pat Cox, in reply to a letter by Mr Podestà, says that, even though they are admissible, certain parts of the text need changing so as to comply fully with parliamentary practice and our Rules of Procedure.
In its political aspects, unfortunately, all this is overshadowed by the thirst for a political smear campaign. For me, an MEP who loves politics and believes it to be an irreplaceable tool for building a better society, that is truly the worst part of it. Reports like this and the use of the institutions as an election tool strike at the heart of our institution.
This institution has a dignity of its own and a credibility built up over years of hard work, years of adopting consistent and serious positions. Becoming a theatre of national quarrels for electoral purposes deals a mortal blow to the future of this institution and undermines its foundations and its credibility in the eyes of Europe’s citizens.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the report (A5-0229/2004) by Mrs Angelilli on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs on the proposal for a Council regulation laying down the requirement for the competent authorities of the Member States to stamp systematically the travel documents of third-country nationals when they cross the external borders of the Member States and amending the convention implementing the Schengen agreement and the common manual to this end (COM(2003) 664 – C5-0580/2003 – 2003/0258(CNS)).
. Mr President, I am only sorry that the House is melting away as we come to these important issues, but perhaps for the next few moments I will not find myself trapped between these passions as I have been recently! Let me come to calmer matters.
In February 2003, in response to the conclusions of the December 2002 Justice and Home Affairs Council, the Commission presented a package of practical measures which seek to alleviate legal inconsistencies and practical difficulties in relation to the stamping of third country nationals' travel documents at the external borders of the Member States. In November 2003 the Commission presented a proposal for a regulation which seeks first to impose an obligation on the Member States to stamp such travel documents systematically; secondly, to lay down the conditions in which the absence of an entry stamp may constitute evidence that the individual has overstayed in the Member State's territory; and thirdly to ensure that the checks on individuals at external borders are only relaxed in exceptional and unforeseen circumstances.
The obligation on the Member States' authorities to stamp the travel documents of third country nationals systematically will make it possible to use the lack of an entry stamp as evidence of an illegal stay. This presumption of illegality may be challenged by any other evidence that the third country national may be able to produce.
To allow Member States time to put in place the necessary practical arrangements for implementation, the regulation will not come into effect until 1 May this year. On this date many of the practical implementation challenges will, in our judgment, cease to exist because enlargement will mean that the travel documents of citizens of the new Member States will no longer need to be stamped. I hope that those honourable Members who have delayed bedtime to listen to these remarks will find them helpful and I look forward to listening to the debate.
. – Mr President, I should like first of all to thank my fellow Members for their amendments, which have enriched this proposal for a Council regulation laying down the requirement for the competent authorities of the Member States to stamp systematically the travel documents of third-country nationals when they cross the external borders of the Member States. This provision amends the convention implementing the Schengen agreement and the so-called common manual to this end.
It would apparently seem to be a merely bureaucratic provision; in reality, in view of the forthcoming, imminent enlargement and thus the enormous extension of the European Union’s external borders, it aims at ensuring that movement across these borders is managed more rationally, especially so as to safeguard legal immigration and to discourage and effectively combat illegal immigration and the criminal activities associated with it. In view of the complete abolition of controls at the internal borders between Member States, the objective is to transfer these controls to their external borders, while increasing judicial, customs and police cooperation with what might be termed compensatory measures to safeguard the security of European Union territory.
It is important to make an effort to rationalise and harmonise border control systems: indeed, the gradual creation of the Schengen area has resulted in various procedures in each Member State for controlling its own borders. This has adversely affected efforts to check that third-country citizens in the territory of the Member States comply with the conditions for staying, especially for short stays. For this reason the Commission has produced this proposal for a Council regulation with the aim of making it obligatory to systematically stamp the travel documents of such citizens during immigration controls at the external borders, and establishing common rules for this.
This is obviously just one of many operational instruments, but systematically stamping travel documents may contribute effectively to the fight against illegal immigration.
Finally, I should like to point out that this regulation is certainly just a first step towards a more comprehensive reform of the system, which will also include systematically stamping documents – a proper form of control, then – for those leaving the Schengen area.
Mr President, I would naturally like to begin by congratulating the Commission on its proposal and the rapporteur for the work she has done, both from a technical point of view and in terms of cooperation with other Members, since it has allowed us to incorporate some of our proposals into her report.
There is no question that the enlargement of the European Union’s territory represents a step forward in the management of external borders. The European Union is an ambitious and open integration project which has already gone beyond mere economic objectives as its objectives have broadened and, as the Member States have transferred more and more of their competences to it, the challenges it faces have also increased.
Since 1995, when the Schengen Agreement was adopted, there has been an increasing desire to remove the borders and barriers between the States party to it. The free movement of people, immigration and asylum, and the management of external borders are policies of the highest priority, and this has undoubtedly been reflected in the conclusions of certain Councils, such as Seville, Tampere or Thessaloniki.
One of the objectives of Community policy is the control of immigration in order to promote, on the one hand, the integration of immigrants and also, on the other, the safe return to countries of origin in the case of illegal immigration. In this regard, the control of the external borders of the States party to the Schengen Agreement is essential to achieving these objectives.
If under this regulation we manage to unify an automatic stamping system for travel documents of third-country nationals we will make the procedures relating to the management of external borders more coherent and simple.
One of the European Union’s successes has undoubtedly been to remove barriers so that citizens can move freely throughout all of its countries without facing different treatment. If we want to improve security and make the European Union a more secure region, we must also improve the functioning of our external borders and, in particular, the Schengen borders.
With regard to the report by Mr Angelilli, our group will vote in favour of the proposal but, nevertheless, we have called for a separate vote on Amendment No 13 because we believe the Commission's proposal is better than that of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs. Therefore, on that point alone we will have a separate vote and we will vote against.
I believe this Regulation to be a step forward in terms of controlling illegal immigration and that in this way we will be able to move forward towards a common immigration policy.
The debate is closed.
The vote will take place tomorrow at 12 noon.
For the Minutes, I wish to record my thanks to Mr Podestà for standing in for me for a minute.
The next item is the report (A5-0248/2004) by Mr Ceyhun on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs on the proposal for a Council regulation on the European Monitoring Centre for Drugs and Drug Addiction – (recast) (COM(2003) 808 – C5-0060/2004 – 2003/0311(CNS))
. Mr President, the basic regulation establishing the European Monitoring Centre for Drugs and Drug addiction has now been in place for ten years. It has been amended only on an ad hoc basis. The aim of the proposal was to reform the basic regulation on the Centre in order to take into account the evolution in the patterns of drug use, the way in which the Centre currently operates, the effects of enlargement and the horizontal measures that the Commission would like to see applied to agencies in general. The legal basis of the Centre remains unchanged: it is Article 308.
The main changes from the previous regulation are as follows. Firstly, there is the strengthened role of the Centre. The Commission proposes that the Centre should now be responsible for collecting, recording and analysing data on emerging trends in multiple drug use, including the combined use of legal and illegal psychotropic substances. In addition, the Centre will devise tools and methods for evaluating drug policies and strategies implemented in the European Union. The Centre will also be able to provide technical assistance to the western Balkans.
Secondly, in order to take account of enlargement, we have introduced a number of measures enabling the Centre to operate effectively in an enlarged Europe – for example the creation of a post of vice-chairman and a steering committee, and a review of the composition of the Centre's Scientific Committee. Given that the Scientific Committee is, by definition, a non-political body, we propose that it should be composed of only 18 experts appointed by the Centre's management board on the basis of their qualifications.
Thirdly, there is the question of the participation of the European Parliament in the management board. Given that Parliament is now the discharge authority for agencies, any potential conflict of interest that could arise should be avoided. I want to point out that out of the 15 Community agencies only three – the Environment Agency, the Medicines Agency and the Monitoring Centre on Racism and Xenophobia – have European Parliament representatives on their management boards.
The other new element in the Commission proposal is of a more technical nature, concerning either corrections related to the consolidation exercise or the updating of procedures in the new agencies.
To conclude, this proposal introduces simplifications through consolidation and it should enable the European Monitoring Centre for Drugs and Drug Addiction to operate effectively in an enlarged European Union.
.  Mr President, Commissioner, the Commissioner has actually said everything that the rapporteur was meant to say. I think that we in this House are, for once, agreed on the need to recast this Regulation, so I think all I need to do is to put on public record my thanks to the Commission, to Mrs Malliori, and to the management of the Monitoring Centre. Although I assume that we will, tomorrow, adopt the rapporteur's proposal as a resolution of this House, there is one point on which we probably do not agree, and that is the question of whether Members of this House should be allowed to sit on the management board. The Commission was against the idea, and justified its opposition. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs did not agree. As rapporteur, I in fact had an open mind about this issue, but I accept the Committee on Home Affairs’ majority decision; it saw no problems in terms of conflicts of interest. This leads me to assume that we can accept this Monitoring Centre in the same way as the other three agencies, and, if the House believes that its Members play an important part in the work of this body, then I work on the assumption that the Commission, too, will eventually accept that as this House's democratic decision.
The ultimate objective of both parties is that the Monitoring Centre should work much better and that its work should be carried on as efficiently as possible from now on. I believe that the work we are doing serves this purpose, and so I take it as read that we will, tomorrow, come to a sound decision, significantly strengthening the Monitoring Centre and enabling it to continue with its work.
. – Mr President, Commissioner, the amendment to the operating regulations of the European Monitoring Centre for Drugs and Drug Addiction is considered indispensable. First, due to enlargement and, secondly, due to the new trends being observed in young people, who are using legal substances, such as alcohol, and illegal substances simultaneously. According to the Commission proposal, the main tasks of the Centre are the collection, analysis and dissemination of transnational data on drug-related problems. I, however, consider it vital that the Centre should also proceed towards the evaluation of different national policies instead of merely supplying the data. Only this would give the Member States knowledge of the best and most efficient practices in this difficult sector.
I consider the question of the representation of the European Parliament on the Centre's Management Board to be equally important, which is why I propose that two members of Parliament should be nominated as observers, who will regularly report back to the committee responsible. As far as the nomination of the director is concerned, the procedure should be the same as for other Community agencies, in other words a candidate should be proposed. The selection procedure should be transparent and should attract the interest of all potential candidates. I proposed amendments on all the foregoing which were accepted. To close, I should like to thank the rapporteur for his constructive cooperation.
Mr President, Mr Ceyhun’s report deals with a very important matter, drugs policy, and especially the agency, the monitoring centre in Lisbon. My group considers this to be a very useful instrument, that has helped it to base its policy on facts. In view of the politicisation of all discussion about drugs, and the politicising coming out of the Netherlands is very convincing, we really cannot manage without a centre like this any more.
The job of the centre, as the Commissioner just said, is to collect, standardise, analyse and compare data. To my surprise, an attempt is now being made in a series of amendments to broaden this task to include evaluating the policies of the Member States. That, however, is not something for a scientific-technical bureau or agency, that is remote from politics. Producing these evaluations is a job for politicians, and in order to be able to carry out these evaluations, we need to be given the resources through, for instance, this centre. My group finds it unacceptable for this policy to be put in the hands of technocrats, for this political task to be taken out of our hands.
Apart from this core objection, on which our vote for the report ultimately depends, we still have a few other comments. We do not think Members of this Parliament should sit on the centre's management board, that is a constitutional monstrosity. We think that a couple of representatives appointed by us, who are not MEPs, as is the case now, is much better and this solution has also worked very well. We do not want to be inhibited in our supervisory role because we are sitting on the board of management ourselves. That is completely out of the question. Nor do we have anything against good contact with the director, who has to keep us informed about what is going on at the centre on a regular basis. That need not be our representatives, although we can, of course, also call them to account. Unlike the rapporteur, we think that an advisory board such as an executive committee, that prepares the meetings of the management board, is a good invention.
With these comments the Group of the European People’s Party (Christian Democrats) and European Democrats is following a route that others have taken before. I am assuming that the Council and the Commission also realise that a political mandate is something different from a professional mandate My group can give its unqualified assent to the other amendments of our esteemed rapporteur.
Finally, I would also like to commend Commissioner Vitorino, who has responsibility for this matter, for the efforts on his part that I have experienced over the past few years.
The debate is closed.
The vote will take place tomorrow at 12 noon.(1)
Mr Ceyhun was unfortunately right to say that it would be his turn after midnight. Whenever we were sitting at night, it was always my ambition to finish at 12 midnight precisely. We have not quite succeeded in that today. We have gone ten minutes over time, but I am very grateful to the Commissioner, who has played no small part in ensuring that it is no more than that. I ask the interpreters in their booths and the people behind the scenes for their indulgence for things going on for ten minutes more. We did make the effort!